



EXHIBIT 10.40


PARTICIPATION AGREEMENT
Dated as of November 30, 2017
among
AVDC, INC.,
as the Construction Agent and the Lessee,
THE VARIOUS ENTITIES WHICH ARE PARTIES HERETO FROM TIME TO TIME,
as the Guarantors,
WACHOVIA SERVICE CORPORATION,
as the Lessor,
THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS
WHICH ARE PARTIES HERETO FROM TIME TO TIME,
as the Lease Participants,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Agent




CHAR1\1561065v7

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
SECTION 1. THE FINANCING.
1
1.1


General
1
1.2


Absolute and True Sale; No Fiduciary Duty of the Lessor
2
 
 
 
SECTION 2. [RESERVED].
2
 
 
SECTION 3. SUMMARY OF TRANSACTIONS.
2
3.1


Operative Agreements
2
3.2


Property Purchase
3
3.3


Construction of Improvements; Commencement of Basic Rent
3
3.4


Title to the Property
3
 
 
 
SECTION 4. THE CLOSINGS.
3
4.1


Initial Closing Date
3
4.2


Initial Closing Date; Property Closing Date; Acquisition Advances; Construction
Advances
3
 
 
 
SECTION 5. FUNDING OF LESSOR ADVANCES; CONDITIONS PRECEDENT; REPORTING
REQUIREMENTS ON COMPLETION DATE; THE LESSEE’S DELIVERY OF NOTICES; RESTRICTIONS
ON LIENS.
4
5.1


General
4
5.2


Procedures for Funding
5
5.3


Conditions Precedent for the Lessor Parties and the Agent Relating to the
Initial Closing Date and the Lessor Advances of Funds for the Acquisition of the
Property
7
5.4


Conditions Precedent for the Lessor Parties and the Agent Relating to the Lessor
Advances of Funds after the Acquisition Advance
11
5.5


Additional Reporting and Delivery Requirements on Completion Date
13
5.6


Restrictions on Liens
14
5.7


Payments
15
5.8


Unilateral Right to Increase the Lessor Parties Commitment
15
5.9


Maintenance of the Lessee as a Wholly-Owned Entity
15
5.10


Percentage Share
15
5.11


Final Advance for Punch List Items
16
5.12


Limitation on Requested Lessor Advances regarding Available Lessor Parties
Commitment
16
5.13


Limitation on Purchase Option under the Lease and the Agency Agreement
16
5.14


Environmental Closure Reporting
17
5.15


Final Certificate of Occupancy
17
5.16


Special Provision Regarding the Funding of Uninsured Force Majeure Losses
17
5.17


Construction Consultant
17
5.18


Off‑Site Construction Costs
19
5.19


Notices from the Construction Agent/the Lessee
20
5.20


Ratable Reduction of Lessor Parties Commitments
20
 
 
 
SECTION 5A. LESSOR ADVANCE
20
5A.1


Procedure for Lessor Advance.
20



i



--------------------------------------------------------------------------------





5A.2


Computation of Lessor Yield; Payment Dates.
22
5A.3


Scheduled Return of Lessor Advance.
23
5A.4


Early Return of Lessor Advance.
23
5A.5


Computation of Lessor Yield.
24
5A.6


Termination or Reduction of Lessor Parties Commitments.
25
5A.7


Notice of Amounts Payable; Mandatory Assignment.
25
5A.8


Pro Rata Treatment and Payments.
26
5A.9


Conversion and Continuation Options Respecting the Lessor Advances.
26
 
 
 
SECTION 6. REPRESENTATIONS AND WARRANTIES.
27
6.1


Representations and Warranties of Each Credit Party
27
6.2


Representations and Warranties of the Lessor Parties
38
 
 
 
SECTION 6B. GUARANTY
40
6B.1


Guaranty of Payment and Performance.
40
6B.2


Obligations Unconditional.
40
6B.3


Modifications.
41
6B.4


Waiver of Rights.
41
6B.5


Reinstatement.
42
6B.6


Remedies.
42
6B.7


Limitation of Guaranty.
42
6B.8


Payment of Amounts to the Agent.
43
6B.9


Joinder of Guarantors.
43
6B.10


Additional Waivers and Provisions.
43
6B.11


Representations; Separateness.
44
 
 
 
SECTION 7. PAYMENT OF CERTAIN EXPENSES.
44
7.1


Transaction Expenses
44
7.2


Fee Calculation
45
7.3


Certain Fees and Expenses
45
7.4


Lessor Parties Unused Fee
45
7.5


Lessor Parties Upfront Fee
46
7.6


Administrative Agency Fee
46
7.7


Structuring Fee
46
 
 
 
SECTION 8. OTHER COVENANTS AND AGREEMENTS.
46
8.1


Cooperation with the Lessee
46
8.2


Covenants of the Lessor Parties
47
8.3


Credit Party Covenants, Consent and Acknowledgment
47
8.3A


Affirmative Covenants.
50
8.3B


Negative Covenants.
52
8.3C


Reporting Requirements.
59
8.4


Sharing of Certain Payments
63
8.5


Grant of Easements, Agreement regarding Restrictive Covenants, etc
63
8.6


The Agent
63



ii



--------------------------------------------------------------------------------





8.7


Collection and Allocation of Payments and Other Amounts
66
8.8


Release of Property, etc
70
8.9


Sharing of Lessor Expenses After Rent Commencement Date
70
 
 
 
SECTION 9. RIGHTS UNDER SECTION 5A OF THIS AGREEMENT.
70
9.1


[Reserved]
70
9.2


[Reserved]
70
9.3


The Construction Agent’s and the Lessee’s Rights under Section 5A of this
Agreement
70
 
 
 
SECTION 10. TRANSFER OF INTEREST.
71
10.1


Restrictions on Transfer
71
10.2


Effect of Transfer
73
10.3


Successor Agent
73
10.4


Participations
73
10.5


Assignments
74
10.6


The Register; Disclosure
76
 
 
 
SECTION 11. INDEMNIFICATION.
77
11.1


General Indemnity
77
11.2


General Tax Indemnity
80
11.3


Yield Protection Amount
85
11.4


Funding/Contribution Indemnity
87
11.5


EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE, STRICT LIABILITY, ETC
87
11.6


Indemnity Prior to Completion Date / Construction Period Termination Date
88
11.7


Additional Provisions Regarding Environmental Indemnification
88
11.8


Increase of Lessor Advances
89
11.9


Survival
89
 
 
 
SECTION 12. MISCELLANEOUS.
89
12.1


Survival of Agreements
89
12.2


Notices
89
12.3


Counterparts
90
12.4


Terminations, Amendments, Waivers, Etc; Unanimous Vote Matters
90
12.5


Headings, etc
92
12.6


Parties in Interest
92
12.7


GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE
92
12.8


Severability
93
12.9


Liability Limited
93
12.10


Rights of the Credit Parties
94
12.11


Further Assurances
94
12.12


Calculations under Operative Agreements
94
12.13


Confidentiality
94
12.14


Financial Reporting/Tax Characterization
95
12.15


Set-off
95



iii



--------------------------------------------------------------------------------





12.16


Limited Obligation of the Lessee to Pay on behalf of the Lessor
96
12.17


Limitation on Commitments
97
12.18


USA Patriot Act Notice
97
12.19


Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
97
12.20


UCC Filing Authorization
97
12.21


Lessor Party Voting Regarding Covenants, Representations and Warranties and
Waivers
97







iv



--------------------------------------------------------------------------------





EXHIBITS




A
Form of Requisition ‑ Section 4.2



B
Form of Officer’s Certificate ‑ Section 5.3(t)



C
Form of Secretary’s Certificate ‑ Section 5.3(u)



D
Form of Officer’s Certificate ‑ Section 5.3(v)



E
Form of Secretary’s Certificate ‑ Section 5.3(w)



F-1
Form of Officer’s Certificate (Completion - First Certification) – Section 5.5



F-2
Form of Officer’s Certificate (Completion - Second Certification) – Section 5.5



G
Form of Construction Agent Certificate – Section 5.17(b)(i)(A)



H
Form of Guarantor Joinder and Assumption Agreement – Section 6B.9



I
Form of Officer’s Certificate (Permitted Acquisition) – Section 8.3B(e)(iii)(E)



J
Form of Officer’s Certificate (Compliance) – Section 8.3C(c)



K
Form of Intercompany Subordination Agreement – Appendix A definition of
“Intercompany Subordination Agreement”







v



--------------------------------------------------------------------------------





SCHEDULES




Schedule I
Lessor Parties Commitment



Schedule II
Capitalization



Schedule III
Credit Parties



Schedule IV
New York Potential Tax Claim



Schedule V
Owned Real Estate



Schedule VI
Consents and Approvals



Schedule VII
Insurance Policies



Schedule VIII
Employee Benefit Plan Disclosure



Schedule IX
Environmental Disclosure



Schedule X
Permitted Indebtedness



Schedule XI
Existing Guaranties



Schedule XII
Excluded US Active Subsidiaries



Schedule XIII
Excluded US Inactive Subsidiaries



Schedule XIV
Permitted Investments



Schedule XV
Revolving Credit Agreement Permitted Liens



Schedule XVI
Notice Information for Lessor Parties



Schedule XVII
Settlement Amounts







vi



--------------------------------------------------------------------------------





APPENDICES




Appendix A ‑ Rules of Usage and Definitions








vii



--------------------------------------------------------------------------------






PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT dated as of November 30, 2017 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time,
this “Agreement”) is by and among AVDC, INC., an Ohio corporation (the
“Construction Agent” or “Lessee”); the various entities which are parties hereto
from time to time as guarantors (individually, a “Guarantor” and collectively,
the “Guarantors”); WACHOVIA SERVICE CORPORATION, a Delaware corporation (the
“Lessor”); the various banks and other lending institutions which are parties
hereto from time to time as lease participants (individually, a “Lease
Participant” and collectively, the “Lease Participants”); and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as the agent for the
Lessor Parties and, respecting the Security Documents, as the agent for the
Secured Parties (in such capacity, the “Agent”). Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings set forth in
Appendix A hereto.
WITNESSETH:
A.    WHEREAS, subject to the terms and conditions of the Lessor Assignment
Agreement (which agreement is effective concurrent with the effectiveness of
this Agreement) and the other Operative Agreements, the Lessor shall irrevocably
sell and assign to each Lease Participant, and each Lease Participant shall
irrevocably purchase and assume from the Lessor, its Lessor Parties Interest;
B.    WHEREAS, subject to the terms and conditions of this Agreement, the Agency
Agreement and the other Operative Agreements, (i) the Lessor shall purchase a
parcel of real property, which will (or may) have existing Improvements thereon,
from one (1) or more third parties designated by the Construction Agent and (ii)
the Lessor Parties shall fund the acquisition, installation, testing, use,
development, construction, operation, maintenance, repair, refurbishment and
restoration of the Property by the Construction Agent; and
C.    WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee desires
to lease from the Lessor, the Property pursuant to this Agreement, the Lease and
the other Operative Agreements;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.
THE FINANCING.

1.1
General.

Subject to the terms and conditions of the Lessor Assignment Agreement (which
agreement is effective concurrent with the effectiveness of this Agreement) and
the other Operative Agreements, the Lessor shall irrevocably sell and assign to
each Lease Participant, and each Lease Participant shall irrevocably purchase
and assume from the Lessor, its Lessor Parties Interest; provided, after the
effectiveness of the Lessor Assignment Agreement, the Lessor shall still retain
its own Lessor Parties Interest. Subject to the terms and conditions of this
Agreement and the other Operative Agreements and in reliance on the
representations and warranties of each of the parties hereto contained herein or
made pursuant hereto, (x) each Lessor Party has agreed, respectively, to make
its Lessor Advances from time to time in an aggregate amount of up to its Lessor
Parties Commitment to permit the Lessor to acquire and develop the Property


CHAR1\1561065v7

--------------------------------------------------------------------------------





and (y) each Lessor Party has acquired (or in the case of the Lessor, has
retained), respectively, its Percentage Share in the aggregate Lessor Parties
Ownership Interests of all the Lessor Parties.

1.2
Absolute and True Sale; No Fiduciary Duty of the Lessor.

The sale by the Lessor to the Lease Participants of the respective Lessor
Parties Interests shall be an absolute and true sale. The obligations of the
Lessor Parties are several obligations, not joint obligations. As a
clarification and not in limitation of the foregoing, the Credit Parties shall
have no recourse to any Lessor Party which funds its Lessor Advances and
otherwise performs it obligations pursuant to the Operative Agreements regarding
the failure by any other Lessor Party to fund its Lessor Advances or otherwise
to perform its obligations pursuant to the Operative Agreements. Further, the
Lease Participants shall have (a) no recourse to the Lessor in the event of
failure of any Credit Party to pay Rent or any other amounts of any kind or type
pursuant to any of the Operative Agreements and (b) no right to require the
Lessor to repurchase any Lessor Parties Interest in any event.
Notwithstanding any provision to the contrary in any of the Operative Agreements
and notwithstanding that the Lessor is a party to various of the Operative
Agreements as the “Lessor” and is the holder of legal title to the Property, the
Lessor shall not have any duties or responsibilities, except those expressly set
forth in the Operative Agreements, or any fiduciary relationship with any Lease
Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities of the Lessor shall be read into this Agreement or
any of the other Operative Agreements, or shall otherwise exist against the
Lessor.
Each Lessor Party hereby appoints and authorizes the Lessor to take such action
on its behalf and to exercise such powers under the Operative Agreements as are
delegated to the Lessor by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by the Operative Agreements (including, without limitation,
enforcement of the Operative Agreements), the Lessor shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Secured Parties, and such
instructions shall be binding upon all Lessor Parties; provided, however, that
the Lessor shall not be required to take any action which exposes the Lessor to
personal liability or which is contrary to the Operative Agreements or
Applicable Law.
Regarding its Lessor Parties Ownership Interests, the Lessor shall have the same
rights and powers as the other Lessor Parties have regarding their respective
Lessor Parties Ownership Interests.

SECTION 2.    
[RESERVED].

SECTION 3.    
SUMMARY OF TRANSACTIONS.

3.1
Operative Agreements.

On the date hereof, each of the respective parties hereto and thereto shall
execute and deliver this Agreement, the Agency Agreement, the Lease, the Lessor
Assignment Agreement, each applicable Mortgage Instrument and such other
documents, instruments, certificates and opinions of counsel as agreed to by the
parties hereto.


2



--------------------------------------------------------------------------------






3.2
Property Purchase.

On the Property Closing Date and subject to the terms and conditions of this
Agreement (a)  each Lessor Party will make its Lessor Advance in accordance with
Sections 1 and 5 of this Agreement, (b) the Lessor will purchase (to the extent
not already owned by the Lessor) and acquire good and marketable title to a fee
interest in the Property, pursuant to a Deed or Bill of Sale, as the case may
be, (c) the Lessee and the Lessor shall execute and deliver the Lease and
(d) the Term shall commence with respect to the Property.

3.3
Construction of Improvements; Commencement of Basic Rent.

Construction Advances will be made with respect to particular Improvements to be
constructed and with respect to ongoing Work regarding the Equipment and
construction of particular Improvements, in each case, pursuant to the terms and
conditions of this Agreement, the Lessor Assignment Agreement and the Agency
Agreement. The Construction Agent will act as a construction agent on behalf of
the Lessor respecting the Work regarding the Equipment, the construction of such
Improvements and the expenditures of the Construction Advances related to the
foregoing. During the Construction Period, the Construction Agent shall have
sole management responsibility over, and shall be solely responsible for, the
construction, means, methods, sequences and procedures with respect to the
Property. The Construction Agent shall promptly notify the Lessor upon
Completion of the Improvements and the Lessee shall commence to pay Basic Rent
as of the Rent Commencement Date.

3.4
Title to the Property.

For the avoidance of doubt, the title of the Lessor in and to the Property shall
be held by and in the name of the Lessor and not as trustee or as agent for the
Lessor Parties; provided, however, in the event of any sale or other disposition
of the Property (including to the Lessee, its designee or a third party,
including pursuant to any exercise of remedies pursuant to the Operative
Agreements), the Lessor shall provide the proceeds from such sale or other
disposition received by the Lessor to the Agent and the Agent shall apply such
proceeds in accordance with the applicable provisions of Section 8.7 of the
Participation Agreement.

SECTION 4.    
THE CLOSINGS.

4.1
Initial Closing Date.

All documents and instruments required to be delivered on the Initial Closing
Date shall be delivered at the offices of Moore & Van Allen, PLLC, Charlotte,
North Carolina, or at such other location as may be determined by the Lessor,
the Agent and the Lessee.

4.2
Initial Closing Date; Property Closing Date; Acquisition Advances; Construction
Advances.

The Construction Agent shall deliver to the Agent a requisition (a
“Requisition”), in the form attached hereto as EXHIBIT A or in such other form
as is satisfactory to the Agent, in its reasonable discretion, no later than
12:00 noon (Charlotte, North Carolina time) (a) as of the Initial Closing Date
regarding the Initial Closing Date Advance, (b) at least three (3) Business Days
prior to the date of any proposed Lessor Advance in connection with each
Acquisition Advance pursuant to Section 5.3 (except with respect to any
Acquisition Advance made as of the Initial Closing Date, as such shall be
subject to the consent of the Lessor Parties, in their reasonable discretion (as
such consent from each Lessor Party shall be evidenced by its funding of its
portion of the Acquisition Advance on the Initial Closing Date), in which case
such Requisition shall be


3



--------------------------------------------------------------------------------





delivered as of the Initial Closing Date) and (c) at least ten (10) days prior
to the proposed Lessor Advance, in each case in connection with each
Construction Advance pursuant to Section 5.4, including the Punchlist Advance
pursuant to Section 5.11 (and in any event the delivery date for such
Requisition shall be concurrent with or after the date as of which the
Construction Agent has complied with the other delivery requirements of
Section 5.17(b)(i)); provided, notwithstanding the foregoing provisions of this
subsection (c) or any other provision of the Operative Agreements, (x) the
Construction Agent shall not submit any Requisition for any Construction Advance
until such time as (i) the Construction Consultant shall have completed its
review of the initial Plans and Specifications and found the budget and the
construction timeline contained in such Plans and Specifications to be
satisfactory, as determined in the reasonable discretion of the Construction
Consultant, and (ii) the Lessor Parties shall have completed their review of the
initial Plans and Specifications, such that the Majority Secured Parties shall
have found the budget and the construction timeline contained in such Plans and
Specifications to be satisfactory, as determined in the reasonable discretion of
the Majority Secured Parties, and (y) any Requisition for a Construction Advance
submitted prior to the approval by the Construction Consultant and the Majority
Secured Parties of the budget and the construction timeline contained in the
initial Plans and Specifications (as referenced in the foregoing subsection (x))
shall be null and void and of no force or effect and the Lessor Parties shall
have no obligation to fund any such Construction Advance as so requested
pursuant to such a Requisition. Each Requisition shall (i) specify the desired
amount of such Lessor Advance which in the aggregate must be in a minimum amount
of $500,000 and (ii) specify the date of such Lessor Advance. Delivery of a
Requisition shall be deemed to be a certification by the Lessee that all
applicable conditions precedent (except those relating to performance by the
Financing Parties) under Sections 5.3 and/or 5.4 of this Agreement shall have
been satisfied by the date of the particular Lessor Advance, unless waived by
the Agent (pursuant to instructions from the Majority Secured Parties). No
Requisition shall be required for the funding by the Lessor Parties of Lessor
Advances to pay Transaction Expenses or for the increase of Lessor Advances
described in Section 5.1(b). As a clarification of the foregoing and not in
limitation thereof, the Construction Agent shall be permitted to submit
Requisitions (and the Lessor Parties shall fund Lessor Advances therefor,
subject to the terms of the Operative Agreements) during the Construction Period
for Property Costs, including with regard to (w) the costs and expenses required
for construction of the Improvements in accordance with the Construction
Documents, (x) certain amounts of Supplemental Rent (including, regarding the
Property, for Taxes, utilities, insurance premiums, Casualty occurrences and
Condemnation occurrences), (y) capitalized Lessor Yield on the Lessor Advances
and (z) the Transaction Expenses. The Credit Parties shall ensure that no
Requisition shall request any Lessor Advance for the acquisition of, or
otherwise in any manner regarding, any Excluded Equipment.

SECTION 5.    
FUNDING OF LESSOR ADVANCES; CONDITIONS PRECEDENT;
REPORTING REQUIREMENTS ON COMPLETION DATE; THE LESSEE’S DELIVERY OF NOTICES;
RESTRICTIONS ON LIENS.

5.1
General.

(a)    When the Lessor Parties fund their respective Lessor Advances to the
Agent pursuant to this Section 5 and Section 5A or if Agent elects to make such
Lessor Advances available to the Construction Agent under Section 5A.8(b)(i),
then, subject to the final sentence of this Section 5.1(a), the Agent shall
distribute the Lessor Advances to the Construction Agent for application by the
Construction Agent, in accordance with the Operative Agreements, as follows: (i)
from time to time at the direction of the Construction Agent to allow the Lessor
to acquire the Property, (ii) to permit the acquisition, testing, engineering,
installation, development, construction, modification, design, and renovation,
as applicable, of the Property (or components thereof) (including construction
of the Improvements and acquisition and installation of the Equipment), (iii) to
pay Transaction


4



--------------------------------------------------------------------------------





Expenses and (iv) otherwise to pay such other amounts payable pursuant to the
terms of the Operative Agreements. Notwithstanding the foregoing, if Lessor
Advances have been made to the Agent to pay Transaction Expenses (including
pursuant to Section 4.2 at a time when no Requisition has been submitted for
such items), then (without funding such amounts to the Construction Agent) the
Agent may pay such Transaction Expenses as the Agent shall reasonably determine
or, if the Agent so desires, as directed by the Majority Secured Parties.
(b)    On each Payment Date during the period prior to the Rent Commencement
Date, and as long as no Event of Default shall have occurred and be continuing
the Lessor Parties’ Lessor Advances shall automatically be increased by the
amount of Lessor Yield accrued and unpaid on the Lessor Advances for such period
(except to the extent that at any time such increase would cause the Lessor
Advances to exceed the Lessor Parties Commitment, in which case the Lessee shall
pay such excess amount to the Lessor Parties in immediately available funds on
the date the Lessor Parties Commitment was exceeded), and the Property Cost
shall be automatically increased by such amount (for the avoidance of doubt,
there shall be no such increase in the Property Cost regarding any such amounts
otherwise paid by the Lessee in accordance with the foregoing).

5.2
Procedures for Funding.

(a)    The Construction Agent shall designate the date for Lessor Advances
hereunder in accordance with the terms and provisions hereof; provided, however,
it is understood and agreed that no more than one (1) Lessor Advance (excluding
any conversion and/or continuation of any Lessor Advances) may be requested
during any calendar month and that no such designation shall be required for the
funding of Transaction Expenses or for the increase of Lessor Advances described
in Section 5.1(b); provided, further, except with respect to the Initial Closing
Date Advance and any Acquisition Advance concurrent therewith, if any, the
funding of Transaction Expenses or the increase of Lessor Advances described in
Section 5.1(b), no Lessor Advance shall be requested on a date that is not a
Payment Date; provided, further, the Initial Closing Date Advance and any
concurrent Acquisition Advance must be approved by the Agent, in its reasonable
discretion, which discretion shall include the right to require a funding
indemnity letter regarding any such Lessor Advance on the Initial Closing Date
based on the LIBOR Rate. The Construction Agent shall deliver a Requisition to
the Agent in connection with each Lessor Advance, as specified in more detail in
Section 4.2.
(b)    Each Requisition shall: (i) be irrevocable, (ii) request funds in an
amount that is not in excess of the total aggregate of the Available Lessor
Parties Commitment at such time, and (iii) request that the Lessor Parties make
Lessor Advances for the payment of Property Costs that (except with respect to
the Punchlist Advance (as defined in Section 5.11)), have previously been
incurred or are to be incurred on the date of such Lessor Advances to the extent
such were not subject to a prior Requisition, in each case as specified in the
Requisition.
(c)    (i)    Subject to the satisfaction of the conditions precedent set forth
in Section 5.3 or 5.4, as applicable, unless waived by the Agent (pursuant to
instructions from the Majority Secured Parties), and subject to Section 5.16
hereof with respect to the funding of Uninsured Force Majeure Losses, on the
Initial Closing Date and on the Property Closing Date or the date on which the
Construction Advance (other than as specified in Section 5.2(c)(ii) or, for the
avoidance of doubt, such later date as is requested by Agent pursuant to
Section 5A.8(b)(i)) is to be made, as applicable, (A) each Lessor Party shall
make a Lessor Advance to the Agent based on its Lessor Party Commitment in an
amount such that the aggregate of all Lessor Advances at such time shall be one


5



--------------------------------------------------------------------------------





hundred percent (100%) of the Requested Funds specified in such Requisition plus
(to the extent not so specified) any additional amount of Transaction Expenses,
and (B) the total amount of the Lessor Advances made on such date shall (x) be
advanced by the Agent to the Construction Agent and used to pay Property Costs
(including Transaction Expenses) within three (3) Business Days of the receipt
by the Construction Agent of such Lessor Advance, (y) be advanced by the Agent
on the date of such Lessor Advances to the Construction Agent to pay Property
Costs (including Transaction Expenses), as applicable, previously incurred by
the Construction Agent or the Lessee or (z) be applied by the Agent in
accordance with the last sentence of Section 5.1(a).
(ii)    Notwithstanding the foregoing, with respect to the final Construction
Advance regarding the Construction Period Property only and subject to the
satisfaction of the conditions precedent set forth in Section 5.4, each Lessor
Party shall make a Lessor Advance such that the aggregate of its funded Property
Cost following such final Construction Advance shall be an amount equal to its
Commitment Percentage multiplied by one hundred percent (100%) of the aggregate
Property Cost (exclusive of any amount of Property Cost attributable to any
Lessor Advance for Transaction Expenses to the extent the funding of such
Transaction Expenses was effected pursuant to the increase by any Lessor Party
of its Lessor Parties Commitment pursuant to Section 5.8) for the Property, up
to an aggregate advance amount equal to the aggregate of the Lessor Parties
Commitments (exclusive of any amount of Property Cost attributable to any Lessor
Advance for Transaction Expenses to the extent the funding of such Transaction
Expenses was effected pursuant to the increase by any Lessor Party of its Lessor
Parties Commitment pursuant to Section 5.8); provided, in the event that any
Lessor Party shall have previously funded an amount in excess of the amount
otherwise required to be funded by such Lessor Party under this Section
5.2(c)(ii) (any such amount, an “Overfunded Amount”), the Construction Agent
shall pay (from amounts received in connection with such final Construction
Advance) to such Lessor Party an amount equal to such Overfunded Amount.
(d)    With respect to a Lessor Advance made to the Construction Agent to pay
for Property Costs and not expended for such purpose on the date such Lessor
Advance was made by the Lessor Parties to the Agent, such amounts shall be held
by the Construction Agent until the applicable Property Closing Date or, if such
Property Closing Date does not occur within three (3) Business Days of the date
of the Construction Agent’s receipt of such Lessor Advance, the Construction
Agent shall return such amounts (together with Breakage Costs, if not returned
on the applicable Payment Date) to the Agent and such amounts then shall be
applied regarding the applicable Lessor Advances to repay the Lessor Parties
and, subject to the terms hereof, thereafter such amounts so returned shall
remain available for future Lessor Advances. Any such Lessor Advances held by
the Construction Agent shall be subject to the Lien of the Lease and shall
accrue Lessor Yield as a Lessor Advance from the date advanced to the
Construction Agent until such amounts are repaid to the Lessor Parties. With
respect to that portion of the purchase price for the Property constituting the
Holdback Amount that is initially funded by Lessor Advances and thereafter
disbursed by the escrow holder from time to time to reimburse the Construction
Agent for amounts paid by the Construction Agent for ordnance‑related matters
(as more specifically described in Section 10(b) of the Purchase Agreement), the
Construction Agent shall return such amounts (together with Breakage Costs, if
not returned on the applicable Payment Date) to the Agent and such amounts then
shall be applied regarding the applicable Lessor Advances to repay the Lessor
Parties. Thereafter such amounts so returned shall remain available for future
Lessor Advances in accordance with the terms of the Operative Agreements. Any
such Lessor Advances held by the Construction Agent shall be subject to the Lien
of the Lease and shall accrue Lessor Yield as a Lessor Advance from the date
advanced


6



--------------------------------------------------------------------------------





to the Construction Agent until such amounts are repaid to the Lessor Parties.
The foregoing provisions of this Section 5.2(d) shall not impair the right of
the Construction Agent, in its final Requisition, to request the Punchlist
Advance, as more particularly described in Section 5.11.
(e)    All Operative Agreements which are to be delivered to any Lessor Party or
the Agent shall be delivered to the Agent, on behalf of the Lessor Parties and
the Agent, and such items (except for Bills of Sale, Deeds and chattel paper
originals, with respect to which in each case there shall be only one original)
shall be delivered with originals sufficient for the Lessor Parties and the
Agent. All other items which are to be delivered to any Lessor Party or the
Agent shall be delivered to the Agent, on behalf of the Lessor Parties and the
Agent, and such other items shall be held by the Agent. To the extent any such
other items are requested in writing from time to time by any Lessor Party, the
Agent shall provide a copy of such item to the party requesting it.
(f)    Notwithstanding the completion of any closing under this Agreement
pursuant to Section 5.3 or 5.4, each condition precedent in connection with any
such closing may be subsequently enforced by the Agent (unless such has been
expressly waived in writing by the Agent (pursuant to instructions from the
Majority Secured Parties)).

5.3
Conditions Precedent for the Lessor Parties and the Agent Relating to the
Initial Closing Date and the Lessor Advances of Funds for the Acquisition of the
Property.

The obligations (i) on the Initial Closing Date of the Lessor Parties and the
Agent to enter into the transactions contemplated by this Agreement, including
the obligation to execute and deliver the applicable Operative Agreements to
which each is a party on the Initial Closing Date, (ii) on the Initial Closing
Date of the Lessor Parties to make Lessor Advances in order to pay Property
Costs constituted as Transaction Expenses (individually, an “Initial Closing
Date Advance”) and (iii) on the Property Closing Date of the Lessor Parties to
make Lessor Advances in order to pay (or reimburse the Construction Agent or the
Lessee for the payment of) the Property Acquisition Cost of the Property
(individually, an “Acquisition Advance”), in each case (with regard to the
foregoing Sections 5.3(i), (ii) and (iii)) are subject to the satisfaction or
waiver by the Agent (pursuant to instructions from the Majority Secured Parties)
of the following conditions precedent on or prior to the Initial Closing Date or
the Property Closing Date, as the case may be (to the extent such conditions
precedent require the delivery of any agreement, certificate, instrument,
memorandum, legal or other opinion, appraisal, commitment, title insurance
commitment, Lien report or any other document of any kind or type, such shall be
in form and substance satisfactory to the Agent, in its reasonable discretion;
notwithstanding the foregoing, the obligations of each party shall not be
subject to any conditions contained in this Section 5.3 which are required to be
performed by such party):
(a)    the correctness in all material respects of the representations and
warranties of the parties to this Agreement contained herein, in each of the
other Operative Agreements and in each certificate delivered pursuant to any
Operative Agreement on each such date (except representations and warranties
which (i) expressly relate solely to an earlier date or time, in which case such
representations and warranties were true and correct as of such earlier date or
time or (ii) are qualified by materiality or references to Material Adverse
Effect, which such representations and warranties shall be true and correct in
all respects as of such date);
(b)    the performance by the parties to this Agreement of their respective
agreements contained herein and in the other Operative Agreements to be
performed by them on or prior to each such date;


7



--------------------------------------------------------------------------------





(c)    the Agent shall have received a fully executed counterpart copy of the
Requisition, appropriately completed;
(d)    with respect to the Property Closing Date only, title to the Property
shall conform to the representations and warranties set forth in Section 6.1(ii)
hereof;
(e)    with respect to the Property Closing Date only, the Construction Agent or
the Lessee shall have delivered to the Lessor a copy of the Deed respecting the
Land and existing Improvements (if any) as are being acquired on each such date
with the proceeds of the Lessor Advances;
(f)    there shall not have occurred and be continuing any Default or Event of
Default and no Default or Event of Default will have occurred after giving
effect to the Lessor Advances requested by each such Requisition;
(g)    with respect to the Property Closing Date only, the Construction Agent or
the Lessee shall have delivered to the Agent title insurance commitments to
issue policies respecting the Property in an amount no less than the Property
Cost, with such endorsements as the Agent deems necessary, in its reasonable
discretion, and which are customary for transactions of this type and in the
applicable state, in favor of the Lessor and the Agent from a title insurance
company selected by the Construction Agent or the Lessee and acceptable to the
Agent, in its reasonable discretion, but only with such title exceptions thereto
that are Permitted Liens, and the Construction Agent or the Lessee shall have
delivered to the Agent a current title report;
(h)    with respect to the Property Closing Date only, the Construction Agent or
the Lessee shall have delivered to the Agent a Phase I environmental site
assessment (conducted pursuant to ASTM E1527‑13) respecting the Property
certified to the Agent and prepared by an independent recognized professional
selected by the Construction Agent or the Lessee and acceptable to the Agent, in
its reasonable discretion, and evidencing no Environmental Condition with
respect to which there is more than a remote risk of loss;
(i)    with respect to the Property Closing Date only, (i) the Construction
Agent or the Lessee shall have delivered to the Agent an ALTA survey (with a
flood hazard certification) respecting the Property certified to the Agent and
the Lessor prepared by (A) an independent recognized professional selected by
the Construction Agent or the Lessee and acceptable to each of the Agent and the
Lessor, in its reasonable discretion, and (B) in a manner and including such
information as is required by the Agent and (ii) the Agent shall have obtained
the necessary documentation concerning flood hazard certification;
(j)    with respect to the Property Closing Date only, counsel for the Lessee or
the Construction Agent admitted in the state where the Property is located and
otherwise acceptable to the Agent shall have issued to the Lessor Parties and
the Agent its legal opinion addressing such issues as identified by the Agent,
in such form as is reasonably acceptable to the Agent, with respect to local law
real property issues respecting the law where the Property is located;
(k)    with respect to the Property Closing Date only, the Lessee shall have
caused to be delivered to the Agent a Mortgage Instrument in respect of the
Property (in such form as is acceptable to the Agent, with revisions as
necessary to conform to statutory recording requirements and customary practice
under applicable state law) and UCC Financing Statements respecting the
Property, all in recordable form;


8



--------------------------------------------------------------------------------





(l)    with respect to the Property Closing Date only, the Lessee shall have
delivered to the Agent the Lease and a memorandum thereof (or short form lease),
such memorandum or short form lease to be in the form attached to the Lease as
Exhibit B or in such other form as is acceptable to the Agent, with
modifications as necessary to conform to applicable state law, and in form
suitable for recording;
(m)    immediately after and giving effect to the applicable Lessor Advances
contemplated hereby, the aggregate outstanding Lessor Advances do not exceed the
aggregate Lessor Parties Commitment;
(n)    [Reserved];
(o)    the Available Lessor Parties Commitment shall be sufficient for
Completion of the Construction Period Property on or before the Construction
Period Termination Date;
(p)    with respect to the Property Closing Date only, the Construction Agent or
the Lessee shall have provided to the Agent a certificate of insurance
evidencing the insurance with respect to the Property as required by the Lease
or the Agency Agreement, as the case may be;
(q)    the Agent shall have received (i) Uniform Commercial Code Lien searches
regarding the Lessee and Tax Lien searches and judgment Lien searches regarding
each of the Credit Parties in such jurisdictions as determined by the Agent by a
nationally recognized search company acceptable to the Agent, in its reasonable
discretion, (ii) the Liens referenced in such Lien searches which are
objectionable to the Agent shall have been either removed or otherwise handled
in a manner satisfactory to the Agent, in its reasonable discretion, and (iii) a
good standing certificate (or local equivalent) regarding the Lessee from the
appropriate office of the respective state where the Property is located;
(r)    all Taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements and/or
documents related thereto as the parties have agreed to record or file (and in
any event all such Taxes, fees and other charges in connection with any and all
UCC financing statements and fixture filings) and the payment of the title
insurance premiums shall have been paid or provisions for such payment shall
have been made to the satisfaction of the Agent, in its reasonable discretion;
(s)    each of the Operative Agreements to be entered into on such date shall
have been duly authorized, executed and delivered by the parties thereto,
enforceable against such parties, and shall be in full force and effect, and the
Agent shall have received a fully executed copy of each of the Operative
Agreements;
(t)    as of the Initial Closing Date only, the Agent shall have received an
Officer’s Certificate, dated as of the Initial Closing Date, of the Lessee in
the form attached hereto as EXHIBIT B or in such other form as is acceptable to
the Agent, in its reasonable discretion, stating that (i) each and every
representation and warranty of each Credit Party contained in the Operative
Agreements to which it is a party is true and correct in all material respects
on and as of the Initial Closing Date; (ii) no Default or Event of Default has
occurred and is continuing; (iii) each Operative Agreement to which any Credit
Party is a party is in full force and effect with respect to it; and (iv) each
Credit Party has duly performed and complied with all covenants, agreements and
conditions contained herein or in any Operative Agreement required to be
performed or complied with by it on or prior to the Initial Closing Date;


9



--------------------------------------------------------------------------------





(u)    as of the Initial Closing Date only, the Agent shall have received (i) a
certificate of the Secretary or an Assistant Secretary of each Credit Party,
dated as of the Initial Closing Date, in the form attached hereto as EXHIBIT C
or in such other form as is acceptable to the Agent, in its reasonable
discretion, attaching and certifying as to (A)  its articles of incorporation or
other charter documents, certified as of a recent date by the Secretary of State
of its state of formation, (B) its by‑laws or other similar document, certified
as of a recent date by an appropriate officer of the Credit Party, (C) the
resolutions duly authorizing the execution, delivery and performance by it of
each of the Operative Agreements to which it is or will be a party and (D) the
incumbency and signature of persons authorized to execute and deliver on its
behalf the Operative Agreements to which it is or will be a party and (ii) a
good standing certificate (or local equivalent) from the appropriate office of
the respective states where such Credit Party is formed and, except for BLC LLC,
Industrial Products of New England, Inc., Mac Frugal’s Bargains • Close-outs,
Inc., Midwestern Home Products, Inc., Tool and Supply Company of New England,
Inc., Big Lots Online LLC, Capital Retail Systems, Inc., Sahara LLC and Sonoran
LLC, where the principal place of business of such Credit Party is located as to
its good standing in each such state;
(v)    as of the Initial Closing Date only, the Agent shall have received an
Officer’s Certificate of the Lessor dated as of the Initial Closing Date in the
form attached hereto as EXHIBIT D or in such other form as is acceptable to the
Agent, stating that (A) each and every representation and warranty of the Lessor
contained in the Operative Agreements to which it is a party is true and correct
in all material respects on and as of the Initial Closing Date, (B) each
Operative Agreement to which the Lessor is a party is in full force and effect
with respect to it and (C) the Lessor has duly performed and complied with all
covenants, agreements and conditions contained herein or in any Operative
Agreement required to be performed or complied with by it on or prior to the
Initial Closing Date;
(w)    as of the Initial Closing Date only, the Agent shall have received (i) a
certificate of the Secretary or an Assistant Secretary of the Lessor in the form
attached hereto as EXHIBIT E or in such other form as is acceptable to the
Agent, attaching and certifying as to (A) its articles of incorporation or other
equivalent charter documents certified as of a recent date by the Secretary of
State of its state of formation, (B) its by‑laws or other similar document,
certified as of a recent date by an appropriate officer of the Lessor, (C) the
resolutions duly authorizing the execution, delivery and performance by the
Lessor of each of the Operative Agreements to which it is or will be a party,
and (D) the incumbency and signature of persons authorized to execute and
deliver on its behalf the Operative Agreements to which it is a party and (ii) a
good standing certificate (or local equivalent) from the appropriate office of
the state where the Lessor is incorporated and where the principal place of
business of the Lessor is located as to good standing in each such state;
(x)    as of the Initial Closing Date only, counsel for the Lessor acceptable to
the Agent shall have issued (i) to the Lessee, the Guarantors, the Lessor
Parties and the Agent its legal opinion addressing such issues as identified by
the Agent, in such form as is reasonably acceptable to the Agent and (ii) to the
Lessor its legal opinion addressing such true sale issues as identified by the
Lessor, in such form as is reasonably acceptable to the Lessor;
(y)    as of the Initial Closing Date only, counsel for the Credit Parties
acceptable to the Agent shall have issued to the Lessor Parties and the Agent
their legal opinion, addressing such issues as identified by the Agent, in such
form as is reasonably acceptable to the Agent;


10



--------------------------------------------------------------------------------





(z)    no law or regulation shall prohibit, and no order, judgment or decree of
any court or governmental body, agency or instrumentality shall prohibit or
enjoin any Lessor Party from making the Lessor Advances;
(aa)    immediately after and giving effect to the applicable Lessor Advances
contemplated hereby, the aggregate outstanding Lessor Advances do not exceed the
Lessor Parties Commitment;
(bb)    with respect to the Property Closing Date only, the Lessor shall have
arranged to have an RVI Policy issued with respect to the Property from an
insurer selected by the Lessor; provided, the premium for such RVI Policy shall
not exceed a reasonable and customary amount;
(cc)    with respect to the Property Closing Date only, the Agent shall have
received an Appraisal regarding the Property certified to the Agent and the
Lessor prepared by (i) an independent recognized professional selected by the
Agent and (ii) in a manner and including such information as is required by the
Agent;
(dd)    the Construction Agent shall have delivered to the Agent a copy of the
Plans and Specifications for the Improvements respecting the Property, certified
by an officer of the Construction Agent; and
(ee)    the Construction Agent shall have delivered to the Agent a copy of the
Construction Budget respecting the Property, certified by an officer of the
Construction Agent;

5.4
Conditions Precedent for the Lessor Parties and the Agent Relating to the Lessor
Advances of Funds after the Acquisition Advance.

The obligations of the Lessor Parties to make Lessor Advances to permit the
acquisition, testing, engineering, installation, development, construction,
modification, design, and renovation, as applicable, of the Property (or
components thereof) in accordance with the terms of the Agency Agreement and the
other Operative Agreements (including construction of the Improvements and
acquisition and installation of the Equipment) and the funding of Off-Site
Construction Costs are subject to the satisfaction or waiver of the following
conditions precedent (to the extent such conditions precedent require the
delivery of any agreement, certificate, instrument, memorandum, legal or other
opinion, appraisal, commitment, title insurance commitment, Lien report or any
other document of any kind or type, such shall be in form and substance
satisfactory to the Agent, in its reasonable discretion; notwithstanding the
foregoing, the obligations of each party shall not be subject to any conditions
contained in this Section 5.4 which are required to be performed by such party):
(a)    the correctness in all material respects on such date (except
representations and warranties which (i) expressly relate solely to an earlier
date or time, in which case such representations and warranties were true and
correct as of such earlier date or time or (ii) are qualified by materiality or
references to Material Adverse Effect, which such representations and warranties
shall be true and correct in all respects as of such date) of the
representations and warranties of the parties to this Agreement contained
herein, in each of the other Operative Agreements and in each certificate
delivered pursuant to any Operative Agreement;
(b)    the performance by the parties to this Agreement of their respective
agreements contained herein and in the other Operative Agreements to be
performed by them on or prior to each such date unless waived in accordance with
Section 12.4 of this Agreement;


11



--------------------------------------------------------------------------------





(c)    the Agent shall have received a fully executed counterpart of the
relevant Requisition, appropriately completed;
(d)    (i) the Available Lessor Parties Commitment will be sufficient to
finalize Completion of the Construction Period Property and (ii) construction of
the Property is on track to be completed in accordance with the Construction
Documents on or prior to the Construction Period Termination Date;
(e)    there shall not have occurred and be continuing any Default or Event of
Default, and no Default or Event of Default will have occurred after giving
effect to the Construction Advance requested by the applicable Requisition;
(f)    the title insurance policy delivered in connection with the requirements
of Section 5.3(g) shall provide for (or shall be endorsed to provide for)
insurance in an amount at least equal to the maximum total Property Cost
indicated by the Construction Budget (as adjusted from time to time, including
with regard to any additional Lessor Advances pursuant to Section 5.16) and
there shall be no title change or exception objectionable to the Agent;
(g)    all Taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements (and in
any event all such Taxes, fees and other charges in connection with any and all
UCC financing statements and fixtures filings) and the cost of any title
endorsement or update shall have been paid or provisions for such payment shall
have been made to the satisfaction of the Agent, in its reasonable discretion;
(h)    [Reserved];
(i)    [Reserved];
(j)    immediately after and giving effect to the applicable Lessor Advances
contemplated hereby, the aggregate outstanding Lessor Advances do not exceed the
aggregate Lessor Parties Commitment;
(k)    no law or regulation shall prohibit, and no order, judgment or decree of
any court or governmental body, agency or instrumentality shall prohibit or
enjoin any Lessor Party from making the Lessor Advances;
(l)    the requirements of Section 5.17 shall have been satisfied;
(m)    with respect to any Lessor Advances not contemplated in the original
Construction Budget, including by the Lessor pursuant to Section 5.16, the
Lessee shall have caused to be delivered to the Agent an amendment to the
Mortgage Instrument (as is acceptable to the Agent, with revisions as necessary
to conform to statutory recording requirements and customary practice under
Applicable Law); and
(n)    submission of the Requisition shall constitute a certification by the
Construction Agent that, in accordance with the Construction Documents, (i)
Completion is on schedule to be effected by the Construction Period Termination
Date and (ii) Completion is on schedule to be effected with the remaining
Available Lessor Parties Commitment.


12



--------------------------------------------------------------------------------






5.5
Additional Reporting and Delivery Requirements on Completion Date.

(a)    As the Property nears Completion, the Construction Agent shall coordinate
with the Agent regarding the date to be designated as the Completion Date, and
no later than the Completion Date, the Construction Agent shall notify the Agent
of the exact date of the Completion Date.
(b)    Within three Business Days after the Completion Date, the Construction
Agent shall deliver to the Agent an Officer’s Certificate in the form attached
hereto as EXHIBIT F- 1 or in such other form as is acceptable to the Agent
attaching the temporary certificate of occupancy for the Property and
specifying:
(i)    the address for the Property;
(ii)    the Completion Date;
(iii)    the aggregate Property Cost; and
(iv)    that all representations and warranties of the Credit Parties in each of
the Operative Agreements and each certificate delivered pursuant thereto are
true and correct in all material respects as of the Completion Date (except
representations and warranties which (i) expressly relate solely to an earlier
date or time, in which case such representations and warranties were true and
correct as of such earlier date or time or (ii) are qualified by materiality or
references to Material Adverse Effect, which such representations and warranties
shall be true and correct in all respects as of such date).
(c)    Within thirty (30) days after the Completion Date:
(i)    the Construction Agent shall deliver to the Agent an Officer’s
Certificate in the form attached hereto as EXHIBIT F‑2 or in such other form as
is acceptable to the Agent attaching:
(A)    detailed, itemized documentation supporting the asserted Property Cost
figures; and
(B)    unconditional waivers of Lien covering all work and materials regarding
the Property by the applicable general contractor or any subcontractors or
suppliers;
(ii)    the Construction Agent shall deliver or cause to be delivered to the
Agent (unless previously delivered to the Agent) originals of the following
relating to the Property, each of which shall be in form and substance
acceptable to the Agent, in its reasonable discretion:
(A)    a title insurance endorsement regarding the title insurance policy
delivered in connection with the requirements of Section 5.3(g), but only to the
extent such endorsement is necessary to provide for insurance in an amount at
least equal to the maximum total Property Cost and, if endorsed, the endorsement
shall not include a title change or exception that has or would reasonably be
expected to have a Material Adverse Effect;


13



--------------------------------------------------------------------------------





(B)    an as‑built survey for the Property;
(C)    insurance certificates respecting the Property as required hereunder and
under the Lease;
(D)    at the Lessor’s prior written request, an Appraisal regarding the
Property; and
(E)    with respect to any Lessor Advances not contemplated in the original
Construction Budget, including by the Lessor pursuant to Section 5.16, the
Lessee shall have caused to be delivered to the Agent an amendment to the
Mortgage Instrument (as is acceptable to the Agent, with revisions as necessary
to conform to statutory recording requirements and customary practice under
Applicable Law); and
(iii)    the Construction Agent covenants and agrees that the recording fees,
documentary stamp taxes or similar amounts required to be paid in connection
with the related Mortgage Instrument shall have been paid in an amount required
by Applicable Law, subject, however, to the obligations of the Lessor Parties to
fund such costs to the extent required pursuant to Section 7.1.
(d)    The Agent shall have the right to contest the information contained in
either of the foregoing Officer’s Certificate (to be delivered pursuant to
Sections 5.5(b) and 5.5(c)(i), as applicable), with any such determination made
by the Agent in good faith being determinative, absent manifest error; provided
that, the Agent and the Construction Agent shall work in good faith to resolve
any such contest and, to the extent that the Agent contests the information
contained in either such Officer’s Certificate and the Credit Parties are
diligently working in good faith with the Agent to resolve any such contest,
notwithstanding anything contained herein or in any other Operative Agreement to
the contrary, no Event of Default shall be created solely by any such contest
for a period not to exceed thirty (30) days from the date the Agent provides
written notice to the Construction Agent of such contest; provided, further,
that notwithstanding that any such particular contest has not been resolved in
such period of thirty (30) days, if it is reasonable to expect that such contest
may be subsequently resolved with additional diligent effort by the Credit
Parties and the Agent, and to the extent the Credit Parties continue to work
diligently in good faith with the Agent to resolve such contest, then the Credit
Parties may continue to work with the Agent to resolve such contest for a period
of an additional fifteen (15) days; provided, further, if such contest has not
been resolved in the period of the additional fifteen (15) days, then the
contested information shall constitute a breach of the Construction Agent’s
obligation to have delivered such information to the Agent in accordance with
the terms of this Agreement.

5.6
Restrictions on Liens.

On the Property Closing Date, the Construction Agent or the Lessee shall cause
the Property acquired by the Lessor to be free and clear of all Liens except
those referenced in Section 6.1(cc)(i) and (ii). On the date the Property is
either sold to a third party in accordance with the terms of the Operative
Agreements or, pursuant to Section 21.1(a) of the Lease, retained by the Lessor,
the Lessee shall cause the Property to be free and clear of all Liens (other
than Lessor Liens and such other Liens that are expressly set forth as title
exceptions on the title commitment issued under Section 5.3(g) with respect to
the Property (except to the extent that the Agent, prior to the time of the
Property Closing Date, has given written notice to the Lessee that the Agent
reasonably believes that any such title exceptions may materially impair the
potential resale


14



--------------------------------------------------------------------------------





value of the Property), Liens for Taxes that are not yet due and such other
Liens on the Property theretofore approved by the required Financing Parties in
accordance with the Operative Agreements).

5.7
Payments.

Subject to Section 5.1(b), all payments of Lessor Advances, Lessor Yield, Fees
and other amounts to be made by the Credit Parties under this Agreement or any
other Operative Agreements to any of the Financing Parties (excluding Excepted
Payments which shall be paid directly to the party to whom such payments are
owed) shall be made to the Agent at the office designated by the Agent from time
to time in Dollars and in immediately available funds, without set-off,
deduction (except for deduction or withholding of Impositions as required by
Applicable Law, but subject to Section 11.2), or counterclaim. Excluding
Excepted Payments paid to the party to whom such payments are owed and payments
received from the Agent, the Financing Parties agree to pay to the Agent, at the
office designated by the Agent from time to time and in the currency received,
all other amounts received by any Financing Party from any Credit Party or
otherwise with respect to the Property. Subject to the definition of “Lessor
Yield Period” in Appendix A attached hereto, whenever any payment under this
Agreement or any other Operative Agreements shall be stated to be due on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time in such case shall be included in the
computation of Lessor Yield, Fees or other amounts payable pursuant to the
Operative Agreements, as applicable and as the case may be.

5.8
Unilateral Right to Increase the Lessor Parties Commitment.

Notwithstanding any other provision of any Operative Agreement or any objection
by any Person (including any objection by the Lessee or the Construction Agent),
each Lessor Party, in its sole discretion, may unilaterally elect to increase
its Lessor Parties Commitment in order to fund Transaction Expenses. The Credit
Parties shall promptly cause to be taken, executed, acknowledged or delivered,
at the sole expense of the Lessee, all such further acts, conveyances, documents
and assurances as the Financing Parties may from time to time reasonably request
in order to carry out and effectuate the intent and purposes of this Section 5.8
(including the preparation and execution of a Requisition for amounts funded by
any of the Lessor Parties as a result of any increase in the Lessor Parties
Commitment pursuant to this Section 5.8).

5.9
Maintenance of the Lessee as a Wholly-Owned Entity.

From the Initial Closing Date and thereafter until such time as all obligations
of all Credit Parties under the Operative Agreements have been satisfied and
performed in full, the Parent shall, unless otherwise consented to by the Agent
and the Lessor Parties, retain the Lessee as a Wholly-Owned Entity, which, for
the avoidance of doubt, shall not prohibit any transaction otherwise permitted
under Section 8.3B or Section 10.1 so long as, after giving effect thereto, any
successor, transferee or assignee which becomes the Lessee in any such
transaction is a Wholly-Owned Entity.

5.10
Percentage Share.

The Percentage Share for each Lessor Party shall be determined from time to time
by the Agent in good faith, with such determination by the Agent being
conclusive and binding on each Lessor Party and the Credit Parties, absent
manifest error. The Agent shall maintain records regarding the Percentage Share
(which may be set forth in the Register), and promptly upon any such change
regarding the Percentage Share of any Lessor Party, the Agent shall provide a
report to the Lessor Parties detailing the then current Percentage Shares of all
the Lessor Parties.


15



--------------------------------------------------------------------------------






5.11
Final Advance for Punch List Items.

Prior to the Construction Period Termination Date, the Construction Agent in its
Requisition for the final Advance may request amounts to pay for punch list
items for the Property that have not been completed at such time and that may
not be completed until after the Completion Date (such Advance being referred to
herein as the “Punchlist Advance”).  With regard to such punch list items, the
Construction Agent shall reference in Section 1 of the applicable Requisition
under “Party to Whom Amount is Owed” the entry “contractors regarding punch list
items for the Property” and under “Amount Owed (in U.S. Dollars)” the requested
aggregate amount for such punch list items. Concurrent with delivery of such
Requisition for the Punchlist Advance, the Construction Agent shall provide to
the Agent (for prompt delivery to the Lessor Parties) a listing (in reasonable
detail) of the anticipated expense items to be paid with the Punchlist Advance.
Funding of the Punchlist Advance for punch list items for the Property will be
subject to the conditions precedent referenced in Section 5.4.  Prior to the
Completion Date, the Construction Agent shall use all such Punchlist Advance
amounts only for punch list items for the Property.  After the Completion Date,
the Lessee shall use all such Punchlist Advance amounts only for punch list
items for the Property.  All punch list items for the Property so completed
shall be completed in accordance with the Plans and Specifications.  Not less
than five (5) Business Days prior to the Payment Date next occurring after the
twelve (12) month anniversary of the Completion Date (the “Punchlist Deadline”),
the Lessee shall return to the Agent any and all Advance amounts previously
funded for such punch list items for the Property to the extent such amounts
have not been used at such time to pay for punch list items for the Property;
provided, however, that if the Lessee is unable to complete such punchlist items
prior to the Punchlist Deadline despite its diligent efforts to do so, the
Lessee, may, by written request to the Agent, extend the Punchlist Deadline by
up to three (3) additional months upon the Agent’s written approval, not to be
unreasonably withheld, conditioned or delayed.  Within thirty (30) days of the
Lessee either (x) spending all of the Punchlist Advance or (y) returning any
unspent portion of the Punchlist Advance to the Agent (in the case of both
subsections (x) and (y), in accordance with this Section 5.11), the Lessee shall
provide to the Agent (for prompt delivery to the Lessor Parties) a listing (in
reasonable detail) of the actual expense items paid with the Punchlist Advance.
On such Payment Date following the Punchlist Deadline, the Agent shall
distribute such returned amounts ratably to the Lessor Parties in accordance
with Section 8.7(b)(vi).

5.12
Limitation on Requested Lessor Advances regarding Available Lessor Parties
Commitment.

Lessee shall not submit any Requisition or any other request for funding
pursuant to the Operative Agreements requesting any Lessor Advance in excess of
the Available Lessor Parties Commitment. No Lessor Party shall be obligated to
fund any Lessor Advance in excess of its Lessor Parties Commitment.

5.13
Limitation on Purchase Option under the Lease and the Agency Agreement.

The Lessee (or its designee) may purchase the Property from time to time
pursuant to the Purchase Option in the Lease to the extent the Lessee (or its
designee) pays the Termination Value; provided, that, notwithstanding the
foregoing, Lessee may not exercise the Purchase Option to purchase the Property
as a Lessee selected cure to an Event of Default while the Property is a
Construction Period Property or as a voluntary election by the Lessee while the
Property is a Construction Period Property. The limitations imposed pursuant to
this Section 5.13 shall also apply with respect to any purchase by the Lessee
(or its designee) of the Property while the Property is a Construction Period
Property pursuant to Section 17.10 of the Lease or pursuant to the Agency
Agreement.


16



--------------------------------------------------------------------------------






5.14
Environmental Closure Reporting.

On or prior to the Construction Period Termination Date, if the California
Department of Toxic Substances Control (the “DTSC”) has not issued a
determination letter that no further remedial action is required with respect to
known environmental conditions at the Property, or has not provided written
confirmation that such letter is not required, then the Lessee shall arrange for
issuance by an independent environmental consultant (who has not worked for the
Lessee in the past and is reasonably acceptable to the Majority Secured Parties)
of an opinion that all known environmental conditions on the Property comply
with Acceptable Regulatory Standards, which shall be delivered no later than
sixty (60) days after the Construction Period Termination Date. The consultant
shall issue to the Lessor Parties and the Agent a reliance letter containing the
consultant’s written opinion regarding this matter.

5.15
Final Certificate of Occupancy.

Within thirty (30) of obtaining the same and in any event within six (6) months
of the Rent Commencement Date, the Lessee shall provide to the Agent a true and
correct copy of the final certificate of occupancy or its equivalent for the
Property.

5.16
Special Provision Regarding the Funding of Uninsured Force Majeure Losses.

Notwithstanding any provision herein or in any other Operative Agreement to the
contrary, the parties hereto agree that, upon the occurrence of a Force Majeure
Event with respect to the Construction Period Property and subject to the
satisfaction of the conditions for a Construction Advance set forth in
Section 5.4, the Lessor Parties shall make Lessor Advances (in addition to any
Lessor Advances otherwise made pursuant to the provisions of Section 5.2(c)) in
an amount sufficient to pay any Uninsured Force Majeure Loss attributable to
such Force Majeure Event, and such amount so advanced shall be added to the
Property Cost for the Construction Period Property.

5.17
Construction Consultant.

(a)    The Agent shall be permitted to hire the Construction Consultant to act
as the Agent’s agent (i) to review the submissions by or on behalf of the
Construction Agent in connection with the Requisitions and (ii) to oversee
construction of the Property. The Construction Consultant may itself provide any
or all such services or, in its discretion, the Construction Consultant may
contract with one or more third parties to provide any or all such services.
Promptly after the Initial Closing Date, the Agent shall, or shall cause the
Construction Consultant to, provide the notice information for the Construction
Consultant to the Construction Agent. Upon submission by the Agent (on behalf of
the Construction Consultant) to the Construction Agent of invoices (including
payment instructions) for the services of the Construction Consultant from time
to time, the Construction Agent shall include all such invoiced amounts in its
next Requisition, unless any such invoice is submitted less than three (3)
Business Days prior to the date of submission of the Requisition to the Agent in
which case such invoiced amounts shall be included in the next following
Requisition. Without the need for any further action, all such invoiced amounts
from the Construction Consultant shall constitute Transaction Expenses and once
those invoiced amounts are paid, they shall be added to the Property Cost. From
and after the Initial Closing Date Advance and the Acquisition Advance and as
otherwise more fully described below, and not in limitation of the other
conditions precedent of Section 5.4, the Lessor Parties shall have no obligation
to fund a Requisition unless the Construction Consultant has approved the
funding of such Requisition, such approval not to be unreasonably withheld or
delayed.


17



--------------------------------------------------------------------------------





(b)    As referenced in Section 5.4(l) and in addition to the other requirements
of Section 5.4, the obligations of the Lessor Parties to make Lessor Advances to
the Construction Agent to permit the acquisition, testing, engineering,
installation, development, construction, modification, design, and renovation,
as applicable, of the Property (or components thereof) in accordance with the
terms of the Agency Agreement and the other Operative Agreements (including
construction of the Improvements and acquisition and installation of the
Equipment) are subject to the satisfaction or waiver of the following conditions
precedent (to the extent such conditions precedent require the delivery of any
agreement, certificate, instrument, memorandum, legal or other opinion,
appraisal, commitment, title insurance commitment, Lien report or any other
document of any kind or type, such shall be in form and substance satisfactory
to the Agent, in its reasonable discretion; notwithstanding the foregoing, the
obligations of each party shall not be subject to any conditions contained in
this Section 5.17 which are required to be performed by such party):
(i)    On or prior to the Monthly Notice Date, the Construction Agent shall
furnish or cause to be furnished to the Agent and the Construction Consultant
the following documents covering each disbursement included in a Requisition and
in each case with regard to the Property, in form and substance satisfactory to
the Agent (and for this purpose, it is acknowledged that the Agent may consult
with the Construction Consultant to determine what is satisfactory), in its
reasonable discretion:
(A)    a completed certificate of the Construction Agent in the form attached
hereto as EXHIBIT G or in such other form as is satisfactory to the Agent, in
its reasonable discretion, (the “Construction Agent Certificate”), and a
completed Requisition, each executed by an authorized representative of the
Construction Agent;
(B)    a completed standard AIA Form G702 and Form G703 signed by the applicable
general contractor and the applicable architect, and sworn statements and
conditional waivers of Lien covering all work to be paid with the proceeds of
the currently contemplated Lessor Advances, which shall become unconditional
upon such payment (provided that the foregoing shall not apply to amounts
requested in the Punchlist Advance made pursuant to Section 5.11);
(C)    fully executed copies of any proposed or executed change orders on
standard AIA Form G701 form or, if substantively similar, the form used by the
general contractor, or other form acceptable in writing to the Agent, in its
reasonable discretion, which have not been previously furnished and which
require and are not valid without the signatures of the general contractor and
the Construction Agent;
(D)    copies of all permits and other Governmental Actions required under Law
to be obtained and not delivered to the Agent and the Construction Consultant
prior thereto, and in any event copies of all such permits and other
Governmental Actions not previously delivered and then needed in connection with
the Property;
(E)    within ten (10) days of execution, executed copies of all subcontracts
and supplier contracts executed to date between the applicable general
contractor and a subcontractor or a supplier, as applicable, in each case that
provides for an aggregate contract price equal to or greater than $1,000,000;


18



--------------------------------------------------------------------------------





(F)    such other instruments, documents and information as the Construction
Consultant may reasonably request, including unconditional waivers of Lien
covering all work by the applicable general contractor or any subcontractors or
suppliers (to the extent such subcontractor or suppliers meet the $1,000,000
threshold of the foregoing subsection (E)) paid with the proceeds of the prior
Lessor Advances;
(G)    an updated Construction Budget, showing the sources and uses by cost
category in form acceptable to the Agent, in its reasonable discretion and any
modification to the Plans and Specifications; and
(H)    regarding each requested disbursement of Transaction Expenses, invoices
which (1) are in writing, (2) contain the applicable vendor’s name and address,
on letterhead if available, (3) contain the Construction Agent’s name and the
location of the project and (4) contain an invoice number and amount (provided
that the foregoing shall not apply to amounts requested in the Punchlist Advance
made pursuant to Section 5.11).
(ii)    In connection with the review of each requested Lessor Advance under the
applicable Requisition, the Agent and the Construction Consultant shall have
received a report, satisfactory to each of them, in their reasonable discretion,
of an inspection consultant to be hired by the Construction Consultant,
reflecting such inspection consultant’s periodic site observation and review of
the documents substantiating the Property Costs being requested pursuant to the
applicable Requisition, including progress and quality of the Improvements, the
construction schedule and related Construction Documents.
(iii)    On the Business Day next following ten (10) days after receipt by the
Agent and the Construction Consultant of all items that the Construction Agent
is required to provide pursuant to Section 5.17(b)(i), the Agent shall request
the Construction Consultant to provide, respecting a requested Lessor Advance
under the applicable Requisition, either a written approval thereof or a written
disapproval thereof indicating the reasons for any such disapproval. The Agent
shall share, or shall cause the Construction Consultant to share, promptly with
the Construction Agent the certificate or other written communication from the
Construction Consultant regarding any such approval/disapproval.

5.18
Off‑Site Construction Costs‑.

The Lessor Parties shall fund the Off-Site Construction Costs subject to the
inclusion thereof in a Requisition and satisfaction of the other conditions
precedent for funding pursuant to the Operative Agreements, including Section
5.4.


19



--------------------------------------------------------------------------------






5.19
Notices from the Construction Agent/the Lessee.

If the Construction Agent implements any revision, amendment or modification to
the Plans and Specifications pursuant to Section 3.2(b) of the Agency Agreement,
then the Construction Agent shall provide promptly a copy thereof to the Agent.
If the Lessee makes any Modification to the Property, as referenced in
Section 11.1 of the Lease, that shall or could reasonably be expected to have a
Material Adverse Effect, then the Lessee shall provide prompt notice thereof to
the Agent.

5.20
Ratable Reduction of Lessor Parties Commitments.

Any reduction in the Lessor Parties Commitments shall be on a ratable basis
among all Lessor Parties.

SECTION 5A.
LESSOR ADVANCE.

5A.1    Procedure for Lessor Advance.    
(a)    Upon receipt from the Construction Agent by the Agent of a Requisition
pursuant to Section 4.2, and subject to the terms and conditions of this
Agreement, each Lessor Party shall make a Lessor Advance to the Agent under the
Lessor Parties Commitment in an amount equal to its Commitment Percentage of the
amount requested in such Requisition on the Initial Closing Date or the Property
Closing Date, as applicable, or on the date for any Construction Advance, and,
unless retained and applied by the Agent pursuant to Section 5.1(a), the Agent
shall distribute the funds to the Construction Agent on the same day it receives
such funds from the Lessor Parties; provided, that the outstanding Lessor
Advances of a Lessor Party shall not exceed its Lessor Parties Commitment. The
Lessor Advances shall accrue yield at the Lessor Yield from time to time from
the date of advance to the Agent.
(b)    The Lessor Parties Commitment of each Lessor Party to make Lessor
Advances shall be pro rata based upon the respective Lessor Parties Commitments
of the Lessor Parties. The Lessor Advances by the Lessor Parties may from time
to time be (i) Eurodollar Lessor Advances, (ii) ABR Lessor Advances, or (iii) a
combination thereof, as determined by the Construction Agent and notified to the
Agent pursuant to the applicable Requisitions; provided, the Construction Agent
shall not have the right to select both Eurodollar Lessor Advances and ABR
Lessor Advances in the same Requisition but rather shall be limited under a
particular Requisition to select either all Eurodollar Lessor Advances or all
ABR Lessor Advances. In the event the Construction Agent fails to provide notice
of the intended Lessor Yield type in a Requisition, the Lessor Advances pursuant
to such Requisition shall be ABR Lessor Advances. Further, any Lessor Advances
on a given date in an aggregate amount less than $100,000 shall be ABR Lessor
Advances, unless the remaining Available Lessor Parties Commitment for the
Lessor Parties in the aggregate is less than $100,000, in which case, the
Construction Agent may elect a Eurodollar Lessor Advance for such remaining
amount.
(c)    Not later than 10:00a.m. (New York time) (i) at least three (3) Business
Day(s) prior to the proposed funding date of any Eurodollar Lessor Advance and
(ii) on the proposed funding date of any ABR Lessor Advance, then (in the case
of each of the foregoing subsections (i) and (ii)) the Agent shall deliver to
the Lessor Parties a copy of the applicable Requisition and a written
notification of the amounts to be funded by the Lessor Parties (including,
without limitation, the amount of capitalized Lessor Yield and Transaction
Expenses to be funded). Each of the Lessor Parties will make the amount of its
Pro Rata Share of the Lessor Advances available to the Agent


20



--------------------------------------------------------------------------------





as directed by the Agent and at the office specified by the Agent from time to
time by 1:00p.m. (New York time) by wire transfer on the date requested pursuant
to the Requisition (or as otherwise requested by the Agent after such date) in
funds immediately available to the Agent. Subject to satisfaction of the
applicable conditions precedent for the Lessor Advance, such Lessor Advance will
then be distributed to the Construction Agent by the Agent crediting an account
designated by the Construction Agent or otherwise applying the proceeds of such
Lessor Advance in accordance with the requirements of the last sentence of
Section 5.1(a).
(d)    That portion of Lessor Yield accruing on each Lessor Advance during the
Construction Period shall be added to the outstanding Lessor Advances on the
relevant Payment Date in accordance with Section 5.1(b). Lessor Yield accruing
on the Lessor Advances from the last Payment Date preceding the Rent
Commencement Date through the day prior to the Rent Commencement Date shall be
added to the outstanding Lessor Advances on the Rent Commencement Date in
accordance with Section 5.1(b).
(e)    (i)    Notwithstanding anything to the contrary contained in this
Agreement, if any Lessor Party becomes a Defaulting Lessor Party, then, until
such time as that Lessor Party is no longer a Defaulting Lessor Party, to the
extent permitted by Applicable Law:
(A)    Such Defaulting Lessor Party’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement or any other
Operative Agreement shall be restricted as set forth in the definitions of
“Majority Secured Parties” and Section 12.4.
(B)    Any payment of advance amounts, yield, fees or other amounts received by
the Agent for the account of such Defaulting Lessor Party (whether voluntary or
mandatory, at maturity or otherwise) or received by the Agent from a Defaulting
Lessor Party pursuant to Section 12.15 shall be applied at such time or times as
may be determined by the Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lessor Party to the Agent under any Operative
Agreement; second, as the Lessee may request (so long as no Default or Event of
Default exists), to the funding of any Lessor Advance in respect of which such
Defaulting Lessor Party has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; third, if so determined by the Agent
and the Lessee, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lessor Party’s potential future funding obligations
with respect to Lessor Advances under this Agreement; fourth, to the payment of
any amounts owing to the Non-Defaulting Lessor Parties as a result of any
judgment of a court of competent jurisdiction obtained by any Non-Defaulting
Lessor Party against such Defaulting Lessor Party as a result of such Defaulting
Lessor Party’s breach of its obligations under this Agreement or any other
Operative Agreement; fifth, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Lessee as a result of any judgment of a
court of competent jurisdiction obtained by the Lessee against such Defaulting
Lessor Party as a result of such Defaulting Lessor Party’s breach of its
obligations under this Agreement or any other Operative Agreement; and sixth, to
such Defaulting Lessor Party or as otherwise as may be required under the
Operative Agreements in connection with any Lien conferred thereunder or
directed by a court of competent jurisdiction; provided, that if (1) such
payment is a payment of any outstanding Lessor Advances in respect of which


21



--------------------------------------------------------------------------------





such Defaulting Lessor Party has not fully funded its appropriate share, and (2)
such Lessor Advances were made at a time when the conditions set forth in
Sections 5.3 or 5.4, as applicable, were satisfied or waived, such payment shall
be applied solely to pay the Lessor Advances of all Non-Defaulting Lessor
Parties on a pro rata basis prior to being applied to the payment of any Lessor
Advances of such Defaulting Lessor Party until such time as all Lessor Advances
are held by the Lessor Parties pro rata in accordance with the Lessor Parties
Commitments. Any payments, repayments, prepayments or other amounts paid or
payable to a Defaulting Lessor Party that are applied (or held) to pay amounts
owed by a Defaulting Lessor Party shall be deemed paid to and redirected by such
Defaulting Lessor Party, and each Lessor Party irrevocably consents hereto.
(C)    Unless a replacement Lessor Party has become a party to this Agreement in
accordance with the provisions of this Agreement (pursuant to Section
5A.1(e)(iii) or otherwise), all or any part of a Defaulting Lessor Party’s
subsequent Lessor Advances shall be reallocated among the Non-Defaulting Lessor
Parties in accordance with their respective Available Lessor Parties Commitments
(calculated without regard to such Defaulting Lessor Party’s Lessor Parties
Commitment) but only to the extent that such reallocation does not cause the
aggregate Lessor Advances of any Non-Defaulting Lessor Party to exceed such
Non-Defaulting Lessor Party’s Lessor Parties Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lessor Party arising from that Lessor Party
having become a Defaulting Lessor Party, including any claim of a Non-Defaulting
Lessor Party as a result of such Non-Defaulting Lessor Party’s increased
exposure following such reallocation.
(ii)    If the Lessee and the Agent agree in writing that a Lessor Party is no
longer a Defaulting Lessor Party, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lessor Party will, to the extent applicable,
purchase at par that portion of outstanding Lessor Advances of the other Lessor
Parties or take such other actions as the Agent may determine to be necessary to
cause the Lessor Advances to be held on a pro rata basis by the Lessor Parties
in accordance with their applicable percentages of the Lessor Parties
Commitments prior to the Lessor Party having been a Defaulting Lessor Party,
whereupon such Lessor Party will cease to be a Defaulting Lessor Party;
provided, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Credit Party while that Lessor
Party was a Defaulting Lessor Party; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lessor Party to Lessor Party will constitute a waiver or release
of any claim of any party hereunder arising from that Lessor Party’s having been
a Defaulting Lessor Party.
(iii)    If any Lessor Party is a Defaulting Lessor Party, then the Lessee may,
at its sole expense and effort, upon notice to such Lessor Party and the Agent,
require such Lessor Party to assign and delegate, without recourse (in
accordance with the requirements of the Operative Agreements), all of its
interests, rights and obligations under this Agreement and the related Operative
Agreements to an Eligible Assignee pursuant to Section 5A.7.

5A.2    Computation of Lessor Yield; Payment Dates.


22



--------------------------------------------------------------------------------





(a)    The Agent shall as soon as practicable notify the Lessee and the Lessor
Parties of each determination of a LIBOR Rate. Any change in the Lessor Yield on
a Lessor Advance resulting from a change in the Eurodollar Reserve Requirement
or the ABR shall become effective as of the day on which such change becomes
effective. The Agent shall as soon as practicable notify the Lessee and the
Lessor Parties of the effective date and the amount of each such change in yield
rate and shall concurrently furnish a copy of such notification to the Lessee.
Lessor Yield and fees shall be calculated on the basis of a year of three
hundred sixty (360) days for the actual days elapsed, unless Lessor Yield is
calculated on the basis of the ABR. Whenever Lessor Yield is calculated on the
basis of the ABR, Lessor Yield shall be calculated on the basis of a year of
three hundred sixty‑five (365) days (or three hundred sixty‑six (366) days, as
the case may be) for the actual days elapsed.
(b)    Each determination of a yield rate by the Agent pursuant to any provision
of this Agreement shall be conclusive and binding on the Lessee and the Lessor
Parties in the absence of manifest error.
(c)    If the LIBOR Rate cannot be determined by the Agent in the manner
specified in the definition of the term “LIBOR”, the Agent shall give electronic
or telephonic notice thereof to the Lessee and the Lessor Parties as soon as
practicable thereafter. Until such time as the LIBOR Rate can be determined by
the Agent in the manner specified in the definition of such term, (i) no further
Eurodollar Lessor Advances shall be made, (ii) no existing Eurodollar Lessor
Advances shall be continued as such at the end of the then current Lessor Yield
Period, (iii) the Lessee shall not have the right to convert any ABR Lessor
Advances to Eurodollar Lessor Advances and (iv) all subsequent Lessor Advances
shall be ABR Lessor Advances.

5A.3    Scheduled Return of Lessor Advance.    
Subject to the limitations on the Lessee’s payment obligations in connection
with an election of the Sale Option under the Lease, the outstanding amount of
the Lessor Advance shall be due in full on the Expiration Date. On the
Expiration Date, subject to the terms of this Agreement and the Lease, the Agent
on behalf of the Lessor shall receive from the Lessee under the Lease the
outstanding amount of the Lessor Advance then due, together with all accrued but
unpaid Lessor Yield and all other amounts due to Lessor under the Operative
Agreements.

5A.4    Early Return of Lessor Advances; Maturity Date Payment of Lessor
Advances.    
(a)    Subject to Sections 11.2(e), 11.3 and 11.4 of this Agreement, the Lessor
Advances may at any time and from time to time be repaid or prepaid by the
Lessee, in whole or in part, without premium or penalty, upon at least three (3)
Business Days’ irrevocable notice to the Agent, on behalf of the Lessor Parties,
specifying the date and amount of repayment or prepayment of the Lessor
Advances. Upon receipt of such notice, the Agent shall promptly notify the
Lessor Parties thereof. If such notice is given, the amount of the Lessor
Advances specified in such notice shall be due and payable on the date specified
therein, together with all accrued but unpaid Lessor Yield and all other amounts
due to the Lessor Parties under the Operative Agreements. Amounts of the Lessor
Advances repaid or prepaid shall permanently decrease the Lessor Parties
Commitment and the Available Lessor Parties Commitment, and such amounts may not
be readvanced. Notwithstanding the foregoing, amounts so repaid or prepaid in
favor of the Lessor Parties must be distributed in accordance with Section 8.7
of this Agreement.


23



--------------------------------------------------------------------------------





(b)    If on any date any Lessor Party shall receive any payment in respect of
the Property or pursuant to the Operative Agreements, then in each case, the
Lessor Party shall pay such amount (excluding Excepted Payments which shall be
permitted to be retained by the party to whom such payments are owed) to the
Agent to be distributed in accordance with Section 8.7 of this Agreement.
(c)    Upon the occurrence of any Event of Default (in each case only to the
extent arising out of a Lease Event of Default specified in Sections 17.1(n) or
(o) of the Lease), the obligation to repay the Lessor Advances shall
automatically accelerate and such shall be due and payable in full, together
with accrued but unpaid Lessor Yield thereon and all other amounts owing to the
Lessor under the Operative Agreements. Upon the occurrence and during the
continuance of any other Event of Default, the Majority Secured Parties may
determine to accelerate the obligation to repay the Lessor Advances, together
with accrued but unpaid Lessor Yield thereon and all other amounts owing to the
Secured Parties under the Operative Agreements.
(d)    Each repayment or prepayment at the Expiration Date of the Lessor
Advances expressly permitted by and effected in accordance with this Agreement
shall be allocated to reduce the Property Cost and applied in accordance with
Section 8.7.
(e)    The outstanding Lessor Advances, the Lessor Yield and all other amounts
then due and owing by any of the Credit Parties under this Agreement or any
other Operative Agreement shall be due and payable in full on the Expiration
Date.
(f)    Breakage Costs (payable by the Lessee pursuant to Section 11.4) shall be
due and payable in connection with each repayment or prepayment of the Lessor
Advances and otherwise in accordance with the Operative Agreements.

5A.5    Lessor Yield Rates and Payment Dates.
(a)    The Lessor Advances outstanding hereunder from time to time shall bear
interest at a rate per annum equal to either (i) with respect to a Eurodollar
Lessor Advance, the LIBOR Rate determined for the applicable Lessor Yield Period
plus the Applicable Percentage or (ii) with respect to an ABR Lessor Advance,
the ABR plus the Applicable Percentage, as selected by the Lessee in accordance
with the provisions hereof; provided, however, (A) upon delivery by the Agent of
the notice described in Section 5A.2(c), the Lessor Advances of each of the
Lessor Parties shall bear interest at the ABR plus the Applicable Percentage
from and after the dates and during the periods specified in Section 5A.2(c) and
(B) upon the delivery by a Lessor Party of the notice described in
Section 11.3(d), the Lessor Advances of such Lessor Party shall bear interest at
the ABR plus the Applicable Percentage from and after the dates and during the
periods specified in Section 11.3(d).
(b)    If all or a portion of (i) any outstanding Lessor Advance, (ii) any
Lessor Yield payable thereon or (iii) any other amount payable hereunder or
otherwise pursuant to any Operative Agreement to a Lessor Party shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise, but
subject to the applicable grace period), such overdue amount shall bear interest
at the Overdue Rate, in each case from the date of such non‑payment until such
amount is paid in full (whether after or before judgment). Upon the occurrence
and during the continuance of any Event of Default, Lessor Yield on the Lessor
Advances shall, at the option of the Majority Secured Parties, be calculated at
the Overdue Rate.
(c)    Lessor Yield shall be payable in arrears on the applicable Payment Date,
provided, that (i) Lessor Yield accruing pursuant to Section 5A.5(b) shall be
payable from time to time on


24



--------------------------------------------------------------------------------





demand and (ii) each repayment or prepayment of the Lessor Advances shall be
accompanied by accrued Lessor Yield to the date of such repayment or prepayment
on the amount repaid or prepaid (and payment of all Breakage Costs).

5A.6    Termination or Reduction of Lessor Parties Commitments.
(a)    Subject to Section 5.20, the Lessee shall have the right, upon not less
than three (3) Business Days’ written notice to the Agent, to terminate the
Lessor Parties Commitments or, from time to time, to reduce the amount of the
Lessor Parties Commitments, provided, that (i) after giving effect to such
reduction and any repayment or prepayment of Lessor Advances in connection
therewith, the aggregate outstanding Lessor Advances shall not exceed the
aggregate Lessor Parties Commitments and (ii) such notice shall be accompanied
by a certificate of the Lessee stating that the amount equal to the remaining
aggregate unfunded Budgeted Total Property Costs not funded by Lessor Advances
as of the date of such reduction does not exceed the aggregate amount of
Available Lessor Parties Commitments as of such date after giving effect to such
reduction. Any such reduction (A) shall be in an amount equal to the lesser of
(1) $1,000,000 (or an even multiple thereof) or (2) the remaining Available
Lessor Parties Commitments and (B) shall reduce permanently the Lessor Parties
Commitments then in effect.
(b)    The Lessor Parties Commitments shall automatically be reduced to zero
Dollars ($0) upon the occurrence of the Completion Date.

5A.7    Notice of Amounts Payable; Mandatory Assignment.
(a)    In the event that any Lessor Party becomes aware that any amounts are or
will be owed to it pursuant to Section 11.2 or 11.3 or that it is unable to make
Eurodollar Lessor Advances, then it shall promptly notify the Lessee and the
Agent thereof and, as soon as possible thereafter, such Lessor Party shall
submit to the Lessee (with a copy to the Agent) a certificate indicating the
amount owing to it and the calculation thereof. In addition, such Lessor Party
will use commercially reasonable efforts to (x) reduce or eliminate any such
claim or (y) to enable itself to continue making Eurodollar Lessor Advances,
including a change in the lending office at which its obligations under the
Operative Agreements is maintained, so long as such change is not otherwise
disadvantageous to such Lessor Party, as determined by such Lessor Party in its
sole discretion.
(b)    In the event that (i) any Lessor Party delivers to the Lessee a
certificate in accordance with Section 5A.7(a) in connection with amounts
payable pursuant to Sections 11.2 or 11.3, (ii) such Lessor Party is required to
make Lessor Advances as ABR Lessor Advances in accordance with Section 11.3 or
(iii) such Lessor Party is a Defaulting Lessor Party or a Non-Consenting Lessor
Party, then, subject to Section 10.1 and to the extent such Lessor Party has
been unable to eliminate such claim referenced in the foregoing subsections (i)
or (ii), the Lessee may, at its own expense, including the payment to the Agent
of the assignment fee pursuant to Section 10.5 (provided, such amounts shall be
reimbursed or paid entirely (as elected by the Lessee) by the Lessee, as
Supplemental Rent, or, prior to the Construction Period Termination Date, shall
be paid by the Construction Agent with the proceeds of Advances) and in the
discretion of the Lessee, require such Lessor Party to transfer or assign, in
whole, without recourse (in accordance with Section 10.1), all of its Lessor
Parties Commitment, interests, rights (except for rights to be indemnified for
actions taken while a party hereunder) and obligations under this Agreement to
an Eligible Assignee if the Lessee (subject to Section 10.1), with the full
cooperation of such Lessor Party, can identify an Eligible Assignee who is
ready, willing and able to be such replacement bank or lending institution with
respect thereto


25



--------------------------------------------------------------------------------





and such replacement bank or lending institution (which may be another Lessor
Party) shall assume such assigned obligations in accordance with the provisions
of Section 10.1; provided, however, that (x) subject to Section 10.1, the Lessee
(provided, such amounts shall be reimbursed or paid entirely (as elected by the
Lessee) by the Lessee, as Supplemental Rent, or, prior to the Construction
Period Termination Date, shall be paid by the Construction Agent with the
proceeds of Advances) or such replacement bank or lending institution, as the
case may be, shall have paid to such Lessor Party in immediately available funds
the outstanding Lessor Advances of such Lessor Party and the Lessor Yield
accrued to the date of such payment on such Lessor Advances and all other
amounts owed to such Lessor Party pursuant to the Operative Agreements, and
(y) such assignment of the Lessor Parties Commitment of such Lessor Party does
not conflict with any law, rule or regulation or order of any court or
Governmental Authority.

5A.8    Pro Rata Treatment and Payments.
(a)    Each Construction Advance and any reduction of the Lessor Parties
Commitments shall be made pro rata according to their respective Lessor Parties
Commitments. Subject to the provisions of the Operative Agreements, each payment
(including each repayment or prepayment) by the Lessee on account of outstanding
Lessor Advances and Lessor Yield shall be made pro rata according to the
respective outstanding advance amounts on the Lessor Advances then held by the
Lessor Parties. All payments (including repayments and prepayments) to be made
by the Lessee, whether on account of advance amounts on the Lessor Advances,
Lessor Yield or otherwise, shall be made without set-off or counterclaim and
shall be made prior to 11:00 a.m., New York, New York time on the due date
thereof (and any payment received on any day after such time shall be deemed
received on the next Business Day), to the Agent, for the account of the Lessor
Parties, at the Agent’s office specified by the Agent from time to time, in
Dollars and in immediately available funds. The Agent shall distribute such
payments to the Lessor Parties promptly upon receipt in like funds as received.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day;
provided, however, if such payment includes an amount of Lessor Yield calculated
with reference to the LIBOR Rate and the result of such extension would be to
extend such payment into another calendar month, then such payment shall be made
on the immediately preceding Business Day. In the case of any extension of any
payment pursuant to the preceding sentence, Lessor Yield thereon shall be
payable at the then applicable rate during such extension.
(b)    Unless the Agent shall have been notified in writing by any Lessor Party
prior to a requested Lessor Advance that such Lessor Party will not make its
share of such Lessor Advance available to the Agent, the Agent may either
(i) assume that such Lessor Party is making such amount available to the Agent,
and the Agent may, in reliance upon such assumption, make available to the
Construction Agent a corresponding amount or (ii) utilize the funding mechanics
herein for Lessor Advances. If the Agent utilizes the mechanism described in the
foregoing Section 5A.8(b)(i), the Lessor Party which has not funded its Lessor
Advance shall forthwith upon demand pay to the Agent all amounts paid by the
Agent on behalf of the Lessor Party, together with interest thereon, for each
day from the date a payment was made by the Agent until the date the Agent has
been paid such amounts in full, at a rate per annum equal to the Federal Funds
Effective Rate plus two percent (2%).

5A.9    Conversion and Continuation Options Respecting the Lessor Advances.
(a)    The Lessee may elect from time to time to convert Eurodollar Lessor
Advances to ABR Lessor Advances by giving the Agent at least three (3) Business
Days’ prior irrevocable notice


26



--------------------------------------------------------------------------------





of such election, provided, that any such conversion of Eurodollar Lessor
Advances may only be made on the last day of a Lessor Yield Period with respect
thereto, and provided, further, to the extent an Event of Default has occurred
and is continuing on the last day of any such Lessor Yield Period, the
applicable Eurodollar Lessor Advance shall automatically be converted to an ABR
Lessor Advance, and during the continuance of any Event of Default, the Lessee
may not elect to convert any Lessor Advance into a Eurodollar Lessor Advance or
to continue any Lessor Advance as a Eurodollar Lessor Advance. The Lessee may
elect from time to time to convert ABR Lessor Advances to Eurodollar Lessor
Advances by giving the Agent at least three (3) Business Days’ prior irrevocable
notice of such election. Upon receipt of any such notice, the Agent shall
promptly notify each Lessor Party thereof. All or any part of outstanding
Eurodollar Lessor Advances or ABR Lessor Advances may be converted as provided
herein, provided, that no ABR Lessor Advance may be converted into a Eurodollar
Lessor Advance after the date that is one (1) month prior to the Expiration
Date.
(b)    Subject to the restrictions specified herein, any Eurodollar Lessor
Advance may be continued as such upon the expiration of the current Lessor Yield
Period with respect thereto by the Lessee giving irrevocable notice to the
Agent, in accordance with the applicable notice provision for the conversion of
ABR Lessor Advances to Eurodollar Lessor Advances set forth herein, provided,
that no Eurodollar Lessor Advance may be continued as such after the date that
is one (1) month prior to the Expiration Date, provided, further, no Eurodollar
Lessor Advances may be continued as such if an Event of Default has occurred and
is continuing as of the last day of the Lessor Yield Period for such Eurodollar
Lessor Advance, provided, further, unless a Eurodollar Lessor Advance is not
then permitted subject to the terms of this Agreement or the other Operative
Agreements, if the Lessee shall fail to give any required notice as described
above or otherwise herein, such Lessor Advance (on the last day of such then
expiring Lessor Yield Period) shall automatically be continued as a Eurodollar
Lessor Advance with a Lessor Yield Period of one (1) month, consistent with the
requirements set forth in the definition of the term “Lessor Yield Period”, and
provided, further, if such continuation of a Eurodollar Lessor Advance is not
permitted pursuant to the terms of this Agreement, such Lessor Advance shall
automatically be converted to an ABR Lessor Advance on the last day of such then
expiring Lessor Yield Period.

SECTION 6.    
REPRESENTATIONS AND WARRANTIES.

6.1
Representations and Warranties of Each Credit Party.

Effective as of the Initial Closing Date or the Property Closing Date, as
applicable, the date of each Lessor Advance and the Rent Commencement Date
(except to the extent any representation and warranty is otherwise specifically
limited to one or more specific dates), each Credit Party represents and
warrants to each of the other parties hereto that:
(a)    Each Credit Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization. Each Credit Party has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Credit Party is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary except to the extent that the failure to be so qualified
would not cause a Material Adverse Effect.


27



--------------------------------------------------------------------------------





(b)    All of the authorized capital stock of the Parent, and the shares
(referred to herein as the “Shares”) of the Parent that are issued and
outstanding have been validly issued and are fully paid and nonassessable. There
are no options, warrants or other rights outstanding to purchase any such Shares
to be issued after the Initial Closing Date or the Property Closing Date, as
applicable, except as indicated on Schedule II.
(c)    Schedule III states the name of the Credit Parties, its jurisdiction of
incorporation, its principal place of business, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the (“Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. Each of the Credit Parties has
good and marketable title to all of the Subsidiary Shares, Partnership Interests
and LLC Interests it purports to own, free and clear in each case of any Lien.
All Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule III.
(d)    Each Credit Party has full power to enter into, execute, deliver and
carry out this Agreement and the other Operative Agreements to which it is a
party and to incur and perform all its obligations, including all payment and
performance obligations, under the Operative Agreements to which it is a party,
and all such actions have been duly authorized by all necessary proceedings on
its part.
(e)    This Agreement has been duly and validly executed and delivered by each
Credit Party, and each other Operative Agreement which any Credit Party is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by such Credit Party on the required date of delivery of
such Operative Agreement. This Agreement and each other Operative Agreement
constitutes, or will constitute, legal, valid and binding obligations of each
Credit Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Credit Party in accordance with its
terms, except to the extent that enforceability of any of such Operative
Agreement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforceability of creditors’ rights
generally or limiting the right of specific performance and general concepts of
equity.
(f)    Neither the execution and delivery of this Agreement or the other
Operative Agreements by any Credit Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate or articles of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Credit Party or
(ii) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Credit Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of any Credit Party except for Liens created by the
Operative Agreements.


28



--------------------------------------------------------------------------------





(g)    There are no actions, suits, proceedings or investigations pending or, to
the knowledge of any Credit Party, threatened against such Credit Party at law
or equity before any Official Body which individually or in the aggregate would
reasonably be expected to result in any Material Adverse Effect. None of the
Credit Parties or any Subsidiaries of any Credit Party is in violation of any
order, writ, injunction or any decree of any Official Body which would
reasonably be expected to result in any Material Adverse Effect. Schedule IV
correctly describes the New York Potential Tax Claim.
(h)    The real property owned by each Credit Party is described on Schedule V.
Each Credit Party has good and marketable title to (or ownership of) or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except (i) in the case of
all such properties, assets and other rights other than the Collateral,
Revolving Credit Agreement Permitted Liens and (ii) in the case of the
Collateral, Permitted Liens. In the case of property (whether or not such
property constitutes Collateral) leased by such Credit Party, such property is
subject to the terms and conditions of the applicable leases. Upon consummation
of the transactions contemplated hereby, all leases of real property are in full
force and effect in all material respects without the necessity for any consent
which has not previously been obtained.
(i)    (i)    BLS has delivered to the Agent copies of the Parent’s (a) audited
consolidated year-end financial statements for and as of the end of the two (2)
fiscal years ended January 28, 2017 and (b) unaudited consolidated quarter-end
financial statements for and as of the end of the fiscal quarter ended July 31,
2017 (collectively, the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Parent’s management,
fairly represent in all material respects the consolidated financial condition
of the Parent and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.
(ii)    BLS has delivered to the Agent consolidated financial projections of the
Parent and its Subsidiaries as required pursuant to the Revolving Credit
Agreement derived from various assumptions of the Parent’s management (the
“Financial Projections”). The Financial Projections represent a reasonable
estimation of possible results in light of the history of the business, present
and foreseeable conditions and the estimates and assumptions of the Parent’s
management. Such Financial Projections and the assumptions therein were, at the
time made, fair; however, actual results may differ materially from such
Financial Projections.
(iii)    Neither the Parent nor any Subsidiary of the Parent has any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Parent or any Subsidiary of the Parent, in each case
which would reasonably be expected to cause a Material Adverse Effect. From
January 28, 2017 to (A) the Initial Closing Date and (B) each Test Date, if
applicable, no Material Adverse Effect has occurred.
(j)    Neither the Construction Agent nor the Lessee shall use the proceeds of
any Lessor Advance for any purpose other than Property Acquisition Costs, costs
incurred by the Construction Agent to permit the acquisition, testing,
engineering, installation, development, construction, modification, design, and
renovation, as applicable, of the Property (or components thereof) in


29



--------------------------------------------------------------------------------





accordance with the terms of the Agency Agreement and the other Operative
Agreements (including construction of the Improvements and acquisition and
installation of the Equipment) or for the payment of Transaction Expenses, in
each case which accrue prior to the Rent Commencement Date.
(k)    None of the Credit Parties or any Subsidiaries of any Credit Party
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Lessor Advance has been or will
be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund Indebtedness originally incurred for such
purpose, or for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Credit Parties holds or intends to hold
margin stock in such amounts that more than twenty-five percent (25%) of the
reasonable value of the assets of any Credit Party are or will be represented by
margin stock.
(l)    Neither this Agreement nor any other Operative Agreement, nor any
certificate, statement, agreement or other documents furnished to any Financing
Party in connection herewith or therewith taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading. There is no fact known
to any Credit Party which materially adversely affects the business, property,
assets, financial condition, results of operations or prospects of any Credit
Party which has not been set forth in this Agreement, another Operative
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Financing Party prior to or at the date hereof in
connection with the transactions contemplated hereby.
(m)    All federal, state, local and other Tax returns required to have been
filed with respect to each Credit Party have been filed, and payment or adequate
provision has been made for the payment of all Taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that (i) any failure to file a
Tax return, or the amount of Taxes required to be paid or provided for
(individually or in the aggregate), would not reasonably be expected to cause a
Material Adverse Effect, or (ii) such Taxes, fees, assessments and other charges
are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made. There are no agreements or
waivers extending the statutory period of limitations for assessments applicable
to any federal or other income Tax return of any Credit Party for any Tax years
prior to the Credit Parties’ fiscal year ended on or about January 28, 2017 for
federal income Tax returns and February 3, 2007 for state income Tax returns.
(n)    No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Operative Agreements by any Credit
Party, except as listed on Schedule VI, all of which shall have been obtained or
made on or prior to the Initial Closing Date.
(o)    No event has occurred and is continuing and no condition exists or will
exist, including after giving effect to any Lessor Advance to be made on the
date of such Lessor Advance,


30



--------------------------------------------------------------------------------





under or pursuant to the Operative Agreements which constitutes an Event of
Default or a Default. None of the Credit Parties is in violation of (i) any
material term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would constitute a
Material Adverse Effect.
(p)    Each Credit Party owns or possesses all the material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted by such Credit
Party, without known possible, alleged or actual conflict with the rights of
others.
(q)    Schedule VII lists all insurance policies to which any Credit Party is a
party, all of which are valid and in full force and effect. No notice has been
given or claim made and no grounds exist to cancel or avoid any of such policies
or to reduce the coverage provided thereby. Such policies provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Credit Party in accordance with customary
business practice in the industry of the Credit Parties.
(r)    The Credit Parties are in compliance in all material respects with all
Applicable Laws (other than labor and employment Laws which are specifically
addressed in Section 6.1(v) and Environmental Laws which are specifically
addressed in Section 6.1(w)) in all jurisdictions in which any Credit Party is
presently or will be doing business except where the failure to do so would not
reasonably be expected to constitute a Material Adverse Effect.
(s)    All material contracts relating to the business operations of each Credit
Party, including all employee benefit plans and Labor Contracts are valid,
binding and enforceable upon such Credit Party except as limited by bankruptcy,
insolvency and general concepts of equity and each of the other parties thereto
in accordance with their respective terms, and there is no default by such
Credit Party thereunder or, to the Credit Parties’ knowledge, by any other
parties thereto. None of the Credit Parties is bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Law which would reasonably be expected to result in a Material
Adverse Effect or which restricts or prohibits any Credit Party from entering
into, and performing its obligations under, the transactions contemplated
hereby. For purposes of this Section 6.1(s), the term “material contracts” shall
mean those contracts or other agreements which the Parent would be required to
file with the SEC pursuant to item 601(a)(10) of Regulation S-K promulgated
under the Securities Act and the Exchange Act.
(t)    None of the Credit Parties is an “investment company” registered or
required to be registered under the Investment Company Act or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act and shall not become such an “investment company” or under such
“control.” None of the Credit Parties is subject to any other federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.
(u)    Except as set forth on Schedule VIII:
(i)    The Revolving Credit Agreement US Borrowers and each other member of the
ERISA Group are in compliance in all material respects with any applicable
provisions of the Code and ERISA with respect to all Benefit Arrangements and
Plans. As of the Initial


31



--------------------------------------------------------------------------------





Closing Date, the Revolving Credit Agreement US Borrowers and each other member
of the ERISA Group do not have any obligation to make contributions to any
Multiemployer Plans or Multiple Employer Plans. There has been no Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or, to the best
knowledge of the Revolving Credit Agreement US Borrowers and each other member
of the ERISA Group, with respect to any Multiemployer Plan or Multiple Employer
Plan, which could result in any material liability to any Revolving Credit
Agreement US Borrower or any other member of the ERISA Group. The Revolving
Credit Agreement US Borrowers and all other members of the ERISA Group have made
when due any and all payments required to be made under any agreement relating
to a Multiemployer Plan or a Multiple Employer Plan or any Law pertaining
thereto. With respect to each Plan, Multiemployer Plan and Multiple Employer
Plan, the Revolving Credit Agreement US Borrowers and each other member of the
ERISA Group (A) have fulfilled in all material respects their obligations under
the minimum funding standards of ERISA, (B) except for required premium
payments, have not incurred any liability to the PBGC, and (C) have not had
asserted against them any penalty for failure to fulfill the minimum funding
standards of ERISA.
(ii)    To the best knowledge of each Revolving Credit Agreement US Borrower and
each other member of the ERISA Group, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.
(iii)    Neither a Revolving Credit Agreement US Borrower nor any other member
of the ERISA Group has instituted or intends to institute proceedings to
terminate any Plan.
(iv)    No event requiring notice to the PBGC under Section 303(k)(4) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.
(v)    With respect to each Plan and in accordance with each such Plan’s most
recent actuarial valuation report used to determine funding under Section 412 of
the Code, no Plan is in “at risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code).
(vi)    Neither a Revolving Credit Agreement US Borrower nor any other member of
the ERISA Group has incurred or reasonably expects to incur any material
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither a Revolving Credit Agreement US Borrower nor any other member of
the ERISA Group has been notified by any Multiemployer Plan or Multiple Employer
Plan that such Multiemployer Plan or Multiple Employer Plan has been terminated
within the meaning of Title IV of ERISA and, to the best knowledge of each
Revolving Credit Agreement US Borrower and each other member of the ERISA Group,
no Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.
(vii)    To the extent that any Benefit Arrangement is insured, the Revolving
Credit Agreement US Borrowers and all other members of the ERISA Group have paid
when due all premiums required to be paid for all periods through the Initial
Closing Date. To the extent that any Benefit Arrangement is funded other than
with insurance, the Revolving Credit Agreement US Borrowers and all other
members of the ERISA Group have made


32



--------------------------------------------------------------------------------





when due all contributions required to be paid for all periods through the
Initial Closing Date.
(viii)    All Plans, Benefit Arrangements, Multiemployer Plans and Multiple
Employer Plans have been administered in all material respects in accordance
with their terms and Applicable Law.
(v)    Each of the Credit Parties is in compliance with the Labor Contracts and
all applicable labor and employment Laws including those related to equal
employment opportunity and affirmative action, labor relations, minimum wage,
overtime, child labor, medical insurance continuation, worker adjustment and
relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply would reasonably be expected to
constitute a Material Adverse Effect. There are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
current or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any of the Credit Parties which in any case would
reasonably be expected to constitute a Material Adverse Effect.
(w)    Except as disclosed on Schedule IX:
(i)    None of the Credit Parties has received any material Environmental
Complaint, whether directed or issued to any Credit Party or relating or
pertaining to any predecessor of any Credit Party or to any prior owner,
operator or occupant of the Revolving Credit Agreement Property, and none of
such Credit Parties have reason to believe that it might receive a material
Environmental Complaint.
(ii)    No activity of any Credit Party at the Revolving Credit Agreement
Property is being or has been conducted in violation of any Environmental Law or
Environmental Permit which has caused or would reasonably be expected to cause a
Material Adverse Effect and, to the knowledge of any such Credit Party no
activity of any predecessor of any Credit Party or any prior owner, operator or
occupant of the Revolving Credit Agreement Property was conducted in violation
of any Environmental Law which has caused or would reasonably be expected to
cause a Material Adverse Effect.
(iii)    There are no Regulated Substances present on, in, under, or emanating
from, or to any Credit Party’s knowledge emanating to, the Revolving Credit
Agreement Property or any portion thereof which result in Contamination and
which would reasonably be expected to cause a Material Adverse Effect.
(iv)    Each Credit Party has all Environmental Permits and all such
Environmental Permits are in full force and effect and each such Credit Party’s
operations at the Revolving Credit Agreement Property are conducted in
compliance with the terms and conditions of such Environmental Permits except to
the extent that such noncompliance would not reasonably be expected to cause a
Material Adverse Effect and none of the Credit Parties have received any written
notice from an Official Body that such Official Body has or intends to suspend,
revoke or adversely alter, whether in whole or in part, any such Environmental
Permit.
(v)    Each Credit Party has submitted to an Official Body and/or maintains, as
appropriate, all material Environmental Records.


33



--------------------------------------------------------------------------------





(vi)    No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Revolving
Credit Agreement Property contain or use, except in compliance with
Environmental Laws and Environmental Permits, Regulated Substances or otherwise
are operated or maintained except in compliance with Environmental Laws and
Environmental Permits unless such noncompliance would not be reasonably expected
to cause a Material Adverse Effect. To the knowledge of each Credit Party, no
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks of prior owners, operators or occupants
of the Revolving Credit Agreement Property contained or used Regulated
Substances, except in compliance with Environmental Laws, Regulated Substances
or otherwise were operated or maintained by any such prior owner, operator or
occupant except in compliance with Environmental Laws unless such noncompliance
would not be reasonably expected to cause a Material Adverse Effect.
(vii)    To the knowledge of each Credit Party, no facility or site to which any
such Credit Party, either directly or indirectly by a third party, has sent
Regulated Substances for storage, treatment, disposal or other management has
been or is being operated in violation of Environmental Laws except to the
extent that such violation would not reasonably be expected to cause a Material
Adverse Effect.
(viii)    No portion of the Revolving Credit Agreement Property is identified
or, to the knowledge of each Credit Party, proposed to be identified on any list
of contaminated properties or other properties which pursuant to Environmental
Laws are the subject of a Remedial Action by an Official Body or any other
Person (including any such Credit Party), nor to the knowledge of any such
Credit Party is any property adjoining or in the proximity of the Revolving
Credit Agreement Property identified or proposed to be identified on any such
list or the subject of a Remedial Action.
(ix)    No portion of the Revolving Credit Agreement Property constitutes an
Environmentally Sensitive Area except for those portions of the Revolving Credit
Agreement Property constituting an Environmentally Sensitive Area which would
not reasonably be expected to result in a Material Adverse Effect.
(x)    No Lien or other material encumbrance authorized by Environmental Laws
exists against the Revolving Credit Agreement Property and none of the Credit
Parties has any reason to believe that such a Lien or encumbrance may be
imposed.
(xi)    Neither the transaction contemplated by the Operative Agreements nor any
other transaction involving the sale, transfer or exchange of the Revolving
Credit Agreement Property will trigger or has triggered any obligation under any
applicable Environmental Laws to make a filing, provide a notice, provide other
disclosure or take any other action, or in the event that any such
transaction-triggered obligation does arise or has arisen under any applicable
Environmental Laws, all such action required thereby has been taken in
compliance with applicable Environmental Laws except to the extent that the
failure to take such action in compliance with applicable Environmental Laws
would not be reasonably expected to cause a Material Adverse Effect.
(x)    The obligations of each Credit Party under Operative Agreements to which
it is a party do rank and will rank at least pari passu in priority of payment
with all other Indebtedness of


34



--------------------------------------------------------------------------------





such Credit Party except Indebtedness of such Credit Party to the extent secured
by Revolving Credit Agreement Permitted Liens. There is no Lien upon or with
respect to any of the properties or income of any Credit Party which secures
indebtedness or other obligations of any Person except for, in the case of such
properties or income other than the Collateral, Revolving Credit Agreement
Permitted Liens and, in the case of such properties or income constituting
Collateral, Permitted Liens.
(y)    None of the Credit Parties nor, to any Credit Party’s knowledge, any
Affiliate of any Credit Party, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
(z)    None of the Credit Parties, nor, to any Credit Party’s knowledge, any
Affiliate of any Credit Party is any of the following (each a “Blocked Person”):
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;
(iii)    a Person or entity with which any Financing Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224; or
(v)    a Person or entity that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list.
No Credit Party or to the knowledge of any Credit Party, any Affiliate of any
Credit Party (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
(aa)    Each Excluded US Inactive Subsidiary has no material assets or
liabilities (except for the New York Potential Tax Claim) and does not conduct
business.
(bb)    Upon the execution and delivery of the Lease, (i) the Lessee will have
unconditionally accepted the Property and will have a valid leasehold interest
in the Property, subject only to the Permitted Liens, and (ii) no offset will
exist with respect to any Rent or other sums payable under the Lease.
(cc)    (i)    The Security Documents (other than the Lease, which is referenced
in Section 6.1(cc)(ii)) create, as security for the Obligations, valid and
enforceable security interests in, and Liens on, all of the Collateral, subject
only to Permitted Liens, in favor of the Agent, for the benefit of the Secured
Parties. Upon recordation of the Mortgage Instrument in the real estate
recording office in the county or parish in which the Property is located, the
Lien created by the


35



--------------------------------------------------------------------------------





Mortgage Instrument in the real property described therein shall be a perfected
first priority mortgage Lien on such real property (subject only to Permitted
Liens) in favor of the Agent, for the benefit of the Secured Parties. To the
extent that the security interests in the portion of the Collateral comprised of
personal property can be perfected by filing in the filing office in the state
where the Lessee is located for purposes of the UCC, upon filing of the UCC
Financing Statements in such filing offices, the security interests created by
the Security Documents (other than the Lease, which is referenced in Section
6.1(cc)(ii)) shall be perfected first priority security interests (subject only
to Permitted Liens) in such personal property in favor of the Agent, for the
benefit of the Secured Parties; and
(ii)    The Lease creates, as security for the obligations of the Lessee under
the Lease, valid and enforceable security interests in, and Liens on, the
Property leased thereunder, subject only to Permitted Liens, in favor of the
Lessor. Upon recordation of the memorandum of the Lease (or a short form lease)
and either the Deed in the real estate recording office in the real estate
recording office in the county or parish in which the Property is located, the
Lien created by the Lease in the real property described therein shall be a
perfected first priority mortgage Lien on such real property (subject only to
Permitted Liens) in favor of the Lessor, which rights pursuant to the UCC
Financing Statements are assigned to the Agent, for the benefit of the Secured
Parties. To the extent that the security interests in the portion of the
Property comprised of personal property can be perfected by the filing in the
filing office in the state where the Lessee is located for purposes of the UCC,
upon filing of the UCC Financing Statements in such filing offices, a security
interest created by the Lease shall be a perfected first priority security
interests (subject only to Permitted Liens) in such personal property in favor
of the Lessor, which rights pursuant to the UCC Financing Statements are
assigned to the Agent, for the benefit of the Secured Parties.
(dd)    The Plans and Specifications for the Property will be prepared prior to
the commencement of construction in accordance with all applicable Legal
Requirements (including all applicable Environmental Laws and building,
planning, zoning and fire codes), except to the extent the failure to comply
therewith, individually or in the aggregate, shall not have and could not
reasonably be expected to have a Material Adverse Effect. Upon completion of the
Improvements for the Property in accordance with the applicable Plans and
Specifications (except with respect to final completion matters regarding any
punch list items for which the Punchlist Advance has been made), such
Improvements will be within any building restriction lines and will not encroach
in any manner onto any adjoining land (except as permitted by express written
easements or those encroachments which have been approved by the Agent).
(ee)    To the best of the knowledge of the Credit Parties, all written
information and written materials which have been prepared and provided by the
Credit Parties to (i) an appraiser in connection with an Appraisal are true and
accurate in all material respects on the date as of which such written
information and written materials are dated or certified, except for such
inaccuracies or misstatements which would not have a Material Adverse Effect,
and are not incomplete by omitting to state any material fact necessary to make
such information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided and (ii) the Lessor with
respect to the Property are true and accurate on the date as of which such
written information and materials are dated or certified, except such as would
not have a Material Adverse Effect.
(ff)    Nothing contained in Section 11 hereof limits any payment obligations to
additional insureds or loss payees with respect to any insurance policies
required to be maintained by the Lessee


36



--------------------------------------------------------------------------------





pursuant to Article XIV of the Lease and amounts payable under such insurance
policies to or for the benefit of such additional insureds or loss payees are
not limited by the provisions of Section 5.4 of the Agency Agreement.
(gg)    The location of the Construction Agent and the Lessee for purposes of
the UCC is the State of Ohio and, respecting the Construction Agent and the
Lessee, its principal place of business is located at 300 Phillipi Road,
Columbus, Franklin County, OH 43228-5311, and its chief executive office and
office where the documents, accounts and records related to the transactions
contemplated by this Agreement and each other Operative Agreement are located at
300 Phillipi Road, Columbus, Franklin County, OH 43228-5311. The Construction
Agent and the Lessee maintain a mailing address at: AVDC, Inc., c/o Big Lots,
Inc., 300 Phillipi Road, Columbus, OH 43228-5311.
(hh)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Property is the Permitted
Facility which consists of (i) unimproved Land, (ii) Land and existing
Improvements thereon which Improvements are either suitable for occupancy at the
time of acquisition or will be renovated and/or modified in accordance with the
terms of this Agreement, and/or (iii) Equipment. The Property is located at the
location set forth on the applicable Requisition.
(ii)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Lessor has good and marketable
legal title to the Property, subject only to (i) such Liens referenced in
Section 6.1(cc)(i) and (ii) on the Property Closing Date and (ii) subject to
Section 5.6, Permitted Liens after the Property Closing Date.
(jj)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Property complies with all
Insurance Requirements and all standards of the Lessee with respect to similar
properties owned by the Lessee or Subsidiaries (direct or indirect) or
Affiliates of the Lessee.
(kk)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Property complies with all
Legal Requirements as of such date (including all zoning and land use laws and
Environmental Laws), except to the extent that failure to comply therewith,
individually or in the aggregate, shall not have and could not reasonably be
expected to have a Material Adverse Effect and there is not and has not been any
Environmental Condition at the Property, except as shall not and could not
reasonably be expected to have a Material Adverse Effect.
(ll)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, all utility services and facilities
necessary for the construction and operation of the Improvements and the
installation and operation of the Equipment regarding the Property (including
gas, electrical, water and sewage services and facilities) are available at the
Land and vehicular access to the Improvements on the Property is provided by
either public right of way abutting the Property or Appurtenant Rights, except
to the extent that the non-availability of such utility services and facilities
does not have and could not reasonably be expected to have a Material Adverse
Effect, and will be constructed prior to the Completion Date.
(mm)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the acquisition, installation and
testing of the Equipment (if any) and construction of the Improvements (if any)
to such date shall have been performed in a good and workmanlike manner,
substantially in accordance with the applicable Plans and Specifications,


37



--------------------------------------------------------------------------------





except to the extent that the failure of such performance does not have and
could not reasonably be expected to have a Material Adverse Effect.
(nn)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Property has been acquired at a
price that is not in excess of fair market value.
(oo)    As of the Property Closing Date, the date of each subsequent Lessor
Advance and the Rent Commencement Date only, the Land included in the Property
in respect of which a Lessor Advance is being requested is a separate parcel for
all real estate Tax and assessment purposes, and no part of the Land is
aggregated with any other parcel for such purposes.
(pp)    As of the Property Closing Date and the date of each subsequent Lessor
Advance, the amount of any Lessor Advance then being requested represents an
amount owed by the Construction Agent or the Lessee in respect of Property Costs
incurred prior to or as of the date of such Lessor Advance for which, in each
case, the Construction Agent or the Lessee has not previously been reimbursed by
a Lessor Advance.
(qq)    As of the Rent Commencement Date only, the Property shall be improved in
accordance with the applicable Plans and Specifications in a good and
workmanlike manner and shall be operational and a certificate of occupancy or
its equivalent shall have been issued therefor.
(rr)    The Equipment shall only be, but in any event shall include, all
equipment, apparatus, furnishings, fittings and other personal property
(together with all replacements, modifications, alterations and additions
thereto) necessary or otherwise appropriate for use in the physical plant of the
Property and shall not in any event include any Excluded Equipment.
(ss)    No Credit Party is a “covered fund” within the meaning of Section 619 of
the Dodd‑Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. § 1851)
and the regulations promulgated in connection therewith.
(tt)    No Credit Party is an EEA Financial Institution.

6.2
Representations and Warranties of the Lessor Parties.

Effective as of the Initial Closing Date or the Property Closing Date, as
applicable, the date of each Lessor Advance and the Rent Commencement Date
(except to the extent any representation and warranty is otherwise specifically
limited to one or more specific dates), each Lessor Party represents and
warrants (as to itself but not as to any other Person, including any other
Lessor Party) to each of the other parties hereto that:
(a)    It is an entity duly organized, validly existing and in good standing in
the jurisdiction of its formation (and as to the Lessor but not as to any other
Lessor Party, the State of California) and has the power and authority to enter
into and perform its obligations under each of the Operative Agreements to which
it is or will be a party and each other agreement, instrument and document to be
executed and delivered by it on or before the Initial Closing Date and the
Property Closing Date in connection with or as contemplated by each such
Operative Agreement to which it is, or as the case may be, will be a party;


38



--------------------------------------------------------------------------------





(b)    The execution, delivery and performance of each Operative Agreement to
which it is or will be a party has been duly authorized by all necessary action
on its part and neither the execution and delivery thereof, nor the consummation
of the transactions contemplated thereby, nor compliance by it with any of the
terms and provisions thereof (i) does or will require any approval or consent of
any holder of any of its indebtedness or obligations or any other consent or
approval by any Person that has not previously been obtained, (ii) does or will
contravene any Legal Requirement, (iii) does or will contravene or result in any
breach of or constitute any default under, or result in the creation of any Lien
upon any of its property (except for the Liens created expressly pursuant to the
Security Documents) under (A) its articles of organization or other formation
documents or (B) any other agreement or instrument to which it is a property or
by which it or its properties may be bound or affected;
(c)    This Agreement and the other Operative Agreements to which it is or, as
the case may be, will be a party, have been or on or before the Initial Closing
Date or the Property Closing Date, as applicable, will be, duly executed and
delivered by it and constitute, or upon execution and delivery will constitute,
a legal, valid and binding obligation enforceable against it in accordance with
the terms thereof, subject to bankruptcy, insolvency, moratorium and similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether considered in a proceeding at law or in equity);
(d)    There is no action or proceeding pending or, to its knowledge, threatened
to which it is or will be a party before any Governmental Authority that, if
adversely determined, would materially and adversely affect its ability to
perform its obligations under the Operative Agreements to which it is a party or
would question the validity or enforceability of any of the Operative Agreements
to which it is or will become a party;
(e)    It has not assumed or transferred any of its right, title or interest in
or under the Agency Agreement, the Lease or its interest in the Property or any
portion thereof, except in accordance with the Operative Agreements;
(f)    [Reserved];
(g)    Except as otherwise expressly contemplated by the Operative Agreements,
the proceeds of the Lessor Advances shall not be applied by it for any purpose
other than Property Acquisition Costs, costs incurred to permit the acquisition,
testing, engineering, installation, development, construction, modification,
design, and renovation, as applicable, of the Property (or components thereof)
in accordance with the terms of the Agency Agreement and the other Operative
Agreements (including construction of the Improvements and acquisition and
installation of the Equipment), in each case, which accrue prior to the Rent
Commencement Date;
(h)    Neither it nor any Person authorized by it to act on its behalf has
offered any security relating to the Property, or any security the offering of
which for the purposes of the Securities Act would be deemed to be part of the
same offering as the offering of the aforementioned securities to, or solicited
any offer to acquire any of the same from, any Person, and neither it nor any
Person authorized by it to act on its behalf will take any action which would
subject, as a direct result of such action alone, the issuance or sale of any of
the aforementioned securities to the provisions of Section 5 of the Securities
Act or require the qualification of any Operative Agreement under the Trust
Indenture Act of 1939, as amended;
(i)    [Reserved];


39



--------------------------------------------------------------------------------





(j)    It is not engaged principally in, and does not have as one (1) of its
important activities, the business of extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States), and
no part of the proceeds of the Lessor Advances will be used by it to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulations  T, U, or X of the Board
of Governors of the Federal Reserve System of the United States;
(k)    It is not itself, nor is it controlled by, an “investment company”
registered or required to be registered under the Investment Company Act; and
(l)    The Property is free and clear of all Lessor Liens attributable to it.

SECTION 6B.
GUARANTY

6B.1    Guaranty of Payment and Performance.
Subject to Section 6B.7, the Guarantors hereby unconditionally guarantee to each
Financing Party the prompt payment and performance of the Company Obligations in
full when due (whether at stated maturity, as a mandatory repayment or
prepayment, by acceleration or otherwise) or when such is otherwise to be
performed. This Section 6B is a guaranty of payment and performance and not of
collection and is a continuing guaranty and shall apply to all Company
Obligations whenever arising.

6B.2    Obligations Unconditional.
The Guarantors agree that the obligations of the Guarantors hereunder are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Operative Agreements, or
any other agreement or instrument referred to therein, or any substitution,
release or exchange of any other guarantee of or security for any of the Company
Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety, guarantor or
co-obligor, it being the intent of this Section 6B.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. The Guarantors agree that this Section 6B may be enforced by any
Financing Party without the necessity at any time of resorting to or exhausting
any other security or collateral and without the necessity at any time of having
recourse to any of the Operative Agreements or any collateral, if any, hereafter
securing the Company Obligations or otherwise and the Guarantors hereby waive
the right to require the Financing Parties to proceed against the Construction
Agent, the Lessee or any other Person (including a co-guarantor) or to require
the Financing Parties to pursue any other remedy or enforce any other right. The
Guarantors further agree that each Guarantor hereby waives any and all right of
subrogation, indemnity, reimbursement or contribution against the Construction
Agent, the Lessee or any other guarantor of the Company Obligations for amounts
paid under this Section 6B until such time as the Lessor Advances, accrued but
unpaid Lessor Yield and all other amounts owing under the Operative Agreements
have been paid in full. Without limiting the generality of the waiver provisions
of this Section 6B, the Guarantors hereby waive any rights to require the
Financing Parties to proceed against the Construction Agent, the Lessee or any
co-guarantor or to require the Lessor to pursue any other remedy or enforce any
other right, including any and all rights under N.C. Gen. Stat. § 26-7 through
26-9, or any similar statute. Additionally, the Guarantors hereby waive any
rights and defenses that are or may become available to any of them by reason of
§§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California Civil Code.


40



--------------------------------------------------------------------------------





The foregoing waivers and the provisions otherwise set forth in this Section 6B
which pertain to North Carolina law or to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any such
provisions of North Carolina law or California law are in any way applicable to
this Section 6B or the Company Obligations. The Guarantors further agree that
nothing contained in this Section 6B shall prevent the Financing Parties from
suing on any Operative Agreement or foreclosing any security interest in or Lien
on any Collateral, if any, securing the Company Obligations or from exercising
any other rights available to it under any Operative Agreement, or any other
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of the obligations of the Guarantors hereunder; it being the purpose
and intent of the Guarantors that the obligations of the Guarantors hereunder
shall be absolute, independent and unconditional under any and all
circumstances; provided, that any amounts due under this Section 6B which are
paid to or for the benefit of any Financing Party shall reduce the Company
Obligations by a corresponding amount (unless required to be rescinded at a
later date). Neither the obligations of the Guarantors under this Section 6B nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of any other Credit Party or by reason of
the bankruptcy or insolvency of any other Credit Party. The Guarantors waive any
and all notice of the creation, renewal, extension or accrual of any of the
Company Obligations and notice of or proof of reliance by any Financing Party
upon this Section 6B or acceptance of this Section 6B. The Company Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Section 6B. All
dealings between the Credit Parties, on the one hand, and the Financing Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Section 6B.

6B.3    Modifications.
The Guarantors agree that (a) all or any part of the security now or hereafter
held for the Company Obligations, if any, may be exchanged, compromised or
surrendered from time to time; (b) no Financing Party shall have any obligation
to protect, perfect, secure or insure any such security interests, Liens or
encumbrances now or hereafter held, if any, for the Company Obligations or the
properties subject thereto; (c) the time or place of payment of the Company
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed or accelerated, in whole or in part; (d) the
Construction Agent, the Lessee and any other party liable for payment under the
Operative Agreements may be granted indulgences generally; (e) any of the
provisions of any Operative Agreements may be modified, amended or waived; (f)
any party (including any co-guarantor) liable for the payment thereof may be
granted indulgences or be released; and (g) any deposit balance for the credit
of the Construction Agent, the Lessee or any other party liable for the payment
of the Company Obligations or liable upon any security therefor may be released,
in whole or in part, at, before or after the stated, extended or accelerated
maturity of the Company Obligations, all without notice to or further assent by
the Guarantor, which shall remain bound thereon, notwithstanding any such
exchange, compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.

6B.4    Waiver of Rights.
The Guarantors expressly waive to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this Section 6B by any Financing Party and of
all extensions of credit or other Lessor Advances by the Lessor Parties pursuant
to the terms of the Operative Agreements; (b) presentment and demand for payment
or performance of any of the Company Obligations; (c) protest and notice of
dishonor or of default with respect to the Company Obligations or with respect
to any security therefor; (d) notice of any Financing Party obtaining, amending,
substituting for, releasing, waiving or modifying any security interest, Lien or


41



--------------------------------------------------------------------------------





encumbrance, if any, hereafter securing the Company Obligations, or any
Financing Party’s subordinating, compromising, discharging or releasing such
security interests, Liens or encumbrances, if any; (e) all other notices to
which the Guarantors might otherwise be entitled; and (f) the right to seek
through any means to have the obligations of the Guarantors under this
Section 6B adjudicated invalid or unenforceable. Notwithstanding anything to the
contrary herein, (i) payments from the Guarantors hereunder shall be due two (2)
Business Days after written demand by any Financing Party for such payment
(unless the Company Obligations are automatically accelerated pursuant to the
applicable provisions of the Operative Agreements in which case payments from
the Guarantors shall be automatically due) and (ii) any modification of the
Operative Agreements which has the effect of increasing the Company Obligations
shall not be enforceable against the Guarantors unless the Guarantors execute
the document evidencing such modification or otherwise reaffirm their guaranty
in writing in connection with such modification.

6B.5    Reinstatement.
The obligations of the Guarantors under this Section 6B shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Company Obligations is rescinded or must be
otherwise restored by any holder of any of the Company Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and the
Guarantors agree that the Guarantors will indemnify each Financing Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by any Financing Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

6B.6    Remedies.
The Guarantors agree that, as between the Guarantors, on the one hand, and each
Financing Party, on the other hand, the Company Obligations may be declared to
be forthwith due and payable as provided in the applicable provisions of the
Operative Agreements (and shall be deemed to have become automatically due and
payable in the circumstances provided therein) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Company Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or such Company
Obligations being deemed to have become automatically due and payable), such
Company Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors in accordance with the
applicable provisions of the Operative Agreements.

6B.7    Limitation of Guaranty.
Notwithstanding any provision to the contrary contained herein or in any of the
other Operative Agreements (but subject to Section 6B.4(f)), to the extent the
obligations of the Guarantors shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of the Guarantors hereunder shall be limited to the maximum amount
that is permissible under Applicable Law (whether federal or state and including
the Bankruptcy Code). This paragraph shall not apply to any Guarantor that is
the direct or indirect owner of 100% of the equity interest in the Lessee.
Subject to Section 6B.5, upon the indefeasible satisfaction of the Company
Obligations in full, regardless of the source of payment, the obligations of the
Guarantors hereunder shall be deemed satisfied, discharged and terminated other
than indemnifications set forth herein that expressly survive.


42



--------------------------------------------------------------------------------






6B.8    Payment of Amounts to the Agent.
Each Financing Party hereby instructs the Guarantors, and the Guarantors hereby
acknowledge and agree, that until such time as the Lessor Advances are paid in
full and the Liens evidenced by the Security Documents have been released, any
and all Rent (excluding Excepted Payments which shall be payable to the Lessor
or other Person as appropriate) and any and all other amounts of any kind or
type under any of the Operative Agreements due and owing or payable to any
Financing Party shall instead be paid directly to the Agent (excluding Excepted
Payments which shall be payable to the Lessor or other Person as appropriate) or
as the Agent may direct from time to time for allocation and distribution in
accordance with the procedures set forth in Section 8.7 hereof.

6B.9    Joinder of Guarantors.    
Any Subsidiary of the Parent which is required to join this Agreement as a
Guarantor pursuant to Section 8.3B(h) and which has not yet done so shall
execute and deliver to the Agent (a) a Guarantor Joinder in substantially the
form attached hereto as EXHIBIT H pursuant to which it shall join as a Guarantor
each of the documents to which the Guarantors are parties; and (b) documents in
the forms described in Sections 5.3(t), 5.3(u) and 5.3(y) modified as
appropriate to relate to such Subsidiary. The Credit Parties shall deliver such
Guarantor Joinder and related documents to the Agent within ten (10) Business
Days after the date of (x) the filing of such Subsidiary’s articles of
incorporation or other similar formation document if the Subsidiary is a
corporation, (y) the filing of its certificate of limited partnership or other
similar formation document, if the Subsidiary is a limited partnership or
(z) the filing of the applicable formation document, if the Subsidiary is an
entity other than a corporation or limited partnership.

6B.10    Additional Waivers and Provisions.    
(a)    The Guarantors understand, acknowledge and agree that if the Secured
Parties foreclose judicially or nonjudicially against any real property security
for the Obligations and/or the Company Obligations, that foreclosure could
impair or destroy any ability that any such Guarantor may have to seek
reimbursement, contribution, or indemnification from any applicable Person based
on any right such Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Guarantor
hereunder, including by reason of Sections 2787 through 2855 of the California
Civil Code. The Guarantors further understand and acknowledge that in the
absence of this paragraph, such potential impairment or destruction of the
Guarantors’ rights, if any, may entitle the Guarantors, or any of them, to
assert a defense to its guaranty obligations under this Section 6B based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Agreement, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that it will be fully liable under this Agreement even
though the Secured Parties may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Obligations and/or the
Company Obligations; (ii) agrees that it will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Section 6B; (iii) acknowledges and agrees that the rights and defenses waived by
such Guarantor in this Section 6B include any right or defense that it may have
or be entitled to assert based upon or arising out of any one or more of §§
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or § 2848 of
the California Civil Code; and (iv) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Obligations and the Company
Obligations, and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the Obligations and the Company
Obligations.


43



--------------------------------------------------------------------------------





(b)    The Guarantors waive all rights and defenses that any of them may have
because any of the Obligations or the Company Obligations is secured by real
property. This means, among other things: (i) the Secured Parties may collect
from any Guarantor without first foreclosing on any real or personal property
collateral pledged by the Lessor or the Lessee; and (ii) if the Secured Parties
foreclose on any real property collateral pledged by the Lessor or the Lessee:
(A) the amount of the Obligations and the Company Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) the Secured
Parties may collect from any Guarantor even if the Secured Parties, by
foreclosing on the real property collateral, have destroyed any right such
Guarantor may have to collect from the Lessor or the Lessee. This is an
unconditional and irrevocable waiver of any rights and defenses the Guarantors
may have because any of the Obligations or the Company Obligations is secured by
real property. These rights and defenses include any rights or defenses based
upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
(c)    The Guarantors waive any right or defense any of them may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

6B.11    Representations; Separateness.    
Each Guarantor represents, warrants and covenants that, except as permitted
under Sections 8.3B and 10.1, (a) it does not have and will not acquire any
direct ownership interest in the Property or any portion thereof, and (b) it
will not merge or consolidate with the Construction Agent, the Lessee or the
Lessor.

SECTION 7.    
PAYMENT OF CERTAIN EXPENSES.

7.1
Transaction Expenses.

(a)    The Lessor Parties agree on the Initial Closing Date, to pay, or cause to
be paid, all Transaction Expenses arising from the Initial Closing Date,
including all reasonable fees, expenses and disbursements of the various legal
counsels for the Credit Parties, the Lessor and the Agent in connection with the
transactions contemplated by the Operative Agreements and incurred in connection
with the Initial Closing Date, all fees, Taxes and expenses for the recording,
registration and filing of such documents and in any event all such Taxes, fees
and other charges in connection with any and all UCC financing statements and
fixture filings and all other reasonable fees, expenses and disbursements
incurred in connection with the Initial Closing Date; provided, however, the
Lessor Parties shall be obligated to pay such amounts described in this
Section 7.1(a) only to the extent of the amount of the funds made available by
the Lessor Parties as part of the Lessor Advances without regard to whether such
amounts are referenced in any Requisition. On the Initial Closing Date after
satisfaction of the conditions precedent for such date, the Lessor Parties shall
make Lessor Advances sufficient in the aggregate to pay for the Transaction
Expenses referenced in this Section 7.1(a). The Lessee shall pay all such
amounts if not paid by the Lessor Parties.
(b)    Assuming no Default or Event of Default shall have occurred and be
continuing, the Lessor Parties agree on the Property Closing Date, the date of
each Construction Advance and on the Completion Date to pay, or cause to be
paid, all Transaction Expenses including all Fees, all other reasonable fees,
expenses and disbursements of the various legal counsels for the Credit Parties,
the Lessor and the Agent in connection with the transactions contemplated by the
Operative Agreements and billed in connection with the Property Closing Date,
date of Construction Advance


44



--------------------------------------------------------------------------------





or the Completion Date, all amounts described in Section 7.1(a) of this
Agreement which have not been previously paid, all fees, expenses and
disbursements incurred with respect to the various items referenced in
Sections 5.3 and/or 5.4 (including any premiums for title insurance policies and
charges for any updates to such policies) and all other fees, expenses and
disbursements in connection with the Property Closing Date, date of Construction
Advance or Completion Date, including all expenses relating to and all fees,
Taxes and expenses for the recording, registration and filing of such documents
and in any event all such Taxes, fees and other charges in connection with any
and all UCC financing statements and fixture filings; provided, however, the
Lessor Parties shall be obligated to pay such amounts described in this
Section 7.1(b) only to the extent of the amount of funds made available by the
Lessor Parties as part of the Lessor Advances and without regard to whether such
amounts are referenced in any Requisition. On the Property Closing Date, on the
date of any Construction Advance and on the Completion Date, after satisfaction
of the conditions precedent for such date, the Lessor Parties shall make Lessor
Advances sufficient in the aggregate to pay for the Transaction Expenses
referenced in this Section 7.1(b). The Lessee shall pay all such amounts if not
paid by the Lessor Parties.

7.2
Fee Calculation.

All fees payable pursuant to the Operative Agreements shall be calculated on the
basis of a year of three hundred sixty (360) days for the actual days elapsed.

7.3
Certain Fees and Expenses.

Subject to Sections 7.1(a) and 7.1(b), the Lessee agrees to pay or cause to be
paid (a) all reasonable fees, costs and expenses incurred by the Credit Parties
or the Agent, including all reasonable fees, expenses and disbursements of the
various legal counsels for the Credit Parties or the Agent, in entering into any
future Operative Agreements or any future amendments, modifications,
supplements, restatements and/or replacements with respect to any of the
Operative Agreements, whether or not such future Operative Agreements or future
amendments, modifications, supplements, restatements and/or replacements are
ultimately entered into, or giving or withholding of waivers of consents hereto
or thereto, which have been requested by the Credit Parties or the Agent,
(b) all fees, costs and expenses (including reasonable fees and expenses of
counsel) incurred by the Credit Parties, the Agent or the Lessor Parties in
connection with any exercise of remedies under any Operative Agreement following
the occurrence and continuance of an Event of Default and (c) all reasonable
fees, costs and expenses (including fees and expenses of counsel) incurred by
the Credit Parties, the Agent or the Lessor Parties in connection with (i) any
transfer or conveyance of the Property, whether or not such transfer or
conveyance is ultimately accomplished and (ii) the matters described in Section
5A.7; provided further, however, that the Lessee shall only be responsible for
the reasonable documented out‑of‑pocket fees and disbursements of one primary
counsel to the Agent (and, if reasonably necessary, one regulatory counsel and
one local counsel in each jurisdiction the laws of which govern any of the
Operative Agreements or in which the Lessee is organized or owns property or
assets).

7.4
Lessor Parties Unused Fee.

Subject to Sections 7.1(a) and 7.1(b), during the Commitment Period, the Lessee
agrees to pay or to cause to be paid to the Agent monthly on the last Business
Day of each calendar month or such other date as agreed with the Agent for the
account of the Lessor Parties an unused fee (the “Lessor Parties Unused Fee”),
calculated as the Available Lessor Parties Commitment multiplied by the
Applicable Percentage allocated by the Agent ratably among the Lessor Parties.


45



--------------------------------------------------------------------------------





Notwithstanding the foregoing provisions of this Section 7.4:
(a)    No Defaulting Lessor Party shall be entitled to receive any Lessor
Parties Unused Fee for any period during which that Lessor Party is a Defaulting
Lessor Party (and the Lessee shall not be required to pay or to cause to be paid
any such fee that otherwise would have been required to have been paid to that
Defaulting Lessor Party).
(b)    With respect to any Lessor Parties Unused Fee payable to any Defaulting
Lessor Party pursuant to the first paragraph of this Section 7.4 (which is to be
withheld from any Defaulting Lessor Party pursuant to the foregoing
subsection (a)), (i) the Lessee agrees to pay, or to cause to be paid, to each
Non-Defaulting Lessor Party that portion of any such fee otherwise payable to
the Defaulting Lessor Party with respect to the Defaulting Lessor Party’s Lessor
Advance that have been reallocated to a Non-Defaulting Lessor Party pursuant to
Section 5A.1(e)(i)(C), and (ii) the Lessee shall not be required to pay, or
cause to be paid, the remaining amount of any such fee.

7.5
Lessor Parties Upfront Fee.

Subject to Section 7.1(a), on the Initial Closing Date, the Lessee shall pay or
cause to be paid to the Agent (a) for the account of the Lessor Parties an
upfront fee (the “Lessor Parties Upfront Fee”), on the terms and conditions set
forth in the Engagement Letter.

7.6
Administrative Agency Fee.

Subject to Sections 7.1(a) and 7.1(b), the Lessee shall pay or cause to be paid
to the Agent, for the account of the Agent, an administrative agency fee (the
“Administrative Agency Fee”), on the terms and conditions set forth in the
Engagement Letter.

7.7
Structuring Fee.

Subject to Section 7.1(a), on the Initial Closing Date, the Lessee shall pay or
cause to be paid a structuring fee (the “Structuring Fee”) to the Agent for the
benefit of Wells Fargo Securities, LLC (for its individual account) on the terms
and conditions set forth in the Engagement Letter.

SECTION 8.    
OTHER COVENANTS AND AGREEMENTS.

8.1
Cooperation with the Lessee.

The Lessor Parties and the Agent shall, at the expense of and to the extent
reasonably requested by the Lessee (but without assuming additional liabilities
on account thereof and only to the extent such is acceptable to the Lessor
Parties and the Agent in their reasonable discretion), cooperate with the Lessee
in connection with the Lessee satisfying its covenant obligations contained in
the Operative Agreements including at any time and from time to time, promptly
and duly executing and delivering any and all such further instruments,
documents and financing statements (and continuation statements related
thereto).


46



--------------------------------------------------------------------------------






8.2
Covenants of the Lessor Parties.

Each Lessor Party hereby agrees (as to itself but not as to any other Person,
including any other Lessor Party) that so long as this Agreement is in effect:
(a)    It will not create or permit to exist at any time, and it will, at its
own cost and expense, promptly take such action as may be necessary duly to
discharge, or to cause to be discharged, all Lessor Liens attributable to it on
the Property and the other Collateral; provided, however, that it shall not be
required to so discharge any such Lessor Lien while the same is being contested
in good faith by appropriate proceedings diligently prosecuted so long as such
proceedings shall not materially and adversely affect the rights of the Lessee
under the Lease and the other Operative Agreements or involve any material
danger of impairment of the Liens of the Security Documents or of the sale,
forfeiture or loss of, and shall not interfere with the use or disposition of,
the Property or title thereto or any interest therein or the payment of Rent;
(b)    [Reserved];
(c)    The Lessor shall take or refrain from taking such actions and grant or
refrain from granting such approvals with respect to the Property and/or with
respect to the election and enforcement of remedies regarding any Event of
Default, in each case as directed in writing by the Agent in accordance with the
Operative Agreements (as determined by the Majority Secured Parties, subject to
the provisions of any applicable agreements among the Lessor Parties pursuant to
the Operative Agreements) or, in connection with Section 8.5, the Construction
Agent or the Lessee; provided, however, that notwithstanding the foregoing
provisions of this subparagraph (c), (i) the Lessor shall retain its right as a
Lessor Party to vote on each Unanimous Vote Matter or matters for which its
consent is required pursuant to Section 8.6, in each case, in its sole
discretion and without regard to any direction from any other Financing Party,
any Credit Party or any other Person and (ii) the Lessor shall retain its rights
in the Excepted Payments and any and all other rights expressly reserved by it
under the Operative Agreements; and
(d)    Within ten (10) days following receipt by Lessor from Lessee of a request
delivered in accordance with Section 12.2, Lessor shall provide to Lessee a
Lessor Confirmation Letter; provided, Lessor shall have no obligation to provide
any Lessor Confirmation Letter more frequently than once each calendar quarter;
provided, further, that if there have been any changes to the factual matters
set forth in the Lessor Confirmation Letter or the financial accounting
standards referenced therein that bear on the conclusions set forth therein,
such letter shall set forth the analysis based on such changed factual matters
or financial accounting standards. The parties hereto agree that the Credit
Parties and their auditors are the sole beneficiaries of the matters addressed
in this Section 8.2(d).

8.3
Credit Party Covenants, Consent and Acknowledgment.

The Credit Parties, jointly and severally, covenant and agree that until Payment
in Full, the Credit Parties shall comply at all times with the following
covenants:
(a)    Each Credit Party shall, to the extent reasonably requested by any of the
other parties hereto, cooperate with the other parties in accordance with
Section 12.11 hereof.
(b)    Each Lessor Party hereby instructs each Credit Party, and each Credit
Party hereby acknowledges and agrees, that until such time as the Lessor
Advances are paid in full and the Liens


47



--------------------------------------------------------------------------------





evidenced by the Security Documents have been released (i) any and all Rent
(excluding Excepted Payments which shall be payable to the Lessor Party or other
Person as appropriate) and any and all other amounts of any kind or type under
any of the Operative Agreements due and owing or payable by any Credit Party to
any Lessor Party (including pursuant to Section 5.3(c) of the Agency Agreement
and Section 17.6(c) of the Lease) shall instead be paid directly to the Agent
(excluding Excepted Payments which shall be payable to the Lessor Party or other
Person as appropriate) or as the Agent may direct from time to time for
allocation and distribution in accordance with the procedures set forth in
Section 8.7 hereof, (ii) all rights of the Lessor Parties under the Lease
(except in respect of Excepted Payments and as provided in Section 12.4) shall
be exercised by the Agent and (iii) each Credit Party shall cause all notices,
certificates, financial statements, communications and other information which
are delivered, or are required to be delivered, to any Lessor Party, to also be
delivered at the same time to the Agent.
(c)    No Credit Party shall consent to or permit any amendment, supplement or
other modification of the terms or provisions of any Operative Agreement except
in accordance with Section 12.4 of this Agreement.
(d)    From and after the Rent Commencement Date, the Lessee hereby covenants
and agrees to reimburse the Agent for any Appraisal or reappraisal (in form and
substance satisfactory to the Agent and from an appraiser selected by the Agent)
to be issued respecting the Property as requested by the Agent from time to time
(i) at each and every time as such shall be required to satisfy any regulatory
requirements imposed on the Agent and/or any Lessor Party and (ii) after the
occurrence and continuance of an Event of Default. To the extent any such
Appraisal or reappraisal is deemed necessary by the Agent prior to the Rent
Commencement Date, such shall be paid for as a Transaction Expense.
(e)    Each Credit Party hereby covenants and agrees that, except for amounts
payable as Basic Rent, any and all payment obligations owing from time to time
under the Operative Agreements by any Person to any Financing Party or any other
Person shall (without further action) be deemed to be Supplemental Rent
obligations payable by the Lessee and guaranteed by the Guarantors, which is
subject to the funding requirements described in this Agreement prior to the
Rent Commencement Date. Without limitation, such obligations of the Credit
Parties shall include the Transaction Expenses.
(f)    At any time the Lessor or the Agent is entitled under the Operative
Agreements to possession of the Property or any component thereof, each of the
Construction Agent and the Lessee hereby covenants and agrees, at its own cost
and expense, to assemble the Equipment and make the same available to the Agent
(on behalf of the Lessor) at the Property.
(g)    Each of the Construction Agent and the Lessee hereby covenants and agrees
that (i) each Indemnified Person will, at all times, be covered to the extent so
provided in Article XIV of the Lease, as additional insured or loss payee, as
the case may be, under the insurance policies required to be maintained by the
Construction Agent or the Lessee pursuant to Section 2.6(e) of the Agency
Agreement and Article XIV of the Lease, or pursuant to the insurance policies
that the Construction Agent or the Lessee requires any relevant contractor or
subcontractor to carry, for any Claim arising out of the acts or omissions of
any of the contractors or subcontractors of the Construction Agent or the Lessee
and (ii) each insurance policy that is carried by the Construction Agent or the
Lessee pursuant to the Agency Agreement or the Lease (A) shall at all times
contain a waiver of subrogation clause pursuant to which the relevant insurers
waive any and all rights to


48



--------------------------------------------------------------------------------





make any claim against any such additional insured or loss payee with respect to
any payments made, or any obligation of such insureds under, any such policy and
(B) shall at all times cover each such additional insured or loss payee for any
and all Claims relating to the Property or the transactions contemplated by the
Operative Agreements. The Construction Agent and the Lessee will be liable to
each such additional insured or loss payee, on a full recourse basis, for any
breach of the foregoing covenants and agreements.
(h)    The Lessee hereby covenants and agrees that as of the Completion, the
Property shall be the Permitted Facility.
(i)    The Lessee hereby covenants and agrees that it shall give prompt notice
to the Agent if the location of the Lessee for purposes of the UCC shall cease
to be in the State of Ohio, if the Lessee’s principal place of business shall
cease to be located at 300 Phillipi Road, Columbus, Franklin County, OH
43228-5311or if the Lessee’s chief executive office or office where the records
concerning the account or contract rights relating to the Property are kept
shall cease to be located at 300 Phillipi Road, Columbus, Franklin County, OH
43228-5311 or if it shall change its name. The Lessee shall at all times
maintain a mailing address at: AVDC, Inc., c/o Big Lots, Inc., 300 Phillipi
Road, Columbus, OH 43228-5311.
(j)    The Lessee hereby covenants and agrees that the rights of the Lessee
under this Agreement and under the Lease shall not impair or in any way diminish
the obligations of the Construction Agent and/or the rights of the Lessor under
the Agency Agreement.
(k)    Each Credit Party shall promptly notify the Agent, or cause the Agent to
be promptly notified, upon a Responsible Officer of such Credit Party gaining
knowledge of the occurrence of any Default or Event of Default (whether material
or not) which is continuing at such time. In any event, such notice shall be
provided to the Agent within ten (10) days of when such Credit Party gains such
knowledge.
(l)    The Lessee shall cause all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Agent as agent for the Secured Parties with regard to the
Collateral to be promptly produced, to be submitted to the Agent for review and
after confirmation thereof by the Agent, to be filed for recordation in such
manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Agent as agent for the Secured
Parties hereunder to all property comprising the Collateral. The Lessee shall
deliver to the Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Lessor shall cooperate
fully with the Lessee in connection with the obligations of the Lessee set forth
above and will execute or cause the execution (at the expense of the Lessee,
which the Lessee agrees to pay) of any and all documents reasonably required to
fulfill the intent of this Section 8.3(l).
(m)    Each Credit Party acknowledges and agrees that such Credit Party shall at
no time be an EEA Financial Institution.
(n)    The Lessee covenants and agrees to deliver to the Agent, on or before the
Commencement Date, the Lease and a memorandum thereof (or short form lease)
(such memorandum or short form lease to be in the form attached to the Lease as
Exhibit B or in such other form as is acceptable to the Agent, with
modifications as necessary to conform to applicable state law, and in form
suitable for recording).


49



--------------------------------------------------------------------------------





(o)    In addition to, and not in limitation of, the requirements of Article XIV
of the Lease, Lessee will maintain insurance against loss or damage which to the
Lessee’s knowledge is similar to the kinds and in the amounts customarily
maintained by corporations engaged in the same or similar businesses and which
are similarly situated to the Lessee, the failure of which would be reasonably
likely to have a Material Adverse Effect.

8.3A
Additional Credit Party Affirmative Covenants.    

The Credit Parties, jointly and severally, covenant and agree that until Payment
in Full, the Credit Parties shall comply at all times with the following
affirmative covenants:
(a)    Each Credit Party shall maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except to the extent that the failure to be so
qualified or licensed would not be reasonably likely to cause a Material Adverse
Effect and as otherwise expressly permitted in Section 8.3B(e) or Section 10.1.
(b)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
duly pay and discharge all liabilities to which it is subject or which are
asserted against it, promptly as and when the same shall become due and payable,
including all Taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including Taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in a Material Adverse Effect, provided that the Credit Parties
and their Subsidiaries will pay all such liabilities forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor.
(c)    Each Credit Party shall, and shall cause each Excluded US Active
Subsidiary to, insure its properties and assets against loss or damage by fire
and such other insurable hazards as such assets are commonly insured (including
fire, extended coverage, property damage, workers’ compensation, public
liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Agent. At the request of the Agent, the Credit Parties shall deliver to the
Agent (i) on the Initial Closing Date and annually thereafter an original
certificate of insurance signed by the Credit Parties’ independent insurance
broker describing and certifying as to the existence of the insurance required
to be maintained by this Agreement and the other Operative Agreements, and (ii)
from time to time a summary schedule indicating all insurance then in force with
respect to each of the Credit Parties.
(d)    Each Credit Party shall, and shall cause each Excluded US Active
Subsidiary to, maintain in good repair, working order and condition (ordinary
wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those material properties
useful or necessary to its business, and from time to time, such Credit Party
will make or cause to be made all appropriate repairs, renewals or replacements
thereof to the extent that a failure


50



--------------------------------------------------------------------------------





to make such repairs, renewals or replacements would be reasonably expected to
cause a Material Adverse Effect.
(e)    Each Credit Party shall, and shall cause each Excluded US Active
Subsidiary to, maintain in full force and effect all patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and other
intellectual property and authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Effect.
(f)    Each Credit Party shall permit any of the officers or authorized
employees or representatives of any Financing Party to visit, no more than twice
per year (unless an Event of Default has occurred and is continuing), during
normal business hours and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any Lessor Party may reasonably request, provided that each Lessor
Party shall provide the Agent with reasonable notice prior to any visit or
inspection; provided, further, that such visit or inspection shall be conducted
during normal business hours and shall not unreasonably interfere with the
business or operations of the applicable Credit Party and all information
obtained or observed during such visit or inspection shall be subject to the
confidentiality obligations in Section 12.13. In the event any Lessor Party
desires to visit and inspect any Credit Party, such Lessor Party shall make a
reasonable effort to conduct such visit and inspection contemporaneously with
any visit and inspection to be performed by the Agent.
(g)    The Parent shall, and shall cause each Subsidiary of the Parent to,
maintain and keep proper books of record and account which enable the Parent and
its Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by Applicable Laws of any Official Body having jurisdiction
over the Parent or any Subsidiary of the Parent, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.
(h)    Each Revolving Credit Agreement US Borrower shall, and shall cause each
other member of the ERISA Group to, comply with ERISA, the Code and other
Applicable Laws applicable to Plans and Benefit Arrangements except where such
failure, alone or in conjunction with any other failure, would not result in a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Revolving Credit Agreement US Borrower shall cause all of its Plans and all
Plans maintained by any member of the ERISA Group to be funded in accordance
with the minimum funding standards of ERISA and shall make, and cause each other
member of the ERISA Group to make, in a timely manner, all contributions due to
Plans, Benefit Arrangements, Multiemployer Plans and Multiple Employer Plans.
(i)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
comply with all Applicable Laws, including all Environmental Laws, in all
respects, provided that it shall not be deemed to be a violation of this
Section 8.3A(i) if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would reasonably be expected to constitute a Material
Adverse Effect.
(j)    The Credit Parties will use the proceeds of the Lessor Advances for the
purposes stated in Section 6.1(j). The Credit Parties shall not use the proceeds
of the Lessor Advances for any purposes which contravenes any Applicable Law or
any provision hereof.


51



--------------------------------------------------------------------------------





(k)    Each Credit Party shall cause any intercompany Indebtedness, loans or
advances owed by any Credit Party to any other Credit Party to be subordinated
pursuant to the terms of the Intercompany Subordination Agreement.
(l)    The Credit Parties and their respective Affiliates and agents shall not
knowingly (i) conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law. The Agent shall deliver to the Lessor Parties any
certification or other evidence requested from time to time by any such entity
in its sole reasonable discretion, confirming Credit Parties’ compliance with
this Section 8.3A(l).
(m)    BLS shall update the schedules listed immediately after this paragraph on
each date on which a quarterly Compliance Certificate is delivered. Provided
that BLS delivers such updates with each Compliance Certificate and timely
delivers such Compliance Certificates, (1) any inaccuracy in such schedules
between due dates for Compliance Certificates shall not be a default under the
Operative Agreements, and (2) such schedules shall be deemed to be amended upon
delivery thereof.
Schedule II    Capitalization
Schedule III    Subsidiaries
Schedule V    Owned Real Property
BLS shall update the schedules listed immediately after this paragraph as soon
as reasonably practicable after receipt thereof from the insurer. Provided that
BLS delivers such updates as stated, (1) any inaccuracy in such schedules
between due dates for Compliance Certificates shall not be a default under the
Operative Agreements, and (2) such schedules shall be deemed to be amended upon
delivery thereof.
Schedule VII    Insurance Policies
Should any of the information or disclosures provided on any of the other
Schedules attached hereto become outdated or incorrect in any material respect,
BLS shall promptly provide the Agent in writing with such revisions or updates
to such Schedule as may be necessary or appropriate to update or correct same;
provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Majority Secured Parties, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.

8.3B
Additional Credit Party Negative Covenants.    

The Credit Parties, jointly and severally, covenant and agree that until Payment
in Full, the Credit Parties shall comply with the following negative covenants:


52



--------------------------------------------------------------------------------





(a)    Each of the Credit Parties shall not at any time create, incur, assume or
suffer to exist any Indebtedness, except:
(i)    Indebtedness under the Revolving Credit Agreement Loan Documents;
(ii)    Existing Indebtedness as set forth on Schedule X (including any
extensions or renewals thereof, provided there is no increase in the amount
thereof, or an increase in the effective interest rate thereof, or an earlier
maturity date for any payment payable thereunder, or the provision of any
security or guarantees therefor, or other significant change in the terms
thereof unless otherwise specified on Schedule X);
(iii)    Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations;
(iv)    Indebtedness secured by Purchase Money Security Interests or by security
interests in proceeds granted in connection with securities lending transactions
or reverse repurchase agreements involving United States Treasury bonds,
provided that the aggregate amount as of any date of all such Indebtedness
permitted by this Section 8.3B(a)(iv) shall not exceed Ten Million and 00/100
Dollars ($10,000,000.00);
(v)    Indebtedness of a Credit Party to another Credit Party which is
subordinated in accordance with the provisions of Section 8.3A(k);
(vi)    Any Bank-Provided Hedge or other Qualified Hedge Agreement; and
(vii)    Unsecured Indebtedness; provided, that
(A)    such Indebtedness is pari passu in right of payment with the Company
Obligations,
(B)    such Indebtedness complies with Section 8.3B(q), and
(C)    immediately prior to and after giving effect to such Indebtedness, no
Event of Default or Default shall have occurred.
(b)    Each of the Credit Parties shall not at any time create, incur, assume or
suffer to exist any Lien (i) on any of its property or assets (other than
Collateral), tangible or intangible, now owned or hereafter acquired, or agree
or become liable to do so, except Revolving Credit Agreement Permitted Liens and
(ii) on any Collateral, now owned or hereafter acquired, or agree or become
liable to do so, except Permitted Liens.
(c)    Each of the Credit Parties shall not at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for:
(i)    existing Guaranties as set forth on Schedule XI;
(ii)    Guaranties of Indebtedness of the Credit Parties permitted in
Section 8.3B(a);


53



--------------------------------------------------------------------------------





(iii)    other Guaranties to the extent the Indebtedness represented by such
Guaranties is permitted in Section 8.3B(a); and
(iv)    Guaranties by any Credit Party of the obligations, to the extent not
prohibited by the Revolving Credit Agreement or by the Operative Agreements, of
any other Credit Party.
(d)    Each of the Credit Parties shall not at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii)    Permitted Investments;
(iv)    investments in a Credit Party;
(v)    investments in an amount which should not exceed One Hundred Twenty Five
Million and 00/100 Dollars ($125,000,000.00) in the aggregate;
(vi)    investments in notes and other securities received in settlement of
overdue Indebtedness and accounts payable owed to a Credit Party in the ordinary
course of business and for amounts which, individually and in the aggregate, are
not material to the Credit Parties;
(vii)    investments in the nature of seller financing or other consideration
received in any disposition (including any sale, lease, sale-leaseback,
assignment or transfer) of assets or property by any Credit Party, provided that
the aggregate value of all such investments at any time (based on the value at
the time of acquisition thereof but reduced by payments or other realization
thereon) shall not exceed Ten Million and 00/100 Dollars ($10,000,000.00);
(viii)    investments in Bank-Provided Hedges or Qualified Hedge Agreements;
(ix)    Permitted Acquisitions; and
(x)    investments in the Big Lots Supplemental Savings Plan and such other
similar non-qualified plans as the Credit Parties may create or enter into from
time to time.
(e)    Each of the Credit Parties shall not dissolve, liquidate or wind-up its
affairs, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise all or substantially all of the assets or capital
stock of any other Person, provided, that:


54



--------------------------------------------------------------------------------





(i)    any Credit Party other than a Revolving Credit Agreement US Borrower may
consolidate or merge into another Credit Party which is directly or indirectly
wholly-owned by one or more of the other Credit Parties; provided, that the
Lessee may not so consolidate or merge into another Credit Party unless the
requirements of Section 10.1 (regarding assignment and other transfers (directly
or indirectly pursuant to a merger or other transaction) by the Lessee or the
Construction Agent) are satisfied to the satisfaction of the Agent, in its
reasonable discretion, as if such Section 10.1 were reconstituted to apply to
consolidation and merger of the Lessee and the Construction Agent, in a manner
as the Agent shall determine, in its reasonable discretion;
(ii)    any Credit Party other than a Revolving Credit Agreement US Borrower may
be dissolved, provided, that the assets of such Credit Party are distributed to
another Credit Party; provided, that the Lessee may not so dissolve unless the
Lessee has previously assigned or otherwise transferred (directly or indirectly
pursuant to a merger or other transaction) its entire right, title and interest
in the Operative Agreements and with respect to the Property in accordance with
all of the requirements of Section 10.1
(iii)    any Credit Party may acquire (A) all or substantially all of the
ownership interests of another Person or (B) all or substantially all of the
assets of another Person or of a business or division of another Person (each a
“Permitted Acquisition”), provided that, unless such acquisition is of inventory
in the ordinary course of business (which shall be a Permitted Acquisition but
shall not be subject to the requirements below), each of the following
requirements is met:
(A)    if a Credit Party is acquiring the ownership interests in such Person,
such Person shall, unless not required by Section 8.3B(h), execute a Guarantor
Joinder and such other documents required by Section 6B.9 and join this
Agreement as a Guarantor pursuant to Section 6B.9 on or before the date of such
Permitted Acquisition;
(B)    the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and if the Credit Parties shall
use any portion of the loans under the Revolving Credit Agreement to fund such
Permitted Acquisition, the Credit Parties also shall have delivered to the
Financing Parties written evidence of the approval of the board of directors (or
equivalent body) of such Person for such Permitted Acquisition;
(C)    the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be complementary to
or substantially the same as one or more line or lines of business conducted by
the Credit Parties and shall comply with Section 8.3B(j);
(D)    no Default or Event of Default shall exist immediately prior to and after
giving effect to such Permitted Acquisition; and
(E)    if the Consideration in connection with any such Permitted Acquisition
exceeds Twenty-Five Million and 00/100 Dollars ($25,000,000.00), the Credit
Parties shall demonstrate that they shall be in compliance with the covenant
contained in Section 8.3B(o) after giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred


55



--------------------------------------------------------------------------------





in connection with such Permitted Acquisition) by delivering at least ten (10)
Business Days prior to such Permitted Acquisition a certificate in the form of
EXHIBIT I evidencing such compliance.
(f)    None of the Credit Parties shall sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible, except (notwithstanding the
following exceptions, with respect to the Lessee, none of the following
exceptions shall apply or otherwise permit any sale, conveyance, assignment,
lease, abandonment or other transfer or disposal of any of Lessee’s right, title
or interest in any of the Operative Agreements or with respect to the Property,
unless the Lessee has previously assigned or otherwise transferred (directly or
indirectly pursuant to a merger or other transaction) its entire right, title,
and interest in the Operative Agreements and with respect to the Property in
accordance with all of the requirements of Section 10.1):
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    any sale, transfer or lease of properties or assets in the ordinary
course of business which are no longer necessary or required in the conduct of
such Credit Party’s business;
(iii)    any sale, transfer or lease of properties or assets by any Credit Party
to another Credit Party;
(iv)    any sale, transfer or lease of properties or assets in the ordinary
course of business which are replaced by substitute properties or assets
acquired or leased;
(v)    any sale or transfer by the Parent of the capital stock or other equity
interests of the Parent; or
(vi)    any sale, transfer or lease of properties or assets, other than those
specifically excepted pursuant to clauses (i) through (v) above, provided that:
(A)    there shall not exist any Event of Default or Default immediately prior
to and after giving effect to such sale; and
(B)    the Credit Parties shall be in compliance with all of the covenants
herein applicable to any Credit Party and with respect to any sale the proceeds
of which exceed Ten Million and 00/100 Dollars ($10,000,000.00), BLS shall
deliver a Compliance Certificate to the Agent at least ten (10) Business Days
before such sale confirming the same.
(g)    None of the Credit Parties shall enter into or carry out any transaction
with any Affiliates of any Credit Party (including purchasing property or
services from or selling property or services to any Affiliate of any Credit
Party) unless such transaction (i) is not otherwise prohibited by the Revolving
Credit Agreement or the Operative Agreements, (ii) is entered into in the
ordinary course of business upon fair and reasonable arm’s-length terms and
conditions which, upon request, are fully disclosed to the Agent and (iii) is in
accordance with all Applicable Law.


56



--------------------------------------------------------------------------------





(h)    Each of the Credit Parties shall not, and shall not permit any of its
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which has joined this Agreement as a Guarantor on the
Initial Closing Date and has otherwise joined the Revolving Credit Agreement in
accordance with the terms thereof; (ii) any Excluded US Active Subsidiary;
(iii) any Excluded US Inactive Subsidiary; (iv) any Subsidiary formed or
acquired after the Initial Closing Date which joins this Agreement as a
Guarantor pursuant to Section 6B.9; or (v) the Lessee; provided, however, no
Subsidiary shall be required to join this Agreement as a Guarantor pursuant to
Section 6B.9 if the execution of the Guarantor Joinder would cause material
adverse Tax consequences to any Credit Party as demonstrated to the reasonable
satisfaction of the Agent. As of the Initial Closing Date hereof, the only
Guarantors are BLS, the Parent and each Subsidiary of Parent which is designated
as a “Guarantor” on the signature pages hereof.
(i)    Except for investments permitted by Section 8.3B(d), each of the Credit
Parties shall not become or agree to (i) become a general or limited partner in
any general or limited partnership, except that the Credit Parties may be
general or limited partners in other Credit Parties, (ii) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Credit Parties may be members or managers of, or hold
limited liability company interests in, other Credit Parties, or (iii) become a
joint venturer or hold a joint venture interest in any joint venture. The Credit
Parties shall not permit any Excluded US Inactive Subsidiary to acquire or hold
any material assets, incur or suffer to exist any material liabilities or to
conduct any material business.
(j)    None of the Credit Parties shall engage in any business other than the
distribution of and the wholesale and retail sale of general merchandise,
substantially as conducted and operated by such Credit Party during the present
fiscal year, and such Credit Party shall not permit any material change in such
business. This Section 8.3B(j) shall not prohibit the Parent, BLS or any
Subsidiary thereof from engaging in a business which provides services common to
the retail or wholesale trade in general merchandise to the Parent, BLS or any
Subsidiary thereof or to any Person engaged in the sale of general retail
merchandise.
(k)    Each of the Credit Parties and each other member of the ERISA Group shall
not:
(i)    fail to satisfy the minimum funding standards of ERISA and the Code with
respect to any Plan;
(ii)    request a minimum funding standard waiver from the Internal Revenue
Service with respect to any Plan;
(iii)    engage in a Prohibited Transaction with respect to any Plan, Benefit
Arrangement, Multiemployer Plan or Multiple Employer Plan which, alone or in
conjunction with any other circumstances or set of circumstances resulting in
liability under ERISA or the Code, would constitute a Material Adverse Effect;
(iv)    permit any Plan to be in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), determined as of
the most recent actuarial valuation report for each Plan using the actuarial
assumptions required under Section 412 of the Code for purposes of funding;
(v)    fail to make when due any contribution to any Multiemployer Plan or
Multiple Employer Plan that any Revolving Credit Agreement US Borrower or any
other


57



--------------------------------------------------------------------------------





member of the ERISA Group may be required to make under any agreement relating
to such Multiemployer Plan or Multiple Employer Plan, or any Law pertaining
thereto;
(vi)    withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal would result in a Material
Adverse Effect;
(vii)    terminate, or institute proceedings to terminate, any Plan, where such
termination would result in a Material Adverse Effect;
(viii)    permit the imposition of a Lien under Section 303(k)(4) of ERISA; or
(ix)    fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Code, where such failure would
result in a Material Adverse Effect.
(l)    The Parent shall not, and shall not permit any Subsidiary of the Parent
to, change its fiscal year from the fifty-two (52)/fifty-three (53) week fiscal
year beginning on the Sunday closest to February 1 of each calendar year and
ending on the Saturday closest to January 31 of the following calendar year.
(m)    Each of the Credit Parties (other than the Parent) shall not, and shall
not permit any of its Subsidiaries to, issue any additional shares of its
capital stock or other equity interests or any options, warrants or other rights
in respect thereof other than to another Credit Party or Subsidiary of a Credit
Party.
(n)    Each of the Credit Parties shall not amend in any material respect its
certificate or articles of incorporation, by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
five (5) calendar days’ prior written notice to the Revolving Credit Agreement
Administrative Agent, the Revolving Credit Agreement Banks and the Financing
Parties and, in the event such change would be adverse to (i) the Revolving
Credit Agreement Banks as determined by the Revolving Credit Agreement
Administrative Agent in its sole reasonable discretion, obtaining the prior
written consent of the Revolving Credit Agreement Required Banks or (ii) the
Financing Parties as determined by the Agent in its sole reasonable discretion,
obtaining the prior written consent of the Majority Secured Parties.
(o)    The Credit Parties shall not at any time permit the Leverage Ratio,
calculated as of the end of each fiscal quarter for the period equal to the four
(4) fiscal quarters then ended, to exceed the ratio set forth below for the
periods specified below:
Four (4) Consecutive Fiscal Quarters Ending (Nearest)
of Each Year that this
Agreement is in Effect)
Maximum Total Leverage Ratio
April 30
3.00 to 1.00
July 31
3.25 to 1.00
October 31
3.50 to 1.00
January 31
3.00 to 1.00



58



--------------------------------------------------------------------------------







(p)    The Credit Parties shall not permit the Fixed Charge Coverage Ratio,
calculated as of the end of each fiscal quarter for the period equal to the four
(4) fiscal quarters then ended, to be less than 1.50 to 1.00.
(q)    No Credit Party shall directly or indirectly enter into or assume or
become bound by, or permit any Subsidiary to enter into or assume or become
bound by, any agreement (other than the Revolving Credit Agreement, the other
Revolving Credit Agreement Loan Documents, this Agreement, the other Operative
Agreements and any operative documents in connection with any other Synthetic
Lease Obligations (collectively, the Operative Agreements and any other such
operative documents may be referred to as the “Synthetic Lease Documents”), or
any provision of any certificate of incorporation, bylaws, partnership
agreement, operating agreement or other organizational formation or governing
document prohibiting the creation or assumption of any Lien or encumbrance upon
any such Credit Party’s or Subsidiary’s properties, whether now owned or
hereafter created or acquired, or otherwise prohibiting or restricting any
transaction contemplated hereby; provided, that the foregoing shall not apply to
(i) restrictions and conditions imposed by any Law or by any Revolving Credit
Agreement Loan Document and the Synthetic Lease Documents, (ii) restrictions or
conditions imposed by any agreement relating to secured Indebtedness or other
obligations permitted by both this Agreement and the Synthetic Lease Documents
but, (y) solely with respect to the specific assets that secure the Synthetic
Lease Obligations, any restriction or condition imposed by the Synthetic Lease
Documents and, (z) with respect to any other assets, only to the extent such
restriction or condition is limited to the specific assets subject to a
Revolving Credit Agreement Permitted Lien, (iii) customary provisions in leases
or other agreements restricting assignment thereof, or (iv) restrictions or
conditions imposed by any agreement relating to the issuance by any Credit Party
of Indebtedness represented by publicly or privately placed notes as permitted
by Section 8.3B(a)(vii).

8.3C
Additional Credit Party Reporting Requirements.    

The Credit Parties, jointly and severally, covenant and agree that until Payment
in Full, the Credit Parties will furnish or cause to be furnished to the Agent:
(a)    As soon as available and in any event within forty-five (45) calendar
days after the end of each of the first three (3) fiscal quarters in each fiscal
year of the Parent, unaudited financial statements of the Parent, consisting of:
(i) a consolidated balance sheet as of the end of such fiscal quarter and as of
the end of the prior fiscal year; (ii) a consolidated statement of operations
for such fiscal quarter and the year-to-date period of the then-current fiscal
year, and for the corresponding fiscal quarter and year-to-date period of the
prior fiscal year; (iii) a consolidated statement of shareholders’ equity as of
the end of such fiscal quarter, as of the end of the corresponding fiscal
quarter of the prior fiscal year, and as of the end of the prior fiscal year;
and (iv) a consolidated statement of cash flows for the year-to-date period of
the then-current fiscal year and the corresponding year-to-date period of the
prior fiscal year. Each of the aforementioned financial statements shall be in
reasonable detail and certified (subject to normal year-end audit adjustments)
by an Authorized Officer of the Parent as having been prepared in accordance
with GAAP. The Credit Parties will be deemed to have complied with the delivery
requirements of this Section 8.3C(a) if the Credit Parties have complied with
the portion of Section 8.3C(h)(iv) that relates to Form 10-Q reporting and the
financial statements contained in such Form 10-Q reports meet the requirements
described in this Section 8.3C(a).


59



--------------------------------------------------------------------------------





(b)    As soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Parent, financial statements of the Parent
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of operations, shareholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and audited by independent certified public accountants
of nationally recognized standing. The Credit Parties shall deliver with such
financial statements a certifying letter of such accountants to the Agent for
the benefit of each Financing Party which shall: (i) be to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of the Parent and its Subsidiaries
on a consolidated basis in accordance with GAAP, (ii) not contain a “going
concern” or like qualification or exception, (iii) not contain a qualification
or exception as to the scope of such audit (other than as is customary), and
(iv) not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Credit Party under any of the
Revolving Credit Loan Documents or any Operative Agreements. The Credit Parties
will be deemed to have complied with the delivery requirements of this
Section 8.3C(b) if (i) the Credit Parties have complied with the portion of
Section 8.3C(h)(iv) that relates to Form 10-K reporting and the financial
statements contained in such Form 10-K meet the requirements described in this
Section 8.3C(b) and (ii) the Parent delivers to the Agent the certifying letter
of accountants as described above.
(c)    Concurrently with the financial statements of the Parent furnished to the
Agent for the benefit of the Financing Parties pursuant to Sections 8.3C(a) and
8.3C(b), a certificate (each a “Compliance Certificate”) of the Revolving Credit
Agreement US Borrowers signed by an Authorized Officer of each Revolving Credit
Agreement US Borrower, in the form of EXHIBIT J, to the effect that, except as
described pursuant to Section 8.3C(d), (i) the representations and warranties of
the Credit Parties contained in Section 6.1 and in the other Operative
Agreements are true in all material respects on and as of the date of such
certificate with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which (i) expressly relate solely to an earlier date or time, in which case such
representations and warranties were true and correct as of such earlier date or
time or (ii) are qualified by materiality or references to Material Adverse
Effect, which such representations and warranties shall be true and correct in
all respects as of such date) and the Credit Parties have performed and complied
with all covenants and conditions of the Operative Agreements, (ii) no Event of
Default or Default exists and is continuing on the date of such certificate and
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements with all financial covenants contained
in Sections 8.3B(o) and 8.3B(p).
(d)    Promptly after any officer of any Credit Party has learned of the
occurrence of a Event of Default or Default, a certificate signed by an
Authorized Officer of such Credit Party setting forth the details of such Event
of Default or Default and the action which such Credit Party proposes to take
with respect thereto.
(e)    Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Credit Party or Subsidiary of any Credit Party, which involve a
claim or series of claims, or which the Credit Party or Subsidiary reasonably
determines would be, in excess of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) or which if adversely determined would constitute a Material
Adverse Effect.


60



--------------------------------------------------------------------------------





(f)    Written notice to the Agent:
(i)    at least ten (10) Business Days prior thereto, with respect to any
proposed sale or transfer of assets pursuant to Section 8.3B(f)(vi); and
(ii)    within the time limits set forth in Section 8.3B(n), any material
amendment to the organizational documents of any Credit Party.
(g)    Within two (2) Business Days after S&P’s or Moody’s announces a change in
the Debt Rating, notice of such change. BLS will deliver together with such
notice a copy of any written notification which any Credit Party received from
the applicable rating agency regarding such change of Debt Rating.
(h)    Promptly upon their becoming available to any Credit Party:
(i)    any forecasts or projections of the Parent, to be supplied not later than
thirty (30) days prior to commencement of the fiscal year to which any of the
foregoing may be applicable,
(ii)    any reports including management letters submitted to the Parent by
independent accountants in connection with any annual, interim or special audit,
(iii)    any reports or notices generally distributed by the Parent to its
shareholders on a date no later than the date supplied to such shareholders,
(iv)    periodic or current reports, including Forms 10-K, 10-Q and 8-K, proxy
statements, registration statements and prospectuses (but excluding statements
regarding beneficial ownership on Forms 3, 4 and 5), filed by the Parent with
the SEC,
(v)    a copy of any order in any proceeding to which the Parent or any of its
Subsidiaries is a party issued by any Official Body which would reasonably be
expected to result in a Material Adverse Effect, and
(vi)    such other reports and information as any of the Financing Parties may
from time to time reasonably request. BLS shall also notify the Financing
Parties promptly of the enactment or adoption of any Law which would reasonably
be expected to result in a Material Adverse Effect.
Information required to be delivered pursuant to sub-clause (iv) above shall be
deemed to have been delivered on the date on which the Credit Parties provide
notice to the Agent that such information has been posted on the Internet at
www.biglots.com, www.sec.gov or another website identified in such notice and
accessible by the Agent without charge; provided, that (i) such notice may be
included in a certificate delivered pursuant to Section 8.3C(c) and (ii) BLS
shall deliver paper copies of the information referred to in sub-clause (iv)
above to the Agent if it so requests.
In the event that the Parent shall for any reason cease to be subject to the
reporting requirements of the Exchange Act, it shall nonetheless furnish to the
Agent reports containing substantially the same information at substantially the
same times as would otherwise be required by the foregoing provisions of
sub-clause (iv) above.


61



--------------------------------------------------------------------------------





(i)    Promptly upon becoming aware of the occurrence thereof, notice (including
the nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:
(i)    any Reportable Event with respect to any Revolving Credit Agreement US
Borrower or any other member of the ERISA Group (regardless of whether the
obligation to report said Reportable Event to the PBGC has been waived),
(ii)    any Prohibited Transaction which could subject any Revolving Credit
Agreement US Borrower or any other member of the ERISA Group to a material civil
penalty assessed pursuant to Section 502(i) of ERISA or a material Tax imposed
by Section 4975 of the Code in connection with any Plan, any Benefit Arrangement
or any trust created thereunder,
(iii)    any assertion of material withdrawal liability with respect to any
Multiemployer Plan or Multiple Employer Plan,
(iv)    any partial or complete withdrawal from a Multiemployer Plan or Multiple
Employer Plan by any Revolving Credit Agreement US Borrower or any other member
of the ERISA Group under Title IV of ERISA (or assertion thereof), where such
withdrawal is likely to result in material withdrawal liability,
(v)    any cessation of operations (by any Revolving Credit Agreement US
Borrower or any other member of the ERISA Group) at a facility in the
circumstances described in Section 4062(e) of ERISA,
(vi)    any withdrawal by any Revolving Credit Agreement US Borrower or any
other member of the ERISA Group from a Multiple Employer Plan,
(vii)    a failure by any Revolving Credit Agreement US Borrower or any other
member of the ERISA Group to make a payment to a Plan required to avoid
imposition of a Lien under Section 303(k)(4) of ERISA,
(viii)    a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code, or
(ix)    any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially reduce the Plan’s funding
target attainment percentage or materially increase the obligation to make
periodic contributions.
(j)    Promptly after receipt thereof, copies of (a) all notices received by any
Revolving Credit Agreement US Borrower or any other member of the ERISA Group of
the PBGC’s intent to terminate any Plan administered or maintained by any
Revolving Credit Agreement US Borrower or any member of the ERISA Group, or to
have a trustee appointed to administer any such Plan; and (b) at the request of
the Agent or any other Financing Party each annual report (IRS Form 5500 series)
and all accompanying schedules, the most recent actuarial reports, the most
recent financial information concerning the financial status of each Plan
administered or maintained by any Revolving Credit Agreement US Borrower or any
other member of the ERISA Group, and schedules showing the amounts contributed
to each such Plan by or on behalf of any Revolving Credit Agreement US Borrower
or any other member of the ERISA Group in which any of their personnel


62



--------------------------------------------------------------------------------





participate or from which such personnel may derive a benefit, and each
Schedule B (Actuarial Information) to the annual report filed by any Revolving
Credit Agreement US Borrower or any other member of the ERISA Group with the
Internal Revenue Service with respect to each such Plan.
(k)    Promptly upon the filing thereof, copies of any Form 500, or any
successor or equivalent form to Form 500, filed with the PBGC in connection with
the standard termination of any Plan.

8.4
Sharing of Certain Payments.

Except for Excepted Payments, the parties hereto acknowledge and agree that all
payments due and owing by any Credit Party to any Lessor Party under the Lease
or any of the other Operative Agreements (including pursuant to Section 5.3(c)
of the Agency Agreement and Section 17.6(c) of the Lease) shall be made by such
Credit Party directly to the Agent as more particularly provided in
Section 8.3(b) hereof. The Financing Parties and the Credit Parties acknowledge
the terms of Section 8.7 of this Agreement regarding the allocation of payments
and other amounts made or received from time to time under the Operative
Agreements and agree, that all such payments and amounts are to be allocated as
provided in Section 8.7 of this Agreement.

8.5
Grant of Easements, Agreement regarding Restrictive Covenants, etc.

The Financing Parties hereby agree that, so long as no Event of Default shall
have occurred and be continuing, the Lessor shall, from time to time at the
request of the Lessee (and with the prior consent of the Agent, except with
regard to that certain water easement requested by the Town of Apple Valley,
California and consisting of a rectangular easement area near the northeast
corner of the Property (the “Water Utility Easement”) which shall not require
any such consent from the Agent), in connection with the transactions
contemplated by the Agency Agreement, the Lease or the other Operative
Agreements, (i) grant easements and other rights in the nature of easements with
respect to the Property, including the Water Utility Easement, (ii) release
existing easements or other rights in the nature of easements which are for the
benefit of the Property, (iii) execute and deliver to any Person any instrument
appropriate to confirm or effect such grants or releases, and (iv) execute and
deliver to any Person such other documents or materials in connection with the
acquisition, development, construction, testing or operation of the Property,
including reciprocal easement agreements, construction contracts, operating
agreements, development agreements, plats, replats or subdivision documents;
provided, that each of the agreements referred to in this Section 8.5 (including
the Water Utility Easement) shall be of the type normally executed by the Lessee
in the ordinary course of the Lessee’s business and shall be on commercially
reasonable terms so as not to diminish the value or limit the use of the
Property in any material respect.

8.6
The Agent.

(a)    Each Lessor Party hereby designates and appoints the Agent as
administrative agent and collateral agent of such Lessor Party to act as
specified herein and in the other Operative Agreements, and each such Lessor
Party hereby authorizes the Agent as the administrative agent and collateral
agent for such Lessor Party, to take such action on its behalf under the
provisions of this Agreement and the other Operative Agreements and to exercise
such powers and perform such duties as are expressly delegated by the terms
hereof and of the other Operative Agreements, together with such other powers as
are reasonably incidental thereto. Such delegation of authority shall include
the execution and delivery by the Agent of release instruments in recordable
form releasing the Lien of the Operative Agreements in accordance with the
requirements thereof. Notwithstanding


63



--------------------------------------------------------------------------------





any provision to the contrary in any of the Operative Agreements, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and therein, or any fiduciary relationship with any Lessor Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Operative
Agreements, or shall otherwise exist against the Agent. The provisions of this
Section 8.6 are solely for the benefit of the Agent and the Lessor Parties and
no other Person shall have any rights as a third party beneficiary of the
provisions hereof. Except as otherwise provided in this Section 8.6, in
performing its functions and duties under this Agreement and the other Operative
Agreements, the Agent shall act solely as Agent of the Lessor Parties. The Agent
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Credit Party or any other
Person.
(b)    The Agent may execute any of its duties hereunder or under the other
Operative Agreements by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
(c)    Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Operative Agreements (except for
its or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any Lessor Party for any recitals, statements,
representations or warranties contained herein or in any of the other Operative
Agreements or in any certificate, report, statement or other document referred
to or provided for in, or received by the Agent under or in connection herewith
or in connection with the other Operative Agreements, or enforceability or
sufficiency of any of the other Operative Agreements, or for any failure of any
party (not including the Agent) to any Operative Agreement to perform its
obligations hereunder or thereunder. The Agent shall not be responsible to any
Lessor Party for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement, or any of the other Operative
Agreements or for any representations, warranties, recitals or statements made
herein or therein or made by any Credit Party in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Agent to any Lessor Party or by or on behalf of any Credit Party to the Agent or
any Lessor Party or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the purchases or
of the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of any of the Credit Parties.
(d)    The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile, email, cablegram, telegram, telecopy, telex,
teletype or electronic message, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to any Credit Party), independent
accountants and other experts selected by the Agent with reasonable care. The
Agent may deem and treat the Lessor Parties as the owner of their respective
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 10 or any other applicable provision of the Operative
Agreements. The Agent, acting in its capacity as Agent, shall be fully justified
in failing or refusing to take any action under this Agreement or under any of
the other Operative Agreements unless it shall first receive such advice or
concurrence of the Majority Secured


64



--------------------------------------------------------------------------------





Parties as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lessor Parties against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Operative Agreements
in accordance with a request of the Majority Secured Parties or all the Lessor
Parties if such request is a Unanimous Vote Matter and such request, and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lessor Parties (including their successors and assigns).
(e)    The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Agent has received
notice from a Lessor Party, the Construction Agent or the Lessee referring to
the Operative Agreement, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Agent receives
such a notice, the Agent shall give prompt notice thereof to the Lessor Parties.
Subject to this Section 8.6 of the Participation Agreement, the Agent shall take
such action with respect to such Default or Event of Default as shall be
directed by the Majority Secured Parties.
(f)    Each Lessor Party expressly acknowledges that neither the Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the Agent or
any affiliate thereof hereafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Agent to any Lessor Party. Each Lessor Party represents to the Agent that
it has, independently and without reliance upon the Agent or any other Lessor
Party, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and made its own decision to make its
purchases hereunder and enter into this Agreement. Each Lessor Party also
represents that it will, independently and without reliance upon the Agent or
any other Lessor Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lessor
Parties by the Agent pursuant to this Agreement, the Agent shall not have any
duty or responsibility to provide any Lessor Party with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Credit Parties which may
come into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
(g)    The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties as though the
Agent were not Agent hereunder.
(h)    The provisions of Section 10.3 shall govern with respect to the
replacement of the Agent.
(i)    Regarding the Agent functioning as the collateral agent for the Secured
Parties, each of the Lessor (and to the extent necessary, each of the other
Lessor Parties) hereby assigns to the Agent the Lien granted by the Lessee
pursuant to the Lease to secure the Lessor Advances. The Secured Parties
acknowledge, agree and direct that the rights and remedies of the Secured
Parties in connection with an Event of Default, including as  beneficiaries of
the Lien of the Security Documents, shall be exercised by the Agent on behalf of
the Secured Parties as directed from time


65



--------------------------------------------------------------------------------





to time (a) by the Majority Secured Parties; provided, notwithstanding the
foregoing, the Agent shall not take any action concerning the exercise of
remedies or otherwise under any of the Operative Agreements with respect to the
Property (regardless of whether a Default or Event of Default has occurred and
is continuing) unless the Lessor has expressly consented to such action or
(b) pursuant to Sections 8.2(c) and 12.4, by the Lessor Parties; provided, that
for the avoidance of doubt, nothing in this Section 8.6 shall affect any
automatic acceleration, right of acceleration or right to terminate the Lessor
Parties Commitment exercised in accordance with the applicable Operative
Agreements; and provided further, in all cases, the Agent shall allocate
payments and other amounts received in accordance with Section 8.7. Except in
the case of Excepted Payments and other rights expressly reserved by the Lessor
pursuant to the Operative Agreements and subject to Section 12.4, the Agent is
further appointed to provide notices under the Operative Agreements on behalf of
the Lessor (as determined by the Agent, in its reasonable discretion with regard
to matters concerning the Collateral) and to receive notices under the Operative
Agreements on behalf of the Lessor with regard to matters concerning the
Collateral. The Agent hereby accepts such appointments. The Agent hereby further
agrees promptly to provide notices and other documentation received from time to
time from the Credit Parties to the Lessor Parties. The parties hereto hereby
agree to the provisions contained in this Section 8.6. For the avoidance of
doubt and notwithstanding anything contained in this Agreement or any other
Operative Agreement to the contrary, each Financing Party agrees that no Secured
Party (other than the Agent) shall have the right to individually seek to
realize upon any Lien granted by any Security Document, it being understood and
agreed that such rights and remedies may be exercised solely by the Agent for
the benefit for the Secured Parties upon the terms of the Operative Agreements;
provided, if any action requires the participation of the Lessor (given the
Lessor is the holder of legal title to the Property), then the Lessor shall
participate in such action as reasonably requested by the Agent.

8.7
Collection and Allocation of Payments and Other Amounts.

(a)    Each Credit Party has agreed pursuant to Section 5.7 and otherwise in
accordance with the terms of this Agreement to pay to (i) the Agent any and all
Rent (excluding Excepted Payments) and any and all other amounts of any kind or
type under any of the Operative Agreements, in each case, due and owing or
payable to any Financing Party and (ii) each Person as appropriate the Excepted
Payments. Promptly after receipt, the Agent shall apply and allocate, in
accordance with the terms of this Section 8.7, such amounts received from any
Credit Party and all other payments, receipts and other consideration of any
kind whatsoever received by the Agent or any Lessor Party in connection with the
Collateral, the Security Documents or any of the other Operative Agreements.
Ratable distributions among the Lessor Parties under this Section 8.7 shall be
made based on the ratio of the various Lessor Party’s outstanding Lessor
Advances to the aggregate Property Cost. If, and to the extent that both
Eurodollar Lessor Advances and ABR Lessor Advances are outstanding at a point in
time at which payments and other amounts are to be applied and allocated
pursuant to this Section 8.7, then such payments and amounts shall first be
applied and allocated to the ABR Lessor Advances and next to the Eurodollar
Lessor Advances.
(b)    Payments and other amounts received by the Agent from time to time in
accordance with the terms of subparagraph (a) shall be applied and allocated as
follows (subject in all cases to Sections 8.7(c)(i), (ii) and (iii)):
(i)    Any such payment or amount identified as or deemed to be Basic Rent, any
amount in respect of a Casualty referenced in the last two sentences of
Section 3.4(b) of the Agency Agreement or any amount in respect of a
Condemnation referenced the last two


66



--------------------------------------------------------------------------------





sentences of Section 3.5(b) of the Agency Agreement shall be applied and
allocated by the Agent:
first, ratably to the Lessor Parties for application and allocation to the
payment of accrued Lessor Yield with respect to the Lessor Advances and
thereafter ratably to the outstanding Lessor Advances which are due and payable
on such date;
second, if a Default or Event of Default is in effect, such excess (if any)
shall be held by the Agent until the earlier of (I) the first date thereafter on
which no Default or Event of Default shall be in effect (in which case such
payments or returns shall then be made pursuant to “third” below) and (II) the
Expiration Date (or, if earlier, the date of any acceleration), in which case
such amounts shall be applied and allocated in the manner contemplated by
Section 8.7(b)(iv); and
third, any excess shall be paid to the Lessee.
(ii)    Except as otherwise specified pursuant to (A) Section 3.4(b) of the
Agency Agreement, Section 3.5(b) of the Agency Agreement or Section 15.1(a) of
the Lease (regarding amounts payable to the Construction Agent or the Lessee, as
applicable) and (B) Section 8.7(b)(i) (regarding allocation of amounts
referenced in the last two sentences of Section 3.4(b) of the Agency Agreement
and the last two sentences of Section 3.5(b) of the Agency Agreement), if (other
than as specified in the foregoing subsection (A) or (B)) on any date the Agent
or the Lessor shall receive any amount in respect of any Casualty or
Condemnation pursuant to Section 3.4 or 3.5 of the Agency Agreement or
Section 15.1(a) of the Lease, then such amount shall be applied and allocated in
accordance with Section 8.7(b)(iii)(x) hereof.
(iii)    (x)    An amount equal to the proceeds from the RVI Policy and an
amount equal to any payment identified as proceeds of the sale or other
disposition (or lease upon the exercise of remedies) of the Property or any
portion thereof, including pursuant to (i) the exercise of remedies under the
Security Documents (other than proceeds in an amount equal to the Termination
Value which shall be allocated pursuant to Section 8.7(b)(iv)), (ii) the
exercise of remedies set forth in the Agency Agreement, (iii) the exercise of
remedies set forth in the Lease, or (iv) any payment in respect of excess wear
and tear pursuant to Section 21.3 of the Lease, in each case shall be applied
and allocated (subject to the following provisos) by the Agent, in accordance
with clauses first, second and third of this Section 8.7(b)(iii)(x);
provided, prior to such allocation in accordance with clauses first, second and
third of this Section 8.7(b)(iii)(x), allocations shall be made in connection
with the exercise of remedies under clause (y) of the second paragraph of
Section 5.3(c) of the Agency Agreement, (a) with the Construction Agent
retaining the amounts allocable to it under the waterfall provisions of clause
(y) of such second paragraph of such Section 5.3(c) and the other amounts
thereunder being allocated pursuant to the first paragraph of this Section
8.7(b) (which first paragraph precedes Section 8.7(b)(i)) and thereafter to the
following provisions of this Section 8.7(b)(iii)(x); and (b) with the Agent
retaining in favor of the Lessor Parties the one percent (1%) interest as
referenced in such second paragraph of such Section 5.3(c) regarding any sale or
other disposition of the Lessor’s interest in the Property to the extent


67



--------------------------------------------------------------------------------





occurring on or prior to the second annual anniversary of the date Lessor
receives notice of, or otherwise has knowledge of, the Agency Agreement Event of
Default;
provided, further, in connection with the exercise of remedies under the third
paragraph of Section 5.3(c) of the Agency Agreement or Section 5.3(d) of the
Agency Agreement, there shall be no allocation pursuant to clause third below
and in substitution for such clause third, an allocation shall be made ratably
to the Lessor Parties based on their respective Lessor Advances outstanding
immediately prior to the allocation of proceeds received pursuant to such third
paragraph of such Section 5.3(c) or such Section 5.3(d), as applicable; and
provided, prior to such allocation in accordance with clauses first, second and
third of this Section 8.7(b)(iii)(x), allocations shall be made in connection
with the exercise of remedies under Section 17.6 of the Lease, with the Lessee
retaining the amounts allocable to it under such Section 17.6(c) and the other
amounts thereunder being allocated pursuant to the first paragraph of this
Section 8.7(b) (which first paragraph precedes Section 8.7(b)(i)) and thereafter
to the following provisions of this Section 8.7(b)(iii)(x):
first, ratably to the payment to the Lessor Parties of the Lessor Yield with
respect to the Lessor Advances and then to the advance amount balance of the
Lessor Advances;
second, to the extent moneys remain after application and allocation pursuant to
clause first above, to all other amounts owing under the Operative Agreements to
the Lessor Parties then outstanding; and
third, to the extent moneys remain after application and allocation pursuant to
clause first through second above, to the Lessee.
(y)    Notwithstanding any provision in any Operative Agreement to the contrary
(including the provisions of clause (x) of this Section 8.7(b)(iii)), any amount
paid by a third party purchaser for the purchase of the Property on the
Expiration Date pursuant to the election by the Lessee of the Sale Option shall
be applied and allocated by the Agent in the following order of priority:
first, so much of such amount as shall be required to pay actual and reasonable
costs of the Financing Parties of selling and transferring the Property,
including all recordation fees, legal fees and expenses, finders’ and brokers’
fees and sales commissions allocable to the Property;
second, ratably to the payment to the Lessor Parties of the Lessor Yield with
respect to the Lessor Advances, then to the advance balance of the Lessor
Advances and then to all other amounts owing under the Operative Agreements to
the Lessor Parties then outstanding; and
third, to the extent monies remain after application and allocation pursuant to
clauses first through second above, to the Lessee.
(iv)    An amount equal to (A) any such payment identified as a payment pursuant
to the Maximum Residual Guarantee Amount or the Deficiency Balance, as may be
required under the Lease, or the Construction Period Guarantee Amount, as may be
required under


68



--------------------------------------------------------------------------------





the Agency Agreement, (B) any other amount payable upon any exercise of remedies
after the occurrence and continuance of an Event of Default not covered by
Section 8.7(b)(i) or 8.7(b)(iii) above (including any amount received in
connection with an acceleration which does not represent proceeds from the sale
or liquidation of the Property), (C) any amounts payable by the Guarantors
pursuant to Section 6B and (D) any payment of the Termination Value under the
Agency Agreement or the Lease, including in connection with Article V of the
Agency Agreement, Article XVII of the Lease or the exercise of the Purchase
Option under Articles XVI or XX of the Lease, in each case shall be applied and
allocated by the Agent:
first, ratably to the payment to the Lessor Parties of the Lessor Yield with
respect to the Lessor Advances and then to the advance amount balance of the
Lessor Advances; and
second, to the extent moneys remain after application and allocation pursuant to
clause first above, to all other amounts owing under the Operative Agreements to
the Lessor Parties then outstanding.
(v)    An amount equal to any such payment identified as Supplemental Rent shall
be applied and allocated by the Agent to the payment of any amounts then owing
to the Financing Parties and the other parties to the Operative Agreements (or
any of them) (other than any such amounts payable pursuant to the preceding
provisions of this Section 8.7(b)) for which such payment is made in accordance
with the provisions of Operative Agreements; provided, however, that
Supplemental Rent received upon the exercise of remedies after the occurrence
and continuance of an Event of Default in lieu of or in substitution of the
Maximum Residual Guarantee Amount or as a partial payment thereon shall be
applied and allocated as set forth in Section 8.7(b)(iv).
(vi)    Any such payment or amount payable to the Agent pursuant to Section 5.11
shall be applied and allocated by the Agent ratably to the Lessor Parties for
application and allocation to the payment of accrued Lessor Yield with respect
to the Lessor Advances and thereafter ratably to the outstanding Lessor Advances
on such date.
(vii)    The Agent in its reasonable judgment shall identify the nature of each
payment or amount received by the Agent and apply and allocate each such amount
in the manner specified above.
(c)    It is agreed that, prior to the application and allocation of amounts
received by the Agent in the order described in Section 8.7(b) above or any
distribution of money to the Lessee, any such amounts shall first be applied and
allocated to the payment of (i) any and all sums advanced by the Agent or the
Lessor (regarding the Lessor, only to the extent such amounts have not otherwise
been funded by the Lessor Parties in accordance with Section 8.9) in order to
preserve the Collateral or to preserve its Lien thereon, (ii) the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Collateral, or of any exercise by the Agent or the Lessor
(regarding the Lessor, only to the extent such amounts have not otherwise been
funded by the Lessor Parties in accordance with Section 8.9) of its rights under
the Security Documents, together with reasonable attorneys’ fees and expenses
and court costs and (iii) any and all other amounts reasonably owed to the Agent
under or in connection with the transactions contemplated by the Operative
Agreements (including any accrued and unpaid administration fees).


69



--------------------------------------------------------------------------------





(d)    [Reserved].

8.8
Release of Property, etc.

(a)    If the Lessee shall at any time purchase the Property pursuant to the
Lease, or the Construction Agent shall purchase the Property pursuant to the
Agency Agreement, or if the Property shall be sold in accordance with
Article XXI of the Lease, then, upon payment of all amounts then due and owing
by the Lessee and the Construction Agent under the Operative Agreements, the
Agent is hereby authorized and directed to release the Property from the Liens
created by the Operative Agreements to the extent of its interest therein. In
addition, upon the Payment in Full (unless the Secured Parties retain rights in
the Property at such time in accordance with the Operative Agreements), the
Agent is hereby authorized and directed to release the Property from the Liens
created by the Operative Agreements to the extent of its interest therein. Upon
request of the Lessor or the Lessee following any such release, the Agent shall,
at the sole cost and expense of the Lessee, execute and deliver to the Lessor
and the Lessee such documents as the Lessor or the Lessee shall reasonably
request to evidence such release.
(b)    Each of the Lessor Parties irrevocably authorizes the Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty set forth in Section 6B of this Agreement if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Agent at any time, the Majority Secured Parties will confirm in
writing the Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 8.8(b). In each case as specified in
this Section 8.8(b), the Agent will, at the Lessee’s expense, execute and
deliver to the applicable Lessor Party such documents as such Lessor Party may
reasonably request (provided, such are in form and substance reasonably
satisfactory to the Agent) to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Operative
Agreements and this Section 8.8(b).

8.9
Sharing of Lessor Expenses After Rent Commencement Date.

From and after the Rent Commencement Date, the Lessor Parties shall share costs
and expenses (if any) to be paid by the Lessor pursuant to the Lease ratably
based on their then current Lessor Parties Ownership Interest.

SECTION 9.    
RIGHTS UNDER SECTION 5A OF THIS AGREEMENT.

9.1
[Reserved].


9.2
[Reserved].


9.3
The Construction Agent’s and the Lessee’s Rights under Section 5A of this
Agreement.

Notwithstanding anything to the contrary contained in any Operative Agreement,
the Credit Parties and the Lessor Parties hereby agree that, prior to the
occurrence and continuation of any Default or Event of Default, the Construction
Agent and the Lessee shall have the following rights (provided, that the Lessee
shall have the right to receive all notices and certificates referenced in this
Section 9.3 notwithstanding the occurrence and continuance of any Default or
Event of Default):


70



--------------------------------------------------------------------------------





(a)    the right to provide any notices of repayment or prepayment pursuant to
Section 5A.4 of this Agreement; and
(b)    the right to receive any notice and any certificate, in each case issued
pursuant to Section 5A.1 through 5A.5 of this Agreement in addition to the other
parties referenced therein to receive such notices and certificates.

SECTION 10.    
TRANSFER OF INTEREST.

10.1
Restrictions on Transfer.

Each Lessor Party may participate, assign or transfer all or a portion of its
interest hereunder and under the other Operative Agreements in accordance with
Sections 10.4 and 10.5; provided, that in the event any Lessor Party assigns or
transfers all or a portion of its interest hereunder and under the other
Operative Agreements, such Lessor Party shall deliver to the Agent a copy of any
such assignment agreement or other documents referenced in Section 10.5;
provided, further, that any such participation, assignment or other transfer by
the Lessor shall be subject to the rights of the Lessee under the Lease and the
other Operative Agreements and to the Lien of the applicable Security Documents
and (provided, no Default or Event of Default has occurred and is continuing)
shall require the consent of the Lessee (which consent may not be unreasonably
withheld or delayed); provided, further, notwithstanding the foregoing, there
shall be no such requirement to obtain the consent of the Lessee with regard to
the matters effected pursuant to the Lessor Assignment Agreement. If any
assignment of an interest of any Lessor Party to Section 10.5 or of the Lessor’s
interest pursuant to this Section 10.1 is made at such time that an Event of
Default shall have occurred and be continuing, then the Lessee shall pay the
expenses incurred in connection with such assignment. The requirements of this
Agreement that the Lessor assign or transfer its right, title or interest in or
to the Property only to an Eligible Assignee shall not apply to the obligations
of the Lessor to transfer the Property to the Lessee or a third party purchaser
pursuant to the Lease or the Agency Agreement upon payment for the Property in
accordance with the terms and conditions of the Lease or the Agency Agreement.
Subject to the proviso to this sentence, no Guarantor may assign or otherwise
transfer (directly or indirectly pursuant to a merger or other transaction) any
of the Operative Agreements or any of their respective rights or obligations
thereunder or with respect to the Property in whole or in part to any Person
without the prior written consent of the Agent and the Lessor Parties; provided,
however, that no such consent shall be required for a Guarantor to engage in a
transaction permitted by Sections 8.3B(e)(i), (e)(ii) or (f). Subject to the
provisos to this sentence, neither the Construction Agent nor the Lessee may
assign or otherwise transfer (directly or indirectly pursuant to a merger or
other transaction) any of the Operative Agreements or any of their respective
rights or obligations thereunder or with respect to the Property in whole or in
part to any Person (other than any Subsidiary of the Parent (direct or
indirect)) without the prior written consent of the Agent and the Lessor
Parties; provided, however, no such consent shall be required in connection with
any such assignment or other transfer (direct or indirect pursuant to a merger
or other transaction) to any Subsidiary of the Parent (direct or indirect);
provided, further, and notwithstanding the preceding proviso, all such
assignments and other transfers (including such assignments and other transfers
(direct or indirect pursuant to a merger or other transaction) to any Subsidiary
of the Parent (direct or indirect) must satisfy all the following terms of this
Section 10.1 and, if such terms are not so satisfied, then any such assignment
or other transfer (direct or indirect pursuant to a merger or other transaction)
shall, automatically and without the need for further action, be null and void
and of no further force or effect.


71



--------------------------------------------------------------------------------





In addition to any consent that may be required by the second sentence of the
immediately preceding paragraph (if any), neither the Construction Agent nor the
Lessee may assign or otherwise transfer (directly or indirectly pursuant to a
merger or other transaction) any of the Operative Agreements or any of their
respective rights or obligations thereunder or with respect to the Property in
whole or in part to any Person without satisfaction in full of the following
conditions precedent:
(a)    the Construction Agent or the Lessee, as applicable, shall provide prior
written notice to the Agent of such assignment or other transfer no less than
ninety (90) days prior to the anticipated effective date of such assignment or
other transfer;
(b)    the Credit Parties (including any such assignee or other transferee of
the Construction Agent or the Lessee) shall (when applicable, as determined by
the Agent, in its reasonable discretion) execute and deliver to the Agent, or
cause to be so executed and delivered with regard to such assignment or other
transfer and such assignee or other transferee, all agreements, documents,
instruments, certificates, opinions, evidence of insurance and such other items,
in each case, as required by the Agent, in its reasonable discretion, and in
form and substance satisfactory to the Agent, in its reasonable discretion,
including: (i) an assignment and assumption agreement pursuant to which such
assignee or other transferee assumes all liabilities and obligations of the
Construction Agent or the Lessee, as applicable, under or pursuant to the
Operative Agreements and otherwise with regard to the Property; (ii) a
certificate regarding such assignee or other transferee from the Secretary or an
Assistant Secretary of such assignee or other transferee (comparable to the
certificates contemplated under Section 5.3(u)); (iii) a legal opinion by
counsel to such assignee or other transferee acceptable to the Agent and
addressing such issues as identified by the Agent and otherwise consistent with
the opinions delivered in respect of the Credit Parties on the date hereof; (iv)
UCC, tax and judgment lien searches regarding such assignee or other transferee
(comparable to the searches contemplated under Section 5.3(q)); (v) a
reaffirmation by all remaining Credit Parties of their liabilities and
obligations under or pursuant to the Operative Agreements from and after the
effectiveness of such assignment or other transfer; (vi) amendments, supplements
and/or restatements regarding the Operative Agreements and filings of the same
in the appropriate filing offices, in each case as determined necessary or
appropriate by the Agent, in its reasonable discretion; (vii) endorsements to
the title insurance policy delivered pursuant to Section 5.3(g), as such are
determined necessary or appropriate by the Agent, in its reasonable discretion;
(viii) all Taxes, fees and other charges in connection with such assignment or
other transfer, including in connection with the execution, delivery, recording,
filing and registration of documents in connection with such assignment or other
transfer (including with regard to any and all UCC Financing Statements), the
out-of-pocket fees and expenses incurred by the Agent (including reasonable fees
of outside counsel) and the cost of title insurance endorsements shall have been
paid by the Construction Agent or the Lessee, as applicable, or provision for
such payment (including pursuant to a Lessor Advance) shall have been made by
the Construction Agent or the Lessee, as applicable; (ix) a certificate of
insurance evidencing the insurance with respect to the Property as required by
the Lease or the Agency Agreement, as applicable; (x) UCC Financing Statements;
and (xi) such other items in regard to such assignment or other transfer as are
identified by the Agent, in its reasonable discretion; and
(c)    there shall not have occurred and be continuing any Default or Event of
Default, as of the effective date of such assignment or other transfer.
Notwithstanding any provision in any Operative Agreement to the contrary, no
assignment or other transfer by the Construction Agent or the Lessee, as
applicable, shall be effective unless and until the Agent has confirmed to its
satisfaction, in its reasonable discretion, that all conditions precedent for
such assignment


72



--------------------------------------------------------------------------------





or other transfer have been satisfied, and any such assignment or other transfer
effected without such confirmation by the Agent shall (without the need for any
further action) be null and void and of no further force or effect.

10.2
Effect of Transfer.

From and after any transfer effected in accordance with this Section 10, the
transferor shall be released, to the extent of such transfer, from its liability
hereunder and under the other documents to which it is a party in respect of
obligations to be performed on or after the date of such transfer; provided,
however, that any transferor shall remain liable hereunder and under such other
documents to the extent that the transferee shall not have assumed the
obligations of the transferor thereunder. Upon any transfer by any Lessor
Parties as above provided, any such transferee shall assume the obligations of
the applicable Lessor Party and shall be deemed a “Lessor Party” for all
purposes of such documents and each reference herein to the transferor shall
thereafter be deemed a reference to such transferee for all purposes, except as
provided in the preceding sentence. Notwithstanding any transfer of all or a
portion of the transferor’s interest as provided in this Section 10, the
transferor shall be entitled to all benefits accrued and all rights vested prior
to such transfer including rights to indemnification under any such document.

10.3
Successor Agent.

The Agent may, at any time, resign upon twenty (20) days’ written notice to the
Lessor Parties and the Lessee and be removed with cause by the Lessor Parties
upon thirty (30) days’ written notice to the Agent. Upon any such resignation or
removal, the Majority Secured Parties, in consultation with the Lessee, shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed, and shall have accepted such appointment, within thirty (30)
days after the notice of resignation or notice of removal, as appropriate, then
the retiring Agent shall select a successor Agent provided such successor is a
Lessor Party or a commercial bank organized under the laws of the United States
of America or of any State thereof, has a combined capital and surplus of at
least $100,000,000 or an Affiliate of any such commercial bank. Upon the
acceptance of any appointment as the Agent hereunder by a successor, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as the Agent under the
Operative Agreements. The fees payable by the Lessee to a successor Agent shall
be the same as those payable to its predecessor unless agreed between the Lessee
and such successor. Notwithstanding the foregoing, the provisions of Section 8.6
shall inure to the benefit of the retiring Agent as to any actions taken or
omitted to be taken by it while it was the Agent under the Operative Agreements.

10.4
Participations.

Subject to and in accordance with Section 10.1, any Lessor Party may, in the
ordinary course of its business and in accordance with Applicable Law and at its
own cost and expense, at any time sell to one (1) or more banks, lending
institutions or other entities ((other than a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or a competitor of any Credit Party) (each, a “Participant”)
participating interests in any Lessor Advance owing to such Lessor Party, any
Lessor Parties Commitment of such Lessor Party or any other interest of such
Lessor Party under the Operative Agreements; provided, that any such sale of a
participating interest shall be in a Lessor Advance amount of at least
$2,000,000 or such lesser amount constituting such Lessor Party’s entire
interest in the Operative Agreements. In the event of any such sale by a Lessor
Party of a participating interest to a Participant, such Lessor Party’s
obligations under the Operative Agreements to the other parties to this
Agreement shall remain unchanged, such Lessor Party shall remain solely
responsible for the performance thereof, such Lessor Party


73



--------------------------------------------------------------------------------





shall remain the holder of its Lessor Parties Interest for all purposes under
the Operative Agreements, and the Credit Parties and the Agent shall continue to
deal solely and directly with such Lessor Party in connection with such Lessor
Party’s rights and obligations under the Operative Agreements. In no event shall
any Participant have any right to approve any amendment or waiver of any
provision of any Operative Agreement, or any consent to any departure by any
Credit Party or any other Person therefrom, except to the extent that such
amendment, waiver or consent would (a) reduce any Lessor Advance or Lessor Yield
on any Lessor Advance, or postpone the date of the final maturity of any Lessor
Advance, in each case to the extent subject to such participation or (b) release
all or substantially all of the collateral pursuant to the Security Documents.
The Credit Parties agree that, while an Event of Default shall have occurred and
be continuing, if amounts outstanding by any Credit Party under the Operative
Agreements are due or unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by Applicable Law, but only after obtaining the prior written consent
of the Majority Secured Parties prior to exercising any right of set-off, be
deemed to have the right of set-off in respect of its participating interests in
amounts owing directly to it as a Lessor Party, provided, that in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lessor Parties the proceeds thereof as provided in Section 12.15
as fully as if it were a Lessor Party hereunder. The Credit Parties also agree
that each Participant shall be entitled to the benefits of, and shall be subject
to the obligations and limitations under, Sections 11.2, 11.3 and 11.4 with
respect to its participation in the Lessor Parties Commitments and the Lessor
Advances outstanding from time to time as if it was a Lessor Party; provided,
that such Participant shall have complied with the requirements of said Sections
and provided, further, that no Participant shall be entitled to receive any
greater amount pursuant to any such Section than the transferor Lessor Party
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lessor Party to such Participant
had no such transfer occurred and provided, further, that the Lessor Parties and
the Participants, taken as a whole, shall not be entitled to receive any greater
amount pursuant to any such Section than the original Lessor Party (prior to any
participation) would have been entitled to receive pursuant to such Section.

10.5
Assignments.

(a)    Subject to and in accordance with Section 10.1, any Lessor Party may, in
the ordinary course of its business and in accordance with Applicable Law and at
its own cost and expense, at any time and from time to time assign to any
Eligible Assignee (each, a “Purchasing Lessor Party”), all or any part of its
rights and obligations under this Agreement and the other Operative Agreements
pursuant to an assignment and acceptance, in form and substance reasonably
acceptable to the Agent, executed by such Purchasing Lessor Party, such
assigning Lessor Party and the Agent and delivered to the Agent for its
acceptance and recording in the Register; provided, that no such assignment to a
Purchasing Lessor Party (other than any Lessor Party or any affiliate thereof)
shall be in an aggregate advance amount less than $2,000,000 (other than in the
case of an assignment of all of a Lessor Party’s interests under the Operative
Agreements); provided, further, to the extent no Default or Event of Default
shall have occurred and be continuing, any such assignment (other than to a
Lessor Party or its Affiliates) shall be subject to the consent (not to be
unreasonably withheld or delayed) by the Lessee; provided, further, upon the
occurrence and during the continuance of any Event of Default, (i) any Lessor
Party may assign to any Person (regardless of whether such Person is an Eligible
Assignee; provided that, in no event, shall any assignment be made to any
competitor of any Credit Party even if an Event of Default has occurred) all or
any part of such Lessor Party’s rights and obligations under the Operative
Agreements pursuant to an assignment and acceptance, in form and substance
reasonably satisfactory to the Agent, and (ii) there shall be no minimum
aggregate advance amount required for any such assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such assignment


74



--------------------------------------------------------------------------------





and acceptance, (x) the Purchasing Lessor Party thereunder shall be a party
hereto and, to the extent provided in such assignment and acceptance, have the
rights and obligations of a Lessor Party hereunder with a Lessor Parties
Interest as set forth therein, and (y) the assigning Lessor Party thereunder
shall, to the extent provided in such assignment and acceptance, be released
from its obligations under this Agreement (and, in the case of an assignment and
acceptance covering all of the remaining portion of an assigning Lessor Party’s
rights and obligations under the Operative Agreements, such assigning Lessor
Party shall cease to be a party hereto).
(b)    Upon its receipt of an assignment and acceptance, in form and substance
reasonably satisfactory to the Agent, executed by an assigning Lessor Party, a
Purchasing Lessor Party and the Agent together with payment to the Agent of a
registration and processing fee of $3,500 (which, subject to Section 5A.7(b),
shall not be payable by the Construction Agent or the Lessee), the Agent shall
(i) promptly accept such assignment and acceptance and (ii) promptly after the
effective date determined pursuant thereto, record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lessee and the Lessor Parties.
(c)    Each Purchasing Lessor Party, by executing and delivering an assignment
and acceptance,
(i)    agrees to execute and deliver to the Agent, as promptly as practicable,
the documentation described in Section 11.2(e), as applicable;
(ii)    represents and warrants to the Lessee and the Agent that the form so
delivered is true and accurate and that, as of the effective date of the
assignment and acceptance, each of such Purchasing Lessor Party’s lending
offices is entitled to receive payments of advance amount and Lessor Yield under
or in respect of this Agreement without withholding or deduction for or on
account of any U.S. Taxes;
(iii)    agrees to update the forms delivered pursuant to clause (i) if such
forms expire or become obsolete or inaccurate unless an event has occurred which
renders the relevant form inapplicable (it being understood that if the
applicable form is not so delivered, payments under or in respect of the
Operative Agreements may be subject to withholding and deduction and such
Purchasing Lessor Party may not have any rights to indemnity for such
withholding and deduction under Section 11.2(e) as provided therein);
(iv)    agrees to promptly notify the Lessee and the Agent in writing if it
ceases to be entitled to receive payments of advance amount and Lessor Yield
under or in respect of the Operative Agreements without withholding or deduction
for or on account of any U.S. Taxes (it being understood that payments under or
in respect of the Operative Agreements may be subject to withholding and
deduction in such event);
(v)    acknowledges that in the event it ceases to be exempt from withholding
and/or deduction of U.S. Taxes, the Agent may withhold and/or deduct the
applicable amount from any payments to which such assignee Lessor Party would
otherwise be entitled, without any liability to such assignee Lessor Party
therefor; and
(vi)    agrees to indemnify the Lessee and the Agent from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs or expenses that result from such assignee Lessor Party’s breach of
any such representation, warranty or agreement;


75



--------------------------------------------------------------------------------





provided, however, that the foregoing provisions of this Section 10.5 shall not
apply to any Purchasing Lessor Party to the extent it is not legally eligible to
provide such forms and is entitled to indemnification from U.S. withholding
taxes under Section 11.2(e) under the circumstances described in clause (a) of
Section 11.2(e)(i).
(d)    Any Lessor Party party to this Agreement may, from time to time and
without the consent of the Lessee or any other Person, pledge or assign for
security purposes any portion of its Lessor Parties Interest or any other
interests in the Operative Agreements to any Federal Reserve Bank.
(e)    In connection with any assignment of rights and obligations under the
Operative Agreements of any Defaulting Lessor Party, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lessee and the Agent, the applicable Pro Rata
Share of Lessor Advances previously requested but not funded by the Defaulting
Lessor Party, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lessor Party to the Agent or any Lessor Party under
any Operative Agreement (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full Pro Rata Share of all Lessor Advances in accordance
with the percentage corresponding to the applicable Lessor Parties Commitment of
the assignor. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations under the Operative Agreements of any Defaulting Lessor
Party shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lessor Party for all purposes of the Operative Agreements
until such compliance occurs. No assignment by a Defaulting Lessor Party will
constitute a waiver or release of any claim of any party hereunder arising from
that Lessor Party’s having been a Defaulting Lessor Party. Any assignment or
transfer by a Lessor Party of rights or obligations under the Operative
Agreements that does not comply with this subsection shall be treated for
purposes of the Operative Agreements as a sale by such Lessor Party of a
participation in such rights and obligations in accordance with this Agreement.

10.6
The Register; Disclosure.

The Agent shall maintain for the benefit of the Lessor Parties a copy of each
assignment and acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lessor Parties, the Lessor
Parties Commitments of the Lessor Parties, the Commitment Percentages of the
Lessor Parties, the Percentage Shares of the Lessor Parties and the amount of
outstanding Lessor Advances owing to each Lessor Party from time to time. The
entries in the Register shall be conclusive, in the absence of clearly
demonstrable error, and the Credit Parties, the Agent and the Lessor Parties may
treat each Person whose name is recorded in the Register as the owner of the
Lessor Parties Interests recorded therein for all purposes of the Operative
Agreements. The Register shall be available for inspection by the Lessee or any
Lessor Party at any reasonable during normal business hours of the Agent and
from time to time upon reasonable notice.


76



--------------------------------------------------------------------------------






SECTION 11.    
INDEMNIFICATION.

11.1
General Indemnity.

Subject to Sections 11.2 (regarding indemnification matters concerning
Impositions) and 11.6, whether or not any of the transactions contemplated
hereby shall be consummated, the Indemnity Provider hereby assumes liability for
and agrees to defend, indemnify and hold harmless each Indemnified Person on an
After Tax Basis from and against any Claims which may be imposed on, incurred by
or asserted against an Indemnified Person by any third party (including any
other Indemnified Person), including Claims arising from the negligence of such
Indemnified Person (but, in each case, not to the extent (1) such Claims arise
from the gross negligence or willful misconduct of such Indemnified Person
itself, as determined by a court of competent jurisdiction in a final
nonappealable judgment, as opposed to gross negligence or willful misconduct
imputed to such Indemnified Person; (2) disputes solely between or among
Indemnified Persons and not relating to or in connection with acts or omissions
by the Lessee or any other Credit Party; (3) such Claims result from a claim
brought by any Credit Party against an Indemnified Person for breach in bad
faith of such Indemnified Person’s obligations hereunder or under any other
Operative Agreement, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction; (4) the Indemnity Provider was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that each Credit Party shall remain liable to the extent such failure to
give notice does not result in a loss of such Credit Party); or (5) the same
results from a compromise or settlement agreement entered into without the
consent of the Indemnity Provider, which shall not be unreasonably withheld),
whether or not such Indemnified Person shall also be indemnified as to any such
Claim by any other Person and whether or not such Claim is initiated after the
Termination Date, so long as such Claim arises out of an act or omission (or
other circumstance or condition of any kind or description) which arose or
occurred prior to the Termination Date, in any way relating to or arising or
alleged to relate to, or arise out of the execution, delivery, performance or
enforcement of this Agreement, the Lease, the Agency Agreement or any other
Operative Agreement or on or with respect to the Property or any component
thereof, including Claims in any way relating to or arising or alleged to arise
out of (a) the financing, refinancing, purchase, acceptance, rejection,
ownership, design, construction, refurbishment, development, delivery,
nondelivery, leasing, subleasing, possession, use, occupancy, operation,
maintenance, repair, modification, transportation, condition, sale, return,
repossession (whether by summary proceedings or otherwise), or any other
disposition of the Property or any part thereof, including the acquisition,
holding or disposition of any interest in the Property, lease or agreement
comprising a portion of any thereof; (b) any latent or other defects in the
Property or any portion thereof whether or not discoverable by an Indemnified
Person or the Indemnity Provider; (c) any violation or alleged violation of law
or in tort (strict liability or otherwise); (d) any Claim based upon a violation
or alleged violation of the terms of any restriction, easement, condition or
covenant or other matter affecting title to the Property; (e) any violation of
or noncompliance with (or alleged violation or noncompliance with) any
Environmental Laws, any Environmental Claims or any loss of or damage to any
property or the environment relating to the Property, the Lease or the Indemnity
Provider; (f) the Operative Agreements, or any transaction contemplated thereby
(including the formation, continuance, operation and ultimate dissolution and
liquidation of the Lessor) or any amendment, modification or waiver thereof or
the exercise of remedies under any Operative Agreement following the occurrence
and continuance of any Event of Default; (g) any breach by the Indemnity
Provider, the Construction Agent or any Guarantor of any of its representations
or warranties under the Operative Agreements to which the Indemnity Provider,
the Construction Agent or any Guarantor is a party or failure by the Indemnity
Provider, the Construction Agent or any Guarantor to perform or observe any
covenant or agreement to be performed by it under any of the Operative
Agreements; (h) the making of any Modifications in violation of the Operative
Agreements or any standards imposed by any insurance policies required to be


77



--------------------------------------------------------------------------------





maintained by the Lessee pursuant to the Lease which are in effect at any time
with respect to the Property or any part thereof; (i) any Claim for patent,
trademark or copyright infringement; (j) the transactions contemplated hereby or
by any other Operative Agreement, in respect of the application of Parts 4 and 5
of Subtitle B of Title I of ERISA; (k) personal injury, death or property
damage, including Claims based on strict or absolute liability in tort; (l) any
fees, expenses and/or other assessments by any business park or any other
applicable entity with oversight responsibility for the Property; (m) the
retaining or employment of any broker, finder or financial advisor by any Credit
Party to act on its behalf in connection with this Agreement or the other
Operative Agreements; (n) Claims arising from any public improvements with
respect to the Property resulting in any change or special assessments being
levied against the Property or any plans to widen, modify or realign any street
or highway adjacent to the Property, or any Claim for utility “tap‑in” fees;
(o) except in all cases for the existence of Lessor Liens and Liens created
under the Operative Agreements in favor of any Financing Party, the existence of
any Lien on or with respect to the Property, the Improvements or any Equipment
relating thereto, title thereto, any interest therein or on any Basic Rent or
Supplemental Rent, including any Liens which arise out of the possession, use,
occupancy, construction, repair or rebuilding of the Property or by reason of
labor or materials furnished or claimed to have been furnished to the Lessee or
the Lessor or any predecessor in title, or any of its contractors or agents or
by reason of the financing of any personalty or equipment purchased or leased by
the Lessee or the Lessor or any predecessor in title or Modifications
constructed by the Lessee.
If a written Claim is made against any Indemnified Person or if any proceeding
shall be commenced against such Indemnified Person (including a written notice
of such proceeding), for any Claim, such Indemnified Person shall promptly
notify the Indemnity Provider in writing and shall not take action with respect
to such Claim without the consent of the Indemnity Provider for thirty (30) days
after the receipt of such notice by the Indemnity Provider; provided, however,
that in the case of any such Claim, if action shall be required by law or
regulation to be taken prior to the end of such period of thirty (30) days, such
Indemnified Person shall endeavor to, in such notice to the Indemnity Provider,
inform the Indemnity Provider of such shorter period, and no action shall be
taken with respect to such Claim without the consent of the Indemnity Provider
before seven (7) days before the end of such shorter period; provided, further,
that the failure of such Indemnified Person to give the notices referred to in
this sentence shall not diminish the Indemnity Provider’s obligation hereunder
except to the extent such failure precludes in any material respect the
Indemnity Provider from contesting such Claim.
If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the expense of the Indemnity Provider, in good faith conduct and control such
action (including by pursuit of appeals) by, in the sole discretion of the
Person conducting and controlling such action (1) resisting payment thereof,
(2) not paying the same except under protest, if protest is necessary and
proper, (3) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings, or (4) taking
such other action as is reasonably requested by the Indemnity Provider from time
to time (provided, however, that (A) if such Claim, in the Indemnity Provider’s
reasonable discretion, can be pursued by the Indemnity Provider on behalf of or
in the name of such Indemnified Person, the Indemnified Person, at the Indemnity
Provider’s request, shall allow the Indemnity Provider to conduct and control
the response to such Claim unless such Claim cannot be pursued independently
from any other claim involving such Indemnified Person or unless such Claim is
unrelated to the Property or the transactions contemplated by the Operative
Agreements and (B) in the case of any Claim (and notwithstanding the provisions
of the foregoing subsection (A)), the Indemnified Person may require the
Indemnity Provider to conduct and control the response to such Claim (with
counsel to be selected by the Indemnity Provider and consented to by such
Indemnified


78



--------------------------------------------------------------------------------





Person, such consent not to be unreasonably withheld); provided, however, that
any Indemnified Person may retain separate counsel at the expense of the
Indemnity Provider if, in the written opinion of counsel to the Indemnified
Person reasonably acceptable to the Indemnity Provider (the expense of which
opinion shall be paid by the Indemnity Provider), use of counsel of the
Indemnity Provider’s choice would be expected to give rise to a conflict of
interest between such Indemnified Person and the Indemnity Provider).
The party controlling the response to any Claim shall consult in good faith with
the non‑controlling party and shall keep the non‑controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party.
The parties agree that an Indemnified Person may at any time decline to take
further action with respect to the response to such Claim and may settle such
Claim if such Indemnified Person shall waive its rights to any indemnity from
the Indemnity Provider that otherwise would be payable in respect of such Claim
(and any future Claim, the pursuit of which is precluded by reason of such
resolution of such Claim) and shall pay to the Indemnity Provider any amount
previously paid or advanced by the Indemnity Provider pursuant to this
Section 11.1 by way of indemnification or advance for the payment of an amount
regarding such Claim (not including the expenses of the contest).
Notwithstanding the foregoing provisions of this Section 11.1, an Indemnified
Person shall not be required to take any action and the Indemnity Provider shall
not be permitted to respond to any Claim in its own name or that of the
Indemnified Person unless (A) the Indemnity Provider shall have agreed in
writing to pay and shall pay to such Indemnified Person on demand and on an
After Tax Basis all reasonable costs, losses and expenses that such Indemnified
Person actually incurs in connection with such Claim, including all reasonable
legal, accounting and investigatory fees and disbursements and the Indemnity
Provider shall have agreed in writing to indemnify such Indemnified Person in
respect of the Claim if and to the extent the contest is not successful, (B) the
Indemnified Person shall have reasonably determined that the action to be taken
will not result in any material danger of sale, forfeiture or loss of the
Property, or any part thereof or interest therein, will not interfere with the
payment of Rent, and will not result in risk of criminal liability or civil
penalty or risk of sale, forfeiture or loss of or the creation of any Lien
(other than a Permitted Lien) on the Property, (C) if such Claim shall involve
the payment of any amount prior to the resolution of such Claim, the Indemnity
Provider shall provide to the Indemnified Person an interest‑free advance in an
amount equal to the amount that the Indemnified Person is required to pay (with
no additional net after‑Tax cost to such Indemnified Person) prior to the date
such payment is due, (D) in the case of an appeal of an adverse determination
respecting a Claim that must be pursued in the name of an Indemnified Person (or
an Affiliate thereof), the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnity
Provider and reasonably satisfactory to the Indemnified Person stating that a
reasonable basis exists to pursue such an appeal, and (E) no Default or Event of
Default shall have occurred and be continuing. In no event shall an Indemnified
Person be required to appeal an adverse judicial determination to the United
States Supreme Court. In addition, an Indemnified Person shall not be required
to contest any Claim in its name (or that of an Affiliate) if the subject matter
thereof shall be of a continuing nature and shall have previously been decided
adversely by a court of competent jurisdiction pursuant to the contest
provisions of this Section 11.1, unless there shall have been a change in Law
(or interpretation thereof) and the Indemnified Person shall have received, at
the Indemnity Provider’s expense, an opinion of independent counsel selected by
the Indemnity Provider and reasonably acceptable to the Indemnified Person
stating that as a result of such change in Law (or interpretation thereof), it
is more likely than not that the Indemnified Person will prevail in such
contest. In no event shall the Indemnity Provider be permitted to adjust or
settle any Claim without the consent of the Indemnified Person to the extent any
such adjustment or settlement involves, or is reasonably likely to involve, any
performance by or adverse admission by or with respect to the Indemnified
Person.


79



--------------------------------------------------------------------------------






11.2
General Tax Indemnity.

(a)    Subject to Section 11.6, the Indemnity Provider shall pay and assume
liability for, and does hereby agree to indemnify, protect and defend the
Property and all Indemnified Persons, and hold them harmless against, all
Impositions on an After Tax Basis, and all payments pursuant to the Operative
Agreements shall be made free and clear of and without deduction or Withholding
for any and all present and future Impositions, except as required by Applicable
Law. If deduction or Withholding from any such payment is required by Applicable
Law and such deduction or Withholding is subject to indemnification by the
Indemnity Provider under the provisions of this Section 11.2, then such payment
amount shall be increased as necessary so that after making all required
deductions and Withholdings (including deductions and Withholdings applicable to
additional sums payable under this Section 11.2(a)) the applicable recipient of
such payment receives an amount equal to the sum it would have received had no
such deduction or Withholding been made.
(b)    Notwithstanding anything to the contrary in Section 11.2(a) hereof, the
following shall be excluded from the indemnity required by Section 11.2(a):
(i)    Taxes (other than Taxes that are, or are in the nature of, sales, use,
rental, value added, transfer or property Taxes) that are imposed on or measured
by net income (however denominated and including the Texas franchise Tax on
taxable margin, Taxes based on capital gains and minimum Taxes), net worth, or
capital stock, franchise Taxes, gross receipts Taxes and branch profits Taxes,
in each case, imposed as a result of an Indemnified Person (A) being organized
under the laws of, or having its principal office or, in the case of any
Financing Party, its applicable lending office located in, the jurisdiction
imposing such Taxes (or any political subdivision thereof) or (B) having a
present or former connection with the jurisdiction imposing such Taxes;
provided, that such Taxes shall not be excluded under this subparagraph (i) to
the extent the sole connection between such Indemnified Person and the
jurisdiction imposing such Taxes is (I) the location, possession or use of the
Property in, the location or the operation of the Lessee or any use of the
Property in, or the making of payments by or on behalf of the Lessee under the
Operative Agreements from, the jurisdiction imposing such Taxes and/or (II) the
activities of any one or more of the Indemnified Persons in the jurisdiction
imposing the Taxes in connection with its or their enforcement of remedies under
the Operative Agreements; provided, further, that this clause (i) shall not be
interpreted to prevent a payment from being made on an After Tax Basis if such
payment is otherwise required to be so made; and
(ii)    any Taxes which are imposed on an Indemnified Person as a result of the
gross negligence or willful misconduct of such Indemnified Person itself, as
determined by a court of competent jurisdiction in a final nonappealable
judgment (as opposed to gross negligence or willful misconduct imputed to such
Indemnified Person), but not Taxes imposed as a result of ordinary negligence of
such Indemnified Person.
(c)    (i)    Subject to the terms of Sections 11.2(f) and 11.6, the Indemnity
Provider shall pay or cause to be paid all Impositions directly to the
applicable Governmental Authority where feasible and otherwise to the
Indemnified Person, as appropriate, and the Indemnity Provider shall at its own
expense, upon such Indemnified Person’s reasonable request, furnish to such
Indemnified Person copies of official receipts or other satisfactory proof
evidencing such payment.


80



--------------------------------------------------------------------------------





(ii)    In the case of Impositions for which no contest is conducted pursuant to
Section 11.2(f) and which the Indemnity Provider pays directly to the applicable
Governmental Authority, the Indemnity Provider shall (subject to Section 11.6)
pay such Impositions prior to the latest time permitted by the relevant
Governmental Authority for timely payment. In the case of Impositions for which
the Indemnity Provider reimburses an Indemnified Person, the Indemnity Provider
shall do so within thirty (30) days after receipt by the Indemnity Provider of
demand by such Indemnified Person describing in reasonable detail the nature of
the Imposition and the basis for the demand (including the computation of the
amount payable), accompanied by receipts, if available, or other reasonable
evidence of such demand (and shall make advances with respect to such
Impositions in the manner and to the extent provided by Section 11.2(f) and 11.1
prior to such date). In the case of Impositions for which a contest is conducted
pursuant to Section 11.2(f), the Indemnity Provider shall (subject to Section
11.6) pay such Impositions or reimburse such Indemnified Person for such
Impositions, to the extent not previously paid, advanced or reimbursed pursuant
to subsection (a) or (f), prior to the latest time permitted by the relevant
Governmental Authority for timely payment after conclusion of all contests under
Section 11.2(f) (and shall make advances with respect to such Impositions in the
manner and to the extent provided by Section 11.2(f) and 11.1 prior to such
date).
(iii)    At the Indemnity Provider’s request, the amount of any indemnification
payment by the Indemnity Provider pursuant to subsection (a) shall be verified
and certified by an independent public accounting firm mutually acceptable to
the Indemnity Provider and the Indemnified Person. The fees and expenses of such
independent public accounting firm shall be paid by the Indemnity Provider.
(d)    The Indemnity Provider shall be responsible for preparing and filing (i)
any real and personal property or ad valorem Tax returns in respect of the
Property and (ii) any other Tax returns required of the Lessor respecting the
transactions described in the Operative Agreements (but in the case of Tax
returns described in clause (ii), other than returns with respect to Taxes
excluded from indemnification pursuant to Section 11.2(b)(i)). In case any
report or Tax return shall be required to be made with respect to any Tax
indemnified by the Indemnity Provider under subsection (a), the Indemnity
Provider, at its sole cost and expense, shall notify the relevant Indemnified
Person of such requirement and (except if such Indemnified Person notifies the
Indemnity Provider that such Indemnified Person intends to prepare and file such
report or return) (A) to the extent required or permitted by and consistent with
Legal Requirements, make and file in the Indemnity Provider’s name such return,
statement or report; and (B) in the case of any other such return, statement or
report required to be made in the name of such Indemnified Person, advise such
Indemnified Person of such fact and prepare such return, statement or report for
filing by such Indemnified Person or, where such return, statement or report
shall be required to reflect items in addition to any obligations of the
Indemnity Provider under or arising out of subsection (a), provide such
Indemnified Person, at the Indemnity Provider’s expense, with information
sufficient to permit such return, statement or report to be properly made with
respect to any obligations of the Indemnity Provider under or arising out of
subsection (a). Such Indemnified Person shall, upon the Indemnity Provider’s
request and at the Indemnity Provider’s expense, provide any data maintained by
such Indemnified Person (and not otherwise available to or within the control of
the Indemnity Provider) with respect to the Property which the Indemnity
Provider may reasonably be required to prepare any required Tax returns or
reports.


81



--------------------------------------------------------------------------------





(e)    As between the Indemnity Provider on one hand, and each Financing Party
on the other hand, the Indemnity Provider shall be responsible for, and the
Indemnity Provider shall indemnify and hold harmless each Financing Party
(including, for purposes of this Section 11.2(e), each Participant to the extent
such Participant is entitled to the benefit of this provision pursuant to
Section 10.4) (without duplication of any indemnification required by
subsection (a) and subject to Section 11.6) on an After Tax Basis against, any
obligation for United States or foreign withholding Taxes or similar levies,
imposts, charges, fees, deductions or withholdings (collectively,
“Withholdings”) imposed in respect of the the Lessor Yield payable on the Lessor
Advances, Rent payable under the Lease or with respect to any other payments
under the Operative Agreements to be made without deduction, withholding or
set-off (all such payments being referred to herein as “Exempt Payments”)
(including, if any Financing Party receives a demand for such payment from any
Governmental Authority or a Withholding is otherwise required with respect to
any Exempt Payment, the Indemnity Provider shall discharge such demand on behalf
of such Financing Party); provided, however, that the obligation of the
Indemnity Provider under this Section 11.2(e) shall not apply to:
(i)    Withholdings on any Exempt Payment to any Financing Party which is a
Non-U.S. Person unless such Financing Party is, on the date hereof (or on the
date it becomes a Financing Party hereunder) and on the date of any change in
the principal place of business or the lending office of such Financing Party,
entitled to submit and submits to the Agent (which shall be available to the
Indemnity Provider upon request) an executed IRS Form W-8BEN, Form W‑8BEN‑E,
Form W‑8IMY, Form W-8ECI or other applicable forms (relating to such Financing
Party and entitling it to a complete exemption from Withholding on such Exempt
Payment) or is otherwise subject to exemption from Withholding with respect to
such Exempt Payment (except (a) in the case of a transferee, if the transferring
Financing Party was being indemnified against Withholdings at the time of
transfer as a result of a change in Law after the Initial Closing Date (or, if
later, the date the transferring Financing Party became a Financing Party
hereunder) or (b) where the failure of the exemption results from a change in
the principal place of business of the Lessee);
(ii)    Any U.S. Taxes imposed solely by reason of the failure by a Non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such Non-U.S. Person if such
compliance is required by statute or regulation of the United States as a
precondition to relief or exemption from such U.S. Taxes (but only if the
Non-U.S. Person can legally comply with such requirement);
(iii)    Withholdings on any Exempt Payment to any Financing Party which is a
U.S. Person unless such Financing Party has delivered to the Agent (which shall
be available to the Indemnity Provider upon request), on or before the date it
becomes a Financing Party hereunder, an executed IRS Form W-9 certifying that
such Financing Party is exempt from U.S. federal backup withholding Tax; or
(iv)    U.S. federal Withholdings imposed under FATCA.
For the purposes of this Section 11.2(e), (A) “U.S. Person” shall mean a
citizen, national or resident of the United States, a corporation, partnership
or other entity created or organized in or under any laws of the United States
or any State thereof, or any estate or trust that is subject to Federal income
taxation regardless of the source of its income and (B) “U.S. Taxes” shall mean
any


82



--------------------------------------------------------------------------------





present or future Tax, assessment or other charge or levy imposed by or on
behalf of the United States or any taxing authority thereof or therein.
If a Financing Party or an Affiliate with whom such Financing Party files a
consolidated Tax return (or equivalent) subsequently receives the benefit in any
country of a Tax credit or an allowance resulting from U.S. Taxes with respect
to which it has received a payment of an additional amount under this
Section 11.2(e), so long as no Event of Default has occurred and is continuing
(or at such time as such Event of Default is no longer continuing), such
Financing Party will pay to the Indemnity Provider such part of that benefit as
in the reasonable opinion of such Financing Party will leave it (after such
payment) in a position no more and no less favorable than it would have been in
if no additional payment had been required to be paid, provided always that
(i) such Financing Party will be the sole judge of the amount of any such
benefit and of the date on which it is received, (ii) such Financing Party will
have the absolute discretion as to the order and manner in which it employs or
claims Tax credits and allowances available to it and (iii) such Financing Party
will not be obliged to disclose to the Indemnity Provider any information
regarding its Tax affairs or Tax computations.
Each U.S. Person and Non-U.S. Person that shall become a Financing Party after
the date hereof shall, upon the effectiveness of the related transfer or
otherwise upon becoming a Financing Party hereunder, be required to provide all
of the forms and statements referenced above or other evidences of exemption
from Withholdings to the Agent, which shall be available to the Indemnity
Provider upon request (unless the transferor of such Financing Party was being
indemnified against Withholding at the time of the transfer as a result of a
change in Law after the Initial Closing Date, in which case such forms and
statements shall evidence a rate of Withholding that does not exceed the rate of
Withholding applicable to Exempt Payments to the transferor).
(f)    If an Imposition is made against any Indemnified Person or if any
proceeding shall be commenced against such Indemnified Person (including a
written notice of such proceeding), for any Imposition, such Indemnified Person
shall promptly notify the Indemnity Provider in writing and shall not take
action with respect to such Imposition without the consent of the Indemnity
Provider (such consent not to be unreasonably withheld, conditioned or delayed)
for thirty (30) days after the receipt of such notice by the Indemnity Provider;
provided, however, that in the case of any such Imposition, if action shall be
required by Applicable Law to be taken prior to the end of such period of
thirty (30) days, such Indemnified Person shall, in such notice to the Indemnity
Provider, inform the Indemnity Provider of such shorter period, and no action
shall be taken with respect to such Imposition without the consent of the
Indemnity Provider (such consent not to be unreasonably withheld, conditioned or
delayed) before seven (7) days before the end of such shorter period; provided,
further, that the failure of such Indemnified Person to give the notices
referred to in this sentence shall not diminish the Indemnity Provider’s
obligation hereunder except to the extent such failure effectively precludes the
Indemnity Provider from contesting such Imposition.
If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by Applicable Law for the Indemnified Person to
respond to such Imposition), the Indemnity Provider shall request in writing
that such Indemnified Person contest such Imposition, the Indemnified Person
shall, at the expense of the Indemnity Provider, in good faith conduct and
control such action with counsel selected by the Indemnified Person and
consented to by the Indemnity Provider, such consent not to be unreasonably
withheld (including by pursuit of appeals) by, in the sole discretion of the
Person conducting and controlling such action (1) resisting payment thereof,
(2) not paying the same


83



--------------------------------------------------------------------------------





except under protest, if protest is necessary and proper, (3) if the payment be
made, using reasonable efforts to obtain a refund thereof in appropriate
administrative and judicial proceedings, or (4) taking such other action as is
reasonably requested by the Indemnity Provider from time to time provided that
such other action cannot reasonably be expected to have any adverse effect on
the Indemnified Person (provided, however, that (A) if such contest, in the
Indemnified Person’s reasonable discretion, can be pursued by the Indemnity
Provider in its own name, the Indemnified Person, at the Indemnity Provider’s
request, shall allow the Indemnity Provider to conduct and control the contest
of such Imposition unless such Imposition cannot be pursued independently from
any other claim involving such Indemnified Person or unless such Imposition is
unrelated to the Property or the transactions contemplated by the Operative
Agreements and (B) in the case of any Imposition (and notwithstanding the
provisions of the foregoing subsection (A)), the Indemnified Person may require
the Indemnity Provider to conduct and control the contest of such Imposition
(with counsel to be selected by the Indemnity Provider and consented to by such
Indemnified Person, such consent not to be unreasonably withheld); provided,
however, that any Indemnified Person may retain separate counsel at the expense
of the Indemnity Provider if, in the written opinion of counsel to the
Indemnified Person reasonably acceptable to the Indemnity Provider (the expense
of which opinion shall be paid by the Indemnity Provider), use of counsel of the
Indemnity Provider’s choice would be expected to give rise to a conflict of
interest between such Indemnified Person and the Indemnity Provider).
The party controlling the contest of any Imposition shall consult in good faith
with the non‑controlling party and shall keep the non‑controlling party
reasonably informed as to the conduct of the contest of such Imposition;
provided, that all decisions ultimately shall be made in the discretion of the
controlling party. The parties agree that an Indemnified Person may at any time
decline to take further action with respect to the contest of such Imposition
and may settle such contest if such Indemnified Person shall waive its rights to
any indemnity from the Indemnity Provider that otherwise would be payable in
respect of such Imposition (and any future Imposition, the pursuit of which is
precluded by reason of such resolution of such contest) and shall pay to the
Indemnity Provider any amount previously paid or advanced by the Indemnity
Provider pursuant to this Section 11.2 by way of indemnification or advance for
the payment of an amount regarding such Imposition (not including the expenses
of the contest).
Notwithstanding the foregoing provisions of this Section 11.2(f), an Indemnified
Person shall not be required to take any action and the Indemnity Provider shall
not be permitted to contest any Imposition in its own name or that of the
Indemnified Person unless (A) the Indemnity Provider shall have agreed in
writing to pay and shall pay to such Indemnified Person on demand and on an
After Tax Basis all reasonable costs, losses and expenses that such Indemnified
Person actually incurs in connection with such contest, including all reasonable
legal, accounting and investigatory fees and disbursements and the Indemnity
Provider shall have agreed in writing to indemnify such Indemnified Person in
respect of the Imposition if and to the extent the contest is not successful,
(B) the Indemnified Person shall have reasonably determined that the action to
be taken will not result in any material danger of sale, forfeiture or loss of
the Property, or any part thereof or interest therein, will not interfere with
the payment of Rent, and will not result in risk of criminal liability or risk
of sale, forfeiture or loss of or the creation of any Lien (other than a
Permitted Lien) on the Property, (C) if such contest shall involve the payment
of any amount prior to the resolution of such contest, the Indemnity Provider
shall provide to the Indemnified Person an interest‑free advance in an amount
equal to the amount that the Indemnified Person is required to pay (with no
additional net cost, on an After Tax Basis, to such Indemnified Person) prior to
the date such payment is due, (D) in the case of a contest of an Imposition that
cannot and is not to be pursued in the name of the


84



--------------------------------------------------------------------------------





Indemnity Provider, the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnity
Provider and reasonably satisfactory to the Indemnified Person stating that a
reasonable basis exists to pursue the contest (or in the case of an appeal of
adverse judicial determination, the position asserted in such appeal will more
likely than not prevail), and (E) no Default or Event of Default shall have
occurred and be continuing. In no event shall an Indemnified Person be required
to appeal an adverse judicial determination to the United States Supreme Court.
In addition, an Indemnified Person shall not be required to contest any
Imposition in its name (or that of an Affiliate) if the subject matter thereof
shall be of a continuing nature and shall have previously been decided adversely
by a court of competent jurisdiction pursuant to the contest provisions of this
Section 11.2(f), unless there shall have been a change in Law (or interpretation
thereof) and the Indemnified Person shall have received, at the Indemnity
Provider’s expense, an opinion of nationally‑recognized independent counsel
selected by the Indemnity Provider and reasonably acceptable to the Indemnified
Person stating that as a result of such change in Law (or interpretation
thereof), that the Indemnified Person should prevail in such contest. In no
event shall the Indemnity Provider be permitted to adjust or settle the contest
of Imposition without the consent of the Indemnified Person to the extent any
such adjustment or settlement involves, or is reasonably likely to involve, any
performance by or adverse admission by or with respect to the Indemnified
Person.
(g)    Each Lessor Party has entered into the transactions contemplated by the
Operative Agreements on the assumption that the Lessor Advances are properly
characterized for Federal, State and local income Tax purposes as debt (the
“Assumed Characterization”). If for any reason (and notwithstanding anything to
the contrary contained in the Operative Agreements and without regard to
paragraph (b) hereof, except subsection (ii) thereof) (other than any Financing
Party voluntarily taking a position on its Federal, State or local income Tax
returns inconsistent with the Assumed Characterization), any Financing Party
shall suffer any adverse Federal, State or local income Tax consequences as a
result of any challenge to the Assumed Characterization (a “Tax Loss”), the
Indemnity Provider will pay to such Financing Party an amount sufficient to
reimburse such Financing Party, on an After Tax Basis, for the additional
Federal, State and local income Taxes payable by (or not refundable to) such
Financing Party from time to time as a result of such Tax Loss plus all
interest, penalties, fines and additions to Tax payable by such Financing Party
as a result of such Tax Loss. In connection with the foregoing, the applicable
Financing Party shall provide written notice to the Indemnity Provider of any
claim for indemnification under this Section 11.2(g). Any such claim shall be
subject to the contest provisions of Section 11.2(f) and the verification
procedure set forth in Section 11.2(c)(iii). Any payments due to such Financing
Party pursuant to this Section 11.2(g) shall be paid no later than the date that
such Financing Party shall become obligated to pay the additional Federal, State
or local income Taxes resulting from the Tax Loss.

11.3
Yield Protection Amount.

Subject to Section 11.6, if any Regulatory Change occurring after the date
hereof:
(a)    shall impose upon any Financing Party (which, for purposes of this
Section 11.3, shall include any Participant to the extent such Participant is
entitled to the benefit of this provision pursuant to Section 10.4), modify or
deem applicable any reserve, special deposit or similar requirement against
assets of any Financing Party, deposits or obligations with or for the account
of any Financing Party or with or for the account of any Affiliate (or entity
deemed by the Federal


85



--------------------------------------------------------------------------------





Reserve Board to be an Affiliate) of any Financing Party, or credit extended by
any Financing Party (except any reserve requirement already reflected in the
LIBOR Rate); or
(b)    shall change the amount of capital maintained or required or requested or
directed to be maintained by any Financing Party or such Financing Party’s
holding company; or
(c)    shall impose any other condition affecting any Lessor Advance or any
Operative Agreement (or any Financing Party’s participation therein) or any of
its obligations or right to acquire or hold any Lessor Advance;
and the result of any of the foregoing is or would be with regard to the
transactions evidenced by the Operative Agreements:
(i)    to increase the cost to (or impose a cost on) a Financing Party funding
or acquiring or holding any Lessor Advance or loans or other extensions of
credit under any Operative Agreement or any obligation or commitment of such
Financing Party with respect to any of the foregoing,
(ii)    to reduce the amount of any sum received or receivable by a Financing
Party as a Lessor Party (or otherwise in respect of any of the Lessor Advances),
under any Operative Agreement (or its participation in any of the foregoing), or
(iii)    to reduce the rate of return on the capital of such a Financing Party
as a consequence of its obligations under the Operative Agreements (or its
participation therein) to a level below that which such Financing Party could
otherwise have achieved,
in each case by an amount reasonably deemed by such Financing Party to be
material, then prior to the next Payment Date, and in any case within
thirty (30) days after demand by such Financing Party, the Lessee shall pay
directly to such Financing Party such additional amount or amounts as will
compensate such Financing Party for such additional or increased cost or such
reduction (the “Yield Protection Amount”); provided that the Lessee shall not be
required to compensate any Financing Party pursuant to the foregoing provisions
of this Section 11.3 for any increased costs incurred or reductions suffered
more than one hundred twenty (120) days prior to the date that such Financing
Party notifies the Lessee of the event or circumstances giving rise to such
increased costs or reductions and of such Financial Party’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the one hundred twenty (120)
days period referred to above shall be extended to include the period of
retroactive effect thereof).
In determining any amount provided for or referred to in this Section 11.3, a
Financing Party may use any reasonable averaging and attribution method that it
(in its sole discretion) shall deem applicable. Any Financing Party when making
a claim under this Section 11.3 shall submit to the Lessee a statement as to
such increased cost or reduced return (including calculation thereof in
reasonable detail), which statement shall, in the absence of error, be
conclusive and binding upon the Lessee.
(d)    Notwithstanding any other provision of this Agreement, if any Financing
Party (including, for purposes of this Section 11.3(d), any Participant to the
extent such Participant is entitled to the benefit of this provision pursuant to
Section 10.4) shall notify the Agent that the introduction of or any change in
or in the interpretation of any Law or regulation makes it unlawful,


86



--------------------------------------------------------------------------------





or any central bank or other governmental authority asserts that it is unlawful,
for any Financing Party to perform its obligations hereunder to make or maintain
Eurodollar Lessor Advances then (i) each Eurodollar Lessor Advance will
automatically, at the earlier of the end of the Lessor Yield Period for such
Eurodollar Lessor Advance or the date required by law, convert into an ABR
Lessor Advance, and (ii) the obligation of the Financing Parties to make,
convert or continue Eurodollar Lessor Advances shall be suspended until the
Agent shall notify the Lessee that such Financing Party has determined that the
circumstances causing such suspension no longer exist.

11.4
Funding/Contribution Indemnity.

Subject to Section 11.6, the Lessee agrees to indemnify each Financing Party
(which, for purposes of this Section 11.4, shall include any Participant to the
extent such Participant is entitled to the benefit of this provision pursuant to
Section 10.4) and to hold each Financing Party harmless from (I) all Breakage
Costs, and (II) any loss or reasonable expense which such Financing Party may
sustain or incur as a consequence of (a) any default in connection with the
drawing of funds for any Lessor Advance, (b) any default in making any repayment
or prepayment after a notice thereof has been given in accordance with the
provisions of the Operative Agreements or the delivery by the Lessee of a
revocation of such a notice (notwithstanding that each such notice is expressly
irrevocable and that the Lessee has no right to revoke) pursuant to Section
16.2(a) or 20.2 of the Lease or (c) the making of a voluntary or involuntary
payment of Lessor Advances (except for ABR Lessor Advances) on a day which is
not the last day of a Lessor Yield Period with respect thereto. Such
indemnification shall be in an amount equal to the excess, if any, of (x) the
amount of Lessor Yield which would have accrued on the amount so paid, or not so
borrowed, accepted, converted or continued for the period from the date of such
payment or of such failure to borrow, accept, convert or continue to the last
day of such Lessor Yield Period (or, in the case of a failure to borrow, accept,
convert or continue, the Lessor Yield Period that would have commenced on the
date of such failure) in each case at the applicable Lessor Yield for such
Lessor Advance for such Lessor Yield Period over (y) the amount of yield (as
determined by such Financing Party in its reasonable discretion) which would
have accrued to such Financing Party on such amount by placing such amount on
deposit for a comparable period with leading banks in the relevant interest rate
market. This covenant shall survive the termination of the Operative Agreements
and the payment of all other amounts payable hereunder.

11.5
EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE, STRICT LIABILITY, ETC.

WITHOUT LIMITING THE GENERALITY OF THE INDEMNIFICATION PROVISIONS OF ANY AND ALL
OF THE OPERATIVE AGREEMENTS (BUT SUBJECT TO SECTION 11.6), EACH PERSON PROVIDING
INDEMNIFICATION OF ANOTHER PERSON UNDER ANY OPERATIVE AGREEMENT HEREBY FURTHER
EXPRESSLY RELEASES EACH BENEFICIARY OF ANY SUCH INDEMNIFICATION FROM ALL CLAIMS
FOR LOSS OR DAMAGE, DESCRIBED IN ANY OPERATIVE AGREEMENT, CAUSED BY ANY ACT OR
OMISSION ON THE PART OF ANY SUCH BENEFICIARY ATTRIBUTABLE TO THE ORDINARY
NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF ANY SUCH
BENEFICIARY, AND INDEMNIFIES, EXONERATES AND HOLDS EACH SUCH BENEFICIARY FREE
AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, COSTS, LIABILITIES, DAMAGES AND EXPENSES (INCLUDING ATTORNEY’S
FEES AND EXPENSES), DESCRIBED ABOVE, INCURRED BY ANY SUCH BENEFICIARY
(IRRESPECTIVE OF WHETHER ANY SUCH BENEFICIARY IS A PARTY TO THE ACTION FOR WHICH
INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT IS SOUGHT)
ATTRIBUTABLE TO


87



--------------------------------------------------------------------------------





THE ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF
ANY SUCH BENEFICIARY.

11.6
Indemnity Prior to Completion Date / Construction Period Termination Date.

Notwithstanding the provisions of Sections 11.1, 11.2, 11.3, 11.4 and 11.5 and
any other indemnity provision in any Operative Agreement (except as set forth in
Section 11.7), the Lessor shall be the only beneficiary of the provisions set
forth in Sections 11.1, 11.2, 11.3, 11.4 and 11.5 or any other indemnity
provision in any Operative Agreement requiring indemnity payments directly or
indirectly from any Credit Party (except as set forth in Section 11.7) with
respect to any Claim arising thereunder with respect to the Construction Period
Property for the period prior to the Completion Date related to the Property,
but the Indemnity Provider shall provide such indemnity only to the extent such
Claims result from claims caused by or resulting from the Indemnity Provider’s
own actions or failures to act (or the act or failure to act of its Affiliates,
employees, servants or agents) while in possession of or having management
responsibility for the Construction Period Property. As a clarification of the
prior sentence, the Indemnity Provider indemnifies the Lessor for, and shall pay
the Lessor with respect to, any such Claim referenced in the prior sentence by
or against any Indemnified Person other than the Lessor. The Indemnity Provider
acknowledges and agrees in this connection that the Property is in its
possession and that the Indemnity Provider has management responsibility for the
Property, in each case prior to the Completion Date, that the Indemnity Provider
is responsible as the Construction Agent for the acts and omissions of its
Affiliates, employees, servants and agents and that the Indemnity Provider has
agreed to maintain the Property free from injury or mishap to third persons;
provided, however, that the occurrence of injury or mishap to third persons
shall not give rise to an Event of Default. To the extent the Indemnity Provider
is not obligated to indemnify each Indemnified Person with respect to the
various matters described in this Section 11.6, the Lessor shall indemnify each
other Indemnified Person for such Claims; provided, however, that any obligation
of the Lessor to provide any such indemnity shall be discharged solely and
exclusively from amounts received by the Lessor from the Indemnity Provider or
from Lessor Advances and to the extent such amounts are insufficient to pay such
Claims, then the Lessor shall have no responsibility therefor. To the extent the
Indemnity Provider does not provide an amount to the Lessor adequate to pay such
Claims by or against any Indemnified Person, the Lessor Parties shall make
Lessor Advances to pay for such Claim without regard to the satisfaction of
conditions precedent pursuant to Section 5.3 or 5.4 of this Agreement but only
to the extent amounts are available therefor with respect to the Available
Lessor Parties Commitment (subject to the rights of the Lessor Parties to
increase their respective commitment amounts in accordance with the provisions
of Section 5.8). Notwithstanding any other provision in any other Operative
Agreement to the contrary, all amounts so advanced shall be added to the
Property Cost for the Construction Period Property.
THE INDEMNITY OBLIGATIONS UNDERTAKEN BY THE LESSOR PURSUANT TO THIS SECTION 11.6
ARE IN ALL RESPECTS SUBJECT TO THE LIMITATIONS ON LIABILITY REFERENCED IN
SECTION 12.9.
This Section 11.6 shall only limit or otherwise affect any obligation of the
Indemnity Provider in respect of any Claim which arises out of or relates to the
Property prior to the Completion Date.

11.7
Additional Provisions Regarding Environmental Indemnification.

Each and every Indemnified Person shall at all times have the rights and
benefits, and the Indemnity Provider shall have the obligations, in each case
provided pursuant to the Operative Agreements with respect to environmental
matters, violations of any Environmental Law, and Environmental Claim or other
loss of


88



--------------------------------------------------------------------------------





or damage to any property or the environment relating to the Property, the Lease
or the Indemnity Provider (including the rights and benefits provided pursuant
to Section 11.1(e)).

11.8
Increase of Lessor Advances.

The Lessor Advances and the Property Cost shall be increased on a
dollar-for-dollar basis for the respective Lessor Advances necessary for the
Lessor Parties to fund the Lessor in an amount sufficient to pay indemnity
claims made by any other Indemnified Person against any Lessor Party pursuant to
Section 11.6.

11.9
Survival.

The obligations of the Indemnity Provider under this Section 11 shall survive in
accordance with the provisions of Section 12.1.

SECTION 12.    
MISCELLANEOUS.

12.1
Survival of Agreements.

The representations, warranties, covenants, indemnities and agreements of the
parties provided for in the Operative Agreements, and the parties’ obligations
under any and all thereof, shall survive the execution and delivery of this
Agreement, the transfer of the Property to the Lessor, the acquisition of the
Property (or any of its components), the construction of any Improvements, the
Completion of the Property, any disposition of any interest of the Lessor in the
Property, the payment of the Lessor Advances and any disposition thereof and
shall be and continue in effect notwithstanding any investigation made by any
party and the fact that any party may waive compliance with any of the other
terms, provisions or conditions of any of the Operative Agreements. Except as
otherwise expressly set forth herein or in other Operative Agreements, the
indemnities of the parties provided for in the Operative Agreements shall
survive the expiration or termination of any thereof.

12.2
Notices.

All notices required or permitted to be given under any Operative Agreement
shall be in writing. Notices may be served by private courier, prepaid; by
facsimile; or personally couriered notices shall be deemed delivered when
delivered as addressed, or if the addressee refuses delivery, when presented for
delivery notwithstanding such refusal. Telecommunicated notices shall be deemed
delivered when receipt is either confirmed by confirming transmission equipment
or acknowledged by the addressee or its office. Personal delivery shall be
effective when accomplished. Unless a party changes its address by giving notice
to the other party as provided herein, notices shall be delivered to the parties
at the following addresses:
If to the Lessee, to such entity at the following address:
AVDC, Inc.
c/o Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228-5311
Attention: Paul Schroeder
Telephone: (614) 278-6815
Fax: (614) 278-6666


89



--------------------------------------------------------------------------------





If to the Parent, to such entity at the following address:
Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228-5311
Attention: Paul Schroeder
Telephone: (614) 278-6815
Fax: (614) 278-6666
If to any of the Guarantors other than the Parent, to each such entity at the
following address:
c/o Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228-5311
Attention: Paul Schroeder
Telephone: (614) 278-6815
Fax: (614) 278-6666
If to any of the Lessor Parties, to each such entity at the address set forth
for such Lessor Party on Schedule XVI.
If to the Agent, to it at the following address:
Wells Fargo Bank, National Association
10 South Wacker Drive, 22nd Floor
Chicago, IL 60606
Attention: John Runger
Telephone: 312-845-9631
Fax: None


From time to time any party may designate additional parties and/or another
address for notice purposes by notice to each of the other parties hereto. Each
notice hereunder shall be effective upon receipt or refusal thereof.

12.3
Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one (1) and the same instrument.

12.4
Terminations, Amendments, Waivers, Etc; Unanimous Vote Matters.

Except with regard to the Unanimous Vote Matters and each other exception
expressly set forth in any Operative Agreement, each Operative Agreement only
may be terminated, amended, supplemented, waived or modified by, or consent
granted by, an instrument in writing signed by the Majority Secured Parties and
each Credit Party, to the extent such Credit Party is a party to such Operative
Agreement.
Notwithstanding the foregoing, no such termination, amendment, supplement,
waiver or modification or consent shall, without the consent of the Agent and,
to the extent affected thereby, the Lessor Parties, in all cases without the
need for any consent from any Defaulting Lessor Party except to the extent


90



--------------------------------------------------------------------------------





required pursuant to the second to last paragraph of this Section 12.4
(collectively, the “Unanimous Vote Matters”) (i) reduce or increase the Lessor
Parties Commitment except as otherwise provided in Sections 5.8, 5A.6 and 9.3 of
this Agreement, (ii) extend the scheduled date of maturity of any Lessor
Advance, (iii) extend the scheduled Expiration Date, (iv) extend any payment
date of any Lessor Advance, (v) reduce the stated Lessor Yield (other than as a
result of waiving the applicability of any post‑default increase in Lessor
Yield), (vi) modify the priority of any Lien in favor of the Agent under any
Security Document, (vii) consent to any Lien against the Property or other
Collateral other than any Permitted Lien, (viii) subordinate any obligation owed
to any of the Lessor Parties, (ix) reduce the Fees under this Agreement, (x)
extend the scheduled date of payment of the Fees, (xi) extend the expiration
date of the Lessor Parties Commitment, (xii) terminate, amend, modify, extend,
supplement, restate, replace or waive any provision of this Section 12.4, (xiii)
reduce the percentages specified in the definitions of “Majority Secured
Parties”, (xiv) release a material portion of the Collateral (except in
accordance with Section 8.8(a)), (xv) release any Credit Party from its
obligations under any Operative Agreement (except in accordance with Section
8.8(b)) or (xvi) otherwise alter any payment obligations of any Credit Party to
the Lessor or any Financing Party under the Operative Agreements. Additionally,
in no event shall Section 8.6 be terminated, amended, supplemented, waived or
modified without the consent of the Agent. Any such termination, amendment,
supplement, waiver or modification shall apply equally to each of the Lessor
Parties and shall be binding upon all the parties to this Agreement. In the case
of any waiver, each party to this Agreement shall be restored to its former
position and rights under the Operative Agreements, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. For the avoidance of doubt, the parties to
this Agreement agree that, except as provided in Sections 5.8 and 11.8, any
increase in the Lessor Parties Commitment of the Lessor Parties shall be a
matter decided as a Unanimous Vote Matter.
Notwithstanding the foregoing, the Engagement Letter may be amended, modified,
extended, supplemented, restated, replaced or waived, or a consent with respect
thereto may be granted, in each case only by an instrument in writing signed by
the parties thereto.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lessor Party
shall have any right to approve or disapprove of any termination, amendment,
supplement, waiver or modification of any Operative Agreement or otherwise to
provide a consent with respect to any Operative Agreement (and any termination,
amendment, supplement, waiver, modification or consent which by its terms
requires the consent of all Lessor Parties or each affected Lessor Party may be
effected with the consent of the applicable Lessor Parties other than Defaulting
Lessor Party), except that (A) the Lessor Parties Commitment of any Defaulting
Lessor Party may not be increased or extended without the consent of such Lessor
Party, and (B) any termination, amendment, supplement, waiver or modification
requiring the consent of all Lessor Parties or each affected Lessor Party, that
by its terms affects any Defaulting Lessor Party disproportionately adversely
relative to other affected Lessor Parties shall require the consent of such
Defaulting Lessor Party, as applicable; (ii) each Lessor Party is entitled to
vote as such Lessor Party sees fit on any bankruptcy reorganization plan that
affects the Lessor Advances, and each Lessor Party acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein and (iii) the Majority Secured Parties shall
determine whether or not to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lessor Parties.
If any Lessor Party does not consent to a proposed termination, amendment,
supplement, waiver, modification or consent with respect to any Operative
Agreement that requires the consent of each Lessor Party and that has been
approved by the Majority Secured Parties, the Lessee may replace such
Non-Consenting Lessor Party in accordance with a required assignment of the
Lessor Party’s interests pursuant to Section 5A.7(b); provided, that such
termination, amendment, supplement, waiver, modification or consent


91



--------------------------------------------------------------------------------





can be effected as a result of such assignment (together with all other such
assignments required by the Lessee to be made pursuant to this paragraph).

12.5
Headings, etc.

The Table of Contents and headings of the various Articles and Sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.

12.6
Parties in Interest.

Except as expressly provided herein, none of the provisions of this Agreement
are intended for the benefit of any Person except the parties hereto.

12.7
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE.

(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT LOCAL LAW IS
PROPERLY APPLICABLE FOR MATTERS OF REAL PROPERTY. Any legal action or proceeding
with respect to this Agreement or any other Operative Agreement may be brought
in the courts of the State of New York in New York County or of the United
States for the Southern District of New York, and, by execution and delivery of
this Agreement, each of the parties to this Agreement hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts. Each of the parties to this Agreement
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by overnight courier
delivery to it at the address set out for notices pursuant to Section 12.2, such
service to become effective in the manner provided in Section 12.2. Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by Law or to commence legal proceedings or to otherwise proceed
against any party in any other jurisdiction.
(b)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE
FULLEST EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO ANY DISPUTE OR THIS AGREEMENT, ANY OTHER
OPERATIVE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
(c)    Each of the parties to this Agreement hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Operative Agreement brought in the courts referred to in
subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
(d)    Notwithstanding anything to the contrary contained in this Agreement or
any of the other Operative Agreements, if any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other
Operative Agreement and the foregoing waiver of a right to a trial by jury


92



--------------------------------------------------------------------------------





is for any reason not enforceable in such action or proceeding (including as a
consequence of the application of California law), the parties to this Agreement
hereby agree that (a) the court shall, and the parties shall advise and direct
the court to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision; provided,
that at the option of any party to such proceeding, any such issues pertaining
to a “provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 7, the Lessee shall be solely responsible to
pay, or cause to be paid, all fees and expenses of any referee appointed in such
action or proceeding.

12.8
Severability.

Any provision of any Operative Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

12.9
Liability Limited.

Anything to the contrary contained in any Operative Agreement notwithstanding,
except as stated in this Section 12.9, no Exculpated Person shall be personally
liable in any respect for any liability or obligation arising hereunder or in
any other Operative Agreement including the payment of the advance amount or
yield regarding the Lessor Advances, or for monetary damages for the breach of
performance of any of the covenants contained in the Operative Agreements. The
Lessor Parties and the Agent agree that, in the event any remedies under any
Operative Agreement are pursued, none of the Lessor Parties or the Agent shall
have any recourse against any Exculpated Person, for any deficiency, loss or
Claim for monetary damages or otherwise resulting therefrom and recourse shall
be had solely and exclusively against the Lessor’s interest in the Trust
Property, and the assets of the Credit Parties (with respect to the Credit
Parties’ obligations under the Operative Agreements); but nothing contained
herein shall be taken to prevent recourse against or the enforcement of remedies
against (a) the Lessor’s interest in the Trust Property in respect of any and
all liabilities, obligations and undertakings contained herein and/or in any
other Operative Agreement; (b) the Lessor Parties for any of their obligations
arising on a full recourse basis; or (c) the Lessor Parties or any other Person
for gross negligence or willful misconduct (other than any gross negligence or
willful misconduct imputed to any Lessor Party from any Person other than the
Lessor Party or any Affiliate of the Lessor Party (excepting the Agent)).
Notwithstanding the provisions of this Section 12.9, nothing in any Operative
Agreement shall: (w) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by or arising under any Operative Agreement
or secured by any Operative Agreement, but the same shall continue until paid or
discharged; (x) relieve any Exculpated Person from liability and responsibility
for (but only to the extent of the damages arising by reason of): active waste
knowingly committed by any Exculpated Person with respect to the Property, any
fraud, gross negligence or willful misconduct on the part of any Exculpated
Person (other than any fraud, gross negligence or willful misconduct imputed to
such Exculpated Person from any Person other than an Affiliate of such
Exculpated Person (excepting the Agent)); (y) relieve any Exculpated Person from
liability and responsibility for (but only to the extent of the moneys
misappropriated, misapplied or not turned over) (i) except for Excepted
Payments, misappropriation or misapplication by any Lessor Party (i.e.,
application in a manner contrary to any of the Operative Agreements) of any
insurance proceeds or condemnation award paid or delivered to any Lessor Party
by any Person other than the Agent, (ii) except for Excepted Payments, any rent
or other income received by any Lessor Party from any Credit Party that is not
turned over to the Agent, or (iii) except for Excepted Payments, any deposits


93



--------------------------------------------------------------------------------





or any escrows or amounts owed by the Construction Agent under the Agency
Agreement held by any Lessor Party; or (z) affect or in any way limit the
Agent’s rights and remedies under any Operative Agreement with respect to the
Rents (other than Excepted Payments) and rights and powers of the Agent under
the Operative Agreements or to obtain a judgment against the Lessee’s interest
in the Property or the Agent’s rights and powers to obtain a judgment against
any Lessor Party (but limited as to those matters specified in this Section
12.9) or any Credit Party (provided, that no deficiency judgment or other money
judgment shall be enforced against any Exculpated Person except to the extent of
the Lessor’s interest in the Trust Property or to the extent any Lessor Party
may be liable as otherwise contemplated in clauses (b) and (c) of this
Section 12.9).

12.10
Rights of the Credit Parties.

If at any time all obligations of the Lessor Parties under the Operative
Agreements and of the Credit Parties under the Operative Agreements have in each
case been satisfied or discharged in full, then the Credit Parties shall be
entitled to terminate the Lease and guaranty obligations under Section 6B.

12.11
Further Assurances.

The parties hereto shall promptly cause to be taken, executed, acknowledged or
delivered, at the sole expense of the Lessee, all such further acts,
conveyances, documents and assurances as the other parties may from time to time
reasonably request in order to carry out and effectuate the intent and purposes
of this Agreement, the other Operative Agreements and the transactions
contemplated hereby and thereby (including the preparation, execution (if
applicable) and filing of any and all UCC Financing Statements, Mortgage
Instruments and other filings or registrations which the parties hereto may from
time to time request to be filed or effected). The Lessee, at its own expense
and without need of any prior request from any other party, shall take such
action as may be necessary (including any action specified in the preceding
sentence), or (if the Agent or the Lessor shall so request) as so requested, in
order to maintain and protect all security interests provided for hereunder or
under any other Operative Agreement. In addition, in connection with the sale or
other disposition of the Property or any portion thereof, the Lessee agrees to
execute such instruments of conveyance as may be reasonably required in
connection therewith.

12.12
Calculations under Operative Agreements.

The parties hereto agree that all calculations and numerical determinations to
be made under the Operative Agreements by any Lessor Party shall be made by the
Agent (to the extent such calculations and numerical determinations relate to
any Lessor Party, Lessor Advances or Lessor Yield) and that such calculations
and determinations shall be conclusive and binding on the parties hereto in the
absence of manifest error.

12.13
Confidentiality.

Each Financing Party severally agrees to use reasonable efforts to keep
confidential all non‑public information pertaining to any Credit Party or any of
its Subsidiaries which is provided to it by any Credit Party or any of its
Subsidiaries and which an officer of the Lessee or any of its Subsidiaries has
requested in writing be kept confidential, and shall not intentionally disclose
such information to any Person except:
(a)    to the extent such information is public when received by such Person or
becomes public thereafter due to the act or omission of any party other than
such Person;
(b)    to the extent such information is independently obtained from a source
other than any Credit Party or any of its Subsidiaries and such information from
such source is not, to such


94



--------------------------------------------------------------------------------





Person’s knowledge, subject to an obligation of confidentiality or, if such
information is subject to an obligation of confidentiality, that disclosure of
such information is permitted;
(c)    to counsel, auditors or accountants retained by any such Person or any
Affiliates of any such Person (if such Affiliates are permitted to receive such
information pursuant to clause (f) or (g) below), provided they agree to keep
such information confidential as if such Person or Affiliate were party to this
Agreement and to financial institution regulators, including examiners of any
Financing Party or any Affiliate thereof in the course of examinations of such
Persons;
(d)    in connection with any litigation or the enforcement or preservation of
the rights of any Financing Party under the Operative Agreements;
(e)    to the extent required by any applicable statute, rule or regulation or
court order (including, by way of subpoena) or pursuant to the request of any
regulatory or Governmental Authority having jurisdiction over any such Person;
provided, however, that such Person shall endeavor (if not otherwise prohibited
by Law) to notify the Lessee prior to any disclosure made pursuant to this
clause (e), except that no such Person shall be subject to any liability
whatsoever for any failure to so notify the Lessee;
(f)    any Financing Party may disclose such information to another Financing
Party or to any Affiliate of a Financing Party that is a direct or indirect
owner of any Financing Party;
(g)    any Financing Party may disclose such information to an Affiliate of any
Financing Party to the extent required in connection with the transactions
contemplated hereby or to the extent such Affiliate is involved in, or provides
advice or assistance to such Person with respect to, such transactions
(provided, in each case that such Affiliate has agreed in writing to maintain
confidentiality as if it were such Financing Party (as the case may be)); or
(h)    to the extent disclosure to any other financial institution or other
Person is appropriate in connection with any proposed or actual assignment by
any Lessor Party of interests to another Person, as specified in Section 10.1
(who will in turn be required by the transferring Lessor Party to agree in
writing to maintain confidentiality as if it were the Lessor Party originally
party to this Agreement).

12.14
Financial Reporting/Tax Characterization.

The Credit Parties agree to obtain advice from their own accountants and Tax
counsel regarding the financial reporting treatment and the Tax characterization
of the transactions described in the Operative Agreements. The Credit Parties
further agree that none of them shall rely upon any statement of any Financing
Party or any of their respective Affiliates and/or Subsidiaries regarding any
such financial reporting treatment and/or Tax characterization.

12.15
Set-off.

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon and after the occurrence and
continuance of any Event of Default and during the continuance thereof (but only
after obtaining the prior written consent of the Majority Secured Parties) the
Lessor Parties and their respective Affiliates and any assignee or participant
of any Lessor Party in accordance with the applicable provisions of the
Operative Agreements are hereby authorized by the Credit Parties at any time or
from time to time, without notice to the Credit Parties or to any other Person
(subject to the


95



--------------------------------------------------------------------------------





above requirement to obtain the prior written consent of the Majority Secured
Parties), any such notice being hereby expressly waived, to set‑off and to
appropriate and to apply any and all deposits (general or special, time or
demand, including indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
such Lessor Party, their respective Affiliates or any assignee or participant of
such Lessor Party in accordance with the applicable provisions of the Operative
Agreements to or for the credit or the account of any Credit Party against and
on account of the obligations of any Credit Party under the Operative Agreements
irrespective of whether or not (a) such Lessor Party shall have made any demand
under any Operative Agreement or (b) the Agent shall have declared any or all of
the obligations of any Credit Party under the Operative Agreements to be due and
payable and although such obligations shall be contingent or unmatured.
Notwithstanding the foregoing, no Lessor Party shall exercise, or attempt to
exercise, any right of set-off, banker’s lien, or the like, against any deposit
account or property of any Credit Party held by any Lessor Party, without the
prior written consent of the Majority Secured Parties, and any Financing Party
violating this provision shall indemnify the Agent and the other Financing
Parties from any and all costs, expenses, liabilities and damages resulting
therefrom. The contractual restriction on the exercise of set-off rights
provided in the foregoing sentence is solely for the benefit of the Financing
Parties and may not be enforced by any Credit Party. In addition to the
foregoing, and not in limitation thereof, in the event that any Defaulting
Lessor Party shall exercise any such right of set-off, but only after obtaining
the prior written consent of the Majority Secured Parties, (a) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 5A.1(e), respectively, and, pending
such payment, shall be segregated by such Defaulting Lessor Party from its other
funds and deemed held in trust for the benefit of the Agent and the other
Secured Parties and (b) the applicable Defaulting Lessor Party shall provide
promptly to the Agent a statement describing in reasonable detail the secured
obligations owing to such entity as to which it exercised such right of set-off.
Except as otherwise expressly provided herein or as otherwise agreed among all
the Lessor Parties, where, and to the extent, one Lessor Party is entitled to
payments prior to other Lessor Parties, if any Lessor Party (a “Benefitted
Lessor Party”) shall at any time receive any payment of all or part of its
Lessor Advances, or Lessor Yield thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set‑off or otherwise (subject
to having first obtained the written consent of the Majority Secured prior to
initiating any action with regard to such collateral)), in a greater proportion
than any such payment to or collateral received by any other Lessor Party, if
any, in respect of such other Lessor Party’s Lessor Parties Interest, or Lessor
Yield thereon, such Benefitted Lessor Party shall purchase for cash from the
other Lessor Parties a participating interest in such portion of each such other
Lessor Party’s Lessor Parties Interest, or shall provide such other Lessor
Parties with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefitted Lessor Party to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
other Lessor Parties; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lessor
Party, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without Lessor Yield.

12.16
Limited Obligation of the Lessee to Pay on behalf of the Lessor.

To the extent the Lessee undertakes to pay any amount on behalf of any Lessor
Party pursuant to any Operative Agreement, such obligation of the Lessee shall
be limited only to amounts payable by such Lessor Party, as the case may be, on
a non-recourse basis.


96



--------------------------------------------------------------------------------






12.17
Limitation on Commitments.

Notwithstanding any provision of any Operative Agreement to the contrary, the
Property may not be financed under the Operative Agreements until such time as
sufficient commitments therefor have been approved by each Financing Party in
its sole discretion.

12.18
USA Patriot Act Notice.

Each Financing Party that is subject to the USA Patriot Act hereby notifies each
of the Credit Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of Credit
Parties and other information that will allow such Financing Party to identify
the Credit Parties in accordance with the USA Patriot Act.

12.19
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions‑.

Notwithstanding anything to the contrary in any Operative Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lessor Party that is an EEA
Financial Institution arising under any Operative Agreement, to the extent such
liability is unsecured, may be subject to the write‑down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write‑Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lessor Party that is an EEA Financial
Institution; and (b) the effects of any Bail‑In Action on any such liability,
including, if applicable (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Operative Agreement; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write‑down and conversion powers of any EEA Resolution Authority.

12.20
UCC Filing Authorization.

Lessee authorizes Lessor and Agent, to file UCC financing and fixture filings
statements, amendments thereto and renewals thereof without Lessee’s signature,
as Lessor or Agent may determine to be necessary or appropriate to perfect and
maintain the security interests and liens granted pursuant to any and all of the
Security Documents.

12.21
Lessor Party Voting Regarding Covenants, Representations and Warranties and
Waivers.

To the extent a Lessor Party or its Affiliate is a Revolving Credit Agreement
Bank at such time that a Revolving Credit Agreement Amendment is effected, then
such Lessor Party agrees to vote in the same manner regarding a proposed
amendment, or waiver with respect thereto, of Sections 6.1, 8.3A, 8.3B and/or
8.3C of this Agreement and/or of any related definitions contained in this
Agreement or any materiality levels in respect of any Event of Default under any
Operative Agreement, as applicable, as such Lessor Party or its Affiliate voted
with regard to such Revolving Credit Agreement Amendment.
[signature pages follow]


97



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
CONSTRUCTION AGENT AND LESSEE:
AVDC, INC., as the Construction Agent and the Lessee
By:                        
Name:                        
Title:                        
(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





GUARANTORS:
BIG LOTS STORES, INC., as a Guarantor




By:                        
Name:                        
Title:                        






BIG LOTS, INC., as a Guarantor




By:                        
Name:                        
Title:                        






BIG LOTS ECOMMERCE LLC, as a Guarantor




By:                        
Name:                        
Title:                        






BIG LOTS F&S, INC., as a Guarantor




By:                        
Name:                        
Title:                        






BIG LOTS ONLINE LLC, as a Guarantor




By:                        
Name:                        
Title:                        




(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





BLC LLC, as a Guarantor




By:                        
Name:                        
Title:                        






BLSI PROPERTY, LLC, as a Guarantor




By:                        
Name:                        
Title:                        






CAPITAL RETAIL SYSTEMS, INC., as a Guarantor




By:                        
Name:                        
Title:                        






CLOSEOUT DISTRIBUTION, INC., as a Guarantor




By:                        
Name:                        
Title:                        




(signature pages continue)




PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------







CONSOLIDATED PROPERTY HOLDINGS, INC., as a Guarantor




By:                        
Name:                        
Title:                        






CSC DISTRIBUTION, INC., as a Guarantor




By:                        
Name:                        
Title:                        






C.S. ROSS COMPANY, as a Guarantor




By:                        
Name:                        
Title:                        






DURANT DC, LLC, as a Guarantor




By:                        
Name:                        
Title:                        






GREAT BASIN LLC, as a Guarantor




By:                        
Name:                        
Title:                        




(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC., as a Guarantor




By:                        
Name:                        
Title:                        






MAC FRUGAL’S BARGAINS • CLOSE‑OUTS, INC., as a Guarantor




By:                        
Name:                        
Title:                        






MIDWESTERN HOME PRODUCTS, INC., as a Guarantor




By:                        
Name:                        
Title:                        






PNS STORES, INC., as a Guarantor




By:                        
Name:                        
Title:                        






SAHARA LLC, as a Guarantor




By:                        
Name:                        
Title:                        




(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





SONORAN LLC, as a Guarantor




By:                        
Name:                        
Title:                        






TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC., as a Guarantor




By:                        
Name:                        
Title:                        






WEST COAST LIQUIDATORS, INC., as a Guarantor




By:                        
Name:                        
Title:                        




(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





LESSOR PARTIES:
WACHOVIA SERVICE CORPORATION, as the Lessor
By:                        
Name:                        
Title:                        
(signature pages continue)




PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





BANKERS COMMERCIAL CORPORATION, as a Lease Participant




By:                        
Name:    Stefan Breuer
Title:    Managing Director






(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------







PNC EQUIPMENT FINANCE, LLC, as a Lease Participant
By:                        
Name:                        
Title:                        
(signature pages continue)


PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------





AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent
By:                        
Name:                        
Title:                        
(signature pages end)








PARTICIPATION AGREEMENT
CHAR1\1561065



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Appendix A
Rules of Usage and Definitions



--------------------------------------------------------------------------------



I. Rules of Usage
The following rules of usage shall apply to this Appendix A and the Operative
Agreements (and each appendix, schedule, exhibit and annex to the foregoing)
unless otherwise required by the context or unless otherwise defined therein:
(a)    Except as otherwise expressly provided, any definitions set forth herein
or in any other document shall be equally applicable to the singular and plural
forms of the terms defined.
(b)    Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.
(c)    The headings, subheadings and table of contents used in any document are
solely for convenience of reference and shall not constitute a part of any such
document nor shall they affect the meaning, construction or effect of any
provision thereof.
(d)    References to any Person shall include such Person, its successors,
permitted assigns and permitted transferees.
(e)    Except as otherwise expressly provided, reference to any agreement means
such agreement as amended, modified, extended, supplemented, restated and/or
replaced from time to time in accordance with the applicable provisions thereof.
(f)    Except as otherwise expressly provided, references to any law includes
any amendment or modification to such law and any rules or regulations issued
thereunder or any law enacted in substitution or replacement therefor.
(g)    When used in any document, words such as “hereunder”, “hereto”, “hereof”
and “herein” and other words of like import shall, unless the context clearly
indicates to the contrary, refer to the whole of the applicable document and not
to any particular article, section, subsection, paragraph or clause thereof.
(h)    References to “including” mean including without limiting the generality
of any description preceding such term and for purposes hereof the rule of
ejusdem generis shall not be applicable to limit a general statement, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned.
(i)    References herein to “attorney’s fees”, “legal fees”, “costs of counsel”
or other such references shall not include the allocated cost of in‑house
counsel.


Appendix A - 1



--------------------------------------------------------------------------------





(j)    Each of the parties to the Operative Agreements and their counsel have
reviewed and revised, or requested revisions to, the Operative Agreements, and
the usual rule of construction that any ambiguities are to be resolved against
the drafting party shall be inapplicable in the construction and interpretation
of the Operative Agreements and any amendments or exhibits thereto.
(k)    Capitalized terms used in any Operative Agreements which are not defined
in this Appendix A but are defined in another Operative Agreement shall have the
meaning so ascribed to such term in the applicable Operative Agreement.
(l)    In computing any period of time for purposes of any Operative Agreement,
the mechanics for counting the number of days set forth in Rule 6 of the Federal
Rules of Civil Procedure shall be observed.
(m)    Time is of the essence, including with regard to the performance of all
obligations.
II. Definitions
“ABR” shall mean, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of the
unavailability of LIBOR (as determined by the Agent in accordance with the
Operative Agreements), the LIBOR Rate for a Lessor Yield Period of one month
plus 1%; each change in the ABR shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Rate.
“ABR Lessor Advance” shall mean a Lessor Advance bearing a Lessor Yield based on
the ABR.
“Acceptable Regulatory Standards” shall mean those standards currently in effect
with respect to the presence of a hazardous substance on the Property which
would be sufficient to satisfy the promulgated remediation standards of the
jurisdiction where the Property is located for the continued use of the real
property for industrial or commercial purposes only, including the possible
application of restrictive covenants, engineering controls, other types of use
restrictions or monitored natural attenuation for the minimum and lowest cost.
“Acquisition Advance” shall have the meaning given to such term in Section 5.3
of the Participation Agreement.
“Adjusted Consolidated EBITDAR” shall mean, as of any date of determination,
Consolidated EBITDAR for the period equal to the immediately preceding twelve
(12) consecutive months, as adjusted to include without duplication the
difference between (i) the sum of (a) net income plus (b) depreciation, plus
(c) amortization, plus (d) other non-cash charges to net income, plus
(e) interest expense, plus (f) income Tax expense, plus (g) Consolidated Rental
Expense, minus (ii) non-cash credits to net income, all calculated as set forth
in the definition of “Consolidated EBITDAR” below, for such period of any
Persons or assets acquired by any Credit Party during such period on a pro forma
basis for such period as if such Permitted Acquisition had occurred on the first
day of such period as evidenced by pro forma financial statements in form and
substance satisfactory to the Agent, in each case determined and consolidated
for the Parent and its Subsidiaries in accordance with GAAP.
“Administrative Agency Fee” shall have the meaning given to such term in
Section 7.6 of the Participation Agreement.
“Advance” shall mean, individually, an Initial Closing Date Advance, an
Acquisition Advance, a Construction Advance or any other Lessor Advance in
accordance with the Operative Agreements.


Appendix A - 2



--------------------------------------------------------------------------------





“Affiliate”, as to any Person, shall mean any other Person (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds twenty percent (20%) or more of any
class of the voting or other equity interests of such Person, or (c) twenty
percent (20%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.
Control, as used in this definition, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.
“After Tax Basis” shall mean, in the context of determining the amount of a
payment to be made on such basis, actually or constructively, the base amount of
such payment increased so that, after reduction by the amount of all Taxes
required to be paid by the recipient calculated at the then maximum marginal Tax
rates generally applicable to Persons of the same Tax classification as the
recipient with respect to the receipt by the recipient of such increased amount
(and taking into account the deductibility of any such Taxes at such maximum
marginal Tax rates, as well as any actual Tax benefits realized as a result of
the recipient’s actual or constructive payment of the base amount that is
subject to indemnification), such increased payment (as so reduced) is equal to
the base amount of the payment otherwise required to be made. At the Indemnity
Provider’s request, the amount of any indemnification payment by the Indemnity
Provider required to be made on such “After Tax Basis” shall be verified and
certified by an independent public accounting firm mutually acceptable to the
Indemnity Provider and the applicable Indemnified Person. The fees and expenses
of such independent public accounting firm shall be paid by the Indemnity
Provider.
“Agency Agreement” shall mean the Construction Agency Agreement dated on or
about the Initial Closing Date, between the Construction Agent and the Lessor.
“Agency Agreement Default” shall mean any event or condition which, with the
lapse of time or the giving of notice, or both, would constitute an Agency
Agreement Event of Default.
“Agency Agreement Event of Default” shall mean an “Event of Default” as defined
in Section 5.1 of the Agency Agreement.
“Agent” shall mean Wells Fargo Bank, National Association, a national banking
association, as agent for the Lessor Parties, or any successor agent appointed
in accordance with the terms of the Participation Agreement, and respecting the
Security Documents, as agent for the Secured Parties, to the extent of their
interests.
“Anti‑Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, the Laws administered by the
United States Treasury Department’s Office of Foreign Asset Control and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (as
any of the foregoing Laws may from time to time be amended, renewed, extended,
or replaced).
“Applicable Law” shall mean, for any Person, all existing and future applicable
laws, rules, regulations (including proposed, temporary and final income Tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including usury laws, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs or orders of any court,
arbitrator or other administrative, judicial, or quasi‑judicial Tribunal or
agency of competent jurisdiction.


Appendix A - 3



--------------------------------------------------------------------------------





“Applicable Percentage” shall mean for Eurodollar Lessor Advances, ABR Lessor
Advances and for Lessor Parties Unused Fees, the appropriate applicable
percentages corresponding to the pricing level set forth below based on the
rating of the senior, unsecured, long-term debt of the Parent by Moody’s and
S&P:


Pricing
Level
Senior Debt Rating
Moody’s/S&P
Applicable Percentage for Eurodollar Lessor Advances
Applicable Percentage for ABR Lessor Advances
Applicable Percentage for Lessor Parties Unused Fees
I
Baa1/BBB+ or higher
1.35%
0.35%
0.125%
II
Baa2/BBB
1.60%
0.60%
0.150%
III
Baa3/BBB-
1.85%
0.85%
0.200%
IV
Ba1/BB+
2.10%
1.10%
0.250%
V
Below Ba1/BB+
2.60%
1.60%
0.350%



From the Initial Closing Date to the first reset date, the Applicable Percentage
shall be based on Pricing Level II. Any change in the Applicable Percentage
shall be effective as of the day on which the applicable rating is announced and
publicly available (if such announcement day is a Business Day) or the Business
Day next following such announcement day (if such announcement day is not a
Business Day). In the event of a split rating, (a) if there is one level
difference between the ratings from the ratings agencies, then the higher rating
will apply and (b) if there is a two or more level difference between the
ratings from the ratings agencies, then the lower rating will apply. If any
rating from one of the ratings agencies shall be suspended or withdrawn, the
Applicable Percentage during such period for which such rating is suspended or
withdrawn shall be based upon Level V.
“Appraisal” shall mean, with respect to the Property, an appraisal to be
delivered in connection with the Participation Agreement or in accordance with
the terms of the Lease, in each case prepared by a reputable appraiser
reasonably acceptable to the Agent, which in the judgment of counsel to the
Agent, complies with all of the provisions of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, the rules and regulations
adopted pursuant thereto, and all other applicable Legal Requirements, or any
other appraisal or valuation with respect to the Property reasonably acceptable
to the Agent.
“Appraisal Procedure” shall have the meaning given such term in Section 21.4 of
the Lease.
“Appurtenant Rights” shall mean (a) all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying the Improvements or the Improvements, including the use
of any streets, ways, alleys, vaults or strips of land adjoining, abutting,
adjacent or contiguous to the Land and (b) all permits, licenses and rights,
whether or not of record, appurtenant to such Land or the Improvements.
“Assumed Characterization” shall have the meaning given to such term in Section
11.2(g) of the Participation Agreement.
“Attributable Indebtedness” shall mean, with respect to any Person, on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on the balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments thereunder that would appear
on a balance sheet of


Appendix A - 4



--------------------------------------------------------------------------------





such Person prepared as of such date in accordance with GAAP if such Synthetic
Lease Obligation were accounted for as a Capital Lease.
“Authorized Officer” shall mean with respect to any Credit Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Credit Party or such other individuals, designated by written
notice to the Agent from BLS authorized to execute notices, reports and other
documents on behalf of the Credit Parties required under the Operative
Agreements. Any Credit Party may amend such list of individuals from time to
time by giving written notice of such amendment to the Agent.
“Available Lessor Parties Commitment” shall mean an amount equal to the excess,
if any, of (a) the amount of the Lessor Parties Commitment over (b) the
aggregate amount of the Lessor Advances made since the Initial Closing Date
after giving effect to Section 5.2(d) of the Participation Agreement.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.
“Bank‑Provided Hedge” shall mean a Hedge Agreement which is provided by any
Revolving Credit Agreement Bank and with respect to which the Revolving Credit
Agreement Administrative Agent confirms meets specified requirements of the
Revolving Credit Agreement, all as evidenced by the Credit Parties to the
reasonable satisfaction of the Agent. The liabilities of the Credit Parties to
the provider of any Bank-Provided Hedge, for purposes of the Operative
Agreements, shall not be Obligations or Company Obligations.
“Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978
(11 U.S.C. § 101, et seq.), as amended from time to time.
“Basic Rent” shall mean the scheduled Lessor Yield due on the Lessor Advances on
any Payment Date (but not including yield on overdue amounts), calculated as of
the applicable date on which Basic Rent is due.
“Basic Term” shall have the meaning given to such term in Section 2.2 of the
Lease.
“Basic Term Expiration Date” shall have the meaning given to such term in
Section 2.2 of the Lease.
“Benefit Arrangement” shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is not a Plan, a Multiemployer Plan
or a Multiple Employer Plan and which is maintained, sponsored or otherwise
contributed to by any member of the ERISA Group.
“Benefitted Lessor Party” shall have the meaning given to such term in
Section 12.15 of the Participation Agreement.
“Big Lots Capital Group” shall mean, collectively, Big Lots Capital, Inc., an
Ohio corporation, and any hereinafter created direct or indirect Subsidiary of
Big Lots Capital, Inc., provided, that BLS owns all of the issued and
outstanding shares of capital stock of Big Lots Capital, Inc. and Big Lots
Capital, Inc. has granted a security interest in substantially all of its
personal property to BLS or another Credit Party.


Appendix A - 5



--------------------------------------------------------------------------------





“Big Lots Supplemental Savings Plan” shall mean the nonqualified deferred
compensation plan maintained for the benefit of employees of the Parent’s
Subsidiaries.
“Bill of Sale” shall mean a warranty bill of sale (or special warranty bill of
sale if seller is not an individual) regarding Equipment, in form and substance
satisfactory to the Agent, in its reasonable discretion.
“Blocked Person” shall have the meaning given to such term in Section 6.1(z) of
the Participation Agreement.
“BLS” shall mean Big Lots Stores, Inc., an Ohio corporation.
“Breakage Costs” shall mean any amount or amounts as shall compensate any
Financing Party for any loss, cost or expense incurred by such Financing Party
(as determined by such Financing Party in its reasonable discretion) as a result
of a repayment or prepayment of Lessor Advances or Lessor Yield pursuant to the
terms of the Operative Agreements on any date other than a Payment Date or any
failure to receive a Lessor Advance, in each case on the date specified therefor
in the applicable Requisition.
“Budgeted Total Property Cost” shall mean the amount of Property Cost set forth
in the Construction Budget for the Property necessary for final completion
thereof.
“Business Day” shall mean any day of the year other than a Saturday or a Sunday
on which (a) banks are not required or authorized to be closed in New York, New
York or Charlotte, North Carolina and (b) if the term “Business Day” is used in
connection with the determination of the LIBOR Rate, dealings in United States
dollar deposits are carried on in the London interbank market.
“Capital Lease” shall mean all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Captive Insurance Entity” shall mean an insurance company created and owned by
a Credit Party whose primary purpose is to provide coverage on the risk of the
Parent or the Parent’s Subsidiaries.
“Casualty” shall mean any damage or destruction of all or any portion of the
Property as a result of a fire or other casualty.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.
“Certifying Party” shall have the meaning given to such term in Section 26.3 of
the Lease.
“Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including reasonable
attorney’s fees and expenses) of any nature whatsoever.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean, excluding in all cases Excepted Payments, the assets
and property upon which a Lien is created, exists or is purported to be created
by one or more of the Security Documents.
“Commencement Date” shall have the meaning given to such term in Section 2.2 of
the Lease.


Appendix A - 6



--------------------------------------------------------------------------------





“Commitment Percentage” shall mean, as to any Lessor Party at any time, the
percentage which such Lessor Party’s Lessor Parties Commitment then constitutes
of the aggregate Lessor Parties Commitments.
“Commitment Period” shall mean the period from and including the Initial Closing
Date to and including the date that is eighteen (18) months after the Initial
Closing Date or in the event that a Force Majeure Event occurs with respect to
the Property during such eighteen (18) month period, then the date that is up to
three (3) months after such eighteen (18) month period) as determined in a
manner consistent with Section 3.3 of the Agency Agreement, or such earlier date
as the Lessor Parties Commitment shall terminate as provided in the
Participation Agreement.
“Commitments” shall mean the Lessor Parties Commitments.
“Company Obligations” shall mean the Obligations of the Lessee and/or the
Construction Agent, in any and all capacities. Company Obligations shall not
include the liabilities to any Financing Party under any Bank-Provided Hedge or
Qualified Hedge Agreement.
“Completion” shall mean, such time as the acquisition, installation, testing and
final completion of the Improvements on the Property has been achieved in all
material respects in accordance with the Plans and Specifications, the Agency
Agreement and/or the Lease, and in compliance with all Legal Requirements and
Insurance Requirements and a temporary certificate of occupancy or its
equivalent has been issued with respect to the Property by the appropriate
governmental entity (except if noncompliance, individually or in the aggregate,
shall not have and could not reasonably be expected to have a Material Adverse
Effect). If the Lessor purchases the Property that includes existing
Improvements that are to be immediately occupied by the Lessee without any
improvements to be financed pursuant to the Operative Agreements, the date of
Completion for the Property shall be the Property Closing Date.
“Completion Date” shall mean, the earlier of (a) the date on which Completion
for the Property has occurred or (b) the Construction Period Termination Date.
“Compliance Certificate” shall have the meaning given to such term in
Section 8.3C(c) of the Participation Agreement.
“Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to the Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including an action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, the Property
or alter the pedestrian or vehicular traffic flow to the Property so as to
result in a change in access to the Property, or by or on account of an eviction
by paramount title or any transfer made in lieu of any such proceeding or
action.
“Consolidated EBITDAR” shall mean, for any period of determination, without
duplication (a) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income, interest expense, income Tax expense and
Consolidated Rental Expense, minus (b) non-cash credit to net income, in each
case determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP.
“Consolidated Interest Expense” shall mean, for any period of determination, the
aggregate amount of interest or fees paid, accrued or scheduled to be paid or
accrued in respect of any Indebtedness (including the interest portion of
rentals under Capital Leases but not the interest portion of Synthetic Leases
Obligations) and all but the principal component of payments in respect of
conditional sales or other title retention


Appendix A - 7



--------------------------------------------------------------------------------





agreements paid, accrued or scheduled to be paid or accrued during such period,
net of interest income, in each case determined and consolidated for the Parent
and its Subsidiaries in accordance with GAAP.
“Consolidated Rental Expense” shall mean, for any period of determination, the
aggregate rental amounts payable by the Parent and its Subsidiaries during such
period under any lease of real property having a remaining term (including any
required renewals or any renewals at the option of the lessor or lessee) of one
year or more (but does not include any amounts payable under Capital Leases or
performance rents), in each case determined and consolidated for the Parent and
its Subsidiaries in accordance with GAAP.
“Consolidated Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which under the rules of GAAP consistently applied should have its
financial results consolidated with those of such Person for purposes of
financial accounting statements.
“Consolidated Total Indebtedness” shall mean, as of any date of determination,
any and all Indebtedness (excluding any Synthetic Lease Obligation and any
reimbursement obligations (contingent or otherwise) under any Hedge Agreement)
of the Parent and its Subsidiaries, in each case determined and consolidated for
the Parent and its Subsidiaries in accordance with GAAP.
“Construction Advance” shall mean an advance of funds by any of the Lessor
Parties to pay, or to reimburse the Lessee, the Construction Agent or a designee
or designees of either for, Property Costs pursuant to Section 5.4 of the
Participation Agreement.
“Construction Agency Person” shall mean the Construction Agent, the Lessee, the
Guarantors, any contractor, subcontractor, adviser, architect, engineer,
developer, employee, attorney‑in‑fact or agent with respect to the Property and
any other Person that the Construction Agent directly or indirectly supervises,
hires or otherwise permits to engage in any Work with respect to the Property,
any portion thereof or any Improvements thereto, and any Affiliate of any of the
foregoing.
“Construction Agent” shall mean AVDC, Inc., an Ohio corporation, as the
construction agent under the Agency Agreement.
“Construction Agent Certificate” shall have the meaning given to such term in
Section 5.17(b)(i)(A) of the Participation Agreement.
“Construction Budget” shall mean the construction budget certified to the Agent
detailing the cost of acquisition, installation, testing, constructing and
developing the Property as determined by the Construction Agent in its
reasonable, good faith judgment, as such budget may be amended, modified or
supplemented from time to time in accordance with the terms of the Operative
Agreements.
“Construction Commencement Date” shall mean, with respect to Improvements, the
Property Closing Date.
“Construction Consultant” shall mean Wells Fargo Real Estate Technical Services,
a division of Wells Fargo Bank, National Association, a national banking
association.
“Construction Contract” shall mean any contract entered into between the
Construction Agent or the Lessee with (a) a Contractor for the construction of
Improvements or any portion thereof on the Property, which shall be a maximum
guaranteed price design-build agreement between the Construction Agent and the
general contractor for the Property to complete construction of the Property in
accordance with the Construction Budget on or prior to the Construction Period
Termination Date, (b) an architect for the design


Appendix A - 8



--------------------------------------------------------------------------------





of Improvements or any portion thereof on the Property, and (c) an engineer for
engineering services regarding Improvements or any portion thereof on the
Property.
“Construction Documents” shall mean each of the Construction Contracts, the
Construction Budget, the construction schedule, the Plans and Specifications and
each and every other agreement or document related to any of the foregoing.
“Construction Period” shall mean the period commencing on the Construction
Commencement Date and ending on the Completion Date.
“Construction Period Guarantee Amount” shall have the meaning given to such term
in Section 5.4 of the Agency Agreement.
“Construction Period Property” shall mean the Property if, at any date of
determination, the Rent Commencement Date has not occurred on or prior to such
date.
“Construction Period Termination Date” shall mean (a) the earlier of (i) the
date that the Lessor Parties Commitment has been terminated in its entirety in
accordance with the terms of the Participation Agreement, or (ii) the date that
is eighteen (18) months after the Initial Closing Date or in the event that a
Force Majeure Event occurs with respect to the Property during such eighteen
(18) month period, then the date that is up to three (3) months after such
eighteen (18) month period as determined in a manner consistent with Section 3.3
of the Agency Agreement or (b) such later date as shall be agreed to by each
Lessor Party, in its sole discretion.
“Contamination” shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from any Revolving Credit
Agreement Property which pursuant to Environmental Laws requires notification or
reporting to an Official Body, or which pursuant to Environmental Laws requires
the investigation, cleanup, removal, remediation, containment, abatement of or
other response action or which otherwise constitutes a violation of
Environmental Laws.
“Contractor” shall mean each entity with whom the Construction Agent or the
Lessee contracts to construct any Improvements or any portion thereof on the
Property.
“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Lessee, are treated as a single employer under
Section 414 of the Code.
“Credit Parties” shall mean the Construction Agent, the Lessee and the
Guarantors.
“Debt Ratings” shall mean collectively the rating of the Parent’s Indebtedness
under the Revolving Credit Agreement by each of S&P’s and/or Moody’s, each of
which is referred to herein individually as a “Debt Rating”.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Deed” shall mean a warranty deed (or special warranty deed if grantor is not an
individual) respecting any Land and/or Improvements, in form and substance
satisfactory to the Agent, in its reasonable discretion.


Appendix A - 9



--------------------------------------------------------------------------------





“Deemed Insolvency” shall mean with respect to any Person, such Person (i) is
insolvent pursuant to the Uniform Fraudulent Transfers Act or any similar,
equivalent or replacement thereof, (ii) is engaged in a business or transaction,
or is about to engage in business or a transaction, for which any property
remaining with such Person is an unreasonably small amount of capital or
(iii) intended to incur, or believed that such Person would incur, debt or other
obligations that would be beyond such Person’s ability to pay as such debts and
obligations mature or otherwise become due.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lessor Party” shall mean, subject to Section 5A.1(e)(ii) of the
Participation Agreement, any Lessor Party that
(a)    has failed to (i) fund all or any portion of its Lessor Advances within
two (2) Business Days of the date such Lessor Advances were required to be
funded under the Operative Agreement unless such Lessor Party notifies the Agent
and the Lessee in writing that such failure is the result of such Lessor Party’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lessor Party any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due,
(b)    has notified the Agent or the Lessee in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lessor
Party’s obligation to fund a Lessor Advance and states that such position is
based on such Lessor Party’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied),
(c)    has failed, within three (3) Business Days after written request by the
Agent or the Lessee, to confirm in writing to the Agent and the Lessee that it
will comply with its prospective funding obligations hereunder (provided, that
such Lessor Party shall cease to be a Defaulting Lessor Party pursuant to this
clause (c) upon receipt of such written confirmation by the Agent), or
(d)    has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail‑In Action;
provided, that a Lessor Party shall not be a Defaulting Lessor Party solely by
virtue of the ownership or acquisition of any equity interest in that Lessor
Party or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lessor Party with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lessor Party (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lessor Party. Any determination by the Agent that a Lessor Party is a Defaulting
Lessor Party under any one or more of clauses (a) through (d) above, and the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lessor Party shall be deemed to be a Defaulting Lessor Party
(subject to Section 5A.1(e)(ii)) as of the


Appendix A - 10



--------------------------------------------------------------------------------





date established therefor by the Agent in a written notice of such
determination, which shall be delivered by the Agent to each other Lessor Party
promptly following such determination.
“Deficiency Balance” shall have the meaning given to such term in
Section 21.1(b) of the Lease.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“DTSC” shall have the meaning given to such term in Section 5.14 of the
Participation Agreement.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning given to such term in Section 20.1 of the
Lease.
“Election Notice” shall have the meaning given to such term in Section 20.1 of
the Lease.
“Eligible Assignee” shall mean respecting any assignee of any Lessor Party, any
“qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act or an Affiliate of a “qualified institution buyer”, except in all
cases any Defaulting Lessor Party, any Credit Party, any Affiliate of any Credit
Party or any competitor of any Credit Party.
“Engagement Letter” shall mean that certain engagement letter agreement, dated
October 17, 2017, from Wells Fargo Securities, LLC and Wells Fargo Bank,
National Association to Mr. Paul Schroeder, Senior Vice President, Controller
and Treasurer of Big Lots, Inc., and accepted by Big Lots, Inc., as such letter
may be amended, modified, supplemented, restated or replaced from time to time.
“Environmental Claims” shall mean any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding, or claim (whether administrative, judicial, or private
in nature) arising (a) pursuant to, or in connection with, an actual or alleged
violation of, or noncompliance with, any Environmental Law, (b) in connection
with any Hazardous Substance, (c) from any abatement, removal, remedial,
corrective, or other response action in connection with a Hazardous Substance,
Environmental Law, or other order of a Tribunal or (d) from any actual or
alleged damage, injury, threat, or harm to health, safety, natural resources, or
the environment.
“Environmental Complaint” shall mean any (a) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (c) administrative, regulatory or judicial
action, suit, claim or proceeding instituted by any Person


Appendix A - 11



--------------------------------------------------------------------------------





or Official Body or any written notice of liability or potential liability from
any Person or Official Body, in either instance, setting forth allegations
relating to or a cause of action for personal injury (including death), property
damage, natural resource damage, contribution or indemnity for the costs
associated with the performance of Remedial Actions, direct recovery for the
costs associated with the performance of Remedial Actions, liens or encumbrances
attached to or recorded or levied against property for the costs associated with
the performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (d) subpoena, request for information or other written
notice or demand of any type issued to the Guarantor or any of its Subsidiaries
by an Official Body pursuant to any Environmental Laws.
“Environmental Condition” shall mean any action, omission, event, condition or
circumstance, including the presence of any Hazardous Substance, which does or
reasonably could (i) require assessment, investigation, abatement, correction,
removal or remediation, (ii) give rise to any obligation or liability of any
nature (whether civil or criminal, arising under a theory of negligence or
strict liability, or otherwise under any Environmental Law, (iii) create or
constitute a public or private nuisance or trespass, or (iv) constitute a
violation of or noncompliance with any Environmental Law.
“Environmental Laws” shall mean all federal, state, provincial, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §§ 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§
300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any
regulations promulgated thereunder or any equivalent state, provincial or local
Law, each as amended, and any regulations promulgated thereunder and any consent
decrees, settlement agreements, judgments, orders, directives or any binding
policies having the force and effect of law issued by or entered into with an
Official Body pertaining or relating to: (a) pollution or pollution control;
(b) protection of human health from exposure to Regulated Substances;
(c) protection of the environment and/or natural resources; (d) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (e) the presence of Contamination; (f) the protection of endangered
or threatened species; and (g) the protection of Environmentally Sensitive
Areas.
“Environmental Permits” shall mean all permits, licenses, bonds or other forms
of financial assurances, consents, registrations, identification numbers,
approvals or authorizations required under Environmental Laws (a) to own, occupy
or maintain any Revolving Credit Agreement Property; (b) for the operations and
business activities of the Credit Parties; or (c) for the performance of a
Remedial Action.
“Environmental Records” shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to all Revolving
Credit Agreement Properties, Contamination, the performance of a Remedial Action
and the operations and business activities of the Credit Parties which pursuant
to Environmental Laws, Environmental Permits or at the request or direction of
an Official Body either must be submitted to an Official Body or otherwise must
be maintained.
“Environmental Violation” shall mean any activity, omission, occurrence or
condition that violates or threatens (if the threat requires remediation under
any Environmental Law and is not remediated during any grace period allowed
under such Environmental Law) to violate or results in or threatens (if the
threat


Appendix A - 12



--------------------------------------------------------------------------------





requires remediation under any Environmental Law and is not remediated during
any grace period allowed under such Environmental Law) to result in
noncompliance with any Environmental Law.
“Environmentally Sensitive Area” shall mean (a) any wetland as defined by or
designated by Applicable Laws, including applicable Environmental Laws; (b) any
area designated as a coastal zone pursuant to Applicable Laws, including
Environmental Laws; (c) any area of historic or archeological significance or
scenic area as defined or designated by Applicable Laws, including Environmental
Laws; (d) habitats of endangered species or threatened species as designated by
Applicable Laws, including Environmental Laws; (e) wilderness or refuge areas as
defined or designated by Applicable Laws, including Environmental Laws; or (f) a
floodplain or other flood hazard area as defined pursuant to any Applicable
Laws.
“Equipment” shall mean equipment, apparatus, furnishings, fittings and personal
property of every kind and nature whatsoever that is purchased, leased or
otherwise acquired using the proceeds of the Lessor Advances, together with all
replacements, modifications, alterations, attachments and additions thereto.
“Equipment Schedule” shall mean each Equipment Schedule attached to the
applicable Requisition.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Lessee within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” shall mean (a) a reportable event as defined in Section 4043(b) of
ERISA and the regulations issued thereunder, with respect to a Pension Plan, as
to which PBGC has not by regulation waived the requirements of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(c) of the Code); (b) the
filing under Section 4041 of ERISA of a notice of intent to terminate any
Pension Plan or the termination of any Plan; (c) the institution by PBGC of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or the receipt by any
Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan that such
action has been taken by PBGC with respect to such Multiemployer Plan; (d) the
complete or partial withdrawal by any Guarantor or any ERISA Affiliate under
Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by any
Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A or ERISA; and
(e) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Guarantor or any ERISA Affiliate to enforce Section 515 of ERISA
which proceeding is not dismissed within thirty (30) days.
“ERISA Group” shall mean, at any time, the Revolving Credit US Borrowers and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all other entities which,
together with any Revolving Credit US Borrower, are treated as a single employer
under Section 414 of the Code; provided, however, that the ERISA Group shall
only include those entities that regularly employ individuals to perform
services within the United States.


Appendix A - 13



--------------------------------------------------------------------------------





“EU Bail‑In Legislation Schedule” shall mean the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” shall have the meaning given to such term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Eurodollar Lessor Advance” shall mean a Lessor Advance bearing a Lessor Yield
based on the LIBOR Rate.
“Eurodollar Reserve Percentage” shall mean for any Eurodollar Lessor Advance,
the percentage applicable during such period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one month.
“Event of Default” shall mean a Lease Event of Default or an Agency Agreement
Event of Default.
“Excepted Payments” shall mean, regarding each Lessor Party:
(a)    all indemnity payments (including indemnity payments made pursuant to
Section 11 of the Participation Agreement) to which any Lessor Party or any of
its Affiliates, successors, assigns, shareholders, members, managers, partners,
agents, officers, directors or employees is entitled;
(b)    any amounts (other than Basic Rent or Termination Value) payable under
any Operative Agreement to reimburse any Lessor Party or any of its respective
Affiliates (including the reasonable expenses of any Lessor Party incurred in
connection with any such payment) for performing or complying with any of the
obligations of any Credit Party under and as permitted by any Operative
Agreement;
(c)    any amount payable to any Lessor Party by any transferee as the purchase
price of any Lessor Party’s Lessor Party Interest (or a portion thereof);
(d)    any insurance proceeds (or payments with respect to risks self‑insured or
policy deductibles) under liability policies in favor of any Lessor Party;
(e)    any insurance proceeds under policies maintained by any Lessor Party;
(f)    Transaction Expenses or other amounts, fees, disbursements or expenses
paid or payable to or for the benefit of any Lessor Party;
(g)    any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (f) above;
(h)    any rights of any Lessor Party to demand, collect, sue for or otherwise
receive and enforce payment of any of the foregoing amounts, provided that such
rights shall not include the right to terminate the Lease; and
(i)    any payments to any Lessor Party regarding any Overfunded Amount.


Appendix A - 14



--------------------------------------------------------------------------------





“Excess Proceeds” shall mean the excess, if any, of the aggregate of all awards,
compensation, insurance proceeds or condemnation proceeds payable in connection
with a Casualty or Condemnation over the Termination Value paid by the Lessee
pursuant to the Lease with respect to such Casualty or Condemnation.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
“Excluded Equipment” shall mean equipment, apparatus, furnishings, fittings and
personal property of every kind and nature whatsoever that is not Equipment.
“Excluded US Active Subsidiaries” shall mean collectively the following
Subsidiaries of any Credit Party: (a) any entity in the Big Lots Capital Group,
(b) any Captive Insurance Entity, (c) any Qualified Community Development Entity
and any Subsidiary of a Qualified Community Development Entity, and (d) the
Subsidiaries of the Parent listed on Schedule XII; each of which is referred to
individually as an “Excluded US Active Subsidiary”. Any Excluded US Active
Subsidiary that joins the Participation Agreement as a Guarantor pursuant to
Section 6B.9 of the Participation Agreement shall cease to be an Excluded US
Active Subsidiary.
“Excluded US Inactive Subsidiaries” shall mean collectively the following
Subsidiaries of the Parent listed on Schedule XIII, each of which is referred to
herein individually as an Excluded US Inactive Subsidiary. Any Excluded US
Inactive Subsidiary which joins the Participation Agreement as a Guarantor
pursuant to Section 6B.9 of the Participation Agreement shall cease to be an
Excluded US Inactive Subsidiary.
“Exculpated Persons” shall mean the Lessor Parties (except with respect to the
representations and warranties and the other obligations of the Lessor Parties
pursuant to the Operative Agreements expressly undertaken in their respective
individual capacities, including the representations and warranties of the
Lessor Parties pursuant to Section 6.2 of the Participation Agreement and the
obligations of the Lessor Parties under Section 8.2 of the Participation
Agreement) and their respective Affiliates, successors, assigns, shareholders,
members, managers, partners, agents, officers, directors or employees.
“Exempt Payments” shall have the meaning given to such term in Section 11.2(e)
of the Participation Agreement.
“Expiration Date” shall mean the last day of the Term; provided, in no event
shall the Expiration Date be later than the seventy-eight (78) month anniversary
of the Initial Closing Date, unless such later date has been expressly agreed to
in writing by each of the Financing Parties in accordance with Section 2.2 of
the Lease, in which case the Expiration Date shall in no event be later than the
two hundred and fifty-eight (258) month anniversary of the Initial Closing Date.
“Facility Termination Date” shall mean the Expiration Date or such later date as
the Lessor Parties shall notify the Lessee and the Agent of in writing.
“Fair Market Sales Value” shall mean, the amount, which in any event, shall not
be less than zero (0), that would be paid in cash in an arms‑length transaction
between an informed and willing purchaser and an informed and willing seller,
neither of whom is under any compulsion to purchase or sell, respectively, the
Property. Fair Market Sales Value of the Property shall be determined based on
the assumption that, except for purposes of Section 17 of the Lease, the
Property is in the condition and state of repair required under Section 10.1 of
the Lease and each Credit Party is in compliance with the other requirements of
the Operative Agreements.


Appendix A - 15



--------------------------------------------------------------------------------





“FATCA” shall mean Section 1471 through 1474 of the Code, as of the date of the
Participation Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate” shall mean the Federal Funds Rate.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if,
for any reason, such rate is not available on any day, the rate determined, in
the good faith opinion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m.
Charlotte, North Carolina time, absent demonstrable error; provided,
notwithstanding the foregoing, if such interest rate determined as provided
above would be less than 0.0% per annum for any applicable time period, then
such interest rate for such time period shall be deemed to be 0.0% per annum.
“Fees” shall mean the Lessor Parties Unused Fee, the Lessor Parties Upfront Fee,
the Administrative Agency Fee, the Structuring Fee and any and all additional
fees referenced pursuant to the Engagement Letter.
“Financial Projections” shall have the meaning given to such term in Section
6.1(i)(ii) of the Participation Agreement.
“Financing Parties” shall mean the Lessor Parties and the Agent.
“Fiscal Quarter” shall mean any quarter of a Fiscal Year.
“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2004 Fiscal Year”) refer to the Fiscal Year ending on
December 31st of such calendar year.
“Fitch” shall mean Fitch Ratings, Inc., a subsidiary of the Fitch Group, Inc.
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDAR
to (b) the sum of (i) Consolidated Interest Expense and (ii) Consolidated Rental
Expense.
“Fixtures” shall mean all fixtures relating to the Improvements, including all
components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.
“Force Majeure Event” shall mean, with respect to construction in connection
with the Construction Period Property, any event (the existence of which at the
construction commencement date was not known, or would not reasonably have been
expected to be discovered through the exercise of commercially reasonable due
diligence, by any Construction Agency Person, taking into account the
contemplated use of the Land and the Improvements) beyond the control of any
such Person, including general strikes (but not any strike or other job action
involving employees of any Construction Agency Person), acts of God, government
activities directly interfering with the work of construction of the
Improvements, any general inability to obtain labor or materials, civil
commotion and enemy action; but excluding in all cases any event, cause or
condition that results from a breach by any Construction Agency Person of its
obligations, representations


Appendix A - 16



--------------------------------------------------------------------------------





or warranties under the Operative Agreements or any other agreements to which it
is a party, from any Construction Agency Person’s financial condition or failure
to pay or any event, cause or condition which could have been avoided or which
could be remedied or mitigated through the exercise of commercially reasonable
efforts or the commercially reasonable expenditure of funds or other
commercially reasonably action, election or arrangement which would correct or
resolve the impact of such event on the construction.
“Force Majeure Loss” shall mean the actual construction costs, determined by the
applicable insurance company in assessing a claim for such costs under any
policy of insurance, or if such loss is not fully insured in whole or in part
under any policy of insurance, then as determined by a nationally recognized
independent appraiser selected by the Agent, expended to repair and restore
damage caused by a Force Majeure Event with respect to the Property (or portion
thereof) to the condition of the Property immediately prior to such Force
Majeure Event (but excluding all capitalized costs and other collateral costs
and carrying costs whenever accrued).
“Full Recourse Event of Default” shall mean (a) an Agency Agreement Event of
Default arising in whole or in part as a consequence of any fraudulent act or
omission of any Construction Agency Person in connection with the negotiation,
execution, delivery, consummation and/or performance of any Operative Agreement
or any other contractual agreement relating to the Property or the construction
or work thereon; (b) an Agency Agreement Event of Default arising in whole or in
part as a consequence of the misapplication of any Lessor Advance or any portion
thereof or any other funds made available to, or on behalf of, the Construction
Agent or any other Construction Agency Person under any Operative Agreement; (c)
an Agency Agreement Event of Default arising in whole or in part as a
consequence of an Insolvency Event; (d) an occurrence pursuant to which any
Construction Agency Person shall willfully breach any of its respective
obligations, covenants, representations or warranties under any Operative
Agreement, Construction Document or any other contractual agreement or otherwise
regarding any law relating to the Property or the construction or work thereon;
(e) an occurrence pursuant to which any Construction Agency Person shall commit
any illegal act regarding the Property; or (f) an occurrence pursuant to which
any Construction Agency Person, through its actions or failure to act, shall
cause any loss, cost or damage to any Financing Party with respect to the
Property or matters related to the Operative Agreements, excluding (for purposes
of this subclause (f) only) indemnity claims solely arising from failure to
achieve (or to timely achieve) Completion.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the accounting principles board of the American
Institute of Certified Public Accountants, and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
“GAAP Project Cost” shall mean the Property Cost less any Uninsured Force
Majeure Loss attributable to the Property.
“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Legal Requirement, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operating of the Property.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality,


Appendix A - 17



--------------------------------------------------------------------------------





regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of or pertaining to government (including the Financial Conduct Authority, the
Prudential Regulation Authority and any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantor” shall mean, collectively, each Person executing the Participation
Agreement as of the Initial Closing Date or otherwise executing a Guaranty
Joinder from time to time after the Initial Closing Date, in each case, to
evidence the guarantee of the Company Obligations.
“Guarantor Joinder” shall mean each Guarantor Joinder and Assumption Agreement
executed by a newly added Guarantor pursuant to the provisions of Sections 6B.9
and 8.3B(h) of the Participation Agreement, in the form of EXHIBIT H to the
Participation Agreement or in such other form as is satisfactory to the Agent,
in its reasonable discretion.
“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
“H.15” shall mean Federal Reserve Statistical Release H.15.
“Hard Costs” shall mean all costs and expenses payable for supplies, materials,
labor and profit with respect to the Improvements under any Construction
Contract.
“Hazardous Substance” shall mean any of the following: (a) any petroleum or
petroleum product, explosives, radioactive materials, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (b) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man‑made or the
by‑product of any process, that is toxic, harmful or hazardous to the
environment or health or safety of human beings; or (c) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste or pollutant that would support the assertion of any claim under any
Environmental Law or is the subject of regulatory action by any Governmental
Authority under any Environmental Law, whether or not defined as hazardous as
such under any Environmental Law.
“Hedge Agreements” shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap, adjustable strike cap,
adjustable strike corridor agreements or similar hedging agreements entered into
by the Parent or its Subsidiaries in the ordinary course of business and not for
speculative purposes.
“Historical Statements” shall have the meaning given to such term in
Section 6.1(i)(i) of the Participation Agreement.
“Holdback Amount” shall mean the “Holdback Amount” (as defined in the Purchase
Agreement) up to, but not to exceed, an amount equal to $650,000.
“Impositions” shall mean any and all liabilities, losses, expenses, costs,
charges and Liens of any kind whatsoever for fees, taxes, levies, imposts,
duties, charges, assessments or withholdings (“Taxes”) including but not limited
to (i) real and personal property taxes, including personal property taxes on
any property covered by the Lease that is classified by Governmental Authorities
as personal property, and real


Appendix A - 18



--------------------------------------------------------------------------------





estate or ad valorem taxes in the nature of property taxes; (ii) sales taxes,
use taxes and other similar taxes (including rent taxes and intangibles taxes);
(iii) excise taxes; (iv) real estate transfer taxes, conveyance taxes, stamp
taxes and documentary recording taxes and fees; (v) taxes that are or are in the
nature of franchise, income, value added, privilege and doing business taxes,
license and registration fees; (vi) assessments on the Property, including all
assessments for public Improvements or benefits, whether or not such
improvements are commenced or completed within the Term; and (vii) taxes, Liens,
assessments or charges asserted, imposed or assessed by the PBGC or any
Governmental Authority succeeding to or performing functions similar to the
PBGC; and (viii) in each case all interest, additions to tax and penalties
thereon, which at any time prior to, during or with respect to the Term or in
respect of any period for which the Lessee shall be obligated to pay
Supplemental Rent, may be levied, assessed or imposed by any Governmental
Authority upon or with respect to (a) the Property or any part thereof or
interest therein; (b) the leasing, financing, refinancing, demolition,
construction, substitution, subleasing, assignment, control, condition,
occupancy, servicing, maintenance, repair, ownership, possession, activity
conducted on, delivery, insuring, use, operation, improvement, sale, transfer of
title, return or other disposition of the Property or any part thereof or
interest therein; (c) indebtedness with respect to the Property, or the Lessor
Advances, or any part thereof or interest therein; (d) the rentals, receipts or
earnings arising from the Property or any part thereof or interest therein;
(e) the Operative Agreements, the performance thereof, or any payment made or
accrued pursuant thereto; (f) the income or other proceeds received with respect
to the Property or any part thereof or interest therein upon the sale or
disposition thereof; (g) any contract (including the Agency Agreement) relating
to the construction, acquisition or delivery of the Improvements or any part
thereof or interest therein; (h) the obtaining of Lessor Advances; (i) the
Lessor or the Trust Property; or (j) otherwise in connection with the
transactions contemplated by the Operative Agreements.
“Improvements” shall mean, with respect to any Land, all buildings, structures,
Fixtures, and other improvements of every kind existing at any time and from
time to time on or under the Land purchased or otherwise acquired using the
proceeds of the Lessor Advances, together with any and all appurtenances to such
buildings, structures, Fixtures or improvements, including sidewalks, utility
pipes, conduits and lines, parking areas and roadways, and including all
Modifications and other additions to or changes in the Improvements at any time,
including (a) any Improvements existing as of the Property Closing Date as such
Improvements may be referenced on the applicable Requisition and (b) any
Improvements made subsequent to the Property Closing Date.
“Indebtedness” shall mean, as to any Person at any time, without duplication,
any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(a) borrowed money, (b) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (c) reimbursement obligations
(contingent or otherwise) under any letter of credit or Hedge Agreement, (d) any
other transaction (including forward sale or purchase agreements and conditional
sales agreements) having the commercial effect of a borrowing of money entered
into by such Person to finance its operations or capital requirements (but not
including trade payables and accrued expenses incurred in the ordinary course of
business), (e) Attributable Indebtedness of such Person in respect of Capital
Leases and Synthetic Lease Obligations, or (f) any Guaranty of Indebtedness for
borrowed money.
“Indemnified Person” shall mean without duplication each Financing Party and
their respective successors, assigns, directors, shareholders, members,
managers, partners, officers, employees, agents and Affiliates.
“Indemnity Provider” shall mean the Lessee.


Appendix A - 19



--------------------------------------------------------------------------------





“Initial Closing Date” shall mean November 30, 2017.
“Initial Closing Date Advance” shall have the meaning given to such term in
Section 5.3 of the Participation Agreement.
“Insolvency Event” shall mean one or more of (a) the liquidation or dissolution
of the Construction Agent or the Lessee, or the suspension of the business of
the Construction Agent or the Lessee, or the filing by the Construction Agent or
the Lessee of a voluntary petition or an answer seeking reorganization,
arrangement, readjustment of its debts or for any other relief under the
Bankruptcy Code or under any other insolvency act or law, state or federal, now
or hereafter existing, or any other action of the Construction Agent or the
Lessee indicating its consent to, approval of or acquiescence in, any such
petition or proceeding; the application by the Construction Agent or the Lessee
for, or the appointment by, consent to or acquiescence of the Construction Agent
or the Lessee regarding a receiver, a trustee or a custodian of the Construction
Agent or the Lessee for all or a substantial part of its property; the making by
the Construction Agent or the Lessee of any assignment for the benefit of
creditors; the inability of the Construction Agent or the Lessee, or the
admission by the Construction Agent or the Lessee in writing of its inability,
to pay its debts as they mature; or the Construction Agent or the Lessee taking
any corporate action to authorize any of the foregoing; (b) the filing of an
involuntary petition against the Construction Agent or the Lessee in bankruptcy
or seeking reorganization, arrangement, readjustment of its debts or for any
other relief under the Bankruptcy Code, as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing; or the
involuntary appointment of a receiver, a trustee or a custodian of the
Construction Agent or the Lessee for all or a substantial part of its property;
or the issuance of a warrant of attachment, execution or similar process against
any substantial part of the property of the Construction Agent or the Lessee,
and the continuance of any of such events for ninety (90) days undismissed or
undischarged; (c) the adjudication of the Construction Agent or the Lessee as
bankrupt or insolvent or the occurrence of a Deemed Insolvency with respect to
the Construction Agent or the Lessee; (d) the entering of any order in any
proceedings against the Construction Agent or the Lessee or any Subsidiary of
the foregoing decreeing the dissolution, divestiture or split‑up of the
Construction Agent or the Lessee or any Subsidiary of the Construction Agent or
the Lessee, and such order remains in effect for more than sixty (60) days;
(e) the occurrence of any Agency Agreement Event of Default under Section 5.1(c)
of the Agency Agreement, to the extent such Agency Agreement Event of Default is
attributable to a Lease Event of Default under Section 17.1(n) or (o) of the
Lease; or (f) the occurrence of any Lease Event of Default under Section 17.1(n)
or (o) of the Lease.
“Insurance Requirements” shall mean all terms and conditions of any insurance
policy required by the Lease to be maintained by the Lessee or required by the
Agency Agreement to be maintained by the Construction Agent, all requirements of
the issuer of any such policy and from and after the Completion Date, regarding
self‑insurance, any other insurance requirements of the Lessee.
“Intercompany Subordination Agreement” shall mean a Subordination Agreement
among the Credit Parties in the form attached to the Participation Agreement as
EXHIBIT K.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.
“IRS” shall mean the United States Internal Revenue Service.
“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other similar agreements guaranteeing a
right of employment among any Credit Party and its employees.


Appendix A - 20



--------------------------------------------------------------------------------





“Land” shall mean a parcel of real property described on (a) the Requisition
issued by the Construction Agent or the Lessee on the Property Closing Date and
(b) Exhibit A to the Lease.
“Land Cost” shall have the meaning given to such term in Section 5.4 of the
Agency Agreement.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, Lien or award of or
settlement agreement with any Official Body.
“Lease” or “Lease Agreement” shall mean the Real Property Lease Agreement dated
on or about the Initial Closing Date, between the Lessor and the Lessee.
“Lease Default” shall mean any event or condition which, with the lapse of time
or the giving of notice, or both, would constitute a Lease Event of Default.
“Lease Event of Default” shall have the meaning given to such term in
Section 17.1 of the Lease.
“Lease Participant” shall mean each bank or other financial institution which is
from time to time party to any of the Operative Agreements in its capacity as a
“Lease Participant”.
“Legal Requirements” shall mean all foreign, federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting any Lessor Party, any Credit Party,
the Agent or the Property, Land, Improvements, Equipment or the taxation,
demolition, construction, use or alteration of such Improvements, whether now or
hereafter enacted and in force, including any that require repairs,
modifications or alterations in or to the Property or in any way limit the use
and enjoyment thereof (including all building, zoning and fire codes and the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq., and any
other similar federal, state or local laws or ordinances and the regulations
promulgated thereunder) and any that may relate to environmental requirements
(including all Environmental Laws), and all permits, certificates of occupancy,
licenses, authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments which are
either of record or known to any Credit Party affecting the Property or the
Appurtenant Rights.
“Lessee” shall have the meaning given to such term in the Lease, and shall
include any successor, transferee or assignee permitted pursuant to Section 10.1
of the Participation Agreement.
“Lessor” shall mean Wachovia Service Corporation, a Delaware corporation.
“Lessor Advance” shall mean, as the context may require,
(a)    any single advance made by any Lessor Party pursuant to the terms of the
Operative Agreements or
(b)    the aggregate amount of all advances made by the Lessor Parties pursuant
to the terms of the Operative Agreements as reduced from time to time by any
repayment or prepayment of such advances pursuant to Section 5A.4 of the
Participation Agreement or otherwise in accordance with the Operative
Agreements.


Appendix A - 21



--------------------------------------------------------------------------------





“Lessor Assignment Agreement” shall mean the Assignment and Assumption Agreement
dated on or about the Initial Closing Date, among the Lessor, the various banks
and other lending institutions which are parties thereto as assignees, the Agent
and the Lessee.
“Lessor Confirmation Letter” shall mean the confirmation letter issued by the
Lessor from time to time to the Lessee pursuant to Section 8.2(d) of the
Participation Agreement, in a form substantially similar to the form of
confirmation letter provided to the Lessee on or prior to the Initial Closing
Date.
“Lessor Lien” shall mean any Lien, lease or disposition of title in respect of
the Property or any other Collateral arising as a result of (a) any claim
against any Lessor Party or any Affiliate of any Lessor Party not resulting from
the transactions contemplated by the Operative Agreements, (b) any act or
omission of any Lessor Party or any Affiliate of any Lessor Party which is not
required by the Operative Agreements or is in violation of any of the terms of
the Operative Agreements, (c) any claim against any Lessor Party or any
Affiliate of any Lessor Party with respect to Taxes or Transaction Expenses
against which the Lessee is not required to indemnify the applicable Lessor
Party or its Affiliate pursuant to Section 11 of the Participation Agreement or
otherwise to pay pursuant to the Operative Agreements or (d) any claim against
any Lessor Party or any Affiliate of any Lessor Party arising out of any
transfer by the applicable Lessor Party of all or any portion of the interest of
such Lessor Party in the Property or the Operative Agreements other than the
transfer of title to or possession of the Property by such Lessor Party pursuant
to and in accordance with the Operative Agreements, including pursuant to the
exercise of the remedies set forth in Article XVII of the Lease.
“Lessor Parties” shall mean the Lessor and the Lease Participants.
“Lessor Parties Commitment” shall mean the pro rata Lessor Parties Commitment of
the Lessor and the Lease Participants as set forth in Schedule I to the
Participation Agreement as such Schedule I may be amended or replaced from time
to time.
“Lessor Parties Interest” shall mean, regarding each Lessor Party, its
respective (a) Lessor Parties Commitment and (b) Lessor Parties Ownership
Interest.
“Lessor Parties Ownership Interest” shall mean, concurrent with the
effectiveness of the Lessor Assignment Agreement, and with regard to each of the
Lessor Parties, an undivided, pari passu ownership interest for the applicable
Lessor Party (for each such Lessor Party, in an amount equal to its Percentage
Share) in (a) all rights to payments required to be made by any Credit Party
under the Operative Agreements (including, as applicable, the Construction
Period Guarantee Amount, the Deficiency Balance, the Maximum Residual Guarantee
Amount and Rent), (b) proceeds from (i) insurance that the Lessee is required to
maintain pursuant to the Operative Agreements and (ii) condemnation proceedings
regarding the Property, (c) any other proceeds from the sale or other
disposition of the Property or any interest therein and (d) any other amounts
payable pursuant to the Operative Agreements regarding the Property or any
interest therein or the right, title and interest of the Lessor in the Property
(but limited in each case regarding the foregoing subsections (a) – (d), to the
amounts which would otherwise be payable to or for the benefit of the Lessor for
its own account if the Lessor Assignment Agreement were not in effect and
excluding in all cases regarding the foregoing subsections (a) – (d), the
Excepted Payments which Excepted Payments shall be in favor exclusively of the
applicable Lessor Party and/or its related parties).
“Lessor Parties Unused Fee” shall have the meaning given to such term in
Section 7.4 of the Participation Agreement.


Appendix A - 22



--------------------------------------------------------------------------------





“Lessor Parties Upfront Fee” shall have the meaning given to such term in
Section 7.5 of the Participation Agreement.
“Lessor Yield” shall mean with respect to Lessor Advances a per annum rate equal
to the LIBOR Rate plus the Applicable Percentage, the ABR plus the Applicable
Percentage or a combination thereof as determined pursuant to Section 5A.5 of
the Participation Agreement.
“Lessor Yield Period” shall mean as to any Eurodollar Lessor Advance (i) with
respect to the initial Lessor Yield Period, the period beginning on the date of
the first Eurodollar Lessor Advance and ending one (1) month thereafter, and
(ii) thereafter, each period commencing on the last day of the next preceding
Lessor Yield Period applicable to such Eurodollar Lessor Advance and ending one
(1) month thereafter; provided, however, that all of the foregoing provisions
relating to Lessor Yield Periods are subject to the following: (A) if any Lessor
Yield Period would end on a day which is not a Business Day, such Lessor Yield
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding Business Day), (B) no Lessor Yield Period shall
extend beyond the Expiration Date, (C) where a Lessor Yield Period begins on a
day for which there is no numerically corresponding day in the calendar month in
which the Lessor Yield Period is to end, such Lessor Yield Period shall end on
the last Business Day of such calendar month and (D) there shall not be more
than one (1) Lessor Yield Period outstanding at any one (1) time, respectively,
for Eurodollar Lessor Advances.
“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the sum of (i) Consolidated Total Indebtedness on such date and (ii) four
(4) times Consolidated Rental Expense for the four (4) fiscal quarters ending on
such date, to (b) Adjusted Consolidated EBITDAR for the four (4) fiscal quarters
ending on such date.
“LIBOR” shall mean, for any day during any Lessor Yield Period and any
Eurodollar Lessor Advance, an interest rate per annum equal to:
(a)    for any interest rate or yield calculation with respect to a Eurodollar
Lessor Advance, the rate of interest or yield, as applicable, per annum
determined on the basis of the rate of interest for deposits in Dollars for a
period equal to the applicable Lessor Yield Period which appears on the
applicable Reuters screen (or such other commercially available source providing
such quotations as may be designated by the Agent from time to time) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Lessor Yield Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate of interest does not
appear on the applicable Reuters screen (or such other commercially available
source as referenced above), then “LIBOR” shall be determined by the Agent to be
the arithmetic average of the rate of interest per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Lessor Yield Period for a period equal to such Lessor Yield Period.
Notwithstanding the foregoing, if any such rate of interest or yield, as
applicable, for any Lessor Yield Period determined as provided above would be
less than 0.0% per annum, then such rate of interest for such Lessor Yield
Period shall be deemed to be 0.0% per annum; and
(b)    for any interest rate or yield calculation with respect to an ABR Lessor
Advance, the rate of yield per annum determined on the basis of the rate of
interest for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to one month (commencing on the date


Appendix A - 23



--------------------------------------------------------------------------------





of such ABR Lessor Advance) which appears on the applicable Reuters screen (or
such other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable one month
period (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate of interest does not appear on the applicable Reuters screen
(or such other commercially available source as referenced above), then “LIBOR”
for such ABR Lessor Advance shall be determined by the Agent to be the
arithmetic average of the rate of interest per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable one month period for a period equal to such one month period.
Notwithstanding the foregoing, if any such rate of interest or yield, as
applicable, for any applicable time period determined as provided above would be
less than 0.0% per annum, then such rate of interest for such time period shall
be deemed to be 0.0% per annum.
“LIBOR Rate” shall mean a rate per annum determined by the Agent pursuant to the
following formula:
LIBOR Rate =
LIBOR
1.00 - Eurodollar Reserve Percentage



“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
option, attachment, levy, encroachment, title defect or charge of any kind.
“Limited Recourse Amount” shall mean in the case of the Lease regarding the
Property, an amount equal to the Termination Value less the Maximum Residual
Guarantee Amount.
“Limited Recourse Event of Default” shall have the meaning given to such term in
Section 17.12 of the Lease.
“LLC Interests” shall have the meaning given to such term in Section 6.1(c) of
the Participation Agreement.
“Majority Secured Parties” shall mean at any time the Lessor Parties (other than
any Defaulting Lessor Party) whose Lessor Advances outstanding represent at
least fifty-one percent (51%) of (a) the aggregate Lessor Advances outstanding
or (b) to the extent there are no Lessor Advances outstanding, the aggregate
Lessor Parties Commitment.
“Marketing Period” shall mean, if the Lessee has given a Sale Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.
“Material Adverse Effect” shall mean any set of circumstances or events which:
(a) has or could reasonably be expected to have any material adverse effect upon
the validity or enforceability of the Participation Agreement or any other
Operative Agreement; (b) is or could reasonably be expected to be material and
adverse to the business, operations, properties, assets, or financial condition
of the Credit Parties taken as a whole; provided that a downgrade of the Debt
Ratings or a Negative Pronouncement shall not in and of itself be deemed to be a
Material Adverse Effect; (c) impairs materially or could reasonably be expected
to impair materially the ability of the Credit Parties taken as a whole to duly
and punctually pay or perform


Appendix A - 24



--------------------------------------------------------------------------------





their Indebtedness or any of their respective obligations under the Operative
Agreements; (d) impairs materially or could reasonably be expected to impair
materially the ability of the Revolving Credit Agreement Administrative Agent,
any of the Revolving Credit Agreement Banks or any of the Financing Parties, to
the extent permitted, to enforce their legal remedies pursuant to the Revolving
Credit Agreement Loan Documents (in the case of the Revolving Credit Agreement
Administrative Agent or any of the Revolving Credit Agreement Banks) or pursuant
to the Participation Agreement or any other Operative Agreement (in the case of
any of the Financing Parties); (e) impairs materially or could reasonably be
expected to impair materially the validity, priority or enforceability of any
Lien on the Property created by any of the Operative Agreements; or (f) impairs
materially or could reasonably be expected to impair materially the value,
utility or useful life of the Property, which has caused or could reasonably be
expected to cause a diminution of the fair market value of the Property of ten
percent (10%) or more from the then‑current fair market value of the Property,
or the use, or ability of the Lessee to use, the Property for the purpose for
which it was intended.
“Maturity Date” shall mean the Expiration Date.
“Maximum Residual Guarantee Amount” shall mean (a) from the Initial Closing Date
to and including December 31, 2018, an amount equal to the product of the GAAP
Project Cost for the Property times eighty-seven percent (87.0%) and (b) from
and including January 1, 2019 and thereafter, an amount as reasonably determined
by the Majority Secured Parties and the Lessee in accordance with Accounting
Standards Codification No. 842.
“Modifications” shall have the meaning given to such term in Section 11.1 of the
Lease.
“Monthly Notice Date” shall mean the tenth (10th) day of each calendar month
unless such is not a Business Day and in such case on the next preceding
Business Day.
“Moody’s” shall mean Moody’s Investors Services, Inc., and any successor
thereto.
“Mortgage Instrument” shall mean any mortgage, deed of trust or any other
instrument executed by the Lessee (or regarding any Land, the applicable
Affiliate of the Lessee) in favor of the Trustee thereunder, for the benefit of
the Agent (for the benefit of the Secured Parties) and evidencing a Lien on the
Lessee’s interest in the Property, in form and substance reasonably acceptable
to the Agent.
“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Revolving Credit Agreement US Borrower or any other member of the
ERISA Group is then making or accruing an obligation to make contributions or,
within the preceding five Plan years, has made or had an obligation to make such
contributions.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Credit Party or any other member of the ERISA Group) at
least two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
“Negative Pronouncement” shall mean a public announcement by either S& P’s or
Moody’s with respect to a possible downgrade of, or negative outlook with
respect to, the Debt Ratings.
“New York Potential Tax Claim” shall mean the liability for taxes or gains
arising from the resale of real estate asserted by the New York State Department
of Taxation and Finance against some of the Excluded US Inactive Subsidiaries
described in Schedule IV of the Participation Agreement.


Appendix A - 25



--------------------------------------------------------------------------------





“Non‑Consenting Lessor Party” shall mean any Lessor Party that does not approve
any proposed termination, amendment, supplement, waiver, modification or consent
with respect to any Operative Agreement that (a) requires the approval of all
Lessor Parties, or all affected Lessor Parties, in accordance with the terms of
Section 12.4 of the Participation Agreement and (b) has been approved by the
Majority Lessor Parties.
“Non‑Defaulting Lessor Party” shall mean, at any time, each Lessor Party that is
not a Defaulting Lessor Party at such time.
“Non‑U.S. Person” shall mean a Person that is not a U.S. Person.
“Obligations” shall mean the collective reference to all obligations (including
without limitation all payment and performance obligations), now existing or
hereafter arising, owing by the Lessee and/or the Construction Agent, as
applicable, to one or more Secured Parties under or pursuant to the Operative
Agreements, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with the Participation Agreement, the Lessor Assignment Agreement,
the Lease, the Agency Agreement or any of the other Operative Agreements,
whether on account of advanced amounts, yield, reimbursement obligations, fees,
indemnities, costs, expenses, termination payments or otherwise (including
without limitation all fees and disbursements of counsel to any of the Secured
Parties) that are required to be paid by the Lessee and/or the Construction
Agent, as applicable, pursuant to the terms of the Operative Agreements for any
purpose, including without limitation in connection with the exercise of
remedies. Obligations shall not include the liabilities to any Financing Party
under any Bank-Provided Hedge or Qualified Hedge Agreement.
“Off‑Site Construction Costs” shall mean the construction costs, not to exceed
Twelve Million and 00/100 Dollars ($12,000,000.00), incurred to pay for the
Off-Site Improvements.
“Off‑Site Improvements” shall mean the off-site improvements not located on the
Land and not included in the Improvements, with such off-site improvements to
include dry utilities (electrical, phone and street light); wet utilities (LP/HP
mains and meters); curb gutters, road widening, sidewalks and landscaping; and
all other necessary labor, materials, equipment and services to complete such
work.
“Officer’s Certificate” with respect to any Person shall mean a certificate
executed on behalf of such Person by a Responsible Officer who has made or
caused to be made such examination or investigation as is necessary to enable
such Responsible Officer to express an informed opinion with respect to the
subject matter of such Officer’s Certificate.
“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state,
provincial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Operative Agreements” shall mean the following: the Participation Agreement,
the Lessor Assignment Agreement, the Agency Agreement, the Engagement Letter,
the Lease (and a memorandum thereof (or a short form lease), in each case, in a
form reasonably acceptable to the Agent), each Requisition, the Intercompany
Subordination Agreement, the Security Documents, the Deeds, the Bills of Sale
and any and all other agreements, documents and instruments executed in
connection with any of the foregoing.


Appendix A - 26



--------------------------------------------------------------------------------





“Overdue Rate” shall mean a per annum rate equal to the lesser of (a) the then
current rate of Lessor Yield respecting the particular amount in question plus
two percent (2%) and (b) the highest rate permitted by Applicable Law, in each
case from the date of such non‑payment until such amount is paid in full
(whether after or before judgment).
“Overfunded Amount” shall have the meaning given to such term in
Section 5.2(c)(ii) of the Participation Agreement.
“Overnight Federal Funds Rate” shall mean for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of one percent (1%)) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Overnight Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Overnight Federal Funds Rate for such day shall be
the average rate charged to Wells Fargo Bank, National Association on such day
on such transactions as determined by Wells Fargo Bank, National Association.
“Parent” shall mean Big Lots, Inc., an Ohio corporation.
“Participant” shall have the meaning given to such term in Section 10.4 of the
Participation Agreement.
“Participation Agreement” shall mean the Participation Agreement dated on or
about the Initial Closing Date, among the Lessor Parties, the Lessee, the
Construction Agent, the Guarantors and the Agent.
“Partnership Interests” shall have the meaning given to such term in Section
6.1(c) of the Participation Agreement.
“Payment Date” shall mean (a) as to any Eurodollar Lessor Advance, the last day
of the Lessor Yield Period applicable to such Eurodollar Lessor Advance, (b) as
to any ABR Lessor Advance, the twentieth day of each month, unless such day is
not a Business Day and in such case on the next occurring Business Day and
(c) as to all Lessor Advances, the date of any voluntary or involuntary payment,
repayment, prepayment, return or redemption, and the Expiration Date.
“Payment in Full” shall mean the indefeasible payment and satisfaction in full
of all Company Obligations and the obligations of the other Credit Parties
pursuant to the Operative Agreements (other than contingent indemnification and
reimbursement obligations in respect of which no claim for payment has yet been
asserted by the Person entitled thereto) and termination of the Lessor Parties
Commitments.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Plan” shall mean a “pension plan”, as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan), and to which any Credit Party or any ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five (5) years, or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.


Appendix A - 27



--------------------------------------------------------------------------------





“Percentage Share” shall mean, for each Lessor Party and from time to time, the
percentage which its respective funded Lessor Advances bears to all funded
Lessor Advances, as the Percentage Share for each Lessor Party shall be
determined from time to time by the Agent in good faith, with such determination
by the Agent being conclusive and binding on each Lessor Party and the Credit
Parties, absent manifest error.
“Permitted Acquisition” shall have the meaning given to such term in
Section 8.3B(e)(iii) of the Participation Agreement.
“Permitted Facility” shall mean the approximately one million three hundred
fifty thousand (1,350,000) square foot (gross building area) distribution center
to be constructed at the southwest corner of Navajo Road and Lafayette Road in
San Bernardino County, California identified by the Construction Agent or the
Lessee reasonably acceptable to the Agent, it being agreed that in determining
said acceptability, the Agent shall be entitled to require an appraisal of the
parcel of real property.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(b)    commercial paper maturing in one (1) year or less rated not lower than
A-1, by S&P’s, P-1 by Moody’s or F-1 by Fitch on the date of acquisition;
(c)    demand deposits, time deposits or certificates of deposit maturing within
one year in any Bank or any other commercial banks whose obligations are rated
A-1, A or the equivalent or better by S&P’s on the date of acquisition;
(d)    money market mutual funds or cash management trusts rated the highest
rating by S&P’s, Moody’s or Fitch (and not rated other than the highest rating
by S&P’s, Moody’s or Fitch) or investing solely in investments described in
clauses (a) through (c) above;
(e)    fully collateralized repurchase agreements with a term of not more than
one hundred eighty (180) days for securities described in clause (a) above and
entered into with commercial banks whose obligations are rated A-1, A or the
equivalent or better by S&P’s on the date of acquisition;
(f)    short term Tax-exempt securities rated not lower than BBB by S&P’s, Baa2
by Moody’s or an equivalent rating by Fitch with provisions for liquidity or
maturity accommodations of two (2) years or less;
(g)    investments in other readily marketable securities (excluding any equity
or equity-linked securities other than auction rate preferred securities) which
are rated P1 or P2 by Moody’s, A1 or A2 by S&P’s or F1 or F2 by Fitch (in lieu
of a short term rating, a long term rating of not less than A2 by Moody’s, A by
S&P’s or an equivalent rating by Fitch would qualify under this sub-clause (g),
provided that no such security position shall exceed five percent (5%) of the
invested cash portfolio of the Credit Parties); and
(h)    any investment existing on the date of the Revolving Credit Agreement and
described on Schedule XIV.


Appendix A - 28



--------------------------------------------------------------------------------





“Permitted Liens” shall mean:
(a)    the respective rights and interests of the parties to the Operative
Agreements as provided in the Operative Agreements;
(b)    the rights of any sublessee or assignee under a sublease or an assignment
expressly permitted by the terms of the Lease for no longer than the duration of
the Lease;
(c)    Liens for Taxes that either are (i) not yet due or (ii) are being
contested in accordance with the provisions of Section 13.1 of the Lease;
(d)    Liens arising by operation of law, materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’, carriers’, warehousemen’s and other like Liens relating
to the construction of the Improvements or in connection with any Modifications
or arising in the ordinary course of business for amounts that (i) are not more
than thirty (30) days past due, (ii) are being diligently contested in good
faith by appropriate proceedings, so long as such proceedings satisfy the
conditions for the continuation of proceedings to contest Taxes set forth in
Section 13.1 of the Lease or (iii) have been bonded for not less than the full
amount in dispute (or as to which other security arrangements satisfactory to
the Majority Secured Parties, in their reasonable discretion, have been made),
which bonding (or arrangements) shall comply with applicable Legal Requirements,
and shall have effectively stayed any execution or enforcement of such Liens;
(e)    Liens arising out of judgments or awards with respect to which appeals or
other proceedings for review are being prosecuted in good faith and for the
payment of which adequate reserves have been provided to the extent required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
the conditions for the continuation of proceedings to contest Taxes set forth in
Section 13.1 of the Lease;
(f)    Liens in favor of municipalities to the extent agreed to by the Majority
Secured Parties;
(g)    Liens that are expressly set forth as title exceptions on the title
commitment issued under Section 5.3(g) of the Participation Agreement with
respect to the Property, to the extent such title exceptions do not have and
could not reasonably be expected to have a Material Adverse Effect;
(h)    Liens on the Property approved by the Majority Secured Parties or
otherwise permitted under Section 8.5 of the Participation Agreement; and
(i)    Lessor Liens.
“Person” shall mean an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (a) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (b) has at any time within the
preceding five


Appendix A - 29



--------------------------------------------------------------------------------





years been maintained by any entity which was at such time a member of the ERISA
Group for employees of any entity which was at such time a member of the ERISA
Group.
“Plans and Specifications” shall mean, with respect to Improvements, the plans
and specifications for such Improvements to be constructed or already existing
certified to the Agent, as such Plans and Specifications may be amended,
modified or supplemented from time to time in accordance with the terms of the
Operative Agreements.
“Prime Rate” shall mean the rate announced by Wells Fargo Bank, National
Association from time to time as its prime rate in the United States, such rate
to change as and when such designated rate changes; provided, notwithstanding
the foregoing, if any such interest rate for any period of time determined as
provided above would be less than 0.0% per annum, then such interest rate for
such period of time shall be deemed to be 0.0% per annum. The Prime Rate is not
intended to be the lowest rate of interest charged by Wells Fargo Bank, National
Association in connection with extensions of credit to debtors.
“Pro Rata Share” shall mean with respect to a Lessor Party, a percentage equal
to such Lessor Party’s pro rata share of the aggregate Lessor Parties
Commitments, in each case, as set forth next to such Lessor Party’s name on
Schedule I of the Participation Agreement or on any assignment pursuant to which
such Lessor Party becomes a party hereto.
“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which (a) no statutory
exception exists or (b) neither an individual nor a class exemption has been
issued by the United States Department of Labor.
“Property” shall mean the real property that is (or is to be) acquired,
constructed and/or renovated pursuant to the terms of the Operative Agreements,
including the Land, each item of Equipment and the various Improvements, in each
case located on such Land, including the Property if it is a Construction Period
Property and if the Term has commenced.
“Property Acquisition Cost” shall mean the cost to the Lessor Parties for the
Lessor to purchase the Property on the Property Closing Date (including
Transaction Expenses).
“Property Closing Date” shall mean the Initial Closing Date.
“Property Cost” shall mean (a) the aggregate amount of the Lessor Advances (in
each case, as such amounts shall be increased pro rata according to the Lessor
Advances advanced or extended from time to time including to pay for the
Transaction Expenses and Uninsured Force Majeure Losses) and (b) respecting the
various amounts described in the foregoing subsection (a), all the occurrences
and items giving rise to all such amounts.
“Punchlist Advance” shall have the meaning given to such term in Section 5.11 of
the Participation Agreement.
“Punchlist Deadline” shall have the meaning given to such term in Section 5.11
of the Participation Agreement.
“Purchase Agreement” shall mean the Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of October 4, 2017 by and between Watson Land
Company and the Lessee, without regard to any amendment, modification,
extension, supplement, restatement and/or replacement thereof subsequent to such
date.


Appendix A - 30



--------------------------------------------------------------------------------





“Purchase Money Security Interest” shall mean Liens upon real or tangible
personal property securing loans to any Credit Party or Subsidiary of a Credit
Party or deferred payments by such Credit Party or Subsidiary for the purchase
of such real or tangible personal property.
“Purchase Option” shall have the meaning given to such term in Section 20.1 of
the Lease.
“Purchasing Lessor Party” shall have the meaning given to such term in
Section 10.5(a) of the Participation Agreement.
“Qualified Community Development Entity” shall mean any corporation or
partnership (or a limited liability company designated as a corporation or
partnership for federal income Tax purposes) organized under the laws of the
United States of America or any state thereof that meets the requirements of
Section 45(D)(c) of the Code.
“Qualified Hedge Agreement” shall mean a Hedge Agreement with a financial
institution reasonably acceptable to the Revolving Credit Agreement
Administrative Agent (as evidenced by the Credit Parties to the reasonable
satisfaction of the Agent) and the Agent and which (a) is documented in a
standard International Swap Dealer Association Agreement or a similar agreement,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, (c) is entered
into for hedging (rather than speculative) purposes, and (d) does not require
that any collateral be provided as security for such agreement.
“Real Property” shall mean the Property.
“Real Property Lease” or “Real Property Lease Agreement” shall mean the Lease.
“Register” shall have the meaning given to such term in Section 10.6 of the
Participation Agreement.
“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.
“Regulation B” shall mean Regulation B of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.
“Regulation Z” shall mean Regulation Z of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.


Appendix A - 31



--------------------------------------------------------------------------------





“Regulatory Change” shall mean the occurrence, after the Initial Closing Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any Law or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of Law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance.
“Remedial Action” shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.
“Renewal Term” shall have the meaning given to such term in Section 2.2 of the
Lease.
“Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.
“Rent Commencement Date” shall mean, the Completion Date with respect to the
Property.
“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, a Multiemployer Plan or
a Multiple Employer Plan.
“Requested Funds” shall mean any funds requested by the Lessee or the
Construction Agent, as applicable, in accordance with Section 5 of the
Participation Agreement.
“Requesting Party” shall have the meaning given to such term in Section 26.3 of
the Lease.
“Requisition” shall have the meaning given to such term in Section 4.2 of the
Participation Agreement.
“Responsible Officer” shall mean, with respect to the subject matter of any
covenant, agreement or obligation of any party contained in any Operative
Agreement, the President, or any Vice President, Assistant Vice President, Trust
Officer or other officer, who in the normal performance of his or her
operational responsibility would have knowledge of such matters and the
requirements with respect thereto.
“Revolving Credit Agreement” shall mean the Credit Agreement dated as of July
22, 2011 by and among BLS, the Parent, Big Lots Canada, Inc., the various
entities parties thereto from time to time as guarantors thereunder, the various
entities parties thereto from time to time as lenders thereunder, PNC Bank,
National Association as administrative agent thereunder and the other entities
parties thereto from time to time, as amended by that certain First Amendment to
Credit Agreement dated as of May 30, 2013 and that certain Second Amendment to
Credit Agreement dated as of May 28, 2015, in each case by and among the afore
referenced parties, and as may be further amended from time to time.


Appendix A - 32



--------------------------------------------------------------------------------





“Revolving Credit Agreement Administrative Agent” shall mean the Administrative
Agent (as such term is defined in the Revolving Credit Agreement).
“Revolving Credit Agreement Banks” shall mean the Banks (as such term is defined
in the Revolving Credit Agreement).
“Revolving Credit Agreement Amendment” shall mean an amendment of the Revolving
Credit Agreement or waiver with respect thereto (to the extent such amendment or
waiver requires a vote of the Revolving Credit Agreement Banks), with regard to
(a) any of the covenants, representations and warranties or any materiality
levels in respect of any Event of Default (as defined in the Revolving Credit
Agreement) in the Revolving Credit Agreement which are identical to or
substantially similar to the provisions of Sections 6.1, 8.3A, 8.3B and/or 8.3C
of the Participation Agreement or Events of Default under any Operative
Agreement and/or (b) any definitions in the Revolving Credit Agreement related
to the matters described in the foregoing subsection (a).
“Revolving Credit Agreement Loan Documents” shall mean the Revolving Credit
Agreement and the other Loan Documents (as such term is defined in the Revolving
Credit Agreement).
“Revolving Credit Agreement Loan Parties” shall mean the Loan Parties (as such
term is defined in the Revolving Credit Agreement).
“Revolving Credit Agreement Obligations” shall mean the Obligations (as such
term is defined in the Revolving Credit Agreement).
“Revolving Credit Agreement Permitted Liens” shall mean:
(a)    Liens for Taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(b)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(c)    Liens of contractors, mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
(d)    Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
(e)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(f)    Liens on property leased by or consigned to any Credit Party under
Capital Leases, operating leases, leases giving rise to Synthetic Lease
Obligations or consignment arrangements, in


Appendix A - 33



--------------------------------------------------------------------------------





each case, securing obligations of such Credit Party to the lessor (and, in the
case of leases giving rise to Synthetic Lease Obligations, the lenders to the
lessor) or the consignor under such leases or consignment arrangements;
(g)    Any Lien existing on the date of the Revolving Credit Agreement and
described on Schedule XV, provided that the principal amount secured thereby is
not hereafter increased, and no additional assets become subject to such Lien;
(h)    Purchase Money Security Interests to the extent that the aggregate amount
of loans and deferred payments secured by such Purchase Money Security
Interests, when aggregated with the amount of Indebtedness secured by Liens as
permitted in clause (i) below, do not exceed at any one time outstanding Ten
Million and 00/100 Dollars ($10,000,000.00) (excluding for the purpose of this
aggregate computation any loans or deferred payments secured by Liens described
on Schedule XV);
(i)    Liens on proceeds granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds to the extent the aggregate amount of the Indebtedness secured by such
Liens, when aggregated with the amount of loans and deferred payments secured by
Purchase Money Security Interests as permitted in clause (h) above, do not
exceed at any one time outstanding Ten Million and 00/100 Dollars
($10,000,000.00) (excluding for the purpose of this aggregate computation any
loans or deferred payments secured by Liens described on Schedule XV); and
(j)    The following, (i) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(ii) if a final judgment is entered and such judgment is discharged within
thirty (30) days of entry, or (iii) if payments thereof are covered in full
(subject to customary deductibles) by an insurance company of reputable standing
which has acknowledged that the applicable policy applies to the following and
is not reserving any right to contest applicability, and in any case they do not
in the aggregate materially impair the ability of any Credit Party to perform
its obligations hereunder or under the other Operative Agreements:
(A)    Claims or Liens for Taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Credit Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such Taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(B)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(C)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(D)    Liens resulting from final judgments or orders for the payment of money
in excess of Twenty-Five Million and 00/100 Dollars ($25,000,000.00) in the
aggregate entered against any Credit Party by a court having jurisdiction in the
premises, which judgment is not satisfied, discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry.


Appendix A - 34



--------------------------------------------------------------------------------





“Revolving Credit Agreement Property” shall mean all real property (including
the Property), both owned and leased, of any Credit Party.
“Revolving Credit Agreement Required Banks” shall mean the Required Banks (as
such term is defined in the Revolving Credit Agreement).
“Revolving Credit Agreement US Borrowers” shall mean BLS and the Parent.
“RVI Policy” shall mean, with respect to the Property, a residual value
insurance policy in form and substance reasonably acceptable to the Lessor in an
amount sufficient to enable the Lessor to achieve its desired accounting
treatment.
“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies
Inc., and any successor thereto.
“Sale Date” shall have the meaning given to such term in Section 20.3(a) of the
Lease.
“Sale Notice” shall mean a notice given to the Lessor in connection with the
election by the Lessee of its Sale Option.
“Sale Option” shall have the meaning given to such term in Section 20.1 of the
Lease.
“Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a sale
described in Section 21.1 of the Lease are less than the Limited Recourse Amount
with respect to the Property if it has been determined that the Fair Market
Sales Value of the Property at the expiration of the term of the Lease has been
impaired by greater than ordinary wear and tear during such term.
“Secured Parties” shall mean the Lessor Parties and the Agent, together with
their successors and permitted assigns.
“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.
“Security Documents” shall mean the collective reference to the Mortgage
Instruments, (to the extent the Lease is construed as a security instrument) the
Lease, the UCC Financing Statements and all other security documents granting a
Lien on any asset or assets of any Person to secure the obligations and
liabilities of the Lessee under any Operative Agreement or to secure any
guarantee of any such obligations and liabilities.
“Seismic Report” shall mean the Seismic Risk Assessment Report dated October 18,
2017 prepared by Global Realty Services Group regarding Big Lots Industrial
Project Located at the SWC of Navajo Road and Lafayette Road.
“Shares” shall have the meaning given to such term in Section 6.1(b) of the
Participation Agreement.
“Soft Costs” shall mean (a) all costs which are ordinarily and reasonably
incurred in relation to the acquisition, development, leasing, financing,
installation, construction, improvement and testing of the Property other than
Hard Costs, including Off‑Site Construction Costs, Fees, legal fees, broker
fees, upfront fees, fees of the Construction Consultant, fees and expenses
related to appraisals, title examinations, title insurance, document
recordation, documentary stamp Taxes, intangible Taxes, surveys, environmental
site assessments, geotechnical soil investigations and similar costs and
professional fees customarily associated


Appendix A - 35



--------------------------------------------------------------------------------





with a real estate purchase and closing and (b) the settlement amounts described
in Schedule XVII to the Participation Agreement.
“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Structuring Fee” shall have the meaning given to such term in Section 7.7 of
the Participation Agreement.
“Subsidiary” of any Person at any time shall mean (a) any corporation or trust
of which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests are at the
time directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests are at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
“Subsidiary Shares” shall have the meaning given to such term in Section 6.1(c)
of the Participation Agreement.
“Supplemental Rent” shall mean all amounts, liabilities and obligations (other
than Basic Rent) which the Lessee assumes or agrees to pay to any Lessor Party,
the Agent or any other Person under the Lease or under any of the other
Operative Agreements including payments of the Termination Value and the Maximum
Residual Guarantee Amount and all indemnification amounts, liabilities and
obligations.
“Synthetic Lease Documents” shall have the meaning given to such term in Section
8.3B(q) of the Participation Agreement.
“Synthetic Lease Obligation” shall mean the monetary obligation of any Person
under (a) a so-called synthetic or tax retention lease, or (b) an agreement for
the use or possession of property creating obligations that, pursuant to the
applicable FASB accounting standards, do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment.
“Tax Loss” shall have the meaning given to such term in Section 11.2(g) of the
Participation Agreement.


Appendix A - 36



--------------------------------------------------------------------------------





“Taxes” shall have the meaning given to such term in the definition of
“Impositions”.
“Term” shall mean the Basic Term and each Renewal Term, if any.
“Termination Date” shall have the meaning given to such term in Section 16.2(a)
of the Lease.
“Termination Notice” shall have the meaning given to such term in Section 16.1
of the Lease.
“Termination Value” shall mean the sum of (a) an amount equal to the aggregate
outstanding Property Cost for the Property, as of the last occurring Payment
Date, plus (b) any and all accrued but unpaid Lessor Yield on the Lessor
Advances, plus (c) to the extent the same is not duplicative of the amounts
payable under clause (b) above, all other Rent and other amounts then due and
payable or accrued under the Agency Agreement, the Lease and/or under any other
Operative Agreement (including amounts under Sections 11.1 through 11.9 of the
Participation Agreement and all costs and expenses incurred by any Lessor Party
and/or the Agent in connection with the transfer or sale of the Property to any
Person (regardless of whether any such transfer or sale actually occurs)).
“Test Date” shall mean, if at the time the rating of either S&P’s or Moody’s
with respect to the Parent’s consolidated Indebtedness under the Revolving
Credit Agreement shall be less than BBB- or Baa3 and the rating of the other
such rating agency with respect to BLS’ Indebtedness under the Revolving Credit
Agreement shall not be at least BBB- or Baa3, or if there shall not be a rating
in effect from such other rating agency of BLS’ Indebtedness under the Revolving
Credit Agreement, each date of the making of a loan under the Revolving Credit
Agreement or the issuance of any letter of credit under the Revolving Credit
Agreement.
“Transaction Expenses” shall mean all Soft Costs and all other costs and
expenses incurred or expended by the Construction Agent, the Lessee or any
Financing Party in connection with the preparation, execution and delivery of
the Operative Agreements and the transactions contemplated by the Operative
Agreements including all costs, fees, expenses and other amounts described in
Section 7 of the Participation Agreement, all reasonable costs and expenses
incurred by any Lessor Party in connection with any designation of a new lending
office or assignment by a Lessor Party to another of its offices, branches or
affiliates, in each case, pursuant to Section 5A.7(a) the assignment fee payable
to the Agent and any other fees or amounts (excluding advance amounts, Lessor
Yield and Fees) incurred by a Lessor Party pursuant to Section 5A.7(b) and
(except to the extent payable and actually paid by the Construction Agent or the
Lessee pursuant to Section 11.6 of the Participation Agreement) all indemnity
amounts, breakage amounts, costs, fees, expenses and other amounts arising
pursuant to Section 11 of the Participation Agreement and the following:
(a)    the reasonable fees, out‑of‑pocket expenses and disbursements of counsel
in negotiating the terms of the Operative Agreements and the other transaction
documents, preparing for the closings under, and rendering opinions in
connection with, such transactions and in rendering other services customary for
counsel representing parties to transactions of the types involved in the
transactions contemplated by the Operative Agreements;
(b)    the reasonable fees, out‑of‑pocket expenses and disbursements of
accountants for any Credit Party in connection with the transactions
contemplated by the Operative Agreements;
(c)    any and all other reasonable fees, charges or other amounts payable to
the Agent or any broker which arises under any of the Operative Agreements;


Appendix A - 37



--------------------------------------------------------------------------------





(d)    any other reasonable fee, out‑of‑pocket expenses, disbursement or cost of
any party to the Operative Agreements or any of the other transaction documents;
and
(e)    any and all Taxes and fees incurred in recording or filing any Operative
Agreement or any other transaction document, any deed, declaration, mortgage,
security agreement, notice or financing statement with any public office,
registry or governmental agency in connection with the transactions contemplated
by the Operative Agreement.
Notwithstanding the foregoing or any provision in Section 7.1 of the
Participation Agreement or in any other Operative Agreement to the contrary,
“Transaction Expenses” shall not include legal fees and other professional fees
or similar costs and expenses expended by any transferee or assignee of any
Lease Participant as of the Initial Closing Date.
“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial, or
other court or government body, subdivision agency, department, commission,
board, bureau or instrumentality of a governmental body.
“Trust Property” shall mean the collateral identified in the Security Documents.
“UCC Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed for filing in the applicable jurisdictions in
order to procure a security interest in the Property against the Lessee, as
debtor, in favor of the Lessor, as secured party, and thereafter assigned to the
Agent, respecting any of the Security Documents.
“Unanimous Vote Matters” shall have the meaning given to such term in
Section 12.4 of the Participation Agreement.
“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the applicable jurisdiction or jurisdictions.
“Uninsured Force Majeure Loss” shall mean an amount equal to the Force Majeure
Loss less any and all insurance proceeds paid in connection with the Force
Majeure Event giving rise to such Force Majeure Loss.
“United States” shall mean the United States of America.
“United States Bankruptcy Code” shall mean the Bankruptcy Code.
“U.S. Person” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.
“U.S. Taxes” shall have the meaning given to such term in Section 11.2(e) of the
Participation Agreement.
“Water Utility Easement” shall have the meaning given to such term in
Section 8.5 of the Participation Agreement.
“Wholly-Owned Entity” shall mean a Person all of the shares of capital stock or
other ownership interest of which are owned by the Parent and/or one of its
wholly-owned Subsidiaries or other wholly-owned entities.


Appendix A - 38



--------------------------------------------------------------------------------





“Withholdings” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.
“Work” shall mean the furnishing of labor, materials, components, furniture,
furnishings, fixtures, appliances, machinery, equipment, tools, power, water,
fuel, lubricants, supplies, goods and/or services with respect to the Property.
“Write‑Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write‑down and conversion powers of such EEA
Resolution Authority from time to time under the Bail‑In Legislation for the
applicable EEA Member Country, which write‑down and conversion powers are
described in the EU Bail‑In Legislation Schedule.
“Yield Protection Amount” shall have the meaning given to such term in Section
11.3 of the Participation Agreement.




Appendix A - 39



--------------------------------------------------------------------------------








EXHIBIT A

FORM OF REQUISITION



AVDC, INC., an Ohio corporation (the “Company”), as Construction Agent, as of
____, 20__, hereby certifies as true and correct and delivers the following
Requisition to Wells Fargo Bank, National Association, as the agent for the
Lessor Parties and respecting the Security Documents, as the agent for the
Secured Parties, to the extent of their interests (the “Agent”):


Reference is made herein to that certain Participation Agreement dated as of
November 30, 2017 (as amended, modified, extended, supplemented, restated and/or
replaced from time to time, the “Participation Agreement”) among the Company, in
its capacity as the Construction Agent and the Lessee, the various entities
which are parties thereto from time to time, as the Guarantors, Wachovia Service
Corporation, as the Lessor, the various banks and other lending institutions
which are parties thereto from time to time, as the Lease Participants, and the
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the meanings set forth therefor in the Participation Agreement.


Check one:


____    INITIAL CLOSING DATE:__________
(as of the Initial Closing Date)


____    ACQUISITION ADVANCE DATE:__________
(three (3) Business Days prior notice required for Advance, unless delivered as
of the Initial Closing Date in accordance with Section 4.2 of the Participation
Agreement)


____    CONSTRUCTION ADVANCE DATE:__________
(ten (10) days prior notice required for Advance)


1.
Transaction Expenses and any and all other amounts contemplated to be financed
under the Participation Agreement including any broker’s fees, taxes, recording
fees and the like (with supporting invoices or closing statement attached):



Party to Whom Amount is Owed
 
Amount Owed
(in U.S. Dollars)
 
 
 
_____________
 
_____________
_____________
 
_____________
_____________
 
_____________
_____________
 
_____________
_____________
 
_____________







CHAR1\1561065v7

--------------------------------------------------------------------------------





2.
Aggregate Lessor Advances requested under the Operative Agreements with respect
to the Property for which Advances are requested under this Requisition,
including without limitation all amounts requested under this Requisition:



$_____


CHECK THE APPLICABLE BOX:


☐    All as a Eurodollar Lessor Advance
☐    All as an ABR Lessor Advance


3.
The Company hereby certifies that (a) the aggregate Lessor Advances requested
pursuant to Section 2 do not exceed the aggregate of the Available Lessor
Parties Commitments and (b) each of the provisions of the Participation
Agreement applicable to the Lessor Advances requested hereunder have been
complied with as of the date of this Requisition.



4.
The Advances requested in connection with this Requisition are with respect to
(a) the acquisition of the Land described in the legal description in the
attached Schedule 1, (b) reimbursement of costs previously incurred or direct
payment for costs incurred concerning the Improvements described in the attached
Schedule 2, (c) reimbursement of costs previously incurred or direct payment for
costs incurred concerning the Equipment described in the attached Schedule 3
and/or (d) the payment of anticipated costs not yet incurred which are the
subject of the Punchlist Advance made pursuant to Section 5.11 of the
Participation Agreement.



5.
Each and every representation and warranty of each Credit Party contained in the
Operative Agreements to which it is a party is true and correct in all material
respects on and as of the date hereof (except representations and warranties
which (i) expressly relate solely to an earlier date or time, in which case such
representations and warranties were true and correct as of such earlier date or
time or (ii) are qualified by materiality or references to Material Adverse
Effect, which such representations and warranties shall be true and correct in
all respects as of such date).



6.
Each and every condition precedent pursuant to the Operative Agreements with
respect to the Advances requested in connection with this Requisition have been
(a) satisfied or (b) otherwise waived in writing by (i) the Agent and (ii) each
other Financing Party as required pursuant to the Operative Agreements.



7.
None of the Advances being requested in connection with this Requisition shall
be used for the acquisition of, or otherwise in any manner regarding, any
Excluded Equipment.





CHAR1\1561065v7

--------------------------------------------------------------------------------







The Company has caused this Requisition to be executed by its duly authorized
officer as of the day and year first above written.




AVDC, INC., as Construction Agent




By:                        
Name:                        
Title:                        








CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 1


Land








CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 2


Improvements








CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 3


Equipment














CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT B

FORM OF OFFICER’S CERTIFICATE



AVDC, INC.
AVDC, INC., an Ohio corporation (the “Company”), as of ____, 20__, DOES HEREBY
CERTIFY as follows:
1.
Each and every representation and warranty of each Credit Party contained in the
Operative Agreements to which it is a party is true and correct in all material
respects on and as of the date hereof.

2.
No Default or Event of Default has occurred and is continuing.

3.
Each Operative Agreement to which any Credit Party is a party is in full force
and effect with respect to it.

4.
Each Credit Party has duly performed and complied with all covenants, agreements
and conditions contained in the Participation Agreement (hereinafter defined) or
in any Operative Agreement required to be performed or complied with by it on or
prior to the date hereof.

Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among the Company, in its capacity as the
Construction Agent and the Lessee, the various entities which are parties
thereto from time to time, as the Guarantors, Wachovia Service Corporation, as
the Lessor, the various banks and other lending institutions which are parties
thereto from time to time, as the Lease Participants, and Wells Fargo Bank,
National Association, as the Agent.




[signature page follows]




CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of the day and year first above written.




AVDC, INC.




By:                        
Name:                        
Title:                        








CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE



[CREDIT PARTY]




[CREDIT PARTY], a _____ (the “Company”), as of ____, 20__, DOES HEREBY CERTIFY
as follows:


1.
Attached hereto as Schedule 1 is a true, correct and complete copy of the
[articles of incorporation], as amended, of the Company on file with the
Secretary of State of the State of _____. Such [articles of incorporation], as
amended, remain in full force and effect as of the date hereof.



2.
Attached hereto as Schedule 2 is a true, correct and complete copy of the
[by-laws], as amended, of the Company. Such [by-laws], as amended, have not been
otherwise amended, modified or rescinded since their date of adoption and remain
in full force and effect as of the date hereof.



3.
Attached hereto as Schedule 3 is a true, correct and complete copy of the
resolutions of the Company duly authorizing the execution, delivery and
performance by the Company of each of the Operative Agreements to which it is or
will be a party. Such resolutions have not been amended, modified or rescinded
since their date of adoption and remain in full force and effect as of the date
hereof.



4.
The persons named below now hold the offices with the Company set forth opposite
their names, and the signatures opposite their names and titles are their true
and correct signatures.



Name
Office
Signature
 
 
 
___________________
_______________________
_________________________
 
 
 
___________________
_______________________
_________________________



Capitalized terms used in this Secretary’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among [the Company/AVDC, Inc.], in its capacity as
the Construction Agent and the Lessee, the various entities which are parties
thereto from time to time, as the Guarantors, Wachovia Service Corporation, as
the Lessor, the various banks and other lending institutions which are parties
thereto from time to time, as the Lease Participants, and Wells Fargo Bank,
National Association, as the Agent.




CHAR1\1561065v7

--------------------------------------------------------------------------------







(Signature page follows)


CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Secretary’s Certificate to be
executed by its duly authorized officer as of the day and year first above
written.




[CREDIT PARTY]




By:                         
Name:                         
Title:                         




CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 1


[Articles of Incorporation]








CHAR1\1561065v7

--------------------------------------------------------------------------------





Schedule 2


[By-Laws]








CHAR1\1561065v7

--------------------------------------------------------------------------------





Schedule 3


Resolutions








CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT D

FORM OF OFFICER’S CERTIFICATE



WACHOVIA SERVICE CORPORATION
WACHOVIA SERVICE CORPORATION, a Delaware corporation (the “Company”), as of
____, 20__, DOES HEREBY CERTIFY as follows:
Each and every representation and warranty of the Company contained in the
Operative Agreements to which it is a party is true and correct in all material
respects on and as of the date hereof.
Each Operative Agreement to which the Company is a party is in full force and
effect with respect to it.
The Company has duly performed and complied with all covenants, agreements and
conditions contained in the Participation Agreement (hereinafter defined) or in
any Operative Agreement required to be performed or complied with by it on or
prior to the date hereof.
Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among AVDC, Inc., in its capacity as the Construction
Agent and the Lessee, the various entities which are parties thereto from time
to time, as the Guarantors, the Company, as the Lessor, the various banks and
other lending institutions which are parties thereto from time to time, as the
Lease Participants, and Wells Fargo Bank, National Association, as the Agent.


[signature page follows]




CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of the day and year first above written.




WACHOVIA SERVICE CORPORATION




By:                        
Name:                        
Title:                        






CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT E

FORM OF SECRETARY’S CERTIFICATE



WACHOVIA SERVICE CORPORATION




WACHOVIA SERVICE CORPORATION, a Delaware corporation (the “Company”), as of
____, 20__, DOES HEREBY CERTIFY as follows:


1.
Attached hereto as Schedule 1 is a true, correct and complete copy of the
certificate of incorporation, as amended, of the Company on file with the
Secretary of State of the State of Delaware. Such certificate of incorporation,
as amended, remain in full force and effect as of the date hereof.



2.
Attached hereto as Schedule 2 is a true, correct and complete copy of the
by-laws, as amended, of the Company. Such by-laws, as amended, have not been
otherwise amended, modified or rescinded since their date of adoption and remain
in full force and effect as of the date hereof.



3.
Attached hereto as Schedule 3 is a true, correct and complete copy of the
resolutions of the Company duly authorizing the execution, delivery and
performance by the Lessor of each of the Operative Agreements to which it is or
will be a party. Such resolutions have not been amended, modified or rescinded
since their date of adoption and remain in full force and effect as of the date
hereof.



4.
The persons named below now hold the offices with the Company set forth opposite
their names, and the signatures opposite their names and titles are their true
and correct signatures.



Name
Office
Signature
 
 
 
___________________
_______________________
_________________________
 
 
 
___________________
_______________________
_________________________



Capitalized terms used in this Secretary’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among AVDC, Inc., in its capacity as the Construction
Agent and the Lessee, the various entities which are parties thereto from time
to time, as the Guarantors, the Company, as the Lessor, the various banks and
other lending institutions which are parties thereto from time to time, as the
Lease Participants, and Wells Fargo Bank, National Association, as the Agent.




CHAR1\1561065v7

--------------------------------------------------------------------------------







(Signature page follows)`


CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Secretary’s Certificate to be
executed by its duly authorized officer as of the day and year first above
written.




WACHOVIA SERVICE CORPORATION




By:                         
Name:                         
Title:                         








CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 1


Certificate of Incorporation




CHAR1\1561065v7

--------------------------------------------------------------------------------





Schedule 2


By-Laws




CHAR1\1561065v7

--------------------------------------------------------------------------------





Schedule 3


Resolutions












CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT F-1

FORM OF OFFICER’S CERTIFICATE (COMPLETION - FIRST CERTIFICATION)





AVDC, INC., an Ohio corporation (the “Company”), as of ___, 20__, DOES HEREBY
CERTIFY as follows:


1.    The address for the Property is __________________________
_________________________________________.


2.    The Completion Date for the construction of Improvements at the Property
occurred on ______________.


3.    The aggregate Property Cost is $___________.


4.    All representations and warranties of the Credit Parties in each Operative
Agreement and in each certificate delivered pursuant thereto are true and
correct in all material respects as of the Completion Date referenced above
(except representations and warranties which (i) expressly relate solely to an
earlier date or time, in which case such representations and warranties were
true and correct as of such earlier date or time or (ii) are qualified by
materiality or references to Material Adverse Effect, which such representations
and warranties shall be true and correct in all respects as of such date).


5.    Attached hereto as Schedule 1 is a copy of the temporary certificate of
occupancy for the Property.


Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among the Company, in its capacity as the
Construction Agent and the Lessee, the various entities which are parties
thereto from time to time, as the Guarantors, Wachovia Service Corporation, as
the Lessor, the various banks and other lending institutions which are parties
thereto from time to time, as the Lease Participants, and Wells Fargo Bank,
National Association, as the Agent.




[signature page follows]


CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of the day and year first above written.




AVDC, INC.




By:                        
Name:                        
Title:                        








CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule 1


Temporary Certificate of Occupancy












CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT F-2

FORM OF OFFICER’S CERTIFICATE (COMPLETION - SECOND CERTIFICATION)





AVDC, INC., an Ohio corporation (the “Company”), as of ___, 20__, DOES HEREBY
CERTIFY as follows:


1.    Attached hereto as Schedule A is the detailed, itemized documentation
supporting the asserted Property Cost figures.


2.    Attached hereto as Schedule B are unconditional waivers of Lien covering
all work and materials regarding the Property by the applicable general
contractor and any subcontractors and suppliers.


Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in that certain
Participation Agreement dated as of November 30, 2017 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Participation Agreement”) among the Company, in its capacity as the
Construction Agent and the Lessee, the various entities which are parties
thereto from time to time, as the Guarantors, Wachovia Service Corporation, as
the Lessor, the various banks and other lending institutions which are parties
thereto from time to time, as the Lease Participants, and Wells Fargo Bank,
National Association, as the Agent.




[signature page follows]


CHAR1\1561065v7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of the day and year first above written.




AVDC, INC.




By:                        
Name:                        
Title:                        






CHAR1\1561065v7

--------------------------------------------------------------------------------





Schedule A


(Itemized Documentation in Support of Asserted Property Cost)










CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule B


(Unconditional Waivers of Lien by the Applicable
General Contractor, Subcontractors and Suppliers)








CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT G

FORM OF CONSTRUCTION AGENT CERTIFICATE



THIS CONSTRUCTION AGENT CERTIFICATE dated as of _____, _____ (this
“Certificate”) is executed by AVDC, INC., an Ohio corporation (the “Company” or
the “Construction Agent”), in favor of (a) Wells Fargo Bank, National
Association, as agent for the Lessor Parties and, respecting the Security
Documents, as agent for the Secured Parties (the “Agent”) and (b) _____, a
_____, as construction servicer on behalf of the Agent (the “Construction
Servicer”).
The Construction Agent hereby certifies as follows:
1.    Concurrent herewith, the Construction Agent has submitted a Requisition
requesting funding thereof, all in accordance with the requirements of the
Operative Agreements. The Requisition is attached hereto as Schedule A. The
Construction Agent acknowledges that funding of the Requisition is subject to
satisfaction of the conditions precedent in the Operative Agreements, including
approval by the Construction Servicer.
2.    This Certificate is to be utilized only in connection with the
above-referenced Requisition.
3.    To the best of the Construction Agent’s knowledge, it has complied with
all duties and obligations required to date to be carried out and performed by
it pursuant to the Operative Agreements.
4.    No Event of Default has occurred and is continuing.
5.    All change orders regarding the construction of the Property subject to
the above-referenced Requisition or changes to any of the Construction Documents
have been submitted to and, to the extent required pursuant to the Operative
Agreements, approved by the applicable Financing Parties.
6.    All previously disbursed Advances have been used for the purposes as set
forth in the Operative Agreements.
7.    All outstanding claims for labor, materials and/or services furnished
prior to the Advance requested pursuant to the above-referenced Requisition that
are due and payable have been paid or will be paid from the proceeds of such
Advance (unless such are being contested as permitted by the Operative
Agreements and no such certification is hereby made with respect to costs to be
incurred with respect to the future completion of punch list items in connection
with the Punchlist Advance).
8.    To the best of the Construction Agent’s knowledge, all construction
regarding the construction of the Property subject to the above-referenced
Requisition prior to the date of this Certificate has been accomplished in
substantial accordance with the Plans and Specifications; provided, no such
certification is hereby made with respect to the future completion of punch list
items in connection with the Punchlist Advance.
9.    The Advance pursuant to the above-referenced Requisition will be used
solely for the purposes set forth therein, and no amount requested for funding
pursuant to the above-referenced Requisition has been the basis for any prior
Requisition.


CHAR1\1561065v7

--------------------------------------------------------------------------------





10.    To the best of the Construction Agent’s knowledge, there are no Liens
outstanding against the Property subject to the above-referenced Requisition,
except for Permitted Liens.
11.    To the best of the Construction Agent’s knowledge, the then Available
Lessor Parties Commitment is sufficient to pay for Completion of the Property in
accordance with the Construction Documents and the Operative Agreements.
12.    All representations and warranties of the Credit Parties in the Operative
Agreements are true and correct in all material respects as of the date hereof
(except representations and warranties which (i) expressly relate solely to an
earlier date or time, in which case such representations and warranties were
true and correct as of such earlier date or time or (ii) are qualified by
materiality or references to Material Adverse Effect, which such representations
and warranties shall be true and correct in all respects as of such date).
13.    The Construction Agent understands that this Certificate is made for the
purpose of inducing the Agent and the Construction Servicer to approve the
Advance pursuant to the above-referenced Requisition and in approving such
Advance, the Agent and the Construction Servicer will rely upon the accuracy of
the matters stated in this Certificate.
14.    The statements made in this Certificate and any documents submitted
herewith and identified herein are true and correct.
Capitalized terms used in this Certificate and not otherwise defined herein have
the respective meanings ascribed thereto in that certain Participation Agreement
dated as of November 30, 2017 (as amended, modified, extended, supplemented,
restated and/or replaced from time to time, the “Participation Agreement”) among
the Company, in its capacity as the Construction Agent and the Lessee, the
various entities which are parties thereto from time to time, as the Guarantors,
Wachovia Service Corporation, as the Lessor, the various banks and other lending
institutions which are parties thereto from time to time, as the Lease
Participants, and Wells Fargo Bank, National Association, as the Agent.


CHAR1\1561065v7

--------------------------------------------------------------------------------







The Construction Agent has caused this Certificate to be duly executed and
delivered as of the day and year first above written.
AVDC, INC., as the Construction Agent




By:                        
Name:                        
Title:                        




CHAR1\1561065v7

--------------------------------------------------------------------------------







Schedule A


(Requisition)




CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT H

FORM OF GUARANTOR JOINDER AND ASSUMPTION AGREEMENT


This Guarantor Joinder and Assumption Agreement (“Joinder”) is made as of
_________ ___, 20___, by __________________________, a ________________ limited
liability company/limited partnership/general partnership/corporation (the “New
Guarantor”).
Background
Reference is made to (i) the Participation Agreement, dated as of November 30,
2017 (as amended, modified, extended, supplemented, restated and/or replaced
from time to time, the “Participation Agreement”), by and among AVDC, Inc., an
Ohio corporation (the “Construction Agent” or “Lessee”); the various entities
which are parties thereto from time to time as guarantors (individually, a
“Guarantor” and collectively, the “Guarantors”); Wachovia Service Corporation, a
Delaware corporation (the “Lessor”); the various banks and other lending
institutions which are parties thereto from time to time as lease participants
(individually, a “Lease Participant” and collectively, the “Lease
Participants”); and Wells Fargo Bank, National Association, a national banking
association, as the agent for the Lessor Parties and, respecting the Security
Documents, as agent for the Secured Parties (in such capacity, the “Agent”) and
(ii) the other Operative Agreements referred to in the Participation Agreement,
as the same may be amended, modified, extended, supplemented, restated and/or
replaced from time to time.
Agreement
Capitalized terms defined in the Participation Agreement are used herein as
defined therein. In consideration of the New Guarantor becoming a Guarantor
under the terms of the Participation Agreement and in consideration of the value
of the synergistic benefits received by the New Guarantor as a result of
becoming affiliated with the Credit Parties, the New Guarantor hereby agrees
that (i) it shall become a “Guarantor” as defined in the Participation Agreement
and be subject to Section 6B of the Participation Agreement, (ii) effective as
of the date hereof, it hereby is, and shall be deemed to be, a Guarantor under
the Participation Agreement and each of the other Operative Agreements to which
the Guarantors are a party and agrees that from the date hereof and so long as
any Company Obligation shall remain outstanding and until the payment and
performance in full of all Company Obligations (other than contingent
indemnification and reimbursement obligations in respect of which no claim for
payment has yet been asserted by the Person entitled thereto), the New Guarantor
has assumed the obligations of a Guarantor under, and the New Guarantor shall
perform, comply with and be subject to and bound by, jointly and severally with
any other Guarantor, each of the terms, provisions and waivers of the
Participation Agreement, the Intercompany Subordination Agreement and each of
the other Operative Agreements which are stated to apply to or are made by a
Guarantor. Without limiting the generality of the foregoing, the New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties with respect to the Guarantors set forth in Section 6.1 of the
Participation Agreement (except representations and warranties which (i)
expressly relate solely to an earlier date or time, in which case such
representations and warranties were true and correct as of such earlier date or
time or (ii) are qualified by materiality or references to Material Adverse
Effect, which such representations and warranties shall be true and correct in
all respects as of such date) is true and correct in all material respects as to
the New Guarantor on and as of the date hereof as if made on and as of the date
hereof by the New Guarantor and (ii) the New Guarantor has heretofore received a
true and correct copy of


CHAR1\1561065v7

--------------------------------------------------------------------------------





the Participation Agreement, and each of the other Operative Agreements
(including any modifications thereof or supplements or waivers thereto) as in
effect on the date hereof.
The New Guarantor hereby makes, affirms, and ratifies in favor of the Financing
Parties, as applicable, the Participation Agreement, the Intercompany
Subordination Agreement and each of the other Operative Agreements executed by
the Guarantors.
The New Guarantor is simultaneously delivering to the Agent the following
documents together with this Joinder required under Section 6B.9 [Joinder of
Guarantors] of the Participation Agreement.
Document
Delivered
Not Delivered
Officer’s Certificate (mandatory)
o
o
Secretary’s Certificate (mandatory)
o
o
Opinion of Counsel (mandatory)
o
o
Schedule No. and Description
Delivered
Not Delivered
Schedule III Subsidiaries (mandatory)
o
o
Schedule V Owned Real Estate (if applicable)
o
o
Schedule VI Consents and Approvals (mandatory)
o
o
Schedule VII Insurance Policies (if applicable)
o
o
Schedule VIII Employee Benefit Plan Disclosure (if applicable)
o
o
Schedule IX Environmental Disclosure (if applicable)
o
o
Schedule X Permitted Indebtedness (if applicable)
o
o
Schedule XI Existing Guaranties (if applicable)
o
o
Schedule XII Excluded US Active Subsidiaries (if applicable)
o
o
Schedule XIII Excluded US Inactive Subsidiaries (if applicable)
o
o
Schedule XIV Permitted Investments (if applicable)
o
o
Schedule XV Revolving Credit Agreement Permitted Liens (if applicable)
o
o


[Note: updates to schedules do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Participation Agreement.]

As of the date set forth above, the New Guarantor has duly executed and
delivered this Joinder.
[    ]
By:    
Name:    
Title:    






CHAR1\1561065v7

--------------------------------------------------------------------------------





EXHIBIT I

FORM OF OFFICER’S CERTIFICATE (PERMITTED ACQUISITION)





Wells Fargo Bank, National Association, as Agent
10 South Wacker Drive, 22nd Floor
Chicago, IL 60606
Attention: Peter R. Martinets


Ladies and Gentlemen:


We refer to the Participation Agreement, dated as of November 30, 2017 (as may
be amended, modified, extended, supplemented, restated and/or replaced from time
to time, the “Participation Agreement”), by and among AVDC, Inc., an Ohio
corporation (the “Construction Agent” or “Lessee”); the various entities which
are parties thereto from time to time as guarantors (individually, a “Guarantor”
and collectively, the “Guarantors”); Wachovia Service Corporation, a Delaware
corporation (the “Lessor”); the various banks and other lending institutions
which are parties thereto from time to time as lease participants (individually,
a “Lease Participant” and collectively, the “Lease Participants”); and Wells
Fargo Bank, National Association, a national banking association, as the agent
for the Lessor Parties and, respecting the Security Documents, as agent for the
Secured Parties (in such capacity, the “Agent”). Unless otherwise defined
herein, terms defined in the Participation Agreement are used herein with the
same meanings.


_____ [enter name of Credit Party] intends to enter into a Permitted Acquisition
with _____ [enter name of the target company] pursuant to which such Credit
Party will _____ [provide a brief description of the transactions contemplated
by such Permitted Acquisition] and the Consideration paid by such Credit Party
exceeds Twenty-Five Million and 00/100 Dollars ($25,000,000.00). This
Certificate is delivered to the Administrative Agent in accordance with Section
8.3B(e)(iii)(E) of the Participation Agreement. I, _____, [Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of BLS, and I, _____,
[Chief Executive Officer/President/Chief Financial Officer/Treasurer] of the
Parent, do hereby certify on behalf of the Credit Parties as of _____ [at least
10 Business Days prior to any Permitted Acquisition] (the “Report Date”), as
follows:


1.
The representations and warranties of the Credit Parties contained in
Section 6.1 of the Participation Agreement and in the other Operative Agreements
to which they are a party are true and correct in all material respects on and
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of the Report Date (except representations
and warranties which (i) expressly relate solely to an earlier date or time, in
which case such representations and warranties were true and correct as of such
earlier date or time or (ii) are qualified by materiality or references to
Material Adverse Effect, which such representations and warranties shall be true
and correct in all respects as of such date). The Credit Parties are in
compliance with, and since the date of the previously delivered Compliance
Certificate have performed and complied with all covenants and conditions
contained in the Participation Agreement except for any Event of Default that
has been cured or waived.



CHAR1\1561065v7

--------------------------------------------------------------------------------





2.
No Default or Event of Default exists on the Report Date; no Default or Event of
Default exists and is continuing; no Default or Event of Default shall exist
immediately prior to and after giving effect to such Permitted Acquisition.

[NOTE: If any Event of Default or Default has occurred and is continuing, set
forth on an attached sheet the nature thereof and the action which the Credit
Parties have taken, are taking or propose to take with respect thereto.]


3.
Maximum Leverage Ratio (Section 8.3B(o)). After giving effect to such Permitted
Acquisition (including in such computation Indebtedness or other liabilities
assumed or incurred in connection with such Permitted Acquisition), the ratio of
(a) the sum of (i) Consolidated Total Indebtedness, and (ii) four (4) times
Consolidated Rental Expense, to (b) Adjusted Consolidated EBITDAR is _____ to
1.00 for the four (4) most recently completed fiscal quarters of the Parent and
its Subsidiaries ending prior to the Report Date, which is not greater than the
permitted ratio of _____ to 1.00 for the relevant period [insert applicable
maximum from Table I below].

TABLE I
Four (4) Consecutive Fiscal Quarters Ending (Nearest) of each applicable year
Maximum Total Leverage Ratio
April 30
3.00 to 1.00
July 31
3.25 to 1.00
October 31
3.50 to 1.00
January 31
3.00 to 1.00



(A)
Consolidated Total Indebtedness for the four (4) most recently completed fiscal
quarters ending prior to the Report Date equals $________.

(B)
Consolidated Rental Expense for the four (4) most recently completed fiscal
quarters ending prior to the Report Date, multiplied by four (4), equals
$________.

(C)
The sum of item 3(A) plus item 3(B) equals $________, the numerator of the
Leverage Ratio.

(D)
Adjusted Consolidated EBITDAR for the four (4) most recently completed fiscal
quarters prior to the Report Date, equals $________, and is computed as follows:

(i)
net income                        $    

(ii)
depreciation                        $    

(iii)
amortization                        $    

(iv)
other non-cash charges to net income            $    

(v)
interest expense                        $    

(vi)
income tax expense                    $    

(vii)
Consolidated Rental Expense                $    



CHAR1\1561065v7

--------------------------------------------------------------------------------





(viii)
sum of items 3(A)(i) through 3(A)(vii)                $    

(ix)
non-cash credit to net income                $    

(x)
item 3(A)(viii) less item 3(A)(ix) equals Adjusted
Consolidated EBITDAR, the denominator of the
Leverage Ratio                            $    

(E)
The ratio of item 3(C) to item 3(D)(x) equals the Leverage Ratio.







[remainder of page intentionally left blank]


CHAR1\1561065v7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby have
executed this Certificate this ____ day of _____, 20__.


ATTEST:        Big Lots Stores, Inc.
By:        By:    
Name:        Name:    
Title:        Title:    
ATTEST:        Big Lots, Inc.
By:        By:    
Name:        Name:    
Title:        Title:    




CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT J

FORM OF OFFICER’S CERTIFICATE (COMPLIANCE)

[For the Fiscal Year Ended _____, 20__]
or
[For the Fiscal Quarter Ended _____, 20__]






Wells Fargo Bank, National Association, as Agent
10 South Wacker Drive, 22nd Floor
Chicago, IL 60606
Attention: Peter R. Martinets


Ladies and Gentlemen:


We refer to the Participation Agreement, dated as of November 30, 2017 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time, the “Participation Agreement”), by and among AVDC, Inc., an Ohio
corporation (the “Construction Agent” or “Lessee”); the various entities which
are parties thereto from time to time as guarantors (individually, a “Guarantor”
and collectively, the “Guarantors”); Wachovia Service Corporation, a Delaware
corporation (the “Lessor”); the various banks and other lending institutions
which are parties thereto from time to time as lease participants (individually,
a “Lease Participant” and collectively, the “Lease Participants”); and Wells
Fargo Bank, National Association, a national banking association, as the agent
for the Lessor Parties and, respecting the Security Documents, as agent for the
Secured Parties (in such capacity, the “Agent”). Unless otherwise defined
herein, terms defined in the Participation Agreement are used herein with the
same meanings.
I, _____, [Chief Executive Officer/President/Chief Financial Officer/Treasurer]
of BLS, do hereby certify on behalf of BLS, and I, _____, [Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of the Parent, do hereby
certify on behalf of the Parent, each as of the fiscal [quarter/year] ended
[_____, 20__] (the “Report Date”), as follows:
1.    CHECK ONE:


______
The audited annual financial statements of the Parent and its Subsidiaries being
delivered to the Agent with this Compliance Certificate (a) present fairly, in
all material respects, the financial position of the Parent and its Subsidiaries
and their results of operations and cash flows for the fiscal year set forth
above determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP consistently applied and (b) comply with the reporting
requirements for such financial statements as set forth in Section 8.3C(b) of
the Participation Agreement.



OR




CHAR1\1561065v7

--------------------------------------------------------------------------------





______
The quarterly financial statements of the Parent and its Subsidiaries being
delivered to the Agent with this Compliance Certificate (a) present fairly, in
all material respects, the financial position of the Parent and its Subsidiaries
and their results of operations and cash flows for the fiscal quarter set forth
above determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments (except that such statements do not contain all of the footnotes
required by GAAP) and (b) comply with the reporting requirements for such
financial statements as set forth in Section 8.3C(a) of the Participation
Agreement.



2.    The representations and warranties of the Credit Parties contained in
Section 6.1 of the Participation Agreement and in the other Operative Agreements
are true and correct in all material respects on and as of the date hereof with
the same effect as though such representations and warranties had been made on
and as of the Report Date (except representations and warranties which (i)
expressly relate solely to an earlier date or time, in which case such
representations and warranties were true and correct as of such earlier date or
time or (ii) are qualified by materiality or references to Material Adverse
Effect, which such representations and warranties shall be true and correct in
all respects as of such date) and the Credit Parties have performed and complied
with all covenants and conditions of the Operative Agreements.
3.    In accordance with Section 8.3A(m) of the Participation Agreement,
attached hereto as Exhibit A are updates to the Schedules to the Participation
Agreement, if applicable (the “Updated Schedules”).
4.    No Event of Default or Default exists and is continuing on the Report
Date; [Include the following when required pursuant to Section 6.1(i)(iii) of
the Participation Agreement: no Material Adverse Effect has occurred since the
date of the previously delivered Compliance Certificate; and no event has
occurred and is continuing since the date of the previously delivered Compliance
Certificate that may reasonably be expected to result in a Material Adverse
Effect].
[NOTE: If any Event of Default, Default, [if required as noted above: Material
Adverse Effect or event which may reasonably be expected to result in a Material
Adverse Effect] has occurred and is continuing, set forth on an attached sheet
the nature thereof and the action which the Credit Parties have taken, are
taking or propose to take with respect thereto.]


5.    Maximum Leverage Ratio (Section 8.3B(o)). The ratio of (a) the sum of (i)
Consolidated Total Indebtedness, and (ii) four (4) times Consolidated Rental
Expense, to (b) Adjusted Consolidated EBITDAR is _____ to 1.0 for the four (4)
fiscal quarters of the Parent and its Subsidiaries ending as of the Report Date,
which is not greater than the permitted ratio of _____ to 1.0 for the relevant
period [insert applicable maximum from Table I below]:


CHAR1\1561065v7

--------------------------------------------------------------------------------





TABLE I
Four (4) Consecutive Fiscal Quarters Ending (Nearest) of each applicable year
Maximum Total Leverage Ratio
April 30
3.00 to 1.00
July 31
3.25 to 1.00
October 31
3.50 to 1.00
January 31
3.00 to 1.00



(A)
Consolidated Total Indebtedness for the four (4) fiscal quarters ending as of
the Report Date equals $_____.



(B)
Consolidated Rental Expense for the four (4) fiscal quarters ending as of the
Report Date, multiplied by four (4), equals $_____.



(C)
The sum of item 5(A) plus item 5(B) equals $_____, the numerator of the Leverage
Ratio.



(D)
Adjusted Consolidated EBITDAR for the four (4) fiscal quarters ending as of the
Report Date equals $_____, and is computed as follows:



(i)    net income    $_____


(ii)    depreciation    $_____


(iii)    amortization    $_____


(iv)    other non-cash charges to net income    $_____


(v)    interest expense    $_____


(vi)    income tax expense    $_____


(vii)    Consolidated Rental Expense    $_____


(viii)    sum of items 5(A)(i) through 5(A)(vii)        $_____


(ix)    non-cash credit to net income    $_____


(x)    item 5(A)(viii) less item 5(A)(ix) equals
    Adjusted Consolidated EBITDAR, the
    denominator of the Leverage Ratio        $_____
(E)    The ratio of item 5(C) to item 5(D)(x) equals the Leverage Ratio


6.    Minimum Fixed Charge Coverage Ratio (Section 8.3B(p)). The ratio of (a)
Consolidated EBITDAR to (b) the sum of (i) Consolidated Interest Expense and
(ii) Consolidated Rental Expense is


CHAR1\1561065v7

--------------------------------------------------------------------------------





_____ to 1.00 for the four (4) fiscal quarters of the Parent and its
Subsidiaries ending as of the Report Date, which is not less than the permitted
ratio of 1.50 to 1.00 for the relevant period:


(A)
Consolidated EBITDAR for the four (4) most recently completed fiscal quarters
equals $_____, and is computed as follows:



(i)    net income    $_____


(ii)    depreciation    $_____


(iii)    amortization    $_____


(iv)    other non-cash charges to net income    $_____


(v)    interest expense    $_____


(vi)    income tax expense    $_____


(vii)    Consolidated Rental Expense    $_____


(viii)    sum of items 6(A)(i) through 6(A)(vii)        $_____


(ix)    non-cash credit to net income    $_____


(x)    item 6(A)(viii) less item 6(A)(ix) equals
    Consolidated EBITDAR, the numerator
    of the Fixed Charge Coverage Ratio        $_____


(B)
Consolidated Interest Expense for the four (4) most recently completed fiscal
quarters equals $_____.



(C)
Consolidated Rental Expense for the four (4) most recently completed fiscal
quarters equals $_____.



(D)
The sum of item 6(B) plus item 6(C) equals $_____, the denominator of the Fixed
Charge Coverage Ratio.



(E)
The ratio of item 6(A) to item 6(D) equals the Fixed Charge Coverage Ratio.





[INTENTIONALLY LEFT BLANK]




CHAR1\1561065v7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed this Certificate this _____ day of _____, 20__.






ATTEST:        Big Lots Stores, Inc.
By:        By:    
Name:        Name:    
Title:        Title:    
ATTEST:        Big Lots, Inc.
By:        By:    
Name:        Name:    
Title:        Title:    




CHAR1\1561065v7

--------------------------------------------------------------------------------







EXHIBIT K

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT




THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
November 30, 2017 and is made by and among the entities listed on the signature
page hereto (or subsequently joining this Agreement) (each being individually
referred to herein as a “Credit Party” and collectively as the “Credit Parties”)
for the benefit of Wells Fargo Bank, National Association, as the agent for the
Lessor (as hereinafter defined) and the Lease Participants (as hereinafter
defined) and, respecting the Security Documents (as defined in the Participation
Agreement (as hereinafter defined)), as agent for the Secured Parties (as
defined in the Participation Agreement) (in such capacity, the “Agent”).


WITNESSETH THAT:


WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Participation Agreement, dated as of
even date herewith (as may be amended, modified, extended, supplemented,
restated and/or replaced from time to time, the “Participation Agreement”), by
and among AVDC, Inc., an Ohio corporation (the “Construction Agent” or
“Lessee”); the various entities which are parties thereto from time to time as
guarantors (individually, a “Guarantor” and collectively, the “Guarantors”);
Wachovia Service Corporation, a Delaware corporation (the “Lessor”); the various
banks and other lending institutions which are parties thereto from time to time
as lease participants (individually, a “Lease Participant” and collectively, the
“Lease Participants”); and Wells Fargo Bank, National Association, as the Agent;
and


WHEREAS, pursuant to the Participation Agreement, the Agency Agreement and the
other Operative Agreements, Lessor may (i) purchase a parcel of real property,
which will (or may) have existing Improvements thereon, from one (1) or more
third parties designated by the Construction Agent and (ii) fund the
acquisition, installation, testing, use, development, construction, operation,
maintenance, repair, refurbishment and restoration of the Property by the
Construction Agent; and


WHEREAS, the Credit Parties are or may become indebted to each other (the
Indebtedness of each of the Credit Parties to any other Credit Party, now
existing or hereafter incurred (whether created directly or acquired by
assignment or otherwise), and interest and premiums, if any, thereon and other
amounts payable in respect thereof are hereinafter collectively referred to as
the “Intercompany Indebtedness”) and are permitted to dissolve or merge in
accordance with the terms of the Participation Agreement; and


WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease from
Lessor, the Property pursuant to the Participation Agreement, the Lease and the
other Operative Agreements; and


WHEREAS, the obligations of the Lessor and the Lease Participants to maintain
the Lessor Parties Commitments and make Lessor Advances from time to time are
subject to the condition, among others, that the Credit Parties subordinate the
Intercompany Indebtedness to the Indebtedness and all other Obligations of the
Credit Parties to any of the Financing Parties pursuant to the Operative
Agreements (collectively, the “Senior Debt”) in the manner set forth herein.




CHAR1\1561065v7

--------------------------------------------------------------------------------





NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1.    Intercompany Indebtedness Subordinated to Senior Debt. The recitals set
forth above are hereby incorporated by reference. All Intercompany Indebtedness
shall be subordinate and subject in right of payment to the prior Payment In
Full of all Senior Debt pursuant to the provisions contained herein.


2.    Payment Over of Proceeds Upon Bankruptcy, Etc. Upon any distribution of
assets of any Credit Party in connection with (a) any insolvency or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding in connection therewith, relative to any such Credit
Party or to its creditors, as such, or to its assets, or (b) any assignment for
the benefit of creditors or any marshalling of assets and liabilities of any
such Credit Party (a Credit Party distributing assets as set forth herein being
referred to in such capacity as a “Distributing Credit Party”), then and in any
such event, the Agent shall be entitled to receive, for the benefit of the
Financing Parties, as their respective interests may appear, Payment In Full of
all amounts due or to become due, if an Event of Default has occurred or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable, other than pursuant to Section 5A.4
of the Participation Agreement (a “Triggering Event”), on or in respect of any
and all Senior Debt before the holder of any Intercompany Indebtedness owed by
the Distributing Credit Party is entitled to receive any payment on account of
the principal of or interest on such Intercompany Indebtedness. Additionally,
the Credit Parties hereby agree that the Revolving Credit Agreement
Administrative Agent shall be entitled to receive, for application to the
payment of the amounts due and owing pursuant to the Revolving Credit Agreement
Loan Documents, any payment or distribution of any kind or character, whether in
cash, property or securities, which may be payable or deliverable in respect of
the Intercompany Indebtedness owed by the Distributing Credit Party in any such
case, proceeding, dissolution, liquidation or other winding up event.


If, notwithstanding the foregoing provisions of this Section, after the
occurrence of a Triggering Event, a Credit Party which is owed Intercompany
Indebtedness by a Distributing Credit Party shall have received any payment or
distribution of assets from the Distributing Credit Party of any kind or
character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the Revolving
Credit Agreement Administrative Agent for application to amounts due and owing
pursuant to the Revolving Credit Agreement Loan Documents, shall be segregated
from other funds and property held by such Credit Party, and shall be forthwith
paid over to the Revolving Credit Agreement Administrative Agent for application
to amounts due and owing pursuant to the Revolving Credit Agreement Loan
Documents in the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to or held as collateral (in the case of noncash
property or securities) for the payment or prepayment of the amounts due and
owing pursuant to the Revolving Credit Agreement Loan Documents in accordance
with the terms of the Revolving Credit Agreement Loan Documents.


3.    No Commencement of Any Proceeding. Each Credit Party agrees that, so long
as the Senior Debt shall remain unpaid, it will not commence, or join with any
creditor other than the Revolving Credit Agreement Banks, the Revolving Credit
Agreement Administrative Agent and the Financing Parties in commencing any
proceeding referred to in the first paragraph of Section 2 against any other
Credit Party which owes it any Intercompany Indebtedness.


4.    No Payment When Senior Debt in Default. If a Triggering Event shall have
occurred and be continuing, or would result from or exist after giving effect to
a payment with respect to any portion of the Intercompany Indebtedness, unless
the Majority Secured Parties shall have consented to or waived the same, so long
as Payment In Full has not occurred, no payment shall be made by any Credit
Party owing


CHAR1\1561065v7

--------------------------------------------------------------------------------





such Intercompany Indebtedness on account of principal or interest on any
portion of the Intercompany Indebtedness except to the extent that the proceeds
of such payment are used by the Credit Party receiving such proceeds to
immediately apply the same to the amounts due and owing pursuant to the
Revolving Credit Agreement Loan Documents.


If, notwithstanding the foregoing, any Credit Party shall make any payment of
the Intercompany Indebtedness to another Credit Party prohibited by the
foregoing provisions of this Section, such payment shall be paid over and
delivered forthwith to the Revolving Credit Agreement Administrative Agent for
application to amounts due and owing pursuant to the Revolving Credit Agreement
Loan Documents.


5.    Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Credit Parties, at any time except during the pendency of any
of the conditions described in Sections 2 and 4 hereof, from making payments at
any time of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Credit Parties of any money
deposited with them for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.


6.    Rights of Subrogation. Each Credit Party agrees that no payment or
distribution to the Revolving Credit Agreement Administrative Agent for
application to amounts due and owing pursuant to the Revolving Credit Agreement
Loan Documents pursuant to the provisions of this Agreement shall entitle it to
exercise any rights of subrogation in respect thereof until Payment In Full.


7.    Instruments Evidencing Intercompany Indebtedness. Each Credit Party shall
cause each instrument, if any, which now or hereafter evidences all or a portion
of the Intercompany Indebtedness to be conspicuously marked as follows:


“This instrument is subject to the terms of an Intercompany Subordination
Agreement dated as of November 30, 2017 in favor of Wells Fargo Bank, National
Association, as agent for the Lessor Parties and, respecting certain security
documents, as agent for the Secured Parties (as such parties are referred to
therein), which Intercompany Subordination Agreement is incorporated herein by
reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of said
Intercompany Subordination Agreement.”


8.    Agreement Solely to Define Relative Rights. The purpose of this Agreement
is solely to define the relative rights of the Credit Parties, on the one hand,
and the Financing Parties, on the other hand. Nothing contained in this
Agreement is intended to or shall impair, as between any of the Credit Parties
and their creditors other than the Financing Parties, the obligation of the
Credit Parties to each other to pay the principal of and interest on the
Intercompany Indebtedness as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
among the Credit Parties and their creditors other than the Financing Parties,
nor shall anything herein prevent any of the Credit Parties from exercising all
remedies otherwise permitted by Applicable Law upon default under any agreement
pursuant to which the Intercompany Indebtedness is created, subject to the
obligations of the Credit Parties under this Agreement to pay to the Revolving
Credit Agreement Administrative Agent for application to amounts due and owing
pursuant to the Revolving Credit Agreement Loan Documents such cash, property or
securities otherwise payable or deliverable with respect to the Intercompany
Indebtedness.


9.    No Implied Waivers of Subordination. No right of the Financing Parties to
enforce subordination, as herein provided, shall at any time in any way be
prejudiced or impaired by any act or failure


CHAR1\1561065v7

--------------------------------------------------------------------------------





to act on the part of any Credit Party or by any act or failure to act by any
Financing Party, or by any non-compliance by any Credit Party with the terms,
provisions and covenants of any agreement pursuant to which the Intercompany
Indebtedness is created, regardless of any knowledge thereof any Financing Party
may have or be otherwise charged with. Each Credit Party by its acceptance
hereof shall agree that, so long as Payment In Full has not occurred, such
Credit Party shall not agree to sell, assign, pledge, encumber or otherwise
dispose of, or to compromise, the obligations of the other Credit Parties with
respect to their Intercompany Indebtedness, other than by means of payment of
such Intercompany Indebtedness according to its terms or the sale, assignment,
pledge or transfer to another Credit Party, without the prior written consent of
the Agent.


Without in any way limiting the generality of the foregoing paragraph, to the
extent, if any, permitted by the Participation Agreement, the Financing Parties
may, at any time and from time to time, without the consent of or notice to the
Credit Parties except to the extent provided in the Participation Agreement,
without incurring responsibility to the Credit Parties and without impairing or
releasing the subordination provided in this Agreement or the obligations
hereunder of the Credit Parties to the Financing Parties, do any one or more of
the following: (i) change the manner, place or terms of payment, or extend the
time of payment, renew or alter the Senior Debt or otherwise amend or supplement
the Senior Debt or the Operative Agreements; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing the
Senior Debt, if any; (iii) release any Person liable in any manner for the
payment or collection of the Senior Debt; and (iv) exercise or refrain from
exercising any rights against any of the Credit Parties and any other Person.


10.    Additional Subsidiaries. The Credit Parties covenant and agree that they
shall cause Subsidiaries created or acquired after the date of this Agreement
that are required to join this Agreement pursuant to Section 6B.9 of the
Participation Agreement, to execute a joinder in the form of Exhibit H to the
Participation Agreement, whereby such Subsidiary joins this Agreement and
subordinates all Indebtedness owed to any such Subsidiary by any of the Credit
Parties or other Subsidiaries hereafter created or acquired to the Senior Debt.


11.    Continuing Force and Effect. This Agreement shall continue in force until
Payment In Full.


12.    Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Financing Parties
hereunder, and any and all waivers or consents to departures from the due
performance by the Credit Parties of their obligations hereunder, shall be made
only by written agreement, waiver or consent signed by the Agent, acting on
behalf of the Financing Parties, with the written consent of the Majority
Secured Parties, any such agreement, waiver or consent made with such written
consent being effective to bind all the Financing Parties and, with respect to
amendments or changes to any provision of this Agreement, signed by the Credit
Parties.


13.    Expenses. The Credit Parties unconditionally and jointly and severally
agree upon demand to pay to the Agent, on behalf of the Financing Parties, the
amount of any and all reasonable and necessary out-of-pocket costs, expenses and
disbursements for which reimbursement is customarily obtained, including fees
and expenses of counsel, which any of the Financing Parties may incur in
connection with (a) the administration of this Agreement, (b) the exercise or
enforcement of any of the rights of the Financing Parties hereunder, or (c) the
failure by the Credit Parties to perform or observe any of the provisions
hereof.


14.    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in


CHAR1\1561065v7

--------------------------------------------------------------------------------





any manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.


15.    Governing Law. This Agreement shall be a contract under the internal Laws
of the State of New York and for all purposes shall be construed in accordance
with the internal Laws of the State of New York without giving effect to its
principles of conflict of laws.


16.    Successors and Assigns. This Agreement shall inure to the benefit of the
Financing Parties and their respective successors and assigns, as permitted in
the Participation Agreement, and the obligations of the Credit Parties shall be
binding upon their respective successors and assigns. Except in connection with
a consolidation or merger permitted by Section 8.3B(e) of the Participation
Agreement, the duties and obligations of the Credit Parties may not be delegated
or transferred by the Credit Parties without the written consent of the Majority
Secured Parties and any such delegation or transfer without such consent shall
be null and void. Except to the extent otherwise required by the context of this
Agreement, any reference in this Agreement to any Financing Party or
collectively, to the Financing Parties shall include, without limitation, any
holder of an assignment of rights in any Lessor Parties Interests and any
replacement of the Agent, in its capacity as “Agent” under the Operative
Agreements, in each case as applicable, and each such Person shall have the
benefits of this Agreement to the same extent as if such holder had originally
been a Financing Party under the Operative Agreements.


17.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.


18.    Attorneys-in-Fact. Each of the Credit Parties hereby authorizes and
empowers the Agent, at its election at any time after the occurrence and
continuance of an Event of Default and the acceleration of the Senior Debt and
in the name of either itself, for the benefit of the Financing Parties, as their
respective interests may appear, or in the name of each such Credit Party as is
owed Intercompany Indebtedness, to execute and file proofs and documents and
take any other action the Agent may deem advisable to completely protect the
interests of the Financing Parties pursuant to this Agreement and their right of
enforcement thereof, and to that end each of the Credit Parties hereby
irrevocably makes, constitutes and appoints the Agent, its officers, employees
and agents, or any of them, with full power of substitution, as the true and
lawful attorney-in-fact and agent of such Credit Party, and with full power for
such Credit Party, and in the name, place and stead of such Credit Party for the
purpose of carrying out the provisions of this Agreement, and taking any action
and executing, delivering, filing and recording any instruments which the Agent
may deem necessary or advisable to accomplish the purposes hereof, which power
of attorney, being given for security, is coupled with an interest and is
irrevocable. Each Credit Party hereby ratifies and confirms, and agrees to
ratify and confirm, all action taken by the Agent, its officers, employees or
agents pursuant to the foregoing power of attorney.


19.    [Reserved].


20.    Remedies. In the event of a breach by any of the Credit Parties in the
performance of any of the terms of this Agreement, the Agent, on behalf of the
Financing Parties, may demand specific performance of this Agreement and seek
injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Agent on behalf of the
Financing Parties at law may not fully compensate the Agent on behalf of the
Financing Parties for the damages they may suffer in the event of a breach
hereof.




CHAR1\1561065v7

--------------------------------------------------------------------------------





21.    Consent to Jurisdiction, Waiver of Jury Trial. Each of the Credit Parties
hereby irrevocably consents to the non-exclusive jurisdiction of the State of
New York in New York County or of the United States for the Southern District of
New York, and consents to service of process in the manner provided for in the
Participation Agreement. Each of the Credit Parties waives any objection to
jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or venue, AND
EACH OF THE COMPANIES WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED BY LAW.


22.    Notices. All notices, statements, requests and demands and other
communications given to or made upon the Credit Parties or the Financing Parties
in accordance with the provisions of this Agreement shall be given or made as
provided in Section 12.2 of the Participation Agreement.




[remainder of page intentionally left blank]






CHAR1\1561065v7

--------------------------------------------------------------------------------







WITNESS the due execution hereof as of the day and year first above written.


ATTEST:


AVDC, INC.




By:                        
Name:                        
Title:                        






BIG LOTS STORES, INC.




By:                        
Name:                        
Title:                        






BIG LOTS, INC.




By:                        
Name:                        
Title:                        






BIG LOTS ECOMMERCE LLC




By:                        
Name:                        
Title:                        








CHAR1\1561065v7

--------------------------------------------------------------------------------





BIG LOTS F&S, INC.




By:                        
Name:                        
Title:                        




(signature pages continue)
BIG LOTS ONLINE LLC




By:                        
Name:                        
Title:                        






BLC LLC




By:                        
Name:                        
Title:                        






BLSI PROPERTY, LLC




By:                        
Name:                        
Title:                        






CAPITAL RETAIL SYSTEMS, INC.




By:                        
Name:                        
Title:                        






CHAR1\1561065v7

--------------------------------------------------------------------------------







CLOSEOUT DISTRIBUTION, INC.




By:                        
Name:                        
Title:                        




(signature pages continue)






CONSOLIDATED PROPERTY HOLDINGS, INC.




By:                        
Name:                        
Title:                        






CSC DISTRIBUTION, INC.




By:                        
Name:                        
Title:                        






C.S. ROSS COMPANY




By:                        
Name:                        
Title:                        






DURANT DC, LLC




By:                        
Name:                        
Title:                        






CHAR1\1561065v7

--------------------------------------------------------------------------------







GREAT BASIN LLC




By:                        
Name:                        
Title:                        




(signature pages continue)




INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.




By:                        
Name:                        
Title:                        






MAC FRUGAL’S BARGAINS • CLOSE‑OUTS, INC.




By:                        
Name:                        
Title:                        






MIDWESTERN HOME PRODUCTS, INC.




By:                        
Name:                        
Title:                        






PNS STORES, INC.




By:                        
Name:                        
Title:                        








CHAR1\1561065v7

--------------------------------------------------------------------------------





SAHARA LLC




By:                        
Name:                        
Title:                        




(signature pages continue)


SONORAN LLC




By:                        
Name:                        
Title:                        






TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.




By:                        
Name:                        
Title:                        






WEST COAST LIQUIDATORS, INC.




By:                        
Name:                        
Title:                        




(signature pages end)




CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE I

LESSOR PARTIES COMMITMENT






COMMITTED AMOUNT IMMEDIATELY PRIOR TO THE EFFECTIVENESS
OF THE LESSOR ASSIGNMENT AGREEMENT




LESSOR    COMMITTED AMOUNT    COMMITMENT PERCENTAGE


Wachovia Service Corporation    $160,000,000.00    100%








COMMITTED AMOUNTS IMMEDIATELY AFTER THE EFFECTIVENESS
OF THE LESSOR ASSIGNMENT AGREEMENT




LESSOR PARTIES    COMMITTED AMOUNT    COMMITMENT PERCENTAGE


Wachovia Service Corporation    $60,000,000.00    37.50%


Bankers Commercial Corporation    $50,000,000.00    31.25%


PNC Equipment Finance, LLC    $50,000,000.00    31.25%


TOTAL    $160,000,000.00    100.00%






CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE II

CAPITALIZATION






The Parent had 362,876 total outstanding options to acquire its common shares as
of November 8, 2017.










CHAR1\1561065v7

--------------------------------------------------------------------------------






SCHEDULE III

CREDIT PARTIES




Entity
Domestic Jurisdiction
Owner(s) / Member(s)
Authorized
Shares
Issued & Outstanding Shares
Address
AVDC, Inc.
OH


Big Lots, Inc.
1,500 common, $0 par
100
c/o Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228
Big Lots F&S, Inc.
OH
Big Lots Stores, Inc.
1,500 common,
$0 par
100
300 Phillipi Road
Columbus, OH 43228
Big Lots eCommerce LLC
OH
Big Lots Stores, Inc.
N/A
N/A


300 Phillipi Road
Columbus, OH 43228
Big Lots Online LLC
OH
Big Lots Stores, Inc.
N/A
N/A


300 Phillipi Road
Columbus, OH 43228
(Inactive)
Big Lots, Inc.
OH
Publicly Owned
298,000,000 common, $0.01 par


2,000,000 preferred, $0.01 par
42,452,285 common as of September 1, 2017


0 preferred as of September 1, 2017
300 Phillipi Road
Columbus, OH 43228
Big Lots Stores, Inc.
OH
Big Lots, Inc.
750 common,
$0 par
575
300 Phillipi Road
Columbus, OH 43228
BLC LLC
DE
Big Lots, Inc.
N/A
N/A
c/o Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228
BLSI Property, LLC


DE
Big Lots Stores, Inc.
N/A
N/A
300 Phillipi Road, Columbus, OH 43228
Capital Retail Systems, Inc.


OH
Big Lots, Inc.
750 common,
$0 par
100
300 Phillipi Road
Columbus, OH 43228
(Inactive)
Closeout Distribution, Inc.


PA
Big Lots Stores, Inc.
1,000 common,
$0 par
1,000
50 Rausch Creek Road
Tremont, PA 17981
Consolidated Property Holdings, Inc.
NV
Big Lots Stores, Inc.
100 common,
$0 par
5
330 E. Warm Springs Road
Las Vegas, Nevada  89119
CSC Distribution, Inc.


AL
Big Lots Stores, Inc.
200 common,
$50.00 par
100
2855 Selma Highway
Montgomery, AL 36108



CHAR1\1561065v7

--------------------------------------------------------------------------------





Entity
Domestic Jurisdiction
Owner(s) / Member(s)
Authorized
Shares
Issued & Outstanding Shares
Address
C.S. Ross Company


OH
Big Lots Stores, Inc.
100 common,
$1.00 par
100
300 Phillipi Road
Columbus, OH 43228
Durant DC, LLC


OH
Big Lots Stores, Inc.
N/A
N/A
2306 Enterprise Drive
Durant, OK 74701
Great Basin LLC


DE
Big Lots Stores, Inc.
N/A
N/A
300 Phillipi Road
Columbus, OH 43228
Industrial Products of New England, Inc.
ME
Big Lots Stores, Inc.
250 common,
$0 par
1
300 Phillipi Road
Columbus, OH 43228
(Inactive)
Mac Frugal’s Bargains • Close-outs, Inc.
DE
Big Lots, Inc.
3,000 common, $0.01 par
100
c/o Big Lots, Inc.
300 Phillipi Road
Columbus, OH 43228
Midwestern Home Products, Inc.
DE
Big Lots Stores, Inc.
10,000 common,
$0.01 par
100
300 Phillipi Road
Columbus, OH 43228
(Inactive)
PNS Stores, Inc.


CA
Mac Frugal’s Bargains • Close-outs, Inc.
5,000 common,
$100.00 par
450
7241 Fair Oaks Blvd.
Carmichael, CA 95608
Sahara LLC


DE
Big Lots Stores, Inc.
N/A
N/A
300 Phillipi Road
Columbus, OH 43228
(Inactive)
Sonoran LLC


DE
Big Lots Stores, Inc.
N/A
N/A
300 Phillipi Road
Columbus, OH 43228
(Inactive)
Tool and Supply Company of New England, Inc.
DE
Big Lots Stores, Inc.
10,000 common,
$0.01 par
100
300 Phillipi Road
Columbus, OH 43228
(Inactive)
West Coast Liquidators, Inc.


CA
Mac Frugal’s Bargains • Close-outs, Inc.
1,000 common,
$0 par
200
12434 4th Street
Rancho Cucamonga, CA 91730









CHAR1\1561065v7

--------------------------------------------------------------------------------






SCHEDULE IV

NEW YORK POTENTIAL TAX CLAIM






New York Potential Tax Claim. Fashion Barn, Inc., an Excluded US Inactive
Subsidiary, may be liable to the State of New York for gains tax arising from
the resale of real estate in 1988. On or about June 29, 1995, an administrative
law judge ruled that Fashion Barn, Inc. may be liable for $493,417.20 in gains
tax, plus applicable interest and penalties, if any. The administrative law
judge further ruled that the State of New York could only collect this potential
liability from Fashion Barn, Inc. and no other entity or person, including Barn
Acquisition Corporation and the Borrower. Fashion Barn, Inc. currently has no
assets.












CHAR1\1561065v7

--------------------------------------------------------------------------------






SCHEDULE V

OWNED REAL ESTATE






Location
Name
Address 1
City
ST
Zip
 
1910
LAKEWOOD, CA
5227 LAKEWOOD AVE.
LAKEWOOD
CA
90712
Purchased 6/5/2012
4002
DOWNEY, CA
9020 E FIRESTONE BLVD
DOWNEY
CA
90241
 
4014
FONTANA, CA
17575 FOOTHILL BLVD
FONTANA
CA
92335
 
4025
ARCADIA, CA
610 LAS TUNAS
ARCADIA
CA
91006
 
4030
VENTURA, CA
299 BORCHARD DR.
VENTURA
CA
93003
 
4031
GARDENA, CA
2900 ROSECRANS AVE
GARDENA
CA
90249
 
4035
HEMET, CA
2093 E FLORIDA
HEMET
CA
92544
 
4045
VICTORVILLE, CA
14790 LA PAZ DR
VICTORVILLE
CA
92392
 
4046
ORANGE, CA
1821 N TUSTIN AVE
ORANGE
CA
92866
 
4052
BUENA PARK, CA
8932 VALLEY VIEW
BUENA PARK
CA
90620
 
4066
WEST COVINA, CA
635 N AZUSA AVE
WEST COVINA
CA
91791
 
4087
YUCCA VALLEY, CA
56865 TWENTY-NINE
YUCCA VALLEY
CA
92284
 
4088
HUNTINGTON BEACH, CA
21082 BEACH BLVD
HUNTINGTON BEACH
CA
92648
 
4090
COVINA, CA
20808 E ARROW HWY
COVINA
CA
91724
 
4094
ROWLAND HEIGHTS, CA
1730 S NOGALES ST
ROWLAND HGTS
CA
91748
 
4096
DENTON, TX
2249 S LOOP 288
DENTON
TX
76205
12/11/2014 sold 6,277 sf of land to the TDOT
4098
CHINO, CA
12550 CENTRAL AVE
CHINO
CA
91710
 
4099
PEORIA, AZ
8778 W CHOLLA
PEORIA
AZ
85345
 
4103
RANCHO CUCAMONGA, CA
12322 4TH ST
RANCHO CUCAMONGA
CA
91730
 
4104
COLORADO SPRINGS, CO
1990 S ACADEMY
COLORADO SPRINGS
CO
80916
 
4105
STOCKTON, CA
8001 WEST LANE
STOCKTON
CA
95210
 
4106
LODI, CA
380 S CHEROKEE LANE
LODI
CA
95240
 
4107
WESTMINSTER, CA
6351 WESTMINSTER BLVD
WESTMINSTER
CA
92683
 
4110
SAN ANTONIO, TX
1739 SW LOOP 410 #200
SAN ANTONIO
TX
78227
 
4117
ARVADA, CO
8125 SHERIDAN BLVD
ARVADA
CO
80003
 



CHAR1\1561065v7

--------------------------------------------------------------------------------





Location
Name
Address 1
City
ST
Zip
 
4118
INGLEWOOD, CA
3003 W MANCHESTER
INGLEWOOD
CA
90305
 
4120
MESA, AZ
333 E SOUTHERN
MESA
AZ
85210
Sold on 5/15/2015. Ceased operations 10/17/2012
4121
FORT COLLINS, CO
126 W TROUTMAN PKWY
FORT COLLINS
CO
80525
 
4126
NATIONAL CITY, CA
1410 PLAZA BLVD
NATIONAL CITY
CA
91950
 
4129
ANTIOCH, CA
2521 SOMERSVILLE RD.
ANTIOCH
CA
94509
 
4136
LOMITA, CA
2155 W. PACIFIC COAST HWY
LOMITA
CA
90717
 
4144
FARMERS BRANCH, TX
2865 VALLEY VIEW LANE
FARMERS BRANCH
TX
75234
 
4147
SANTA FE, NM
3140 CERRILLOS ROAD
SANTA FE
NM
87505
 
4162
BOSSIER CITY, LA
3145 E. TEXAS AVE.
BOSSIER CITY
LA
77036
 
4164
FRESNO, CA
4895 E. KINGS CANYON
FRESNO
CA
93727
 
4170
DUARTE, CA
1325 E. HUNTINGTON DR.
DUARTE
CA
91010
 
4178
LAS CRUCES, NM
2350 E. LOHMAN
LAS CRUCES
NM
88001
 
4224
CUTLER RIDGE, FL
18325 S. DIXIE HWY.
CUTLER RIDGE
FL
33157
 
4225
MIAMI, FL
2100 S.W. 27TH AVE.
MIAMI
FL
33145
 
4247
SAN DIEGO, CA
1655 EUCLID AVE.
SAN DIEGO
CA
92105
 
4275
PASADENA, CA
1260 N. LAKE AVE.
PASADENA
CA
91104
 
4277
LANCASTER, CA
1070 "A" W. AVENUE K
LANCASTER
CA
93534
 
4281
DUBLIN, CA
7991 AMADOR VALLEY BLVD.
DUBLIN
CA
94568
Purchased 6/30/2008
4284
DIAMOND BAR, CA
1139 S. DIAMOND BAR BLVD.
DIAMOND BAR
CA
91765
 
4303
HIGHLAND, CA
26545 HIGHLAND AVE.
HIGHLAND
CA
92346
 
4310
REDDING, CA
1340 HILLTOP DRIVE
REDDING
CA
96003
 
4315
LOS ANGELES, CA
1815 SLAUSON
LOS ANGELES
CA
90047
 
4321
FONTANA, CA
17095 VALLEY BLVD
FONTANA
CA
92335
 
4322
RANCHO CUCAMONGA, CA
9008 FOOTHILL BLVD
RANCHO CUCAMONGA
CA
91730
 
4329
TUCSON, AZ
3959 ORACLE ROAD
TUCSON
AZ
85705
 
4337
PLACENTIA, CA
1257 E YORBA LINDA BLVD
PLACENTIA
CA
92870
Purchased 7/23/2008
4340
SAN FRANCISCO, CA
3333 MISSION ST
SAN FRANCISCO
CA
94110
 
4350
ESCONDIDO, CA
1580 W VALLEY PARKWAY
ESCONDIDO
CA
92029
 
5230
VERO BEACH, FL
6420 20TH ST.
VERO BEACH
FL
33208
Purchased 12/23/2011
5271
TAYLOR, MI
23351 EUREKA RD
TAYLOR
MI
48180
Purchased 7/25/2012



CHAR1\1561065v7

--------------------------------------------------------------------------------





Location
Name
Address 1
City
ST
Zip
 
5358
ELYRIA, OH
825 CLEVELAND ST.
ELYRIA
OH
44035
Purchased 6/23/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Unit #
 
 
 
 
 
 
10055/890/872
General Office/Warehouse & Distribution Facility (Parcel 570-211797)
200,300,350,400,450,550 Phillipi Road
Columbus
OH
43228
 
870
Warehouse & Distribution Facility
2855 Selma Highway
Montgomery
AL
36108
 
873
Warehouse & Distribution Facility
12434 Fourth Street
Rancho Cucamonga
CA
91730
 
874
Warehouse & Distribution Facility
50 Rausch Creek Road
Tremont
PA
17981
 
879
Warehouse & Distribution Facility
2306 Enterprise Blvd.
Durant
OK
74701
 
890
Warehouse & Distribution Facility (Parcel 570-211798)
500 Phillipi Road
Columbus
OH
43228
 
890
Land (Parcel 570-211799)
500 Phillipi Road
Columbus
OH
43228
 
890
Land (Parcel 010-110890)
Wilson Road
Columbus
OH
43228
 
10059
Land
Homer M Adams Parkway
Alton
IL
62002
 











CHAR1\1561065v7

--------------------------------------------------------------------------------






SCHEDULE VI

CONSENTS AND APPROVALS






None.


CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE VII

INSURANCE POLICIES


Coverage
Limits
Carrier / Broker
Policy Number
Auto Liability
$2M combined single limit
Starr Indemnity and Liability Co.
SISIPCA08373517 - AOS
Crime - Fidelity
Primary $5M
National Union Fire Insurance Company of Pittsburgh, PA (AIG)
14681334
Cyber Liability
Primary $10M
Beasley
W19E02170301
 
$10M X Primary
XL Catlin
MTE 9032818 02
 
$10M X $20M
AIG
02-708-66-81
 
$10M X $30M
Liberty Surplus
EO5NAA731U003
 
$10M X $40M
Colony Insurance (Argo)
XS407188
Directors & Officers
$25M
Berkshire Hathaway Specialty Ins. Co.
47EPC15019504
 
$15M X $25M
Endurance American Insurance Company
DOX10011215500
 
$10M X $40M
Beazley Insurance Company, Inc.
V15ADD170401
 
$10 X $50
AXIS Insurance Company
MCN727071012017
 
$10 X $60
Liberty Insurance Underwriters, Inc.
DOSF190374217
Side A Stand Alone
$10 X $70M
Travelers
106527435
 
$20M X $80M
AIG
14681561
Employment Practices Liability
$25M
Illinois National Insurance Company (AIG)
14681454
 
$15M X $25M
AXIS Insurance Company
MCN760607012017
 
$10M X $40M
Federal Insurance Company (Chubb)
82117950
EPL Punitive Damage Wrap
$25M
American International Reinsurance Company, Ltd. (AIG)
12714403
Employed Lawyers (Prof. Liability)
$2M
Federal Insurance Company (Chubb)
81660007
Fiduciary Liability
$10 Primary
Federal Insurance Company (Chubb)
81590406
 
$10M X Primary
Berkshire Hathaway Specialty Ins. Co.
47-EPC-303749-01
Foreign (Exporters) Liability
$2M Primary
ACE American Insurance
PHFD3837249A002
General Liability
$10M Primary
Starr Indemnity & Liability Co.
1,000,100,047,171
Umbrella
$25 X Primary
ACE Property & Casualty Insurance Co.
XOOG28123905002
 
$25M X $25M
XL
US00006767LI17A
 
$25M X $50M
Allied World National Assurance Company
3705761
 
$25M po 50M X 75M
QBE Insurance Corporation
CCU3971227
 
$25M po 50M X 75M
Great American Assurance Co.
EXC3106555
 
$25M X $125M
Federal Insurance Company (Chubb)
79769323
Punitive Damage Wrap
$25 Primary
Hanseatic Insurance Company (Bermuda) Limited (Ace)
XL32315002
 
$25M X $25M
XL Europe Ltd.
IE00016503LI15A
 
$25M X $50M
Allied World National Assurance Company
C016435004
 
$25M po 50M X 75M
QBE Insurance Corporation
WE1500431
 
$25M po 50M X 75M
GAI insurance Company, LTD.
EXC1492574
 
$25M X $125M
Chubb Atlantic Indemnity Ltd.
33100916
Foreign Vendor Program
 
Huatai Insurance Company of China Limited (Ace Group Strategic Partner)
 



CHAR1\1561065v7

--------------------------------------------------------------------------------





Coverage
Limits
Carrier / Broker
Policy Number
Property
50% Primary $500M
XL Insurance America Inc.
US00065403PR17A
 
10% Primary $500M
Liberty Mutual Fire Insurance Co.
MJ2-L9L-434342-027


 
25% of $490M X $10M
American Guarantee & Liability Insurance Company (Zurich)
XPP 0171421-023
 
7.5% of Primary $490M
QBE Specialty Insurance Company 15%
CFE3977231
 
7.5% of Primary $490M
Everest National
RP8CF00019171
 
25% of Primary X $10M
Starr Surplus Lines Insurance Company 25% Prim 10m
SLSTPTY10967817
 
15% of Primary $10M
Ace (Chubb)
GPAD38115522002
DIC CA Quake
$10M po $25M X $25M
Endurance American Specialty Insurance Co.
ESP30000356400
DIC CA Quake
$2.5M po $25M X $25M
Aspen Specialty Ins. Co.(Northshore)
NSM37181
DIC CA Quake
$10M po $50M X $50M
Aspen Specialty Ins. Co.(Northshore)
NSM37182
DIC CA Quake
$20M po $50M X $50M
Catalytic on behalf of Certain Underwriters at Lloyd’s of London
NSM36184
Stock Throughput
Primary $20M
Starr Marine
MASICNY0314US17
 
$100M X $20M
Various London
MACAR1700429
Special Coverage 3YR 6/15
$20M
Hiscox
UKA30085121.15
Travel Accident 3YR 6/16
$2.5M
Zurich
GTU2853455-16
Workers' Compensation
Statutory
Starr Indemnity & Liability Co.
100000221200- AOS
 
Statutory
Starr Indemnity & Liability Co.
10000022110 - AZ,CT,IA,NJ,NY,NC & VT
 
Statutory
Starr Indemnity & Liability Co.
10000022090 - FL & MA
 
Statutory
Starr Indemnity & Liability Co.
10000022100 - WI
Ohio Excess
Statutory
Starr Indemnity & Liability Co.
1000129922171 - OH Excess
Georgia Excess
Statutory
Starr Indemnity & Liability Co.
100012992317 - GA Excess
Texas Non Subscription
$32M
Great American Insurance Group
ECA 3719677
North Dakota
Statutory
North Dakota State Fund
1272257 = BL
Washington
Statutory
Washington State Fund Big Lots Stores, Inc.
86730403 = BL
Washington
Statutory
Washington State Fund PNS Stores, Inc. Effective 12/31/2008
86730407 = PNS
Wyoming
Statutory
Wyoming State Fund
3422850















CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE VIII

EMPLOYEE BENEFIT PLAN DISCLOSURE






None.


CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE IX

ENVIRONMENTAL DISCLOSURE






None.


CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE X

PERMITTED INDEBTEDNESS






Indebtedness secured by Liens listed on Schedule XV.








CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XI

EXISTING GUARANTIES






Guaranty obligations arising from or related to the purchase and/or sale of KB
Toys.








CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XII

EXCLUDED US ACTIVE SUBSIDIARIES






None.


CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XIII

EXCLUDED US INACTIVE SUBSIDIARIES






Entity
Domestic Jurisdiction
Owner / Member
Barn Acquisition Corporation
DE
Industrial Products of New England, Inc.
Fashion Barn, Inc.
NY
Barn Acquisition Corporation
Fashion Barn of Oklahoma, Inc.
OK
Fashion Barn, Inc.
Fashion Bonanza, Inc.
NY
Fashion Barn, Inc.
Liquidation Services, Inc.
DE
Liquidation World U.S.A. Holding Corp.
Liquidation World U.S.A. Holding Corp.
DE
Big Lots, Inc.
Liquidation World U.S.A. Inc.
DE
Liquidation World U.S.A. Holding Corp.
LQW Traders, Inc.
DE
Liquidation World U.S.A. Holding Corp.
Midwestern Home Products Company, Ltd.
OH
Midwestern Home Products, Inc.
North American Solutions, Inc.
DE
Liquidation World U.S.A. Holding Corp.
Rogers Fashion Industries, Inc.
NY
Fashion Barn, Inc.
SS Investments Corporation
DE
Industrial Products of New England, Inc.
Talon Wholesale, Inc.
DE
Liquidation World U.S.A. Holding Corp.









CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XIV

PERMITTED INVESTMENTS






Any Credit Party’s ownership of the stock, partnership interest (whether general
or limited) or limited liability company interest in, as applicable, or capital
contribution to, any Excluded US Active Subsidiary or Excluded US Inactive
Subsidiary.


CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XV

REVOLVING CREDIT AGREEMENT PERMITTED LIENS






a.
The security interests purportedly held against Big Lots Stores, Inc., PNS
Stores, Inc., and C.S. Ross Company by LeaseNet Group, LLC in specific
equipment.



b.
The security interests purportedly held against Big Lots Stores, Inc. by Oce
North America, Inc. in specific equipment.



c.
The security interests purportedly held against Big Lots Stores, Inc. by IBM
Credit LLC in specific equipment.



d.
The security interests purportedly held against Big Lots Stores, Inc. by
International Business Machines Corporation in specific equipment.



e.
The security interests purportedly held against Big Lots Stores, Inc. by The
Huntington National Bank in specific equipment.



f.
The security interests purportedly held against Big Lots Stores, Inc. by Canon
Solutions America, Inc. in specific equipment.



g.
The security interest purportedly held against Closeout Distribution, Inc. by
PNC Equipment Finance, LLC, in specific equipment.



h.
The security interest purportedly held against West Coast Liquidators, Inc. by
Raymond Leasing Corporation, in specific equipment.







CHAR1\1561065v7

--------------------------------------------------------------------------------







SCHEDULE XVI

NOTICE INFORMATION FOR LESSOR PARTIES




Wachovia Service Corporation
301 South College Street, 12th Floor
Charlotte, NC 28202
MAC: D1053-124
Attention: Matthew Kuhn/Karla Brewer
Telephone: 704-410-2459




Bankers Commercial Corporation
445 South Figueroa Street, G14-200
Los Angeles, CA 90071
Attention: Leasing and Asset Finance
Telephone: 213-236-6444
Fax: 213-236-6460




PNC Equipment Finance, LLC
995 Dalton Avenue
Cincinnati, OH 45203
Attention: Customer Service
Telephone: 800-559-2755
Fax: 513-763-1637


with a copy to :
 
PNC Equipment Finance, LLC
Tower at PNC Plaza
300 Fifth Avenue, 7th Floor
Pittsburgh, PA 15222
Attention: Corporate Finance
Telephone: 412 762 4359




CHAR1\1561065v7

--------------------------------------------------------------------------------





SCHEDULE XVII

SETTLEMENT AMOUNTS




Golden State Environmental Justice Alliance – $475,000 donation, payable 30 days
after start of construction.


Sierra Club – $40,000 in attorney fees (already paid).  Plus $50,000 donation to
Mojave Desert Land Trust and $15,000 to Transition Habitat Conservancy, payable
within 30 days of issuance of construction permits.














CHAR1\1561065v7